Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 1 of 113
Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 2 of 113
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 3 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                                                                VOL01 (Disc 1 of 7)
                                                                Folder 01 Final Rule
                          Final Rule, Nondiscrimination on the Basis of Sex in Education Programs or Activities
     AR_000001—000554
                          Receiving Federal Financial Assistance, 85 Fed. Reg. 30026 (May 19, 2020)
                                            Folder 02 Summary Materials Concurrent with Final Rule
     AR_000555—000571     Text of Webinar Script for Rollout of Final Rule
     AR_000572—000574     Press Release Final Rule
     AR_000575—000586     Title IX Chart Comparison to NPRM
     AR_000587—000595     Title IX Chart Summary of Final Rule
     AR_000596—000596     Title IX Fact Sheet
     AR_000597—000599     Title IX Final Rule Overview
                                                     Folder 03 Attorney General Certification
     AR_000600—000600     Letter from Attorney General Approving Title IX Rules per EO 12250
     AR_000601—000602     Letter from Secretary DeVos to Attorney General Barr pursuant to EO 12250
                                                     Folder 04 Notice of Proposed Rulemaking
                          Notice of Proposed Rulemaking, Nondiscrimination on the Basis of Sex in Education Programs
     AR_000603—000640     or Activities Receiving Federal Financial Assistance, RIN 1870-AA14, 83 Fed. Reg. 61462 (Nov.
                          29, 2018)
                                              Folder 05 Summary Materials Concurrent with NPRM
     AR_000641—000646     Summary of Proposed Rule, Rollout Document for NPRM
     AR_000647—000648     Press Release for Notice of Proposed Rulemaking, November 16, 2018
     AR_000649—000649     Fact Sheet for Notice of Proposed Rulemaking
                                                  Folder 06 Public Comments Received on NPRM
     AR_000650—085641     Public Comments
                                                                VOL02 (Disc 2 of 7)
                                                  Folder 06 Public Comments Received on NPRM
     AR_085642—161046     Public Comments
                                                                VOL03 (Disc 3 of 7)
                                                  Folder 06 Public Comments Received on NPRM
     AR_161047—217047     Public Comments
                                                                VOL04 (Disc 4 of 7)
                                                  Folder 06 Public Comments Received on NPRM
     AR_217048—246843     Public Comments
                                                         Folder 07 Federal Register Notices
                          Extension of Comment Period for Nondiscrimination on the Basis of Sex in Education Programs
     AR_246844—246844
                          or Activities Receiving Federal Financial Assistance 84 FR 409 (Jan. 28, 2019)
                          Reopening of Comment Period for Nondiscrimination on the Basis of Sex in Education Programs
     AR_246845—246846
                          or Activities Receiving Federal Financial Assistance 84 FR 4018 (Feb. 14 2019)
     AR_246847—246847     Fall 2017 Department of Education Unified Agenda
     AR_246848—246848     Fall 2018 Department of Education Unified Agenda
     AR_246849—246849     Fall 2019 Department of Education Unified Agenda
     AR_246850—246851     Spring 2018 Department of Education Unified Agenda
     AR_246852—246852     Spring 2019 Department of Education Unified Agenda
     AR_246853—246859     Fall 2019 Department of Education Regulatory Plan; Statement of Regulatory Priorities
     AR_246860—247017     Fall 2017 Department of Education Regulatory Plan 83 FR 1664 (Jan. 12, 2018)
     AR_247018—247203     Fall 2018 Department of Education Regulatory Plan 83 FR 57804 (Nov. 16, 2018)
     AR_247204—247204     Fall 2017 Unified Agenda Entry for Title IX Rule
     AR_247205—247205     Fall 2018 Unified Agenda Entry for Title IX Rule
     AR_247206—247207     Fall 2019 Unified Agenda Entry for Title IX Rule
     AR_247208—247208     Spring 2018 Unified Agenda Entry Title IX Rule
     AR_247209—247209     Spring 2019 Unified Agenda Entry Title IX Rule
                                               Folder 08 Documents Cited in Final Rule and NPRM
                                                         Regulations, Statutes, Dictionaries
     AR_247210—247211     2 U.S.C.A. 1501 - Purposes of Chapter 25: Unfunded Mandates Reform

Produced 9/3/2020                                                                                             Page 1 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 4 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                  Description
     AR_247212—247215    5 U.S.C.A. 551- Administrative Procedure Act, Definitions
     AR_247216—247217    5 U.S.C.A. 553 - APA, General Notice of Proposed Rule Making and Publication
     AR_247218—247220    5 U.S.C.A. 609, Procedures for gathering comments.
     AR_247221—247222    5 U.S.C.A. 701 - Application of Judicial Review and Definition of "Agency"
     AR_247223—247227    5 U.S.C.A. 801 - Congressional Review before a rule can take effect
                         10 U.S.C.A. 920 - Uniform Code of Military Justice, Punitive Articles, Rape and Sexual Assault
     AR_247228—247232
                         Generally
                         20 U.S.C.A. 1089 - Higher Education Act, General Provisions Related to Student Assistance
     AR_247233—247236
                         Programs, Master Calendar
                         20 U.S.C.A. 1098 -Higher Education Act, General Provisions Related to Student Assistance
     AR_247237—247246
                         Programs, Advisory Committee on Student Financial Assistance
                         20 U.S.C. A.1101 - Higher Education Act, Hispanic-Service Institutions, Findings; purpose; and
     AR_247247—247248
                         program authority
                         20 U.S.C.A. 1400 - Individuals with Disabilities Education Act (IDEA) Congressional Findings
     AR_247249—247253
                         and Purposes
     AR_247254—247256    20 U.S.C.A. 1681 - Title IX of the Education Amendments of 1972
                         20 U.S.C.A 1682 - Title IX- Federal administrative enforcement report to Congressional
     AR_247257—247257
                         committees
     AR_247258—247258    20 U.S.C.A.1683 - Title IX, Judicial Review
     AR_247259—247260    20 U.S.C.A. 1687 - Title IX, Interpretation of "program or activity"
                         20 U.S.C.A. 3441 - Department of Education Organization Act, Transfers from Department of
     AR_247261—247264
                         Health, Education, and Welfare
                         25 C.F.R. 421 Bureau of Indian Affairs, Department of the Interior, Education, Student Rights,
     AR_247265—247265
                         What general principles apply to this part?
                         28 C.F.R. 35.139 - Department of Justice, Nondiscrimination on the basis of disability in state
     AR_247266—247266
                         and local government services; General Requirements, Direct threat
                         28 C.F.R. 42605 Department of Justice, Procedures for Complaints of Employment
     AR_247267—247268    Discrimination Filed Against Recipients of Federal Financial Assistance; Agency processing of
                         complaints of employment discrimination
                         28 C.F.R. 42610- Department of Justice; Procedures for Complaints of Employment
     AR_247269—247269    Discrimination Filed Against Recipients of Federal Financial Assistance; Agency enforcement of
                         unresolved complaints
     AR_247270—247282    29 U.S.C.A. 623 - Labor; Age Discrimination in Employment; Prohibition of age discrimination
                         29 U.S.C.A. 701 - Vocational Rehabilitation and Other Rehabilitation Services; Findings,
     AR_247283—247292
                         purpose, policy
                         34 C.F.R. 101.1 Department of Education, Office for Civil Rights, Practice and Procedure for
     AR_247293—247293
                         Hearings Under Part 100 of this Title; Scope of rules
                         34 C.F.R. 106.2 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247294—247297
                         Definitions
                         34 C.F.R. 106.3 -Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247298—247299
                         Remedial and affirmative action and self-evaluation
                         34 C.F.R 106.4 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247300—247301
                         Assurances
                         34 C.F.R. 106.8 -Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247302—247302
                         Designation of responsible employee and adoption of grievance procedures (as of May 14, 2020)
                         34 C.F.R. 106.9 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247303—247304
                         Dissemination of Policy (as of May 14, 2020)
                         34 C.F.R. 106.12 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247305—247305
                         Educational institutions controlled by religious organizations (as of May 14, 2020)
                         34 C.F.R. 106.31 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247306—247307
                         Education Programs or Activities
                         34 C.F.R. 106.36 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247308—247308
                         Counseling and use of appraisal and counseling materials

Produced 9/3/2020                                                                                              Page 2 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 5 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                   Description
                          34 C.F.R. 106.43 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247309—247309
                          Standards for measuring skill or progress in physical education classes.
                          Background and Summary of the Education Department's Proposed Title IX Regulations,
     AR_247310—247311
                          November 29, 2018
                          34 C.F.R. 106.53 - Department of Education, Office for Civil Rights; Title IX Regulations;
     AR_247312—247312
                          Recruitment in Employment
                          34 C.F.R. 668.46 - Department of Education, Clery Act Regulations; Institutional security
     AR_247313—247332
                          policies and crime statistics
                          34 C.F.R. 668.24 - Department of Education, Student Assistance General Provisions; Standards
     AR_247333—247338
                          for Participation in Title IV, Higher Education Act Programs; Record Retention and
                          42 U.S.C. 2000(d) - Federally Assisted Programs; Prohibition against exclusion from
     AR_247339—247346     participation in, denial of benefits of, and discrimination under federally assisted programs on
                          ground of race, color, or national origin
     AR_247347—247348     42 U.S.C.A. 12101 - Equal Opportunity for Individuals with Disabilities; Findings and Purpose
                          45 Federal Register 30802 (May 9, 1980)(Establishment and Transfer of Functions to
     AR_247349—247762
                          Department of Education)
                          73 Fed, Reg. 74806 (December 9, 2008); Final Regulations, Family Education Rights and
     AR_247763—247849
                          Privacy Act (FERPA)
     AR_247850—247854     83 Fed. Reg. 61462 (January 23, 2019); Extension of Comment Period for Title IX NPRM.
                          84 Fed. Reg. 409 (January 28, 2019) - Notice of Proposed Rulemaking; Extension of Comment
     AR_247855—247855
                          Period
                          84 Fed. Reg. 4018 (Feb. 14, 2019)- Notice of proposed rulemaking; reopening of comment
     AR_247856—247857
                          period
                          85 Fed. Reg. 3190 (Jan. 17, 2020)- Office of Postsecondary Education, Department of
     AR_247858—247895     Education, Notice of Proposed Rulemaking on eligibility of faith-based entities to participate in
                          the Department's grant programs.
     AR_247896—247897     Alabama Code 26-14-3 Mandatory reporting
     AR_247898—247901     Alaska Code 4717020 Persons required to report
     AR_247902—247902     Constitution of the United States, Amendment X Reserved Powers to States
     AR_247903—247903     Constitution of the United States; Amendment XII Presidential Electors
                          Arizona Code 13-3620 Duty to report abuse physical injury neglect and denial or deprivation of
     AR_247904—247908
                          medical or surgi
     AR_247909—247913     Arkansas Code 12-18-402 Mandated reporters
                          California Code 67386 Adoption of policy concerning sexual assault domestic violence dating
     AR_247914—247917
                          violence and stalking
     AR_247918—247919     California Code 662901 Disclosure of exemptions from Title IX or Education Code 66271
     AR_247920—247925     California Penal Code 111657 Mandated reporter defined
                          20 U.S.C.A. 1092 -- Higher Education Act; General Provisions Relating to Student Assistance
     AR_247926—247983
                          Programs; Institutional and financial assistance information for student
     AR_247984—247988     Colorado Code 19-3-304 Persons required to report child abuse or neglect
                          65 Fed. Reg. 68050 (Nov. 13, 2000) - Department of Education; Conforming Amendments to the
     AR_247989—248008     Regulations Governing Nondiscrimination on the Basis of Race, Color, National Origin,
                          Disability, Sex, and Age under the Civil Rights Restoration Act of 1987
                          Connecticut Code 10a-55m Sexual assault stalking and intimate partner violence policies
     AR_248009—248013
                          Affirmative consent Prevent
                          Connecticut Code 17a-101 Protection of children from abuse Mandated reporters Educational
     AR_248014—248016
                          and training programs Mod
     AR_248017—248019     DC Code 4-132102 Persons required to make reports procedure
     AR_248020—248023     Black's Law Dictionary; Definition of SAVING CLAUSE
     AR_248024—248024     16 Delaware Code 903 - Reports Required concerning child abuse or neglect
                          Executive Order 12866 of September 30, 1993 - Regulatory Planning and Review, 58 Fed. Reg.
     AR_248025—248034
                          No. 190 (October 4, 1993)
                          Executive Order 13175 - Consultation and Coordination with Indian Tribal Governments, 65
     AR_248035—248038
                          Fed. Reg. No. 218 (November 6, 2000)

Produced 9/3/2020                                                                                                 Page 3 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 6 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                  Description
     AR_248039—248041    20 U.S.C.A. 4071 - Equal Access Act; Denial of Equal Access Prohibited
                         Executive Order 12250 - Leadership and Coordination of Nondiscrimination Laws, November 2,
     AR_248042—248045
                         1980
     AR_248046—248053    Executive Order 12988 - Civil Justice Reform, 61 Fed. Reg. No. 26, (February 7, 1996)
     AR_248054—248058    Executive Order 13132 - Federalism, 64 Fed. Reg., No. 153 (August 10, 1999)
                         Executive Order 13771 - Reducing Regulation and Controlling Regulatory Costs 82 Fed. Reg.
     AR_248059—248062
                         9339 (January 30, 2017)
     AR_248063—248072    20 U.S.C.A. 1232g - Family Educational and Privacy Rights (FERPA)
                         Florida Code 39201 Mandatory reports of child abuse abandonment or neglect mandatory reports
     AR_248073—248079
                         of death central a
                         5 U.S.C. 552 - Public information; agency rules, opinions, orders, records, and proceedings
     AR_248080—248117
                         (FOIA)
                         Georgia Code 19-7-5 Reports by physicians treating personnel institutions and others as to child
     AR_248118—248125
                         abuse failure
     AR_248126—248128    Hawaii Code 304A-120 Campus safety and accountability
     AR_248129—248130    Hawaii Code 350-11 Reports of child abuse or neglect
     AR_248131—248132    Idaho Code 16-1605 Reporting of abuse abandonment or neglect
                         Illinois Code 325 ILCS 5/4- Persons required to report; privileged communications; transmitting
     AR_248133—248141
                         false report
                         Illinois Stat Ann 1551 Short title, Preventing Sexual Violence in Higher Education Act, Aug. 21,
     AR_248142—248142
                         2015
                         Virginia Improving America's Schools Act of 1994 P.L. 103-382 - Title IV Application, July 1,
     AR_248143—248181
                         2001- June 30, 2002
     AR_248182—248182    Indiana Code 31-33-5-1 Duty to make report
     AR_248183—248186    Iowa Code 23269 Mandatory and permissive reporters--training required
                         Kansas Code 38-2223 Reporting of certain abuse or neglect of children persons reporting reports
     AR_248187—248189
                         made to whom
                         Kentucky Code 620.030 - Duty to report dependency, neglect, abuse, human trafficking, or
     AR_248190—248192
                         female genital mutilation, etc.
     AR_248193—248194    Louisiana Art 601 Purpose
     AR_248195—248195    Maine Code Title 22, §3872-A_ Child abuse and neglect prevention council's
                         Maryland Code 5-704 Reports of suspected abuse or neglect health practitioners police officers
     AR_248196—248198
                         educators and hu
     AR_248199—248207    Maryland Code 11-601 Written policies on sexual assaults required
                         Mass Code 37H34 Suspension or expulsion on grounds other than those set forth in Secs 37H or
     AR_248208—248209
                         37H 12
     AR_248210—248211    Mass Code Chapter 119 Section 1 Declaration of policy purpose
                         Presidential Memo - Preemption; Memorandum for the Heads of Executive Departments and
     AR_248212—248213
                         Agencies, 74 Fed. Reg., 24693 (May 20, 2009)
                         Michigan Code 722623 Report of suspected child abuse or neglect mandated reporters contents
     AR_248214—248216
                         transmission of rep
     AR_248217—248248    Minnesota Code 626556 Reporting of maltreatment of minors
     AR_248249—248249    Mississippi Code 37-9-71 Suspension or expulsion of student
                         Mississippi Code 37-11-29 Report of unlawful activity students charged with crime liability of
     AR_248250—248252
                         reporting party
     AR_248253—248256    Mississippi Code 43-21-353 Reporting abuse or neglect
                         Missouri Code 210115 Reports of abuse neglect and under age eighteen deaths--persons required
     AR_248257—248259
                         to report--superviso
     AR_248260—248263    Montana Code 41-3-201 Reports
     AR_248264—248264    Nebraska Code 28-711 Child subjected to abuse or neglect report contents toll-free number
                         Nevada Code 432B220 Persons required to make report when and to whom reports are required
     AR_248265—248268
                         any person may make
     AR_248269—248269    New Hampshire Code 169-C29 Persons Required to Report
     AR_248270—248271    New Jersey Code 18A61E-2 Rights of victims of campus sexual assaults advisory committee

Produced 9/3/2020                                                                                               Page 4 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 7 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                  Description
     AR_248272—248273    New Jersey Code 96-810 Reports of child abuse
                         New Mexico Code 32A-4-3 Duty to report child abuse and child neglect responsibility to
     AR_248274—248276
                         investigate child abuse or
                         New York Code 413 Persons and officials required to report cases of suspected child abuse or
     AR_248277—248281
                         maltreatment
     AR_248282—248283    New York Code 6439 Definitions
     AR_248284—248285    New York Code 6449 Reporting aggregate data to the department
     AR_248286—248288    New York Consolidated Laws, Education Law - EDN §6439 _ NY Stat
                         North Carolina Code 7B-301 Duty to report abuse neglect dependency or death due to
     AR_248289—248289
                         maltreatment
                         North Carolina Code 116-4011 Disciplinary proceedings right to counsel for students and
     AR_248290—248291
                         organizations
     AR_248292—248292    North Dakota Code 50-251-03 Persons required and permitted to report--To whom reported
     AR_248293—248304    Ohio Code 2151421 Persons required to report injury or neglect procedures on receipt of report
                         Oklahoma Code 1-2-101 Establishment of statewide centralized hotline for reporting child abuse
     AR_248305—248307
                         or neglect--Hotli
                         New York Article 129-B - Implementation by Colleges and Universities of Sexual Assault,
     AR_248308—248322    Dating Violence, Domestic Violence, and Stalking Prevention and Response Policies and
                         Procedures
     AR_248323—248326    Oregon Code 342.704 Minimum requirements for school district policies on sexual harassment
     AR_248327—248328    Oregon Code 350.255 Sexual assault protocol notification
     AR_248329—248330    Oregon Code 419B010 Duty of officials to report child abuse exception violations
     AR_248331—248333    Pennsylvania Code 6311 Persons required to report suspected child abuse
                         42 U.S.C.A. 2000bb - Religious Freedom Restoration Act (RFRA);Congressional Findings and
     AR_248334—248336
                         Declaration of Purposes
     AR_248337—248337    Rhode Island Code 40-11-31 Duty to report death of child due to child abuse or neglect
                         Federal Rules of Evidence Rule 412 - Sex-Offense Cases: The Victim's Sexual Behavior or
     AR_248338—248346
                         Predisposition
                         Federal Rules of Evidence Rule 804, 28 USC - Exceptions to the Rule Against Hearsay; When
     AR_248347—248358
                         the Declarant is Unavailable as a Witness
     AR_248359—248359    Federal Rules of Evidence Rule 805 - Hearsay Within Hearsay
                         Constitution of the United States; Article I. The Congress;Section 1 Legislative Power Vested in
     AR_248360—248360
                         Congress
                         Constitution of the United States; Article I. The Congress; Section 3 Clause 1 Senate
     AR_248361—248361
                         Composition Election of Senators
                         Constitution of the United States; Article I. The Congress; Section 5. Clause 1. Legislative
     AR_248362—248362    Proceedings; Each House as Judge of Qualifications and Election of Its Members; Quorum;
                         Adjournments; Compelling Attendance of Members
                         Constitution of the United States; Article I. The Congress;Section 8. Clause 18. Enactment of
     AR_248363—248363
                         Laws for Execution of Governmental Powers
     AR_248364—248365    South Carolina Code 63-7-310 Persons required to report
                         South Dakota Code 26-8A-3 Persons required to report child abuse or neglected child--
     AR_248366—248366
                         Intentional failure as misdemeano
     AR_248367—248370    Tennessee Code 37-1-403 Persons required to report contents of report
     AR_248371—248372    Texas Code 261101 Persons Required to Report Time to Report
     AR_248373—248374    Texas Code 519363 Sexual Assault Policy
                         The Civil Rights Act of 1991; Title IX- Federal Civil Rights Remedies; Damages in cases of
     AR_248375—248378
                         intentional discrimination; Section 102
     AR_248379—248387    The Federalist No. 69 - The Real Character of the Executive
     AR_248388—248390    The Federalist No. 76 - April 1, 1788
     AR_248391—248394    The Federalist No. 10 - November 22, 1787
                         [Duplicate] 85 Fed. Reg. 3190 (January 17, 2020); Office of Postsecondary Education,
     AR_248395—248432    Department of Education; Notice of Proposed Rulemaking on faith-based entities eligibility for
                         grants

Produced 9/3/2020                                                                                               Page 5 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 8 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                 Description
     AR_248433—248434    Utah Code 62A-4a-403 Reporting requirements
     AR_248435—248453    34 U.S.C.A. 12291 - Violence Against Women Act (VAWA); Definitions and Grant Provisions
     AR_248454—248455    Vermont Code 6903 Reporting suspected abuse neglect and exploitation of vulnerable adults
                         79 Fed. Reg. 62752 (Oct. 20,2014) - Rules and Regulations Department of Education; Violence
     AR_248456—248529
                         Against Women Act
     AR_248530—248533    Virginia Code 231-806 Reporting of acts of sexual violence
                         Virginia Code 632-1509 Requirement that certain injuries to children be reported by physicians
     AR_248534—248537
                         nurses teachers e
                         Washington Code 2644030 Reports--Duty and authority to make--Duty of receiving agency--
     AR_248538—248547
                         Duty to notify--Case planning
                         West Virginia Code 49-2-803 Persons mandated to report suspected abuse and neglect
     AR_248548—248549
                         requirements
     AR_248550—248578    Wisconsin Code 48981 Abused or neglected children and abused unborn children
     AR_248579—248580    Wyoming Code 14-3-205 Child abuse or neglect persons required to report
                         40 Fed. Reg. 24128 (June 4, 1975) - Nondiscrimination Rules Concerning Education Programs
     AR_248581—248748
                         Receiving Federal Assistance
     AR_248749—250192    120 Congressional Record 39858, 93rd Congress; Dec. 13, 1974- Dec. 18, 1974
                         20 U.S.C. 1221 - Short Title; Applicability; Definitions for the "General Education Provisions
     AR_250193—250196
                         Act"
                         Violence Against Women Act (VAWA) Notice of Proposed Rulemaking - 79 Fed. Reg. 35418
     AR_250197—250240
                         (June 20, 2014)
     AR_250241—250278    20 U.S.C. 1092(f) Institutional and financial assistance information for students
     AR_250279—250288    20 U.S.C. 1232g Family educational and privacy rights
     AR_250289—250291    20 U.S.C. 1681
     AR_250292—250292    20 U.S.C. 1682 Federal administrative enforcement report to Congressional committees
     AR_250293—250293    20 U.S.C. 1683 Judicial review
     AR_250294—250294    20 U.S.C. 1684 Blindness or visual impairment prohibition against discrimination
     AR_250295—250295    20 U.S.C. 1685 Authority under other laws unaffected
     AR_250296—250296    20 U.S.C. 1686 Interpretation with respect to living facilities
     AR_250297—250298    20 U.S.C. 1687 Interpretation of program or activity
     AR_250299—250299    20 U.S.C. 1688 Neutrality with respect to abortion
     AR_250300—250301    34 C.F.R. 99.10 What rights exist for a parent or eligible student to inspect and review
     AR_250302—250303    34 C.F.R. 99.12 What limitations exist on the right to inspect and review records
     AR_250304—250310    34 C.F.R. 99.31 Under what conditions is prior consent not required to disclose informati
     AR_250311—250311    34 C.F.R. 106.1 Purpose and effective date
     AR_250312—250315    34 C.F.R. 106.2 Definitions
     AR_250316—250316    34 C.F.R. 106.8 Designation of responsible employee and adoption of grievance procedures
     AR_250317—250318    34 C.F.R. 106.31 Education programs or activities
     AR_250319—250337    34 C.F.R. 668.46 Institutional security policies and crime statistics
                                              Folder 08 Documents Cited in Final Rule and NPRM
                                                                     Case Law
     AR_250338—250346    ACE Capital Re Overseas Ltd v Central United Life Ins Co., 307 F.3d 24, (2nd Cir. 2002)
     AR_250347—250379    Adarand Constructors Inc v Pena, 515 U.S. 200 (1995)
     AR_250380—250387    Addington v Texas, 441 U.S. 418 (1979)
     AR_250388—250423    Adickes v S H Kress And Co., 398 U.S. 144 (1970)
     AR_250424—250428    Alexander v Yale University, 459 F.Supp. 1 (D. Conn. 1977)
     AR_250429—250438    American Booksellers Ass'n Inc v Hudnut, 771 F.2d 323 (7th Cir. 1985)
     AR_250439—250453    Arishi v. Washington State University, 196 Wash.App. 878 (Wash. Ct. App. 2016)
     AR_250454—250456    Armstrong v. Manzo, 380 U.S. 545 (1965)
     AR_250457—250464    Asiana Airlines v. F.A.A., 134 F.3d 393 (D.C. Cir. 1998)
                         Association of Data Processing Service Organizations Inc v Board of Governors of Fed Reserve
     AR_250465—250480
                         Sys., 745 F.2d 677 (D.C. Cir. 1984)
     AR_250481—250483    Bays v. Bays, 779 So.2d 754 ( La. 2001)
     AR_250484—250499    Bazemore v. Friday, 478 U.S. 385 (1986)

Produced 9/3/2020                                                                                              Page 6 of 79
                Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 9 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                 Description
     AR_250500—250506    Bedard v. Roger Williams University, 989 F.Supp. 94 (D.R.I. 1997)
     AR_250507—250517    Bethel School Dist No 403 v. Fraser, 478 U.S. 675 (1986)
     AR_250518—250549    BH ex rel Hawk v Easton Area School Dist, 725 F.3d 293 (3rd Cir. 2013)
     AR_250550—250563    Bleiler v College of Holy Cross, 2013 WL 4714340 (D.Mass. Aug. 26, 2013)
     AR_250564—250578    Board of Curators of University of Missouri v Horowitz, 435 U.S. 78 (1978)
                         Boehm v University of Pennsylvania School of Veterinary Medicine, 392 Pa.Super. 502 (Pa.
     AR_250579—250588
                         Super. Ct. 1990)
                         Bostock v Clayton County Board of Commissioners, 723 Fed.Appx. 964 (11th Cir. May 10,
     AR_250589—250590
                         2018)
     AR_250591—250600    Bowen v Georgetown University Hosp., 488 U.S. 204 (1988)
     AR_250601—250627    Boy Scouts of America v. Dale, 530 U.S. 640 (2000)
     AR_250628—250635    Boykins v. Fairfield Bd of Ed, 492 F.2d 697 (5th Cir. 1974)
     AR_250636—250644    Brooks v. City of San Mateo, 299 F.3d 917 (9th Cir. 2000)
     AR_250645—250659    Burlington Industries Inc v Ellerth, 524 U.S. 742 (1998)
     AR_250660—250673    Burrell v City University of New York, 995 F.Supp. 398 (S.D.N.Y. 1998)
     AR_250674—250713    Burwell v. Hobby Lobby Sores Inc., 573 U.S. 682 (2014)
     AR_250714—250721    Butters v James Madison University, 145 F.Supp.3d 610 (W.D. Va. 2015)
     AR_250722—250734    Butters v James Madison University, 208 F.Supp.3d 745 (W.D. Va. 2016)
     AR_250735—250741    Cafeteria and Restaurant Workers Union Local 473 AFL-CIO v McElroy, 367 U.S. 886 (1961)
     AR_250742—250746    California ex rel Cooper v Mitchell Bros' Santa Ana Theater, 454 U.S. 90 (1981)
     AR_250747—250748    California v Freeman, 488 U.S. 1311 (1989)
     AR_250749—250770    California v Green, 399 U.S. 149 (1970)
     AR_250771—250804    Cannon v University of Chicago, 441 U.S. 677 (1979)
     AR_250805—250820    Caperton v AT Massey Coal Co Inc, 556 U.S. 868 (2009)
                         Case of the “Street Children” (Villagran-Morales et al.) v. Guatemala, (Inter-American Court of
     AR_250821—250883
                         Human Rights, November 19, 1999)
     AR_250884—250900    Central Virginia Community College v Katz, 546 U.S. 356 (2006)
     AR_250901—250903    Chaplinsky v State of New Hampshire, 315 U.S. 568 (1942)
     AR_250904—250922    Charles C Steward Mach Co v Davis, 301 U.S. 548 (1937)
     AR_250923—250929    Chesier v On Q Financial Incorporated, 382 F.Supp. 918 (D. Ariz. 2019)
     AR_250930—250936    Chevron USA Inc v Echazabal, 536 U.S. 73 (2002)
     AR_250937—250950    Chevron USA Inc v Natural Resources Defense Council Inc., 467 U.S. 837 (1984)
     AR_250951—250956    Cohen v California, 403 U.S. 15 (1971)
     AR_250957—250960    Cohen v San Bernardino Valley College, 92 F.3d 968 (9th Cir. 1996)
     AR_250961—250973    Colorado v New Mexico, 467 U.S. 310 (1984)
     AR_250974—250992    Committee of US Citizens Living in Nicaragua v Reagan, 859 F.2d 929 (D.C. Cir. 1988)
                         Commonwealth v Pennsylvania Higher Education Assistance Agency, 34 Mass.L.Rptr. 616
     AR_250993—251000
                         (Mass. Super. Ct. March 1, 2018)
                         Concrete Pipe and Products of California Inc v Construction Laborers Pension Trust for Southern
     AR_251001—251024
                         California, 508 U.S. 602 (1993)
     AR_251025—251029    Cooper v Gustavus Adolphus College, 957 F. Supp. 191 (D. Minn. 1997)
     AR_251030—251039    Coplin v Conejo Valley Unified School Dist, 903 F.Supp. 1377 (C.D. Cal. 1995)
     AR_251040—251050    Coy v. Iowa, 487 U.S. 1012 (1988)
     AR_251051—251068    Craig v Boren, 429, U.S. 190 (1976)
     AR_251069—251083    Crandell v New York College of Osteopathic Medicine, 87 F.Supp.2d 304 (S.D.N.Y. 2000)
     AR_251084—251102    Crawford v. Washington, 541 U.S. 36 (2004)
     AR_251103—251111    CS v Southern Columbia School Dist, 2013 WL 2371413 (M.D. Pa. May 21, 2013)
     AR_251112—251125    Dambrot v Central Michigan University, 55 F.3d 1177 (1995)
     AR_251126—251149    Davis Next Friend LaShonda D v Monroe County Bd of Educ., 526 U.S. 629 (1999)
     AR_251150—251163    DeJohn v Temple University, 537 F.3d 301 (3rd Cir. 2008)
                         Delgado v City of Milwaukee Employees' Retirement SystemAnnuity and Pension, 268 Wisc.2d
     AR_251164—251166
                         846 (Wis. Ct. App. Nov. 18, 2003)
     AR_251167—251204    Department of Commerce v New York, 139 S.Ct. 2551 (2019)
     AR_251205—251210    Desert Palace Inc v Costa, 539 U.S. 90 (2003)

Produced 9/3/2020                                                                                              Page 7 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 10 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                Description
     AR_251211—251215   Disciplinary Counsel v Bunstine, 136 Ohio St.3d 276 (Ohio 2013)
     AR_251216—251227   Dixon v Alabama State Bd of Ed, 294 F2d. 150 (5th Cir. 1961)
     AR_251228—251234   Doe ex rel Doe v Derby Bd of Educ., 451 F.Supp.2d 438 (D.Conn. 2006)
     AR_251235—251248   Doe v. Alger, 228 F.Supp.3d 713 (W.D. Va. 2016)
     AR_251249—251268   Doe v. Allee, 30 Cal.App.5th 1036 (Cal. Ct. App. 2019)
     AR_251269—251288   Doe v. Amherst College, 238 F.Supp.3d 195 (D.Mass. 2017)
     AR_251289—251301   Doe v. Baum, 903 F.3d 575 (6th Cir. 2018)
     AR_251302—251343   Doe v. Brandeis University, 177 F.Supp.3d 561 (D.Mass. 2016)
     AR_251344—251348   Doe v. Brown University, 896 F.3d 127 (1st Cir. 2018)
     AR_251349—251358   Doe v Claremont McKenna College, 25 Cal.App.5th 1055 (Cal. Ct. App. 2018)
     AR_251359—251366   Doe v Colgate University, 760 Fed.Appx. 22 (2nd Cir. January 15, 2019)
     AR_251367—251378   Doe v College of Wooster, 243 F.Supp.3d 875 (N.D.Ohio 2017)
     AR_251379—251391   Doe v. Columbia University, 101 F.Supp.3d 356 (S.D.N.Y. 2015)
     AR_251392—251404   Doe v. Cummins, 662 Fed.Appx. 437 (6th Cir. Dec. 6, 2016)
     AR_251405—251407   Doe v. East Haven Bd. of Educ., 200 Fed.Appx. 46 (2nd Cir. 2006)
     AR_251408—251432   Doe v Hamilton County Board of Education, 329 F.Supp.3d 543 (E.D. Tenn. 2018)
     AR_251433—251446   Doe v Mercy Catholic Medical Center, 850 F.3d 545 (3rd Cir. 2017)
     AR_251447—251462   Doe v. Miami University, 882 F.3d 579 (6th Cir. 2018)
     AR_251463—251472   Doe v. Ohio State University, 2016 WL 692547 (S.D. Ohio Feb. 22, 2016)
     AR_251473—251477   Doe v. University of Kentucky, 860 F.3d 365 (6th Cir. 2017)
     AR_251478—251497   Doe v. Purdue University, 281 F.Supp.3d 754 (N.D. Ind. 2017)
     AR_251498—251508   Doe v. Purdue University, 928 F.3d 652 (7th Cir. 2019)
     AR_251509—251518   Doe v Regents of University of California, 28 Cal.App.5th 44 (Cal. Ct. App. 2018)
     AR_251519—251538   Doe v The Trustees of the University of Pennsylvania, 270 F.Supp.3d 799 (E.D. Pa. 2017)
     AR_251539—251544   Doe v. Trustees of Boston College, 942 F.3d 527 (1st Cir. 2019)
     AR_251545—251558   Doe v University of Cincinnati, 173 F.Supp.3d 586 (S.D. Ohio 2016)
     AR_251559—251568   Doe v University of Cincinnati, 872 F.3d 393 (6th Cir. 2017)
     AR_251569—251583   Doe v. University of Michigan, 721 F.Supp. 852 (E.D. Mich. 1989)
     AR_251584—251594   Doe v. University of Mississippi, 2018 WL 3570229 (S.D. Miss. July 24, 2018)
     AR_251595—251611   Doe v. University of Oregon, 2018 WL 1474531 (D. Or. Mar. 26, 2018)
     AR_251612—251624   Doe v University of the South, 687 F.Supp.2d 744 (E.D. Tenn. 2009)
                        Memorandum and Order Regarding Defendant's Mot. to Dismiss, Doe v. Williams College, C.A.
     AR_251625—251628
                        No. 16-cv-20184 MAP (D.Mass.)
     AR_251629—251638   Donohue v. Baker, 976 F.Supp. 136 (N.D.N.Y. 1997)
     AR_251639—251647   Duarte v. State, 88 Cal.App.3d 473 (Cal. Ct. App. 1979)
     AR_251648—251653   Due v. Florida Agr. and Mechanical University, 233 F.Supp. 396 (N.D. Fla. 1963)
                        Edward J DeBartolo Corp v Florida Gulf Coast Bldg and Const Trades Council, 485 U.S. 568
     AR_251654—251664
                        (1988)
     AR_251665—251680   EEOC v Arabian American Oil Co., 499 U.S. 244 (1991)
     AR_251681—251686   EEOC v. Gaddis, 733 F.2d 1373 (10th Cir. 1984)
     AR_251687—251698   Ellison v. Brady, 924 F.2d 872 (9th Cir. 1991)
     AR_251699—251722   Elston v Talladega County Bd of Educ., 997 F.2d 1394 (11th Cir. 1993)
     AR_251723—251732   Encino Motorcars LLC v Navarro, 136 S.Ct. 2117 (2016)
                        Equal Employment Opportunity Commission v RG And GR Harris Funeral Homes Inc., 884
     AR_251733—251758
                        F.3d 560 (6th Cir. 2018)
     AR_251759—251772   Esteban v Central Missouri State College, 415 F.2d 1077 (8th Cir. 1969)
     AR_251773—251788   Faragher v. City of Boca Raton, 524 U.S. 775 (1998)
     AR_251789—251808   Faretta v. California, 422 U.S. 806 (1975)
     AR_251809—251825   Farmer v Brennan, 511 U.S. 825 (1994)
     AR_251826—251836   Farmer v Kansas State University, 918 F.3d 1094 (10th Cir. 2019)
     AR_251837—251854   Farmer v Kansas State University, 2017 WL 980460 (D. Kan. Mar. 14, 2017)
     AR_251855—251862   F.C.C. v Beach Communications Inc., 508 U.S. 307 (1993)
     AR_251863—251891   F.C.C. v Fox Television Stations Inc., 556 U.S. 502 (2009)
     AR_251892—251899   Fellheimer v Middlebury College, 869 F.Supp. 238 (D. Vt. 1994)

Produced 9/3/2020                                                                                        Page 8 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 11 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                Description
     AR_251900—251932   Feminist Majority Foundation v Hurley, 911 F.3d 674 (4th Cir. 2018)
     AR_251933—251939   Fitzpatrick v Bitzer, 427 U.S. 445 (1976)
     AR_251940—251949   Flaim v Medical College of Ohio, 418 F.3d 629 (6th Cir. 2005)
     AR_251950—251977   Foster v. Neilson, 27 U.S. 253 (1829)
     AR_251978—252010   Fox v Pittsburg State University, 257 F.Supp.3d 1112 (D. Kan. 2017)
     AR_252011—252019   Franklin v Gwinnett County Public Schools, 503 U.S. 60 (1992)
     AR_252020—252024   Freightliner Corp v Myrick, 514 U.S. 280 (1995)
     AR_252025—252035   French v Jadon Inc., 911 P.2d 20 (Alaska 1996)
     AR_252036—252063   Garcia v San Antonio Metropolitan Transit Authority, 469 U.S. 528 (1985)
     AR_252064—252089   Gonzales v Oregon, 546 U.S. 243 (2006)
     AR_252090—252104   Gebser v Lago Vista Independent School Dist, 524 U.S. 274 (1998)
     AR_252105—252127   Geier v American Honda Motor Co Inc., 529 U.S. 861 (2000)
                        Glen III By and Through Glen II v Charlotte-Mecklenburg School Bd of Educ., 903 F.Supp. 918
     AR_252128—252144
                        (W.D.N.C. 1995)
     AR_252145—252157   Gomes v University of Maine System, 304 F.Supp.2d 117 (D.Me. 2004)
     AR_252158—252162   Gordon v. England, 612 Fed.Appx. 330 (6th Cir. May 26, 2015)
     AR_252163—252170   Gordon v Traverse City Area Public Schools, 686 Fed.Appx. 315 (6th Cir. Apr. 12, 2017)
     AR_252171—252177   Gorman v University of Rhode Island, 837 F.2d 7 (1st Cir. 1988)
     AR_252178—252193   Goss v. Lopez, 419 U.S. 565 (1975)
     AR_252194—252206   Granek v Texas State Bd of Medical Examiners, 172 S.W.3d 761 (Tex. App. 2005)
     AR_252207—252229   Grove City College v Bell, 465 U.S. 555 (1984)
     AR_252230—252247   Haidak v University of Massachusetts at Amherst, 299 F.Supp.3d 242 (D.Mass. 2018)
     AR_252248—252260   Haidak v University of Massachusetts-Amherst, 933 F.3d 56 (1st Cir. 2019)
     AR_252261—252275   Harlow v Fitzgerald, 457 U.S. 800 (1982)
     AR_252276—252280   Harris v Forklift Systems Inc., 510 U.S. 17 (1993)
     AR_252281—252294   Healy v. James, 408 U.S. 169 (1972)
     AR_252295—252302   Hess v Board of Trustees of Southern Illinois University, 839 F.3d 668 (7th Cir. 2016)
     AR_252303—252308   Hill v Board of Trustees of Michigan State University, 182 F.Supp.2d 621 (W.D. Mich. 2001)
     AR_252309—252331   Hill v. Cundiff, 797 F.3d 948 (11th Cir. 2015)
     AR_252332—252339   Hillsborough County Fla v Automated Medical Laboratories Inc., 471 U.S. 707 (1985)
     AR_252340—252343   In re Barach, 540 F.3d 82 (1st Cir. 2008)
     AR_252344—252352   In re J.D.C., 284 Kan. 155 (Kan. 2007)
     AR_252353—252359   In re K.C., 226 N.C.App. 452 (N.C. Ct. App. 2013)
     AR_252360—252371   In re Winship, 397 U.S. 358 (1970)
     AR_252372—252384   INS v Lopez-Mendoza, 468 U.S. 1032 (1984)
     AR_252385—252393   IOTA XI Chapter of Sigma Chi Fraternity v George Mason University, 993 F.2d 386 (1993)
     AR_252394—252406   Jackson v Metropolitan Edison Co., 419 U.S. 345 (1974)
     AR_252407—252413   Johnson v. U.S., 628 F.2d 187 (D.C. Cir. 1980)
     AR_252414—252421   Kadiki v Virginia Commonwealth University, 892 F.Supp. 746 (E.D. Va. 1995)
     AR_252422—252426   Kelly v Yale University, 2003 WL 1563424 (D. Conn. Mar. 26, 2003)
     AR_252427—252442   Keyishian v Board of Regents of University of State of N Y, 385 U.S. 589 (1967)
     AR_252443—252463   Kimel v Florida Bd of Regents, 528 U.S. 62 (2000)
     AR_252464—252469   King v Board of Control of Eastern Michigan University, 221 F.Supp.2d 783 (E.D. Mich. 2002)
                        Kinsman v Florida State University Board of Trustees, 2015 WL 11110848 (N.D. Fla. Aug. 12,
     AR_252470—252475
                        2015)
     AR_252476—252489   Kiobel v Royal Dutch Petroleum Co., 569 U.S. 108 (2013)
     AR_252490—252498   Kowalski v Berkeley County Schools, 652 F.3d 565 (4th Cir. 2011)
     AR_252499—252505   Lakoski v. James, 66 F.3d 751 (5th Cir. 1995)
     AR_252506—252509   Landgraf v USI Film Products, 511 U.S. 244 (1994)
     AR_252510—252517   Lapka v Chertoff, 517 F.3d 974 (7th Cir. 2008)
     AR_252518—252540   Lawson v FMR LLC, 571 U.S. 429 (2014)
     AR_252541—252554   Layshock ex rel Layshock v Hermitage School Dist., 650 F.3d 205 (3rd Cir. 2011)
     AR_252555—252559   Order, Lee v. Univ. of NM, No. CIV 17-1230 JB\LF (D.N.M.)

Produced 9/3/2020                                                                                          Page 9 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 12 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Leydi Dayan Sánchez v. Colombia, Case 12.009, Report N 43/08 (Inter-American Commission
     AR_252560—252585
                          of Human Rights July 23, 2008)
     AR_252586—252592     Liu v Portland State University, 281 Or.App. 294 (Or. Ct. App. 2016)
     AR_252593—252604     Louisiana Public Service Com'n v F.C.C., 476 U.S. 355 (1986)
     AR_252605—252624     Lyle v Warner Brothers Television Productions, 38 Cal4th 264 (Cal. 2006)
                                                                 VOL05 (Disc 5 of 7)
                                               Folder 08 Documents Cited in Final Rule and NPRM
                                                                      Case Law
     AR_252625—252821     Mapiripán Massacre v. Colombia (Inter-American Court of Human Rights, Sept. 15, 2005)
     AR_252822—252825     Marshall v Indiana University, 2016 WL 4541431 (S.D. Ind. 2016)
     AR_252826—252841     Maryland v Craig, 497 U.S. 836 (1990)
     AR_252842—252855     Massachusetts v U S., 435 U.S. 444 (1978)
     AR_252856—252869     Mathews v Eldridge, 424 U.S. 319 (1976)
     AR_252870—252873     Matter of Friedel v Board of Regents of Univ of State of N.Y., 296 N.Y. 347 (N.Y. 1947)
     AR_252874—252883     Mattox v. U.S., 156 U.S. 237 (1895)
     AR_252884—252895     McGinnis v Muncie Community School Corp., 2013 WL 2456067 (S.D. Ind. June 5, 2013)
     AR_252896—252910     McKaskle v Wiggins, 465 U.S. 168 (1984)
     AR_252911—252947     Medellin v. Texas, 552 U.S. 491 (2008)
     AR_252948—252961     Meltebeke v Bureau of Labor and Industries, 322 Or. 132 (Or. 1995)
     AR_252962—252971     Meritor Sav Bank FSB v Vinson, 447 U.S. 57 (1986)
     AR_252972—252978     Michigan v. Lucas, 500 U.S. 145 (1991)
     AR_252979—252992     Mississippi University for Women v Hogan, 458 U.S. 718 (1982)
     AR_252993—253022     Mistretta v U.S., 488 U.S. 361 (1989)
     AR_253023—253040     Morrison v National Australia Bank Ltd., 561 U.S. 247 (2010)
     AR_253041—253053     Morrissey v Brewer, 408 U.S. 471 (1972)
     AR_253054—253067     Motor Vehicle Mfrs Ass'n of US Inc v State Farm Mut Auto Ins Co., 463 U.S. 29 (1983)
     AR_253068—253077     Mullins v Pine Manor College, 389 Mass. 47 (Mass. 1983)
     AR_253078—253087     Murrell v School Dist No 1 Denver Colo., 186 F.3d 1238 (10th Cir. 1999)
     AR_253088—253098     Nash v Auburn University, 812 F.2d 655 (1987)
     AR_253099—253121     National Ass'n for Advancement of Colored People v Button, 371 U.S. 415 (1963)
     AR_253122—253133     National Collegiate Athletic Ass'n v Tarkanian, 488 U.S. 179 (1988)
     AR_253134—253211     National Federation of Independent Business v Sebelius, 567 U.S. 519 (2012)
     AR_253212—253217     National Retired Teachers Ass'n v U S Postal Service, 430 F.Supp. 141 (D. D.C. 1977)
     AR_253218—253234     Nevada Dept of Human Resources v Hibbs, 538 U.S. 721 (2003)
     AR_253235—253262     New Jersey v. T.L.O., 469 U.S. 325 (1985)
     AR_253263—253292     New York v. U.S., 505 U.S. 144 (1992)
     AR_253293—253296     Newman v. Federal Exp. Corp., 266 F.3d 401 (6th Cir. 2001)
     AR_253297—253303     Newsome v Batavia Local School Dist., 842 F.2d 920 (6th Cir. 1988)
     AR_253304—253306     Nicholas B v School Committee of Worcester, 412 Mass. 20 (Mass. 1992)
     AR_253307—253315     Nixon v Northern Local School Dist Bd of Educ., 383 F.Supp.2d 965 (S.D. Ohio 2005)
     AR_253316—253328     Nokes v Miami University, 2017 WL 3674910, (S.D. Ohio Aug. 25, 2017)
     AR_253329—253341     Nungesser v Columbia University, 169 F.Supp.3d 353 (S.D. N.Y. 2016)
     AR_253342—253350     Nuxoll ex rel Nuxoll v Indian Prairie School Dist # 204, 523 F.3d 668 (7th Cir. 2008)
     AR_253351—253372     Okkali v. Turkey, Application No. 52067/99 (European Court of Human Rights Dec. 2, 2007)
     AR_253373—253378     Oliva v. U.S. Dept of Justice, 433 F.3d 229 (2nd Cir. 2005)
     AR_253379—253382     Oncale v Sundowner Offshore Services Inc., 523 U.S. 75 (1998)
     AR_253383—253386     Osteen v Henley, 13 F.3d 221 (7th Cir. 1993)
     AR_253387—253390     Ostrander v Duggan, 341 F.3d 745 (8th Cir. 2003)
     AR_253391—253395     Papish v Board of Curators of University of Missouri, 410 U.S. 667 (1973)
     AR_253396—253405     Patenaude v Salmon River Cent School Dist., 2005 WL 6152380 (N.D.N.Y. Feb. 16, 2005)
     AR_253406—253409     Pathak v Department of Veterans Affairs, 274 F.3d 28 (1st Cir. 2001)
     AR_253410—253419     Pennsylvania v Finley, 481 U.S. 551 (1987)
     AR_253420—253438     Perez v Mortgage Bankers Ass'n, 575 U.S. 92 (2015)
     AR_253439—253445     Perrin v. U. S., 444 U.S. 37 (1979)

Produced 9/3/2020                                                                                         Page 10 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 13 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                Description
     AR_253446—253448   Peterson v. City of Greenville S.C., 373 U.S. 244 (1963)
     AR_253449—253452   Phillips v St George's University, 2007 WL 3407728 (E.D.N.Y. Nov. 15, 2007)
     AR_253453—253460   Plamp v Mitchell School Dist No 17-2, 565 F.3d 450 (8th Cir. 2009)
     AR_253461—253472   Plummer v University of Houston, 860 F.3d 767 (5th Cir. 2017)
     AR_253473—253478   Preston v Com of Va ex rel New River Community College, 31 F.3d 203 (4th Cir. 1994)
     AR_253479—253508   Price Waterhouse v Hopkins, 490 U.S. 228 (1989)
                        Psi Upsilon of Philadelphia v University of Pennsylvania, 404 Pa.Super. 604 (Pa. Super. Ct.
     AR_253509—253513
                        1991)
     AR_253514—253523   Public Employees' Retirement System v Stamps, 898 So.2d 664 (Miss. 2005)
     AR_253524—253550   RAV v City of St Paul Minn., 505 U.S. 377 (1992)
     AR_253551—253559   Regents of University of Michigan v Ewing, 474 U.S. 214 (1985)
     AR_253560—253571   Reynolds v. U.S., 98 U.S. 145 (1878)
     AR_253572—253582   Richardson v Perales, 402 U.S. 389 (1971)
     AR_253583—253596   Roberts v U.S. Jaycees, 468 U.S. 609 (1984)
     AR_253597—253603   Rochin v California, 342 U.S. 165 (1952)
     AR_253604—253609   Rodriguez v Maricopa County Community College Dist., 605 F.3d 703 (9th Cir. 2010)
     AR_253610—253617   Roe v. St. Louis University, 746 F.3d 874 (8th Cir. 2014)
     AR_253618—253621   Romeo Community Schools v US Dept of Health Ed and Welfare, 600 F.2d 581 (6th Cir. 1979)
     AR_253622—253627   Rose v Dowd, 265 F.Supp.3d 525 (E.D. Pa. 2017)
     AR_253628—253653   Ross v Corporation of Mercer University, 506 F.Supp.2d 1325 M.D. Ga. 2007)
     AR_253654—253682   Rossley v Drake University, 342 F.Supp.3d 904 (S.D. Iowa 2018)
     AR_253683—253694   Rost ex rel KC v Steamboat Springs RE-2 School Dist., 511 F.3d 1114 (10th Cir. 2008)
     AR_253695—253705   Rumsfeld v Forum for Academic and Institutional Rights Inc., 547 U.S. 47 (2006)
     AR_253706—253710   Sahm v Miami University, 110 F.Supp.3d 774 (S.D. Ohio 2015)
     AR_253711—253712   Samuelson v Oregon State University, 725 Fed.Appx. 598 (D. Or. June 6, 2018)
     AR_253713—253723   Sanches v CarrolltonFarmers Branch Independent School Dist., 647 F.3d 156 (5th Cir. 2011)
     AR_253724—253731   Santiago v. Puerto Rico, 655 F.3d 61 (1st Cir. 2011)
     AR_253732—253753   Santosky v Kramer, 455 U.S. 745 (1982)
     AR_253754—253765   Saravanan v Drexel University, 2017 WL 5659821 (E.D. Pa. 2017)
     AR_253766—253784   Saxe v State College Area School Dist., 240 F.3d 200 (3rd Cir. 2001)
     AR_253785—253793   Schaer v Brandeis University, 432 Mass. 474 (Mass. 2000)
                        School Committee of Town of Burlington Mass v Department of Educ of Mass., 471 U.S. 359
     AR_253794—253801
                        (1985)
     AR_253802—253804   S.E.C. v. Posner, 16 F.3d 520 (2nd Cir. 1994)
     AR_253805—253838   Silva v University of New Hampshire, 888 F.Supp. 293 (D.N.H. 1994)
     AR_253839—253845   SJW ex rel Wilson v Lee's Summit R-7 School Dist., 696 F.3d 771 (8th Cir. 2012)
     AR_253846—253849   Slaughter v Brigham Young University, 514 F.2d 622 (1975)
     AR_253850—253860   Small v. U.S., 544 U.S. 385 (2005)
     AR_253861—253870   Smith v. U.S., 507 U.S. 197 (1993)
     AR_253871—253885   Snyder v. Phelps, 562 U.S. 443 (2011)
     AR_253886—253894   Soper v Hoben, 195 F.3d (6th Cir. 1999)
     AR_253895—253908   Sophanthavong v Palmateer, 378 F.3d 859 (9th Cir 2004)
     AR_253909—253916   South Dakota v Dole, 483 U.S. 203 (1987)
                        Spencer v University of New Mexico Board of Regents, 2016 WL 10592223 (D.N.M. Jan. 11,
     AR_253917—253923
                        2016)
     AR_253924—253926   Stapleton v Holt, 207 Okla. 443 (Okla. 1952)
     AR_253927—253940   Stark v Wickard, 321 U.S. 288 (1944)
     AR_253941—253953   Stiles ex rel DS v Grainger County Tenn., 819 F.3d 834 (6th Cir. 2016)
     AR_253954—253979   Stoica v. Romania, Application No. 42722/02 (European Court of Human Rights, Apr. 6, 2008)
     AR_253980—253980   Stroup v Willcox, 549 U.S. 1501 (2006)
     AR_253981—253995   Sweezy v State of NH by Wyman, 354 U.S. 234 (1957)
     AR_253996—254021   Tennessee v Lane, 541 U.S. 509 (2004)
     AR_254022—254035   Terminiello v City of Chicago, 337 U.S. 1 (1949)
     AR_254036—254041   Texas Dept of Community Affairs v Burdine, 450 U.S. 248 (1981)

Produced 9/3/2020                                                                                         Page 11 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 14 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                Description
     AR_254042—254061   Texas v Johnson, 491 U.S. 397 (1989)
     AR_254062—254071   Tinker v Des Moines Independent Community School Dist., 393 U.S. 503 (1969)
     AR_254072—254077   Tolan v Cotton, 572 U.S. 650 (2014)
     AR_254078—254082   Torres v School Dist of Manatee County Fla., 2014 WL 4185364 (M.D. Fla. Aug, 22, 2014)
     AR_254083—254087   Truax v Raich, 239 U.S. 33 (1915)
     AR_254088—254098   US v Cronic, 466 U.S. 648 (1984)
     AR_254099—254106   US v Darby, 312 U.S. 100 (1941)
     AR_254107—254125   US v Mead Corp., 533 U.S. 218 (2001)
     AR_254126—254136   US v Osinger, 753 F.3d 939 (9th Cir. 2014)
     AR_254137—254154   US v Wade, 388 U.S. 218 (1967)
                        UWM Post Inc v Board of Regents of University of Wisconsin System, 744 F.Supp. 1163 (E.D.
     AR_254155—254170
                        Wisc.1991)
     AR_254171—254178   Uyar v Seli, 2017 WL 886934 (D. Conn. Mar. 6, 2017)
     AR_254179—254189   Valmonte v Bane, 18 F.3d 992 (2nd Cir. 1994)
     AR_254190—254207   Vernonia School Dist 47J v Acton, 515 U.S. 646 (1995)
                        Village of Posen v Illinois Fraternal Order of Police Labor Council, 2014 IL App 133329 (Ill.
     AR_254208—254220
                        App. Ct. Sept. 10, 2014)
     AR_254221—254238   Wagner v Holtzapple, 101 F.Supp.3d 462 (M.D. Pa. 2015)
     AR_254239—254253   Wayman v Southard, 23 U.S. 1 (1825)
     AR_254254—254275   Weckhorst v Kansas State University, 241 F.Supp.3d 1154 (D. Kan. 2017)
     AR_254276—254280   Wells v Xavier University, 7 F.Supp. 746 (S.D. Ohio 2014)
     AR_254281—254301   White v Lee, 227 F.3d 1214 (9th Cir. 2000)
     AR_254302—254317   Whitman v American Trucking Associations, 531 U.S. 457 (2001)
     AR_254318—254331   Williams v Board of Regents of University System of Georgia, 477 F.3d 1282 (11th Cir. 2007)
     AR_254332—254337   Williams v US Dept of Transp., 781 F.2d 1573 (11th Cir. 1986)
     AR_254338—254342   Winnick v Manning, 460 F.2d 545 (2nd Cir. 1972)
     AR_254343—254354   Winter v Pennsylvania State University, 172 F.Supp. 756 (M.D. Pa. 2016)
     AR_254355—254361   Wisconsin v Mitchell, 508 U.S. 476 (1993)
     AR_254362—254372   Withrow v Larkin, 421 U.S. 35 (1975)
     AR_254373—254397   Wolff v McDonnell, 418 U.S. 539 (1974)
     AR_254398—254408   Wood v Strickland, 420 U.S. 308 (1975)
     AR_254409—254438   Yakus v. U.S., 321 U.S. 414 (1944)
     AR_254439—254446   Yeasin v Durham, 719 Fed.Appx. 844 (10th Cir. Jan. 5, 2018)
     AR_254447—254452   Yusuf v Vassar College, 35 F.3d 709 (2nd Cir. 1994)
     AR_254453—254500   Zarda v Altitude Express Inc., 883 F.3d 100 (2nd Cir. 2018)
     AR_254501—254511   Fitzgerald v. Barnstable School District, 129 S.Ct. 788 (2009)
     AR_254512—254532   Jackson v. Birmingham Board of Ed., 544 U.S. 167 (2005)
     AR_254533—254561   Pennhurst State Sch. v. Halderman, 451 U.S. 1 (1981)
     AR_254562—254572   Penson v. Ohio, 488 U.S. 75 (1988)
     AR_254573—254606   Sypniewski v. Warren Hill, 307 F.3d 243 (3rd Cir. 2002)
     AR_254607—254636   Davis Next Friend LaShonda D v Monroe County Bd of Educ
     AR_254637—254686   Doe v Brandeis University
     AR_254687—254705   Gebser v Lago Vista Independent School Dist
     AR_254706—254720   Plummer v University of Houston, 860 F3d 767 (5th Cir 2017)
     AR_254721—254731   Franklin v Gwinnett County Public Schools
                                             Folder 08 Documents Cited in Final Rule and NPRM
                                                               Law Review Articles
                        Abbe Smith, Representing Rapists The Cruelty of Cross-Examination and Other Challenges for a
     AR_254732—254788
                        Feminist Criminal Defense Lawyer, 53 Am. Crim. L. Rev_
                        Adrienne E. Adams - The Impact of Intimate Partner Violence on Low-Income Women's
     AR_254789—254813
                        Economic Well-Being
                        Alex Stein, An Essay on Uncertainty and Fact-Finding in Civil Litigation, with Special
     AR_254814—254868
                        Reference to Contract Cases, 48 Univ. of Toronto L. J. 299,

Produced 9/3/2020                                                                                          Page 12 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 15 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Alexandra Brodsky, Against Taking Rape “Seriously” The Case Against Mandatory Referral
     AR_254869—254898
                          Laws for Campus Gender Violence, 53 Harv. C.R.-C.L. L. Rev. 1
                          Amy Chmielewski, Defending the Preponderance of the Evidence Standard in College
     AR_254899—254919
                          Adjudications of Sexual Assault, 2013 BYU Educ. & L. J. 143 (2013)_
                          Andrea Anne Curcio, Institutional Failure, Campus Sexual Assault and Danger in the Dorms
     AR_254920—254951
                          Regulatory Limits and the Promise of Tort Law, 78 Mont. L_
                          Andrea Meryl Kirshenbaum, Hostile Environment Sexual Harassment Law and the First
     AR_254952—254982
                          Amendment Can the Two Peacefully Coexist, 12 Tex. J. of Women & th
                          Andrew Guzman, The Consent Problem in International Law 5 (Berkeley Program in Law and
     AR_254983—255046
                          Economics Working Paper, 2011);
                          Anne-Marie Mcalinden, Setting ’Em Up’ Personal, Familial and Institutional Grooming in the
     AR_255047—255071
                          Sexual Abuse of Children, 15 Social & Legal Stud. 3 (2006
                          Annie Cossins, Cross-examination in Child Sexual Assault Trials Evidentiary Safeguard or
     AR_255072—255108
                          Opportunity to Confuse, 33 Melbourne L. Rev. 1, 78-79 (20
     AR_255109—255117     MULR_new(1).joboptions
                          Anoosha Rouhanian, A Call for Change The Detrimental Impacts of Crawford v. Washington on
     AR_255118—255190
                          Domestic Violence and Rape Prosecutions, 37 Boston Coll. J
                          Ashley Hartmann, Reworking Sexual Assault Response on University Campuses Creating a
     AR_255191—255225
                          Rights-Based Empowerment Model to Minimize Institutional Liabil
                          Barbara J. Gazeley, Venus, Mars, and the Law On Mediation of Sexual Harassment Cases, 33
     AR_255226—255253
                          Willamette L. Rev. 605 (1997)
                          Azhar Majeed, The Misapplication of Peer Harassment Law on College and University
     AR_255254—255332
                          Campuses and the Loss of Student Speech Rights, 35 Journal of Coll
                          Ben Trachtenberg, How University Title IX Enforcement and Other Discipline Processes
     AR_255333—255378
                          (Probably) Discriminate Against Minority Students, 18 Nev. L. J
                          Blair A. Baker, When Campus Sexual Misconduct Policies Violate Due Process Rights, 26
     AR_255379—255411
                          Cornell J. of Law & Pub. Pol’y 533, (2016)
                          Brian Bardwell, No One is an Inappropriate Person The Mistaken Application of Gebser’s
     AR_255412—255436
                          “Appropriate Person” Test to Title IX Peer-Harassment Cases,
                          Carrie A. Bond, Note, Shattering the Myth Mediating Sexual Harassment Disputes in the
     AR_255437—255474
                          Workplace, 65 Fordham L. Rev. 2489 (1997)
                          Catharine A. MacKinnon, In Their Hands Restoring Institutional Liability for Sexual
     AR_255475—255521
                          Harassment in Education, 125 Yale L. J. 2038 (2016)_
                          Catherine J. Ross, Assaultive Words and Constitutional Norms, 66 Journal of Legal Educ. 739
     AR_255522—255560
                          (2017)
                          Chelsea Avent, Karasek v. Regents of the University of California The Victimization of Title IX,
     AR_255561—255582
                          96 Neb. L. Rev. 772, 776 (2018)_
     AR_255583—255608     Claire McGlynn, Rape Trials and Sexual History Evidence, 81 J. Crim. L. 5 (2017)_
     AR_255609—255616     folder.joboptions
                          Clare McGlynn et al., “I just wanted him to hear me” Sexual violence and the possibilities of
     AR_255617—255645
                          restorative justice, 39 Journal of L. & Society 2 (201
                          Corey R. Yung, Concealing Campus Sexual Assault An Empirical Examination, 21 Psychol.,
     AR_255646—255658
                          Pub. Pol’y, & L. 1 (2015)_
     AR_255659—255687     Cortney Franklin - Sorority Affiliation and Sexual Assault Victimization
                          Cory J. Schoonmaker, An “F” in Due Process How Colleges Fail When Handling Sexual Assault,
     AR_255688—255707
                          66 Syracuse L. Rev. 213, 213-15 (2016)
                          Curtis J. Berger & Vivian Berger, Academic Discipline A Guide to Fair Process for the
     AR_255708—255766
                          University Student, 99 Colum. L. Rev. 289, 341 (1999)
     AR_255767—255847     D. Allison Baker, Gender-Based Discrimination, 1 Georgetown J. of Gender & the L. 2 (2000)
     AR_255848—255892     Dale A. Nance, Civility and the Burden of Proof, 17 Harv. J. of L. & Pub. Pol’y 647, 689 (1994)
                          Dana Bolger - GENDER VIOLENCE COSTS SCHOOLS FINANCIAL OBLIGATIONS
     AR_255893—255910
                          UNDER TITLE IX

Produced 9/3/2020                                                                                               Page 13 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 16 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          David L. Kirn, Proceduralism and Bureaucracy Due Process in the School Setting, 28 Stanford
     AR_255911—255939
                          L. Rev. 841 (1976)
                          David Luban, Partisanship, Betrayal and Autonomy in the Lawyer-Client Relationship A Reply
     AR_255940—255968
                          to Stephen Ellmann, 90 Colum. L. Rev. 1004 (1990)
                          Deborah L. Brakeman, The Trouble With “Bureaucracy,” 7 Cal. L. Rev. Online 66, 67, 77
     AR_255969—255977
                          (2016)
                          Derek A. Denckla, Nonlawyers and the Unauthorized Practice of Law An Overview of the Legal
     AR_255978—255993
                          and Ethical Parameters, 67 Fordham L. Rev. 2581 (1999)
     AR_255994—256014     Developments, The Paths of Civil Litigation ADR, 113 Harv. L. Rev. 1851, 1851 (2000)
                          Diane Heckman, The Assembly Line of Title IX Mishandling Cases Concerning Sexual Violence
     AR_256015—256047
                          on College Campuses, 336 West’s Educ. L. Reporter 619, 631
                          Donald Dripps, After Rape Law Will the Turn to Consent Normalize the Prosecution of Sexual
     AR_256048—256064
                          Assault, 41 Akron L. Rev. 957 (2008)
                          Eleanor W. Myers & Edward D. Ohlbaum, Discrediting the Truthful Witness Demonstrating the
     AR_256065—256089
                          Reality of Adversary Advocacy, 69 Fordham L. Rev. 1055 (20
     AR_256090—256148     Eve Hanan, Remorse Bias
                          Eduardo A. Vasquez et al., The sexual objectification of girls and aggression towards them in
     AR_256149—256174
                          gang and non-gang affiliated youth, 23 Psychol., Crime & L. 5 (2017)_
                          Edward N. Stoner II & John Wesley Lowery, Navigating Past the “Spirit Of Insubordination” A
     AR_256175—256253
                          Twenty-First Century Model Student Conduct Code With a M
                          Eliza Lehner, Rape Process Templates A Hidden Cause of the Underreporting of Rape, 29 Yale
     AR_256254—256288
                          J. of L. & Feminism 1 (2018)_
                          Emily A. Robey-Phillips, Federalism in Campus Sexual Violence How States Can Protect Their
     AR_256289—256337
                          Students When a Trump Administration Will Not, 29 Yale J_
                          Emily D. Safko, Are Campus Sexual Assault Tribunals Fair The Need for Judicial Review and
     AR_256338—256376
                          Additional Due Process Protections in Light of New Case La
                          Emily Leskinen et al., Gender harassment Broadening our understanding of sex-based
     AR_256377—256401
                          harassment at work, 35 Law & Hum. Behavior 1 (2011)_
                          Erin E. Buzuvis, Title IX and Procedural Fairness Why Disciplined-Student Litigation Does Not
     AR_256402—256429
                          Undermine the Role of Title IX in Campus Sexual Assaul
     AR_256430—256439     Eugene Volokh, How Harassment Law Restricts Free Speech, 47 Rutgers L. Rev. 563 (1995)
                          François Quintard-Morénas, The Presumption of Innocence in the French and Anglo-American
     AR_256440—256484
                          Legal Traditions, 58 Am. J. of Comparative L. 107, 110 (201
     AR_256485—256505     Frederick Schauer, Giving Reasons, 47 Stan. L. Rev. 633, 657-58 (1995)
                          Gary Pavela & Gregory Pavela, The Ethical and Educational Imperative of Due Process, 38
     AR_256506—256568
                          Journal of Coll. & Univ. L. 567 (2012)
                          Gary S. Marx, An Overview of The Research Misconduct Process and an Analysis of the
     AR_256569—256633
                          Appropriate Burden of Proof, 42 Journal of Coll. & Univ. L. 311,
     AR_256634—256716     Jessica A. Clarke, Explicit Bias, 113 Northwestern Univ. L. Rev. 505 (2018);
                          Grayson Sang Walker, The Evolution and Limits of Title IX Doctrine on Peer Sexual Assault,
     AR_256717—256747
                          Harv. C.R.-C.L. L. Rev. 95 (2010)
                          H. Hunter Bruton, Cross-Examination, College Sexual-Assault Adjudications, and the
     AR_256748—256792
                          Opportunity for Tuning up the Greatest Legal Engine Ever Invented
                          Haley Hawkins, Clearly Unconvincing How Heightened Evidentiary Standards in Judicial Bypass
     AR_256793—256815
                          Hearings Create an Undue Burden Under Whole Woman’s Heal (2)
                          Haley Hawkins, Clearly Unconvincing How Heightened Evidentiary Standards in Judicial Bypass
     AR_256816—256838
                          Hearings Create an Undue Burden Under Whole Woman’s Heal
                          Holly Hogan, The Real Choice in a Perceived “Catch-22” Providing Fairness to Both the
     AR_256839—256857
                          Accused and Complaining Students in College Sexual Assault Dis (2)
                          Holly Hogan, The Real Choice in a Perceived “Catch-22” Providing Fairness to Both the
     AR_256858—256876
                          Accused and Complaining Students in College Sexual Assault Dis
                          Irving R. Kaufman, Does the Judge Have a Right to Qualified Counsel, 61 Am. Bar. Ass’n J.
     AR_256877—256882
                          569, 569 (1975)
     AR_256883—256937     Jacob E. Gersen & Jeannie Suk Gersen, The Sex Bureaucracy, 104 Calif. L. Rev. 881 (2016)

Produced 9/3/2020                                                                                            Page 14 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 17 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Jacqueline Wheatcroft & Louise Ellison, Evidence in Court Witness Preparation and Cross-
     AR_256938—256958
                          Examination Style Effects on Adult Witness Accuracy, 30 Beha
                          Jane B. Baron, Irresolute Testators, Clear and Convincing Wills Law, 73 Wash. & Lee L. Rev. 3,
     AR_256959—257004
                          45 (2016)
                          Janet Halley, Trading the Megaphone for the Gavel in Title IX Enforcement, 128 Harv. L. Rev.
     AR_257005—257014
                          Forum 103, 106-08 (2015)
                          James M. Piccozi, Note, University Disciplinary Process What’s Fair, What’s Due, and What
     AR_257015—257038
                          You Don’t Get, 96 Yale L. J. 2132, 2138 (1987)
                          Janet Leach Richards, Protecting Child Witnesses in Abuse Cases, 34 Family L. Quarterly 393
     AR_257039—257067
                          (2000)_
                          Janet Napolitano, “Only Yes Means Yes” An Essay on University Policies Regarding Sexual
     AR_257068—257080
                          Violence and Sexual Assault, 33 Yale L. & Pol’y Rev. 387, 38
                          Jason A. Zwara, Student Privacy, Campus Safety, and Reconsidering the Modern Student-
     AR_257081—257113
                          University Relationship, 38 Journal of Coll. & Univ. L. 419, 43
                          Jayne S. Ressler, #WorstPlaintiffEver Popular Public Shaming and Pseudonymous Plaintiffs, 84
     AR_257114—257153
                          Tenn. L. Rev. 779, 828 (2017)
                          Jennie Kihnley, Unraveling the Ivory Fabric Institutional Obstacles to the Handling of Sexual
     AR_257154—257169
                          Harassment Complaints, 25 Law & Social Inquiry 69, 84
     AR_257170—257192     Jerry H. Goldfeder, Election Law and the Presidency, 85 Fordham L. Rev. 965, 974-75 (2016)_
                          John E.B. Myers, The Child Witness Techniques for Direct Examination, Cross-examination,
     AR_257193—257335
                          and Impeachment, 18 Pacific L. Rev. 801 (1987);
                          John F. Wirenius, Actions as Words, Words as Actions Sexual Harassment Law, the First
     AR_257336—257382
                          Amendment and Verbal Acts, 28 Whittier L. Rev. 905 (2007)
                          Judith Areen, Government as Educator A New Understanding of First Amendment Protection of
     AR_257383—257429
                          Academic Freedom and Governance, 97 Georgetown L. J. 946 (
                          Jules Epstein, The Great Engine That Couldn’t Science, Mistaken Identifications, and the Limits
     AR_257430—257492
                          of Cross-Examination, 36 Stetson L. Rev. 3 (2007)
                          Julie Davies, Assessing Institutional Responsibility for Sexual Harassment in Education, 77
     AR_257493—257532
                          Tulane L. Rev. 387, 402 (2002)
                          Justin D. Levinson, Forgotten Racial Equality Implicit Bias, Decisionmaking, and
     AR_257533—257613
                          Misremembering, Duke L. J. 345 (2007)
                          Justin Neidig, Sex, Booze, and Clarity Defining Sexual Assault on a College Campus, 16
     AR_257614—257640
                          William & Mary J. of Women & the L. 179, 180-81 (2009)
                          Karla Fischer et al., The Culture of Battering and the Role of Mediation in Domestic Violence
     AR_257641—257699
                          Cases, 46 S. Methodist Univ. L. Rev. 2117 (1993)
                          Kathleen M. Franke, What’s Wrong with Sexual Harassment, 49 Stan. L. Rev. 691, 771-72
     AR_257700—257769
                          (1997)
                          Kathryn J. Holland & Lilia M. Cortina, The evolving landscape of Title IX Predicting mandatory
     AR_257770—257790
                          reporters’ responses to sexual assault disclosures, 4
                          Kathryn M. Reardon, Acquaintance Rape at Private Colleges and Universities Providing for
     AR_257791—257811
                          Victims’ Educational and Civil Rights, 38 Suffolk Univ. L_
                          Kathryn M. Stanchi & Jan M. Levine, Gender and Legal Writing Law Schools’ Dirty Little
     AR_257812—257837
                          Secrets, 16 Berkeley Women’s L. J. 3 (2001)_
                          Kathryn M. Stanchi, Dealing with Hate in the Feminist Classroom, 11 Mich. J. of Gender & L.
     AR_257838—257878
                          173 (2005)
     AR_257879—257914     Kathryn M. Stanchi, Feminist Legal Writing, 39 San Diego L. Rev. 387 (2002)_
                          Kathryn M. Stanchi, The Paradox of the Fresh Complaint Rule, 37 Boston Coll. L. Rev. 146
     AR_257915—257953
                          (1996)
                          Kathryn M. Stanchi, Who Next, the Janitors A Socio-Feminist Critique of the Status Hierarchy
     AR_257954—257984
                          of Law Professors, 73 Univ. of Missouri-Kansas L. Rev_
                          Kelly Alison Behre, Ensuring Choice and Voice for Campus Sexual Assault Victims A Call for
     AR_257985—258030
                          Victims’ Attorneys, 65 Drake L. Rev. 293 (2017)_
     AR_258031—258069     Kelly Sarabynal, 39 Journal of L. & Educ. 145 (2010)

Produced 9/3/2020                                                                                             Page 15 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 18 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                          Kenneth Oshita, Home Court Advantage The SEC and Administrative Fairness, 90 S. Cal. L.
     AR_258070—258093
                          Rev. 879 (2017)
                          Kingsley R. Browne, Title VII as Censorship Hostile-Environment Harassment and the First
     AR_258094—258156
                          Amendment, 52 Ohio St. L. J. 481, 483 (1991)
                          Kristen Peters, Protecting the Millennial College Student, 16 S. Cal. Rev. of L. & Social Justice
     AR_258157—258195
                          431, 437 (2007)
                          Lance Toron Houston, Title IX Sexual Assault Investigations in Public Institutions of Higher
     AR_258196—258242
                          Education Constitutional Due Process Implications of th
                          Lauren P. Schroeder, Cracks in the Ivory Tower How the Campus Sexual Violence Elimination
     AR_258243—258293
                          Act Can Protect Students from Sexual Assault, 45 Loy. Univ
                          Laurence R. Helfer, Nonconsensual International Lawmaking, 2008 Univ. of Ill. L. Rev. 71, 72
     AR_258294—258350
                          (2008)
                          Lavinia M. Weizel, The Process That is Due Preponderance of the Evidence as the Standard of
     AR_258351—258395
                          Proof for University Adjudications of Student-on-Student
                          Leslie Crudele, Graduate Student Employees or Employee Graduate Students The National Labor
     AR_258396—258438
                          Relations Board and the Unionization of Graduate Student
                          Linda J. Krieger & Cindi Fox, Evidentiary Issues in Sexual Harassment Litigation, 1 Berkeley
     AR_258439—258464
                          Women’s L. J. 115 (1985);
                          Linda L. Berger et al., Using Feminist Theory to Advance Equal Justice under Law, 17 Nev. L. J.
     AR_258465—258471
                          539 (2017)
                          Linda Mohammadian, Sexual Assault Victims v. Pro Se Defendants, 22 Cornell J. of L. & Pub.
     AR_258472—258496
                          Pol’y 491 (2012)
                          Lisa L. Swem, Due Process Rights in Student Disciplinary Matters, 14 Journal of Coll. & Univ.
     AR_258497—258521
                          L. 359, 361-62 (1987)
                          Lisa Tenerowicz, Student Misconduct at Private Colleges and Universities A Roadmap for
     AR_258522—258564
                          “Fundamental Fairness” in Disciplinary Proceedings, 42 Boston
     AR_258565—258623     M. Eve Hanan, Remorse Bias, 83 Missouri L. Rev. 301 (2018)
                          Louise Ellison, The Mosaic Art Cross-Examination and the Vulnerable Witness, 21 Legal
     AR_258624—258647
                          Studies 353 (2001)
                          Margaret B. Drew - Its Not Complicated Containing Criminal Law's Influence on Title IX
     AR_258648—258698
                          Process
                          Margo Kaplan, Restorative Justice and Campus Sexual Misconduct, 89 Temp. L. Rev. 701, 715
     AR_258699—258745
                          (2017)
                          Marjorie A. Silver, The Uses and Abuses of Informal Procedures in Federal Civil Rights
     AR_258746—258860
                          Enforcement, 55 George Wash. L. Rev. 482, 493 (1987)
                          Mark R. Kebbell et al., Rape Victims’ Experiences of Giving Evidence in English Courts A
     AR_258861—258865
                          Survey, 14 Psychiatry, Psychol. & L. 1 (2007)
                          Mark W. Bennett, Unspringing the Witness Memory and Demeanor Trap What Every Judge and
     AR_258866—258900
                          Juror Needs to Know About Cognitive Psychology and Witness Cr
                          Mary P. Koss & Elise C. Lopez, VAWA After the Party Implementing Proposed Guidelines on
     AR_258901—258921
                          Campus Sexual Assault Resolution, 18 CUNY L. Rev. 1 (2014);
                          Matthew R. Triplett, Sexual Assault on College Campuses Seeking the Appropriate Balance
     AR_258922—258950
                          Between Due Process and Victim Protection, 62 Duke L. J. 487
                          Megan Reidy, Comment The Impact of Media Coverage on Rape Shield Laws in High-Profile
     AR_258951—258989
                          Cases Is the Victim Receiving a “Fair Trial”, 54 Cath. Univ. L
                          Merle H. Weiner, A Principled and Legal Approach to Title IX Reporting, 85 Tenn. L. Rev. 71,
     AR_258990—259069
                          140 (2017)
                          Michael R. Lanzarone, Professional Discipline Unfairness and Inefficiency in the Administrative
     AR_259070—259085
                          Process, 51 Fordham L. Rev. 818, 827 (1983)
                          Michelle Anderson, Campus Sexual Assault Adjudication and Resistance to Reform, 125 Yale L.
     AR_259086—259132
                          J. 1940, 2000 (2016)
                          Michelle Cotton, Experiment, Interrupted Unauthorized Practice of Law Versus Access to
     AR_259133—259175
                          Justice, 5 DePaul J. for Social Justice 179 (2012)

Produced 9/3/2020                                                                                               Page 16 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 19 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Michelle J. Anderson, The Legacy of the Prompt Complaint Requirement, Corroboration
     AR_259176—259254
                          Requirement, and Cautionary Instructions on Campus Sexual Assaul
                          Michelle J. Anderson, Women Do Not Report the Violence They Suffer Violence Against
     AR_259255—259287
                          Women and the State Action Doctrine, 46 Vill. L. Rev. 907, 932,
     AR_259288—259306     Minow Einolf 2009 Sorority Participation and Sexual Assault Risk (1)
     AR_259307—259340     Monroe H. Freedman - Our Constitutionalized Adversary System
     AR_259341—259368     Mori Irvine - Meditation Is It Appropriate for Sexual Harassment Grievances
                          Morrison Torrey, When Will We Be Believed Rape Myths and the Idea of a Fair Trial in Rape
     AR_259369—259407
                          Prosecutions, 24 U.C. Davis L. Rev. 1013 (1991)_
                          Nadine Strossen, Regulating Racist Speech on Campus A Modest Proposal, 1990 Duke L. J. 484,
     AR_259408—259478
                          536-37 (1990)
                          Nancy Chi Cantalupo & William C. Kidder, A Systematic Look at a Serial Problem Sexual
     AR_259479—259578
                          Harassment of Students by University Faculty, 2018 Utah L. Rev
                          Nancy Chi Cantalupo, And Even More of Us Are Brave Intersectionality & Sexual Harassment
     AR_259579—259661
                          of Women Students of Color, 42 Harv. J. of L. & Gender 1 (2
                          Nancy Chi Cantalupo, Burying Our Heads in the Sand Lack of Knowledge, Knowledge
     AR_259662—259724
                          Avoidance, and the Persistent Problem of Campus Peer Sexual Violence
                          Nancy Chi Cantalupo, For the Title IX Civil Rights Movement Congratulations and Cautions,
     AR_259725—259748
                          125 Yale J. of L. & Feminism. 281, 291 (2016)
     AR_259749—259795     Naomi Mann, Taming Title IX Tensions, 20 Univ. Pa. J. of Constitutional L. 631 (2018);
                          Neil B. Cohen, The Gatekeeping Role in Civil Litigation and the Abdication of Legal Values in
     AR_259796—259809
                          Favor of Scientific Values, 33 Seton Hall L. Rev. 943
                          Nicholas E. Khan, The Standard of Proof in the Substantiation of Child Abuse and Neglect, 14
     AR_259810—259847
                          Journal of Empirical Legal Studies 333, 356-57 (2017)_
                          Nicola A. Boothe-Perry, Enforcement of Law Schools’ Non-Academic Honor Codes A Necessary
     AR_259848—259884
                          Step Towards Professionalism, 89 Neb. L. Rev. 634, 662-63 (
                          Nicole Smith, The Old College Trial Evaluating the Investigative Model for Adjudicating Claims
     AR_259885—259923
                          of Sexual Misconduct, 117 Columbia L. Rev. 4 (2017)
                          Nicolo Taormina - Not Yet Enough Why New York's Sexual Assault Law Does Not Provide
     AR_259924—259960
                          Enough Protection
     AR_259961—260022     Niki Kuckes - Civil Due Process, Criminal Due Process
     AR_260023—260045     Olin Guy Wellborn III, Demeanor, 76 Cornell L. Rev. 1075 (1991)
                          Olivia Smith & Tina Skinner, How Rape Myths Are Used and Challenged in Rape and Sexual
     AR_260046—260087
                          Assault Trials, 26 Social & Legal Studies 4 (2017)_
                          Peter Caldwell, Hostile Environment Sexual Harassment & First Amendment Content-Neutrality
     AR_260088—260114
                          Putting the Supreme Court on the Right Path, 23 Hofstra L
                          Rachel Zajac & Paula Cannan, Cross-Examination of Sexual Assault Complainants A
     AR_260115—260126
                          Developmental Comparison, 16 Psychiatry, Psychol. & L. (sup.1) 36 (2
                          Rachel Zajac et al., Asked and Answered Questioning Children in the Courtroom, 10
     AR_260127—260138
                          PSYCHIATRY, PSYCHOL., & L 1 (2003)
                          Rachel Zajac et al., The Diagnostic Value of Children’s Responses to Cross-examination
     AR_260139—260157
                          Questioning, 34 Behavioral Sci. & the L. 1 (2016);
                          Rajib Chanda, Mediating University Sexual Assault Cases, 6 Harv. Negotiation L. Rev. 312
     AR_260158—260195
                          (2001)
                          Ramya Sekaran, The Preponderance of the Evidence Standard and Realizing Title IX’s Promise
     AR_260196—260212
                          An Educational Environment Free from Sexual Violence, 19
                          Rebecca Holland-Blumoff, Fairness Beyond the Adversary System Procedural Justice Norms for
     AR_260213—260224
                          Legal Negotiation, 85 Fordham L. Rev. 2081, 2084 (2017)
                          Rebecca K. Lee, The Organization as a Gendered Entity A Response to Professor Schultz’s “The
     AR_260225—260281
                          Sanitized Workplace”, 15 Columbia J. of Gender & Law
                          Rhiannon Fogliati & Kay Bussey, The Effects of Cross-examination on Children’s Coached
     AR_260282—260304
                          Reports, 21 Psychol., Pub. Pol’y, & L. 1 (2015)
                          Rhiannon Fogliati & Kay Bussey, The Effects of Cross-examination on Children’s Reports of
     AR_260305—260318
                          Neutral and Transgressive Events, 19 Legal & Crim. Psychol. 2 (2014)

Produced 9/3/2020                                                                                             Page 17 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 20 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Richard H. Underwood, Administrative Adjudication in Kentucky Ethics and Unauthorized
     AR_260319—260349
                          Practice Considerations, 29 N. Ky. L. Rev. 359, 361 (2002)
                          Richard S. Ofshe & Richard A. Leo, The Decision to Confess Falsely, Rational Choice and
     AR_260350—260494
                          Irrational Action, 74 Denv. Univ. L. Rev. 979 (1997)
     AR_260495—260527     Rinat Kitai, Presuming Innocence, 55 Oklahoma L. Rev. 257 (2002)
                          Robert J. Aalberts et al., Studying is Dangerous Possible Federal Remedies for Study Abroad
     AR_260528—260576
                          Liability, 41 Journal Of Coll. & Univ. L. 189, 210-13 (2
                          Samuel Morse, The Constitutional Argument Against the Vice President Casting Tie-Breaking
     AR_260577—260588
                          Votes in the Senate, 2018 Cardozo L. Rev. de novo 142 (201
                          Sara F. Dudley, Paved with Good Intentions Title IX Campus Sexual Assault Proceedings and
     AR_260589—260625
                          the Creation of Admissible Victim Statements, 46 Golden Ga
                          Sara O’Toole, Campus Sexual Assault Adjudication, Student Due Process, and a Bar on Direct
     AR_260626—260658
                          Cross-Examination, 79 Univ. of Pitt. L. Rev. 511 (2018)
                          Sarah L. Swan, Between Title IX and the Criminal Law Bringing Tort Law to the Campus
     AR_260659—260683
                          Sexual Assault Debate, 64 Univ. Kan. L. Rev. 963, 963 (2016)
                          Saskia Righarts et al., Addressing the Negative Effect of Cross-examination Questioning on
     AR_260684—260705
                          Children’s Accuracy Can We Intervene, 37 Law & Hum. Behav
     AR_260706—260731     Saskia Righarts et al., Young Children's Responses to Cross-Examination Style Questioning
                          Seth I. Koslow, Rape Shield Laws and the Social Media Revolution, 29 Touro L. Rev. 3, Art. 19
     AR_260732—260760
                          (2013)
     AR_260761—260814     Tom Lininger, Bearing the Cross, 74 Fordham L. Rev. 1353 (2005)
                          Sonja C. Tonnesen, Commentary “Hit It and Quit It” Responses to Black Girls’ Victimization in
     AR_260815—260844
                          School, 28 Berkeley J. of Gender, L. & Justice 1 (2013
                          Stephen E. Fienberg & Mark J. Schervish, The Relevance of Bayesian Inference for the
     AR_260845—260873
                          Presentation of Statistical Evidence and Legal Decisionmaking,
                          Susan A. Bandes, Remorse, Demeanor, and the Consequences of Misinterpretation The Limits of
     AR_260874—260907
                          Law as a Window into the Soul, 3 Journal of L., Religion
                          Tamara F. Lawson, A Shift Towards Gender Equality in Prosecutions Realizing Legitimate
     AR_260908—260944
                          Enforcement of Crimes Committed Against Women in Municipal an
                          Tamara Rice Lave, A Critical Look at How Top Colleges and Universities are Adjudicating
     AR_260945—260996
                          Sexual Assault, 71 Univ. of Miami L. Rev. 377 (2017)
                          Tamara Rice Lave, Ready, Fire, Aim How Universities Are Failing The Constitution In Sexual
     AR_260997—261063
                          Assault Cases, 48 Ariz. State L. J. 637, 656 (2016)
                          Todd A. Demitchell, The Duty to Protect Blackstone’s Doctrine of In Loco Parentis A Lens for
     AR_261064—261087
                          Viewing the Sexual Abuse of Students, 2002 BYU Educ. &
                          V.C. Ball, The Moment of Truth Probability Theory and Standards of Proof, 14 Vand. L. Rev.
     AR_261088—261112
                          807, 811 (1961)
                          Vern R. Walker, Preponderance, Probability, and Warranted Factfinding, 62 Brooklyn L. Rev.
     AR_261113—261148
                          1075, 1076 (1996)
     AR_261149—261244     Vicki Schultz, The Sanitized Workplace, 112 Yale L. J. 2061, 2191 (2003)
                          Wendy Adele Humphrey, “Let’s Talk About Sex” Legislating and Educating on the Affirmative
     AR_261245—261285
                          Consent Standard, 50 Univ. of S.F. L. Rev. 1 (2016)_
                          William E. Thro, No Clash of Constitutional Values Respecting Freedom and Equality in Public
     AR_261286—261314
                          University Sexual Assault Cases, 28 Regent Univ. L. Rev
                          William J. Migler, Comment An Accused Student’s Right to Cross-Examination in University
     AR_261315—261343
                          Sexual Assault Adjudicatory Proceedings, 20 Chap. L. Rev. 3
     AR_261344—261459     LEGAL COUNSEL FOR SURVIVORS OF CAMPUS SEXUAL VIOLENCE by Merle
                                                Folder 08 Documents Cited in Final Rule and NPRM
                                                                  Secondary Sources
     AR_261460—261464     American Civil Liberties Union, Driving While Black in Maryland, Feb. 2, 2010
     AR_261465—261466     ACLU, Driving While Black in Maryland, Feb. 2, 2010
     AR_261467—261471     LawServer, Age of Majority, 2020
     AR_261472—261478     Health Research Funding, 39 Date Rape Statistics on College Campuses

Produced 9/3/2020                                                                                            Page 18 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 21 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Amy Beck, "91 Percent of Colleges Reported Zero Incidents of Rape In 2014:, Education Writers
     AR_261479—261480
                          Association, Nov. 23, 2015
                          Davis Lasik & Paul M. Miller, "Repeat Rape and Multiple Offending Among Undetected
     AR_261481—261492
                          Rapists", Violence and Victims, Vol. 17, No. 1 (2002)
                          ATIXA Position Statement: Why Colleges Are in the Business of Addressing Sexual Violence,
     AR_261493—261497
                          February 2017.
     AR_261498—261522     girls inc., Strong, Smart, and Bold Outcomes Survey Report, 2018.
                          Clarie McCaskill, S. Subcomm. on Financial Contracting Oversight-- Majority Staff, "Sexual
     AR_261523—261642
                          Violence on Campus" 113th Cong. (July 9, 2014).
                          Helen Whittle et al., A Comparison of Victim and Offender Perspectives of Grooming and
     AR_261643—261670
                          Sexual Abuse, 36 Deviant Behavior 7 (2015).
                          Kristen Lombardi, "A lack of consequences for sexual assault", Center for Public Integrity, Feb.
     AR_261671—261679
                          24, 2010, updated July 14, 2014.
                          Joanna Grossman and Deborah L. Blake, "A Sharp Backward Turn: Department of Education
     AR_261680—261689     Proposes to Protect Schools, Not students, in Cases of Sexual Violence, Part Two, Verdict, Nov.
                          29, 2018
                          David Cantor, et al., Report on the AAU Campus Climate Survey on Sexual Assault and Sexual
     AR_261690—261977
                          Misconduct, Sept. 21, 2015.
                          Philip E. Tetlock, Accountability and Judgement Processes In a Personality Prediction Task, J. of
     AR_261978—261988
                          Personality and Social Psychology, May 1987
                          College Cleere and Steven Jay Lynn, Acknowledged versus Unacknowledged Sexual Assault
     AR_261989—262007
                          Among College Women, J. of Interpersonal Violence 28(12), (2013).
                          Adrienne Adams, The Effects of Adolescent Intimate Partner Violence on Women's Educational
     AR_262008—262027
                          Attainment and Earnings, Journal of Interpersonal Violence, Oct. 2013
                          American Academy of Pediatrics, Adverse Childhood Experiences and the Lifelong
     AR_262028—262032
                          Consequences of Trauma (2014)
                          Matthew J. Breiding et al., Prevalence and Characteristics of Sexual Violence, Stalking, and
     AR_262033—262034     Intimate Partner Violence Victimization – National Intimate Partner and Sexual Violence
                          Survey, United States, 2011, 63 Morbidity & Mortality Weekly Report 8 (Sept. 5, 2014).
                          Book Cover: Alan Charles Kors and Harvery A. Silverglate, The Shadow University-The
     AR_262035—262035
                          Betrayal of Liberty on Americas Campuses,
                          Alice B. Lloyd, Colleges Are Sticking With Obama-Era Title IX Guidance, Washington
     AR_262036—262038
                          Examiner, Aug. 2, 2018
     AR_262039—262039     Book Cover: Amanda Konradi , Taking the Stand-Rape Survivors and the Prosecution of Rapists
                          Angela Amar et al., Administrators’ Perceptions of College Campus Protocols, Response, and
     AR_262040—262056     Student Prevention Efforts for Campus Sexual Assault, 29 Violence & Victims 579, 584-85
                          (2014);
                          Amy M. Young et al., Adolescents’ Experiences of Sexual Assault by Peers: Prevalence and
     AR_262057—262069     Nature of Victimization Occurring Within and Outside of School, 38 Journal of Youth &
                          Adolescence 1072 (2009).
                          Sara Ganim & Nelli Black, An Imperfect Process: How Campuses Deal with Sexual Assault,
     AR_262070—262076
                          CNN.com (Dec. 21, 2015)
     AR_262077—262080     Nick Gier, An Update on Unions in Higher Education, Idaho State Journal (Sept. 2, 2018).
                          Annie E. Clark and Andrea L. Pino, We Believe You: Survivors of Campus Sexual Assault
     AR_262081—262081
                          Speak Out (2016);
                          Mariam Arain et al., Maturation of the Adolescent Brain, 9 NEUROPSYCHIATRIC DISEASE
     AR_262082—262095
                          & TREATMENT 449 (2013);
                          Association for Student Conduct Administration (ASCA), ASCA 2014 White Paper: Student
     AR_262096—262126     Conduct Administration & Title IX: Gold Standard Practices for Resolution of Allegations of
                          Sexual Misconduct on College Campuses 2 (2014)
                          Victoria Banyard et al., Academic Correlates of Unwanted Sexual Contact, Intercourse, Stalking,
     AR_262127—262145     and Intimate Partner Violence: An Understudied but Important Consequence for College
                          Students, Journal of Interpersonal Violence (2017).

Produced 9/3/2020                                                                                               Page 19 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 22 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Monit Cheung & Needha McNeil Boutté-Queen, Assessing the Relative Importance of the Child
     AR_262146—262158     Sexual Abuse Interview Protocol Items to Assist Child Victims in Abuse Disclosure, 25 Journal
                          of Family Violence 11 (2010);
     AR_262159—262166     ATIXA’S Response to an “Open Letter to OCR", ATIXA Blog, Oct. 31, 2011
     AR_262167—262174     ATIXA’S Response to an “Open Letter to OCR", Oct. 31, 2011, ATIXA Blog
                          Jennifer J. Berdahl, Harassment based on sex: Protecting social status in the context of gender
     AR_262175—262192
                          hierarchy, 32 Acad. of Mgmt. Rev. 641 (2007).
                          Jennifer J. Berdahl & Jana Raver, “Sexual harassment,” Chapter 18 in APA Handbook of Indus.
     AR_262193—262221
                          and Organizational Psychol. (Sheldon Zedeck ed., 2010).
                          Bessel A. van der Kolk & Rita Fisler, Dissociation & the fragmentary nature of traumatic
     AR_262222—262242
                          memories: Overview & exploratory study, 8 Journal of Traumatic Stress 4 (1995).
                          Caroline Bettenay et al., Cross-examination: The Testimony of Children With and Without
     AR_262243—262283
                          Intellectual Disabilities, 28 Applied Cognitive Psychol. 2 (2014)
                          Emily Henderson, Bigger Fish to Fry: Should the Reform of Cross-examination Be Expanded
     AR_262284—262301
                          Beyond Vulnerable Witnesses, 19 Int’l J. of Evidence & Proof 2 (2015).
                          Mary P. Koss, Blame, Shame, and Community: Justice Responses to Violence Against Women,
     AR_262302—262313
                          55 Am. Psychol. 11 (2000);
                          National Resource Center on Domestic Violence, VAWnet, Introduction to Sabrina Garcia &
     AR_262314—262319     Margaret Henderson, Blind Reporting of Sexual Violence, 68 FBI Law Enforcement Bulletin 6
                          (June 1999).
     AR_262320—262325     Emily Yoffe, The problem with #BelieveSurvivors, The Atlantic (Oct. 3, 2018).
                          Bucknell Institute for Public Policy, Perceptions of Higher Education Survey – Topline Results
     AR_262326—262338
                          (2017).
     AR_262339—262348     Jake New, Burden of Proof in the Balance, Inside Higher Education (Dec. 16, 2016).
                          Cynthia Hess & Alona Del Rosario, Institute for Women’s Policy Research, Dreams Deferred: A
     AR_262349—262401     Survey on the Impact of Intimate Partner Violence on Survivors’ Education, Careers, and
                          Economic Security 8 (2018).
                          Rebecca Campbell, The psychological impact of rape victims’ experiences with the legal,
     AR_262402—262417
                          medical and mental health systems, 63 Am. Psychol. 8 (2008).
                          Jacquelyn C. Campbell et al., Risk Factors for Femicide in Abusive Relationships: Results from a
     AR_262418—262426
                          Multisite Case Control Study, 93 Am. J. of Pub. Health 1089 (2003).
                          Rebecca Campbell, What Really Happened? A Validation Study of Survivors’ Help-Seeking
     AR_262427—262441
                          Experiences with the Legal and Medical Systems, 20 Violence & Victims 1 (2005).
                          Rebecca Campbell & Sheela Raja, The Sexual Assault and Secondary Victimization of Female
     AR_262442—262451     Veterans: Help-Seeking Experiences with Military and Civilian Social Systems, 29 Psychol. of
                          Women Quarterly 1 (2005).
                          Sarah Jane Brubaker, Campus-Based Sexual Assault Victim Advocacy and Title IX: Revisiting
     AR_262452—262474     Tensions Between Grassroots Activism and the Criminal Justice System, 14 Feminist
                          Criminology 3 (2018).
     AR_262475—262475     Rape, Abuse & Incest National Network (RAINN), Campus Sexual Violence: Statistics
                          David Goldman, Campus Uproar Over Yik Yak App After Sex, Harassment, Murder, CNN.com
     AR_262476—262481
                          (May 7, 2015).
                          David R. Karp et al., Campus Prism: A Report On Promoting Restorative Initiatives For Sexual
     AR_262482—262531
                          Misconduct On College Campuses, Skidmore College Project on Restorative Justice (2016).
                          Carly Parnitzke Smith & Jennifer J. Freyd, Dangerous Safe Havens: Institutional Betrayal
     AR_262532—262537
                          Exacerbates Sexual Trauma, 26 Journal of Traumatic Stress 1 (2013).
     AR_262538—262566     Carly Parnitzke Smith & Jennifer J. Freyd, Institutional betrayal, 69 Am. Psychol. 6 (2014).
                          Alec Smidt and Richard Hart, Institutional betrayal- A primer for workplace investigators, The
     AR_262567—262573
                          AWI Journal, July 2018.
                          Magnolia Consulting, Characteristics of School Employee Sexual Misconduct: What We Know
     AR_262574—262577
                          from a 2014 Sample (Feb. 1, 2018).
                          Magnolia Consulting, Characteristics of School Employee Sexual Misconduct: What We Know
     AR_262578—262581
                          from a 2014 Sample (Feb. 1, 2018).

Produced 9/3/2020                                                                                               Page 20 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 23 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Charlotte Pierce-Baker, Surviving the silence: Black women’s stories of rape (W.W. Norton
     AR_262582—262582
                          1998).
                          John F. Tedesco & Steven V. Schnell, Children’s reactions to sex abuse investigation and
     AR_262583—262588
                          litigation, 11 Child Abuse & Neglect 2 (1987).
                          California State Auditor, Clery Act Requirements and Crime Reporting: Compliance Continues
     AR_262589—262672
                          to Challenge California’s Colleges and Universities, Report 2017-032 (May 2018).
                          Kaitlin Chivers-Wilson, Sexual Assault and Posttraumatic Stress Disorder: A Review of The
     AR_262673—262680     Biological, Psychological and Sociological Factors and Treatments, 9 McGill J. of Med.: MJM:
                          An Int’l Forum for the Advancement of Medical Sciences by Students 2 (2006).
                          Claire E. Ferguson & John M. Malouff, Assessing Police Classifications of Sexual Assault
     AR_262681—262706     Reports: A Meta-Analysis of False Reporting Rates, 45 Archives of Sexual Behavior 5, 1185
                          (2016).
                          Lindsay Gibbs, College track star warned police about her ex-boyfriend 6 times in the 10 days
     AR_262707—262713
                          before he killed her, ThinkProgress (Dec. 18, 2018).
                          Lindsay Gibbs, College track star warned police about her ex-boyfriend 6 times in the 10 days
     AR_262714—262722
                          before he killed her, ThinkProgress (Dec. 18, 2018).
                          Nick Anderson, Colleges often reluctant to expel for sexual violence, The Washington Post (Dec.
     AR_262723—262728
                          15, 2014).
                          Corey R. Yung, Concealing Campus Sexual Assault: An Empirical Examination, 21 Psychol.,
     AR_262729—262737
                          Pub. Pol’y, & L. 1 (2015).
                          Patricia A. Frazier et al., Coping Strategies as Mediators of the Relations Among Perceived
     AR_262738—262749
                          Control and Distress in Sexual Assault Survivors, 52 Journal of Counseling Psychol. 3 (2005).
     AR_262750—262751     The National Center for Victims of Crime, “Criminal and Civil Justice,”
                          American Association of University Women, Crossing the Line: Sexual Harassment at School
     AR_262752—262827
                          (2011).
                          Martha R. Burt, Cultural Myths and Supports for Rape, 38 Journal of Personality & Social
     AR_262828—262841
                          Psychol. 2 (1980).
     AR_262842—262853     Valerie Wright, The Sentencing Project, Deterrence In Criminal Justice (2010).
                          Thomas J. Berndt, Developmental Changes in Conformity to Peers and Parents, 15
     AR_262854—262862
                          Developmental Psychol. 608 (1979).
                          Patricia A. Washington, Disclosure Patterns of Black Female Sexual Assault Survivors, Violence
     AR_262863—262892
                          Against Women, Vol 7, No. 11, (Nov. 2001).
                          Mark Brennan, The Discourse of Denial: Cross-examining Child Victim Witnesses, 23 Journal
     AR_262893—262913
                          of Pragmatics 1 (1995)).
                          Katie J. M. Baker, Domestic Violence on Campus is the Next Big College Controversy, Buzzfeed
     AR_262914—262925
                          News (Jun. 9, 2015).
                          Michael C. Dorf, What Does a Presumption of Non-Responsibility Mean in a Civil Context, Dorf
     AR_262926—262935
                          On Law (Nov. 28, 2018).
                          [Duplicate] Michael C. Dorf, What Does a Presumption of Non-Responsibility Mean in a Civil
     AR_262936—262944
                          Context, Dorf On Law (Nov. 28, 2018).
                          Dorothy L. Espelage et al., Understanding types, locations, & perpetrators of peer-to-peer sexual
     AR_262945—262954     harassment in U.S. middle schools: A focus on sex, racial, and grade differences, 71 Children &
                          Youth Serv. Rev. 174 (2016).
                          American Association of University Women Educational Foundation, Drawing the Line: Sexual
     AR_262955—263026
                          Harassment on Campus (2005).
                          Eduardo Porter, Dropping Out of College, and Paying the Price, The New York Times (June 26,
     AR_263027—263028
                          2013).
     AR_263029—263051     David Resnick, Due Process and Procedural Justice, Nomos XVIII 214 (1977).
                          American Bar Association, ABA Criminal Justice Section Task Force on College Due Process
     AR_263052—263073     Rights and Victim Protections, Recommendations for Colleges and Universities in Resolving
                          Allegations of Campus Sexual Misconduct 9 (2017).
     AR_263074—263081     Michael Wechsler, DUI, DWI, and Zero Tolerance Laws by State, TheLaw.com
                          Charol Shakeshaft, Educator Sexual Misconduct: A Synthesis of Existing Literature (2004)
     AR_263082—263237
                          (prepared for the U.S. Dep’t. of Education).

Produced 9/3/2020                                                                                               Page 21 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 24 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Itamar Simonson & Peter Nye, The Effect of Accountability on Susceptibility to Decision Errors,
     AR_263238—263268
                          51 Organizational Behavior & Hum. Decision Processes 416, 430-32, 437 (1992).
                          Tim Valentine & Katie Maras, The Effect of Cross-Examination on the Accuracy of Adult
     AR_263269—263277
                          Eyewitness Testimony, 25 Applied Cognitive Psychol. 4 (2011).
                          Anke Ehlers & David M. Clark, A Cognitive Model of Posttraumatic Stress Disorder, 38
     AR_263278—263305
                          Behavior Research & Therapy 4 (2000).
                          Emma Millon et al., Stressful Life Memories Relate to Ruminative Thoughts in Women with
     AR_263306—263316
                          Sexual Violence History, Irrespective of PTSD, Frontiers in Psychiatry (Sept. 5, 2018).
                          Shana L. Maier, The emotional challenges faced by Sexual Assault Nurse Examiners: “ER
     AR_263317—263328
                          nursing is stressful on a good day without rape victims”, 7 Journal of Forensic Nursing 4 (2011).
                          National Immigrant Women’s Advocacy Project, Empowering Survivors: Legal Rights of
     AR_263329—264176
                          Immigrant Victims of Sexual Assault (Leslye Orloff ed., 2013).
                          National Immigrant Women’s Advocacy Project, Empowering Survivors: Legal Rights of
     AR_264177—265024
                          Immigrant Victims of Sexual Assault (Leslye Orloff ed., 2013).
                          Anthony D. Romero, Equality, Justice and the First Amendment, American Civil Liberties Union
     AR_265025—265035
                          (ACLU) (Aug. 15, 2017).
                          EduRisk by United Educators, Confronting Campus Sexual Assault: An Examination of Higher
     AR_265036—265055
                          Education Claims 1 (2015).
                          Janet K. Swim et al., Everyday sexism: Evidence for its incidence, nature, and psychological
     AR_265056—265079
                          impact from three daily diary studies, 57 Journal of Social Issues 1 (2001).
     AR_265080—265085     Justia.com: Evidentiary Standards and Burdens of Proof
                          Alan M. Gross, et al., An Examination of Sexual Violence Against College Women, Violence
     AR_265086—265098
                          Against Women, Vol. 12, No. 3 (2006).
                          T. Rees Shapiro, Expelled for sex assault, young men are filing more lawsuits to clear their
     AR_265099—265103
                          names, The Washington Post (Apr. 28, 2017).
     AR_265104—265104     Feminist Majority Foundation, “Fast facts - Sexual violence on campus” (2018).
                          Lisa Fedina et al., Campus Sexual Assault: A Systematic Review of Prevalence Research From
     AR_265105—265138
                          2000 to 2015, 19 Trauma, Violence, & Abuse 1 (2018).
     AR_265139—265145     Russell W. Strand, The Forensic Experiential Trauma Interview (FETI).
                          Patricia A. Findley et al., Exploring the experiences of abuse of college students with disabilities,
     AR_265146—265169
                          31 Journal of Interpersonal Violence 17 (2015).
                          Louise F. Fitzgerald et al., The incidence and dimensions of sexual harassment in academia and
     AR_265170—265194
                          the workplace, 32 Journal of Vocational Behavior 2 (1988).
                          Louise F. Fitzgerald et al., Measuring sexual harassment: Theoretical and psychometric
     AR_265195—265217
                          advances, 17 Basic & Applied Social Psychol. 4 (1995).
                          Ruth E. Fleury et al., When Ending the Relationship Does Not End the Violence, 6 Violence
     AR_265218—265238
                          Against Women 12 (2000).
                          Bonnie Mann, Creepers, Flirts, Heroes, and Allies: Four Theses on Men and Sexual Harassment,
     AR_265239—265266
                          11 Am. Phil. Ass’n Newsletter on Feminism & Philosophy 24 (2012).
                          Francis P. Karam, The Truth Engine: Cross-Examination Outside the Box (Themistocles Books
     AR_265267—265269
                          2018).
                          Jerome Woehrle, Free Speech Shrinks Due to Bans on Hostile or Offensive Speech, Liberty
     AR_265270—265283
                          Unyielding (Nov. 23, 2017).
                          Gender Based Violence and Intersecting Challenges Impacting Native American & Alaskan
     AR_265284—265288     Village Communities, VAWnet.org: National Online Resource Center on Domestic Violence
                          (2016).
                          [Duplicate] Gender Based Violence and Intersecting Challenges Impacting Native American &
     AR_265289—265293     Alaskan Village Communities, VAWnet.org: National Online Resource Center on Domestic
                          Violence (2016).
                          Rachel E. Gartner & Paul R. Sterzing, Gender Microaggressions as a Gateway to Sexual
     AR_265294—265306     Harassment and Sexual Assault: Expanding the Conceptualization of Youth Sexual Violence, 31
                          Affilia: J. of Women & Social Work 4 (2016).
                          General Order on Judicial Standards of Procedure and Substance in Review of Student Discipline
     AR_265307—265326
                          in Tax Supported Institutions of Higher Education, (W.D. MO, 1968).

Produced 9/3/2020                                                                                                   Page 22 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 25 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD


        Bates Number                                               Description
                        Gay, Lesbian and Straight Education Network (GLSEN), The 2017 National School Climate
    AR_265327—265522    Survey: The Experiences of Lesbian, Gay, Bisexual, Transgender, and Queer Youth in Our
                        Nation’s Schools (2018).
                        Suzanne B. Goldberg, Keep Cross-examination Out of College Sexual-Assault Cases, Chronicle
    AR_265523—265527
                        of Higher Education (Jan. 10, 2019).
                        Gail S. Goodman et al., Testifying in Criminal Court: Emotional Effects on Child Sexual Assault
    AR_265528—265690    Victims, Monographs of the Society for Research in Child Development, Serial no. 229, Vol. 57,
                        No. 5, at p. 85 (1992).
                        Edmund G. Brown, Jr., Governor’s Veto Message (Oct. 15, 2017) (responding to California
    AR_265691—265692
                        Senate Bill 169).
                        Gregory Matoesian, Reproducing Rape: Domination through Talk in the Courtroom (Univ. of
    AR_265693—265693
                        Chicago Press 1993).
                        Andrew Guzman, The Consent Problem in International Law 5 (Berkeley Program in Law and
    AR_265694—265757
                        Economics Working Paper, 2011).
    AR_265758—265787    Anthony Aust, Handbook of International Law 4 (2005).
                        Sarah Harsey et al., Perpetrator Responses to Victim Confrontation: DARVO and Victim Self-
    AR_265788—265808
                        Blame, 26 Journal of Aggression, Maltreatment & Trauma 6 (2017).
                        Stephanie Ebbert, Harvard student accused of rape far from campus sues university for
   AR_265809—265810.002
                        investigating it, The Boston Globe (Dec. 8, 2018).
                        Amy E. Bonomi et al., Health Care Utilization and Costs Associated with Physical and
    AR_265811—265826
                        Nonphysical-Only Intimate Partner Violence, 44 Health Services Research 3 (2009).
                        Heather M. Karjane et al., Campus Sexual Assault: How America’s Institutions of Higher
    AR_265827—265991    Education Respond 120, Final Report, NIJ Grant # 1999-WA-VX-0008 (Education Development
                        Center, Inc. 2002)].
                        Massachusetts Advocates for Children: Trauma and Learning Policy Initiative, Helping
    AR_265992—266120    Traumatized Children Learn: Supportive School Environments for Children Traumatized by
                        Family Violence (2005).
                        Heather R. Hlavka, Normalizing Sexual Violence: Young Women Account for Harassment and
    AR_266121—266142
                        Abuse, 28 Gender & Soc’y 3 (2014).
                        Ivy K. Ho et al., Sexual Harassment and Posttraumatic Stress Symptoms among Asian and White
    AR_266143—266163
                        Women, 21 Journal of Aggression, Maltreatment & Trauma 1 (2012).
                        Kathryn J. Holland & Lilia M. Cortina, “It happens to girls all the time”: Examining sexual
    AR_266164—266178
                        assault survivors’ reasons for not using campus supports, 59 Am. J. of Community Psychol. 1-2
                        Katrin Hohl & Martin Conway, Memory as Evidence: How Normal Features of Victim Memory
    AR_266179—266208
                        Lead to the Attrition of Rape Complaints, 17 Criminology & Criminal Justice 3 (2017).
                        Kathryn J. Holland & Lilia M. Cortina, The evolving landscape of Title IX: Predicting
    AR_266209—266222
                        mandatory reporters’ responses to sexual assault disclosures, 41 Law & Hum. Behavior 5 (2017).
                        American Association of University Women Educational Foundation, Hostile Hallways: Bullying
    AR_266223—266286
                        Teasing, and Sexual Harassment in School (2001).
                        Rochelle Sharpe, How Much Does Living Off Campus Cost? Who Knows?, The New York
    AR_266287—266289
                        Times (Aug. 5, 2016).
    AR_266290—266297    ezTalks.com, “How Much Does Video Conferencing Equipment Cost?”
    AR_266298—266298    Book Cover: Howard Zehr, The Little Book of Restorative Justice (Good Books, 2002).
                        Human Rights Campaign (HRC) rates workplaces and health care providers on an Equality
    AR_266299—266303
                        Index; Corporate Equality Index Archive.
                        Rachel Zajac & Harlene Hayne, I Don’t Think That's What Really Happened: The Effect of
    AR_266304—266312    Cross-examination on the Accuracy’ of Children's Reports, 9 Journal of Experimental Psychol.:
                        Applied 3 (2003).
                        Audrey Chu, I Dropped Out of College Because I Couldn’t Bear to See My Rapist on Campus,
    AR_266313—266323
                        Vice (Sept. 26, 2017).
                        Amanda Konradi, “I Don’t Have To Be Afraid of You”: Rape Survivors’ Emotion Management
    AR_266324—266356
                        in Court, 22 Symbolic Interaction 1 (1999).


Produced 9/3/2020                                                                                            Page 23 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 26 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Cara J. Person, et al., "I Don't Know That I've Ever Felt Like I Got the Full Story": A Qualitative
     AR_266357—266379     Study of Courtroom Interactions Between Judges and Litigants in Domestic Violence Protective
                          Order Cases, Violence Against Women, 2018, Vol. 24(12).
                          Shana L. Maier, “I have heard horrible stories . . .”: rape victim advocates’ perceptions of the
     AR_266380—266402     revictimization of rape victims by the police and medical system, 14 Violence Against Women 7
                          (2008).
                          Jim Parsons & Tiffany Bergin, The impact of criminal justice involvement on victims’ mental
     AR_266403—266410
                          health, 23 Journal of Traumatic Stress 2 (2010).
     AR_266411—266453     Human Rights Watch, Improving Police Response to Sexual Assault (2013).
                          Jamie D. Halper, In Wake of #MeToo, Harvard Title IX Office Saw 56 Percent Increase in
     AR_266454—266463
                          Disclosures in 2018, Per Annual Report, The Harvard Crimson (Dec. 14, 2018).
                          National Academies of Sciences, Engineering, and Medicine, Innovations in Federal Statistics:
     AR_266464—266614
                          Combining Data Sources While Protecting Privacy 44 (2017).
                          Andrea J. Ritchie, Invisible No More: Police Violence against Black Women and Women of
     AR_266615—266626
                          Color (Beacon Press 2017).
     AR_266627—266636     Lucy Wallis, Is 25 the New Cut-Off Point for Adulthood?, BBC.com (September 23, 2013).
     AR_266637—266696     James J. Gobert, In Search of the Impartial Jury, 79 J. Crim. L. & Criminology 269, 326 (1988).
                          Jayne S. Ressler, #WorstPlaintiffEver: Popular Public Shaming and Pseudonymous Plaintiffs, 84
     AR_266697—266751
                          Tenn. L. Rev. 779, 828 (2017).
                          Jeffrey J. Nolan, Fair, Equitable Trauma-Informed Investigation Training (Holland & Knight
     AR_266752—266765
                          updated July 19, 2019).
                          Jenny Dills et al., Continuing the Dialogue: Learning from the Past and Looking to the Future of
     AR_266766—266785     Intimate Partner Violence and Sexual Violence Prevention, National Center for Injury
                          Prevention and Control, Centers for Disease Control and Prevention (2019).
     AR_266786—266786     Book Cover: Jon Krakauer, Missoula-Rape and the Justice System in a College Town (2015).
                          Book Cover: Jonathan Haidt & Greg Lukianoff, The Coddling of the American Mind (Penguin
     AR_266787—266787
                          Press 2018).
                          Kristen N. Jozkowski & Jacquelyn D. Weirsma-Mosely, The Greek System: How Gender
     AR_266788—266803
                          Inequality and Class Privilege Perpetuate Rape Culture, 66 Fam. Relations 1 (2017).
                          K.C. Johnson, Judge Xinis' Outrage, Acad. Wonderland: Comments on Contemp. Acad. Apr. 3,
     AR_266804—266806
                          2018.
     AR_266807—266808     Judicial Business 2014, U.S. Courts (Sept. 30, 2014).
                          Judith Lewis Herman, Justice From the Victim’s Perspective, 11 Violence Against Women 5
     AR_266809—266841
                          (2005).
                          Kimberly A. Lonsway & Joanne Archambault, The “justice gap” for sexual assault cases: Future
     AR_266842—266865
                          directions for research and reform, 18 Violence Against Women 2 (2012).
                          Kaiser Family Foundation & The Washington Post, Survey of Current and Recent College
     AR_266866—266895
                          Students on Sexual Assault (2015).
                          Book Cover: Joyce E. Williams & Karen A. Holmes, The Second Assault: Rape and Public
     AR_266896—266896
                          Attitudes (Praeger Publishers 1981).
                          Suzanne B. Goldberg, Keep Cross-examination Out of College Sexual-Assault Cases, Chronicle
     AR_266897—266900
                          of Higher Education (Jan. 10, 2019).
                          Kathryn Holland et al., Compelled disclosure of college sexual assault, 73 Am. Psychologist 3,
     AR_266901—266913
                          256 (2018)).
                          KC Johnson, Possible Victory for Accused Student in Third Circuit Appeal, Academic
     AR_266914—266932
                          Wonderland (Blog), April 2, 2020.
                          Shamus Khan et al., “I Didn’t Want to Be ‘That Girl’”: The Social Risks of Labeling, Telling,
     AR_266933—266961
                          and Reporting Sexual Assault, 5 Sociological Sci. 432 (2018).
                          Kimberly A. Lonsway et al., False reports: Moving beyond the issue to successfully investigate
     AR_266962—266979
                          and prosecute non-stranger sexual assault, 3 The Voice 1 (2009).
                          Matthew Kimble, et al., Study Abroad Increases Risk for Sexual Assault in Female
     AR_266980—266980     Undergraduates: A Preliminary Report, 5 Psychol. Trauma: Theory, Research, Practice, & Pol’y
                          5 (2013).

Produced 9/3/2020                                                                                                 Page 24 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 27 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Meera Komarraju et al., Role of Student-Faculty Interactions in Developing College Students’
     AR_266981—267002     Academic Self-Concept, Motivation, and Achievement, 51 Journal of Coll. Student Development
                          3 (2010).
                          Mary P. Koss et al., Campus Sexual Misconduct: Restorative Justice Approaches to Enhance
     AR_267003—267018
                          Compliance with Title IX Guidance, 15 Trauma Violence & Abuse 3 (2014).
                          Mary P. Koss, The Scope of Rape: Incidence and Prevalence of Sexual Aggression and
     AR_267019—267027     Victimization in a National Sample of Higher Education Students, 55 Journal of Consulting &
                          Clinical Psychol. 2 (1987).
                          Christopher Krebs et al., College Women’s Experiences with Physically Forced, Alcohol- or
     AR_267028—267040     Other Drug-Enabled, and Drug-Facilitated Sexual Assault Before and Since Entering College, 57
                          Journal of Am. Coll. Health 6 (2009).
                          John Langford, Did the Framers Intend the Vice President to Have a Say in Judicial
     AR_267041—267055
                          Appointments? Perhaps Not, Balkanization (Oct. 5, 2018).
     AR_267056—267056     Book Cover: Laura Kipnis, Unwanted Advances (2017).
                          Law Professors’ Open Letter Regarding Campus Free Speech and Sexual Assault (May 16,
     AR_267057—267067
                          2016).
                          Sarah Zydervelt et al., Lawyers’ Strategies for Cross-examining Rape Complainants: Have we
     AR_267068—267087
                          Moved Beyond the 1950s?, 57 British J. of Criminology 3 (2016).
     AR_267088—267104     Denise Witmer, Driving Age by State, Very Well Family, (July 18, 2019).
                          Emily Leskinen et al., Gender harassment: Broadening our understanding of sex-based
     AR_267105—267119
                          harassment at work, 35 Law & Hum. Behavior 1 (2011).
                          Andrew Van Dam, Less than 1% of rapes lead to felony convictions. At least 89% of victims face
     AR_267120—267126
                          emotional and physical consequences, The Washington Post (Oct. 6, 2018).
                          [Duplicate] Andrew Van Dam, Less than 1% of rapes lead to felony convictions. At least 89% of
     AR_267127—267134
                          victims face emotional and physical consequences, The Washington Post (Oct. 6, 2018).
                          National Women’s Law Center (NWLC), Let Her Learn: Stopping Push Out for Girls who are
     AR_267135—267158
                          Pregnant or Parenting (2017).
                          Sarah Brown, Life Inside the Title IX Pressure Cooker, Chronicle of Higher Education (Sept. 5,
     AR_267159—267179
                          2019)
                          Kathryn M. Stanchi & Linda L. Berger, “Gender Justice: The Role of Stories and Images,” in
     AR_267180—267235     Metaphor, Narrative and the Law (Michael Hanne & Robert Weisberg eds., Cambridge Univ.
                          Press 2018).
                          Book Cover: Linda A. Fairstein, Sexual violence: Our war against rape (William Morrow & Co.
     AR_267236—267236
                          1993).
                          David Lisak et al., False Allegations of Sexual Assault: An Analysis of Ten Years of Reported
     AR_267237—267253
                          Cases, 16 Violence Against Women 12 (2010).
                          Dorothy Espelage et al., Longitudinal Associations Among Bullying, Homophobic Teasing, and
     AR_267254—267276     Sexual Violence Perpetration Among Middle School Students, 30 Journal of Interpersonal
                          Violence 14 (2014).
                          Shanta R. Dube, Long-term consequences of childhood sexual abuse by gender of victim, 28 Am.
     AR_267277—267286
                          J. of Preventive Med. 5 (2005).
                          Sharyn Potter et al., Long-term impacts of college sexual assaults on women survivors’
     AR_267287—267299
                          educational and career attainments, 66 Journal of Am. Coll. Health 6 (2018).
                          Margaret A. Lucero et al., Sexual Harassers: Behaviors, Motives, and Change Over Time, 55 Sex
     AR_267300—267312
                          Roles 331 (2006).
     AR_267313—267316     National Alliance to End Sexual Violence, “Male Victims,”
                          Tyler Kingkade, Males are More Likely to Suffer Sexual Assault Than to be Falsely Accused of
     AR_267317—267321
                          it, The Huffington Post (Dec. 8, 2014).
     AR_267322—267332     Allie Grasgreen, Mandatory Reporting Perils, Inside Higher Ed (Aug. 30, 2013).
                          Hannah Giorgis, Many women of color don’t go to the police after sexual assault for a reason,
     AR_267333—267337
                          The Guardian (Mar. 25, 2015).
                          Maria Rotundo et al., A Meta-Analytic Review of Gender Differences in Perceptions of Sexual
     AR_267338—267346
                          Harassment, 86 Journal of Applied Psychol. 5 (2001).

Produced 9/3/2020                                                                                             Page 25 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 28 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                   Description
                          Patricia Yancey Martin, Rape Work: Victims, Gender, and Emotions in Organization and
     AR_267347—267397
                          Community Context (Taylor & Francis Group 2005).
                          Mary Koss & Cheryl J. Oros, Sexual Experiences Survey: A research instrument investigating
     AR_267398—267418
                          sexual aggression and victimization, 50 Journal of Consulting & Clinical Psychol. 3 (1982).
                          Anne-Marie Mcalinden, Setting ’Em Up’: Personal, Familial and Institutional Grooming in the
     AR_267419—267443
                          Sexual Abuse of Children, 15 Social & Legal Stud. 3 (2006).
                          Emma McClure, Theorizing a Spectrum of Aggression: Microaggressions, Creepiness, and
     AR_267444—267459
                          Sexual Assault, 14 The Pluralist 1 (2019).
                          Elizabeth McDonald & Yvette Tinsley, Use of Alternative Ways of Giving Evidence by
                          Vulnerable Witnesses: Current Proposals, Issues and Challenges, Victoria Univ. of Wellington L.
     AR_267460—267489
                          Rev. (July 2, 2012) (forthcoming Victoria University of Wellington Legal Research Paper No.
                          2/2011).
     AR_267490—267507     Judith McFarlane et al., Stalking and Intimate Partner Femicide, 3 Homicide Studies 300 (1999).
                          Sarah McMahon & G. Lawrence Farmer, An Updated Measure for Assessing Subtle Rape
     AR_267508—267520
                          Myths, 35 Social Work Research 2 (2011).
                          Sarah McMahon et al., Measuring Bystander Attitudes and Behavior to Prevent Sexual Violence,
     AR_267521—267531
                          62 Journal of Am. Coll. Health 1 (2014).
                          Melissa Platt et al., “A Betrayal Trauma Perspective on Domestic Violence,” in Violence Against
     AR_267532—267555     Women in Families and Relationships 185-207 (Evan Stark & Eve S. Buzawa eds., Greenwood
                          Press 2009).
                          Claude A. Mellins et al., Sexual Assault Incidents Among College Undergraduates: Prevalence
     AR_267556—267578
                          and Factors Associated with Risk, 13 Plos One 1 (2017).
                          Michelle L. Meloy & Susan L. Miller, The Victimization of Women: Law, Policies, and Politics,
     AR_267579—267589
                          147-48 (Oxford University Press 2010).
                          Cecilia Mengo & Beverly M. Black, Violence Victimization on a College Campus: Impact on
     AR_267590—267605     GPA and School Dropout, 18 Journal of Coll. Student Retention: Research, Theory & Practice 2,
                          234, 244 (2015).
                          Judith Lewis Herman, The mental health of crime victims: impact of legal intervention, 16
     AR_267606—267615
                          Journal of Traumatic Stress 2 (2003).
                          Michelle Cotton, Experiment, Interrupted: Unauthorized Practice of Law Versus Access to
     AR_267616—267658
                          Justice, 5 DePaul J. for Social Justice 179 (2012).
                          Michael A. Rodriguez, Should physicians be required to report domestic violence to the police?
     AR_267659—267659
                          Against: Mandatory Reporting Does Not Guarantee Safety, 173 W. J. of Med. 225, 225 (2000).
                          Lois Presser & Cynthia A. Hamilton, The Micropolitics of Victim-Offender Mediation, 76 Social
     AR_267660—267686
                          Inquiry 316 (2006).
                          Massachusetts Institute of Technology, Survey Results: 2014 Community Attitudes on Sexual
     AR_267687—267694
                          Assault (2014).
                          Lindsey L. Monteith et al., Perceptions of Institutional Betrayal Predict Suicidal Self-Directed
     AR_267695—267708     Violence Among Veterans Exposed to Military Sexual Trauma, 72 J. of Clinical Psychol. 743,
                          750 (2016).
                          Jacquelyn D. Weirsma-Mosely et al., An Empirical Investigation of Campus Demographics and
     AR_267709—267720
                          Reported Rapes, 65 Journal of Am. Coll. Health 4 (2017).
                          Charlene L. Muehlenhard, et al., Evaluating the One-in-Five Statistic: Women’s Risk of Sexual
     AR_267721—267745
                          Assault While in College, 54 The J. of Sex Research 4-5 (2017).
     AR_267746—267789     NACUA, Campus Sexual Assault Update PowerPoint, (April 18, 2018).
                          Kevin A. Nadal et al., The Adverse Impact of Racial Microaggressions on College Students’ Self-
     AR_267790—267805
                          esteem, 55 Journal of Coll. Student Development 5 (2014).
                          Student Affairs Administrators in Higher Education (NASPA), NASPA Priorities for Title IX:
     AR_267806—267807
                          Sexual Violence Prevention & Response 1
     AR_267808—267926     National Registry of Exonerations
                          Rachel Zajac & Harlene Hayne, The Negative Effect of Cross-examination Style Questioning on
     AR_267927—267941
                          Children’s Accuracy: Older Children are Not Immune, 20 Applied Cognitive Psychol. 3 (2006).
                          Robin G. Nelson et al., Signaling Safety: Characterizing Fieldwork Experiences and Their
     AR_267942—267955
                          Implications for Career Trajectories, 119 Am. Anthropologist 4 (2017).

Produced 9/3/2020                                                                                              Page 26 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 29 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          New Jersey Task Force on Campus Sexual Assault, 2017 Report and Recommendations (June
     AR_267956—267994
                          2017).
                          National Women’s Law Center & Girls for Gender Equity, Listening Session on the Needs of
     AR_267995—268016
                          Young Women of Color (2015).
                          Agreement (Faculty) Between Onondaga Community College And The Onondaga Community
     AR_268017—268086     College Federation Of Teachers And Administrators AFT, Local 1845 (September 1, 2014 -
                          August 31, 2019).
                          Open Letter from Members of the Penn Law School Faculty, Sexual Assault Complaints:
     AR_268087—268093     Protecting Complainants and the Accused Students at Universities, Wall St. J. Online (Feb. 18,
                          2015).
                          Margit E. Oswald & Ingrid Stucki, Automatic Judgment and Reasoning About Punishment, 23
     AR_268094—268114
                          Social Science Research 4 (2018).
                          Venezia Kingi & Jan Jordan, Responding to Sexual Violence: Pathways to Recovery,
     AR_268115—268321
                          Wellington: Ministry of Women’s Affairs (2009).
                          Debra Patterson & Rebecca Campbell, Why rape survivors participate in the criminal justice
     AR_268322—268336
                          system, 38 Journal of Community Psychol. 2 (2010).
                          Amy J. Houtrow & Megumi J. Okumura, Pediatric Mental Health Problems and Associated
     AR_268337—268352
                          Burden on Families, 6 Vulnerable Children & Youth Studies 3 (2011).
     AR_268353—268359     Disabled World, People with Disabilities and Sexual Assault (2012).
                          Andrea Roberts et al., Pervasive trauma exposure among US sexual orientation minority adults
     AR_268360—268377
                          and risk of posttraumatic stress disorder, 100 Am. J. of Pub. Health 12 (2010).
                          Cora Peterson et al., Lifetime Economic Burden of Rape Among U.S. Adults, 52 Am. J.
     AR_268378—268395
                          Preventive Med. 6 (2017).
                          Cassia Spohn & Katharine Tellis, Policing and Prosecuting Sexual Assault in Los Angeles City
                          and County: A Collaborative Study in Partnership with the Los Angeles Police Department, the
     AR_268396—268930
                          Los Angeles County Sheriff’s Department, and the Los Angeles County District Attorney’s
                          Office (2012).
                          K.C. Johnson, Pomona, the Courts & Basic Fairness, Acad. Wonderland: Comments on
     AR_268931—268934
                          Contemp. Acad. (Dec. 8, 2017).
                          Sharyn Potter et al., Prevention Innovations Research Ctr., Univ. of New Hampshire, It’s Not
     AR_268935—268943
                          Just the What but the How: Informing Students about Campus Policies and Resources (2015).
                          Amelia Gentleman, Prosecuting Sexual Assault: “Raped All Over Again,” The Guardian (Apr.
     AR_268944—268952
                          13, 2013).
                          National Sexual Violence Resource Center: Info and Stats for Journalists, Statistics About Sexual
     AR_268953—268954     Violence (2015) (citing National Institute of Justice, The Campus Sexual Assault (CSA) Study:
                          Final Report (2007)).
     AR_268955—268958     National Sexual Violence Resource Center, False-Reporting, Overview.
                          Brandie Pugh & Patricia Becker, Exploring Definitions and Prevalence of Verbal Sexual
     AR_268959—268986     Coercion and its Relationship to Consent to Unwanted Sex: Implications for Affirmative Consent
                          Standards on College Campuses, 8 Behavioral Sci. 8 (2018).
                          Elizabeth Quinlan et al., Enhancing Care and Advocacy for Sexual Assault Survivors on
     AR_268987—269001
                          Canadian Campuses, 46 Canadian J. of Higher Education 2 (2016).
                          Stephen P. Klein, et al., Race and Imprisonment Decisions in California, 247 Science 812
     AR_269002—269006
                          (1990).
     AR_269007—269015     L. Ebony Boulware, Race and trust in the health care system, 118 Pub. Health Reports 4 (2003).
                          National Victim Center and Crime Victims Research and Treatment Center, Rape in America: A
     AR_269016—269035
                          Report to the Nation (1992).
                          Mark R. Kebbell et al., Rape Victims’ Experiences of Giving Evidence in English Courts: A
     AR_269036—269045
                          Survey, 14 Psychiatry, Psychol. & L. 1 (2007).
                          Patricia Yancey Martin, The Rape Prone Culture of Academic Contexts: Fraternities and
     AR_269046—269059
                          Athletics, 30 Gender & Soc’y 1 (2016).
                          Joanne Belknap, Rape: Too Hard to Report and Too Easy to Discredit Victims, Violence Against
     AR_269060—269069
                          Women, (2010).
     AR_269070—269072     Read This Before You Set Your 2018 Billing Rates; Law Journal

Produced 9/3/2020                                                                                               Page 27 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 30 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                   Description
                          Rebecca Campbell et al., An Ecological Model of the Impact of Sexual Assault on Women’s
     AR_269073—269098
                          Mental Health, 10 Trauma, Violence & Abuse 225, 234 (2009).
                          Lara Stemple, University of California, Los Angeles, Recommendations-from-Post-SB-169-
     AR_269099—269110
                          Working-Group
                          Ryan M. Walsh & Steven E. Bruce, The Relationships Between Perceived Levels of Control,
     AR_269111—269126     Psychological Distress, and Legal System Variables in a Sample of Sexual Assault Survivors, 17
                          Violence Against Women 603, 611 (2011).
                          University of Iowa, Office of Sexual Misconduct Response Coordinator, Report Resolution and
     AR_269127—269134
                          outcomes, 2017 Annual Report
                          Foundation for Individual Rights in Education, Report: As Changes to Title IX enforcement
     AR_269135—269136     loom, America's top universities overwhelmingly fail to guarantee fair hearings for students,
                          (Dec. 18, 2018).
                          Kate B. Wolitzky-Taylor, et al., Reporting Rape in a National Sample of College Women, J. Am
     AR_269137—269149
                          Coll. Health, (2011).
     AR_269150—269169     W. David Allen, The Reporting and Underreporting of Rape, 73 S. Econ. J. 3 (2007).
                          Mary Malefyt Seighman, Erika Sussman, Olga Trujillo, Representing Domestic Violence
     AR_269170—269246     Survivors Who Are Experiencing Trauma and Other Mental Health Challenges: A Handbook for
                          Attorneys, (Dec. 2011).
     AR_269247—269270     David Resnick, Due Process and Procedural Justice, Nomos XVIII 214 (1977).
                          Farzana Kara & David MacAlister, Responding to academic dishonesty in universities: a
     AR_269271—269282
                          restorative justice approach, 13 Contemporary Justice Rev. 4 (2010).
     AR_269283—269283     Rethink Harvard’s Sexual Harassment Policy, Boston Globe (Oct. 15, 2014).
                          Human Rights Watch, Embattled: Retaliation Against Sexual Assault Survivors in the US
     AR_269284—269351
                          Military (2015).
                          Jacqueline M. Wheatcraft and Graham F. Wagstaff, Revictimizing the Victim? How Rape
     AR_269352—269372
                          Victims Experience the UK Legal System, Victims and Offenders, (2009).
                          Joseph H. Beitchman, et al., A Review of the Long-Term Effects of Child Sexual Abuse, 16
     AR_269373—269390
                          Child Abuse & Neglect 1 (1992).
                          Jennifer A. Richeson and Richard J. Nussbaum, The Impact of Multiculturalism Versus Color-
     AR_269391—269397
                          Blindness on Racial Bias, 40 J. of Experimental Social Psychol. 417 (2004).
                          Janet Leach Richards, Protecting Child Witnesses in Abuse Cases, 34 Family L. Quarterly 393
     AR_269398—269426
                          (2000).
                          Stephanie Riger, Gender Dilemmas in Sexual Harassment Policies and Procedures, 46 Am.
     AR_269427—269436
                          Psychol. 5 (1991).
                          Matthew Kimble et al., Risk of Unwanted Sex for College Women: Evidence for a Red Zone, 57
     AR_269437—269446
                          Journal of Am. Coll. Health 3 (2010).
                          Marina N. Rosenthal et al., Still second class: Sexual harassment of graduate students, 40
     AR_269447—269461
                          Psychol. of Women Quarterly 3 (2016).
                          Laurie Rudman et al., Suffering in Silence: Procedural Justice versus Gender Socialization in
     AR_269462—269486     University Sexual Harassment Grievance Procedures, 17 Basic & Applied Social Psychol. 4
                          (1995).
                          Jeffrey Rosen, Ruth Bader Ginsburg Opens Up About #MeToo, Voting Rights, and Millennials,
     AR_269487—269506
                          The Atlantic (Feb. 15, 2018).
                          Chaira Sabina & Lavina Ho, Campus and college victim responses to sexual assault and dating
     AR_269507—269534     violence: Disclosure, service utilization, and service provision, 15 Trauma, Violence, & Abuse 3
                          (2014).
                          Marjorie R. Sable et al., Barriers to Reporting Sexual Assault for Women and Men: Perspectives
     AR_269535—269541
                          of College Students, 55 Am. Coll. Health 3 (2006).
                          The Richard S. Salant Lecture on Freedom of the Press with Anthony Lewis, Harvard University
     AR_269542—269571
                          (2008).
                          The Richard S. Salant Lecture on Freedom of the Press with Anthony Lewis, Harvard University
     AR_269572—269601
                          (2008).
                          Sara Ganim & Nelli Black, An Imperfect Process: How Campuses Deal with Sexual Assault,
     AR_269602—269609
                          CNN.com (Dec. 21, 2015).

Produced 9/3/2020                                                                                               Page 28 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 31 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                   Description
                          Sara Shoener, The Price of Safety: Hidden Costs and Unintended Consequences for Women in
     AR_269610—269610
                          the Domestic Violence Service System (Vanderbilt Univ. Press 2016).
                          Austin, G., Polik, et al., School climate, substance use, and student well-being in California,
     AR_269611—269698
                          2015-17 (WestEd 2018).
                          American Association of University Women, Schools are Still Underreporting Sexual
     AR_269699—269702
                          Harassment and Assault (Nov. 2, 2018).
                          Diana Scully & Joseph Marolla, Convicted rapists’ vocabulary of motive: Excuses and
     AR_269703—269717
                          justifications, 31 Social Problems 5 (1984).
                          Jennifer Gunsaullus, Sex and The Price of Masculinity: My personal story of consent violation,
     AR_269718—269724
                          The Good Men Project (Aug. 8, 2016).
     AR_269725—269730     Human Rights Campaign, Sexual Assault and the LGBTQ Community,
                          Jennifer Fleck, Sexual assault more prevalent in fraternities and sororities, study finds,
     AR_269731—269732
                          UWire.com (Oct. 16, 2014).
                          Kimberly H. Breitenbecher, Sexual assault on college campuses: Is an ounce of prevention
     AR_269733—269762
                          enough?, 9 Applied & Preventive Psychol. 1 (2000).
                          Testimony of Paula A. Johnson, Sexual Harassment of Women in Academic Sciences,
     AR_269763—269765
                          Engineering, and Medicine, 116th Congress (June 12, 2019).
                          David DeMatteo et al., Sexual Assault on College Campuses: A 50-State Survey of Criminal
     AR_269766—269777     Sexual Assault Statutes and Their Relevance to Campus Sexual Assault, 21 Psychol., Pub. Pol’y,
                          & L. 3 (2015).
                          Samantha Craven et al., Sexual grooming of children: Review of literature and theoretical
     AR_269778—269791
                          considerations, 12 Journal of Sexual Aggression 3 (2006).
                          Erica van Roosmalen & Susan A. McDaniel, Sexual harassment in academia: A hazard to
     AR_269792—269814
                          women’s health, 28 Women & Health 2 (1999).
                          Handbook for Achieving Gender Equity Through Education 215-229 (Susan G. Klein et al. eds.,
     AR_269815—269830
                          2d ed. 2007).
                          Claudia Avina & William O’Donohue, Sexual harassment and PTSD: Is sexual harassment
     AR_269831—269839
                          diagnosable trauma?, 15 Journal of Traumatic Stress 1 (2002).
                          Emily R. Clear et al., Sexual Harassment Victimization and Perpetration Among High School
     AR_269840—269856
                          Students, 20 Violence Against Women 10 (2014).
                          Carolyn M. West & Kalimah Johnson, Sexual Violence in the Lives of African American
     AR_269857—269871     Women: Risk, Response, and Resilience, VAWnet.org: National Online Resource Center on
                          Domestic Violence (2013).
                          Lauren R. Shapiro, Eyewitness Memory for a Simulated Misdemeanor Crime: The Role of Age
     AR_269872—269895
                          and Temperament in Suggestibility, 19 Applied Cognitive Psychol. 3 (2005).
     AR_269896—269945     Elizabeth Bruenig, What Do We Owe Her Now?, The Washington Post (Sept. 21, 2018).
                          Shelley Hymel & Susan M. Swearer: Four Decades of Research on School Bullying: An
     AR_269946—269952
                          Introduction, 70 Am. Psychol. 293 (May-June 2015).
                          Sara Shoener & Erika Sussman, Economic Ripple Effect of IPV: Building Partnerships for
     AR_269953—269956
                          Systemic Change (2013).
                          Tracey J. Shors & Emma Millon, Sexual trauma and the female brain, 41 Frontiers in
     AR_269957—269968
                          Neuroendocrinology 87 (2016).
                          Elizabeth A. Armstrong et al., Silence, Power, and Inequality: An Intersectional Approach to
     AR_269969—269995
                          Sexual Violence, 44 Ann. Rev. of Sociology 99 (2018).
                          Itamar Simonson & Barry M. Staw, Deescalation Strategies: A Comparison of Techniques for
     AR_269996—270003
                          Reducing Commitment to Losing Courses of Action, 77 J. Applied Psychol. 419, 422-25 (1992).
                          Olivia Smith & Tina Skinner, How Rape Myths Are Used and Challenged in Rape and Sexual
     AR_270004—270045
                          Assault Trials, 26 Social & Legal Studies 4 (2017).
     AR_270046—270062     Foundation for Individual Rights in Education (FIRE), Spotlight on Due Process 2018 (2018).
                          T.K. Logan & Robert Walker, Stalking: A Multidimensional Framework for Assessment and
     AR_270063—270085
                          Safety Planning, 18 Trauma, Violence, & Abuse 2 (2017).
                          Matt Butler, Standard of proof in sexual assault cases debated by professors, The Review (Nov.
     AR_270086—270090
                          10, 2014).

Produced 9/3/2020                                                                                               Page 29 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 32 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Diederik A. Stapel et al., The Impact of Accuracy Motivation on Interpretation, Comparison, and
     AR_270091—270107     Correction Processes: Accuracy x Knowledge Accessibility Effects, 74 Journal of Personality &
                          Social Psychol. 878, 891 (1998).
     AR_270108—270109     University of Iowa Rape Victim Advocacy program, Start By Believing,
     AR_270110—270111     University of Iowa Rape Victim Advocacy program, Start By Believing,
     AR_270112—270217     Randall R. Bovbjerg et al., State Discipline of Physicians 14-15 (2006).
                          National Association of Student Affairs Administrators in Higher Education (NASPA) &
     AR_270218—270237     Education Commission of the States, State Legislative Developments on Campus Sexual
                          Violence: Issues in the Context of Safety (2015).
                          Age of consent.net; United States Age of Consent Map, “What is the legal Age of Consent in the
     AR_270238—270246
                          United States?"
                          Lara Stemple, The Sexual Victimization of Men in America: New Data Challenge Old
     AR_270247—270255
                          Assumptions, 104 Am. J. of Pub. Health 6 (2014).
                          Audrey Miller et al., Stigma-Threat motivated nondisclosure of sexual assault and sexual
     AR_270256—270265
                          revictimization: A prospective analysis, 35 Psychol. of Women Quarterly 1 (2011).
                          Rebecca L. Stotzer, Violence Against Transgender People: A Review of United States Data, 14
     AR_270266—270273
                          Aggression & Violent Behavior 3 (2009).
                          Kerry Cardoza, Students Push for Restorative Approaches to Campus Sexual Assault, Truthout
     AR_270274—270286
                          (Jun. 30, 2018).
                          Halley Sutton, Study Outlines Cost of Sexual Assault Litigation for Universities, 14 Campus
     AR_270287—270288
                          Security Report 2 (2017).
                          Patrick deHahn, Study: 89% of colleges reported zero campus rapes in 2015, USAToday, (May
     AR_270289—270290
                          11, 2017).
                          State of Victoria, Office of Women’s Policy, Study of Reported Rapes in Victoria 2000-2003:
     AR_270291—270347
                          Summary Research Report (2006).
                          Sue Lees & Jeanne Gregory, Attrition in Rape and Sexual Assault Cases, 36 British J. of
     AR_270348—270365
                          Criminology 1 (1996).
     AR_270366—270366     Book cover: Sue Lees - Carnal Knowledge Rape on Trial, Women's Press (UK), (2002).
                          Tara N. Richards et al., A feminist analysis of campus sexual assault policies: Results from a
     AR_270367—270378
                          national sample, 66 Family Relations 1 (2017).
                          Tara K. Streng & Akiko Kamimura, Sexual Assault Prevention and Reporting on College
     AR_270379—270386     Campuses in the US: A Review of Policies and Recommendations, 6 Journal of Education &
                          Practice 3 (2015).
                          American College of Trial Lawyers, Task Force on the Response of Universities and Colleges to
     AR_270387—270411
                          Allegations of Sexual Violence, White Paper on Campus Sexual Assault Investigations (2017).
                          Ted R. Miller et al., Victim Costs of Violent Crime and Resulting Injuries, 12 Health Affairs 4
     AR_270412—270426
                          (1993).
                          Sirin Kale, Teen Killed By Abusive Ex Even After Reporting Him to Police Five Times, Vice
     AR_270427—270437
                          (Jan. 15, 2019).
                          Emily Yoffe, The Bad Science Behind Campus Response to Sexual Assault, The Atlantic (Sept.
     AR_270438—270448
                          8, 2017).
                          Brett A. Sokolow et al., The Intersection of Free Speech and Harassment Rules, 38 Hum. Rights
     AR_270449—270456
                          19 (2011).
     AR_270457—271199     William A. Kaplin and Barbara A. Lee, The Law of Higher Education, 5th Ed. (2007).
                          Anne B. Woods et al., The mediation effect of posttraumatic stress disorder symptoms on the
     AR_271200—271216     relationship of intimate partner violence and IFN-? levels, 36 Am. J. of Community Psychol. 1-2
                          (2005).
     AR_271217—271219     The National Registry of Exonerations - Exoneration Registry
                          Chris Loschiavo and Jennifer Waller, Association for Student Conduct Administration (ASCA),
     AR_271220—271225
                          The Preponderance of Evidence Standard: Use In Higher Education Campus Conduct Processes
                          Valerie Wilson, The Problem with Title IX and Why it Matters, The Princeton Tory (February
     AR_271226—271232
                          19, 2015).
                          Emily Yoffe, The Question of Race in Campus Sexual-Assault Cases: Is the system biased
     AR_271233—271251
                          against men of color?, The Atlantic (September 2017).

Produced 9/3/2020                                                                                              Page 30 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 33 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                             Description
     AR_271252—271294   Joseph Shapiro, The Sexual Assault Epidemic No One Talks About, NPR (Jan. 8, 2018).
     AR_271295—271304   Sandra Newman, What Kind of Person Makes False Rape Accusations, Quartz (May 11, 2017).
                        Jennifer J. Freyd, The UO Sexual Violence and Institutional Betrayal Surveys: 2014, 2015, and
     AR_271305—271310
                        2015-2016
                        Charlotte Grinberg, ‘These Things Sometimes Happen’: Speaking Up About Harassment, 37
     AR_271311—271314
                        Health Affairs 6 (2018).
                        Erik P. Thompson et al., Accuracy Motivation Attenuates Covert Priming: The Systematic
     AR_271315—271331
                        Reprocessing of Social Information, 66 Journal of Personality & Social Psychol. 474, 484 (1994).
     AR_271332—271335   Chronicle of Higher Education, Title IX: Tracking Sexual Assault Investigations
     AR_271336—271340   [Duplicate] Chronicle of Higher Education, Title IX: Tracking Sexual Assault Investigations
                        Taylor Mooney, How Betsy DeVos plans to change the rules for handling sexual misconduct on
     AR_271341—271345
                        campus, CBS News (Nov. 24, 2019).
                        Katharine Baker et al., Title IX & the Preponderance of the Evidence: A White Paper (July 18,
     AR_271346—271360
                        2017).
                        [Duplicate] Katharine Baker et al., Title IX & the Preponderance of the Evidence: A White
     AR_271361—271376
                        Paper (July 18, 2017).
                        National Center for Higher Education Risk Management (NCHERM), The 2017 NCHERM
     AR_271377—271401
                        Group Whitepaper: Due Process and the Sex Police 15 (2017).
                        Jennifer Medina, Too Scared to Report Sexual Abuse. The Fear: Deportation, The New York
     AR_271402—271403
                        Times (April 30, 2017).
                        Jay Reeves, Top 10 Hourly Rates by City, Lawyers Mutual Byte of Prevention Blog (Apr. 6,
     AR_271404—271410
                        2018).
                        Lucas Torres & Joelle T. Taknint, Ethnic microaggressions, traumatic stress symptoms, and
     AR_271411—271434
                        Latino depression: A moderated mediational model, 62 Journal of Counseling Psychol. 3 (2015).
                        Michelle M. Johns et al., Transgender Identity and Experiences of Violence Victimization,
                        Substance Use, Suicide Risk, and Sexual Risk Behaviors Among High School Students – 19
     AR_271435—271443
                        States and Large Urban School Districts, 2017, 68 Morbidity & Mortality Weekly Report 3 (Jan.
                        25, 2019).
     AR_271444—271446   University of Rochester Medical Center, Understanding the Teen Brain,
                        Irina Iles et al., The unintended consequences of rape disclosure: The effects of disclosure
     AR_271447—271473   content, listener gender, and year in college on listener’s reactions, Journal of Interpersonal
                        Violence (2018).
                        Age of consent.net; United States Age of Consent Map, “What is the legal Age of Consent in the
     AR_271474—271475
                        United States?”
                        Samantha Harris, University of Miami Law Prof: Affirmative Consent Effectively Shifts Burden
     AR_271476—271478
                        of Proof to Accused, Foundation for Individual Rights in Education (FIRE) (Sept. 11, 2015).
                        NAACP Legal Defense and Educational Fund, Inc. & National Women’s Law Center, Unlocking
     AR_271479—271542
                        Opportunity for African American Girls: A Call to Action for Educational Equity (2014).
                        Tara N. Richards, An updated review of institutions of higher education’s responses to sexual
     AR_271543—271572   assault: Results from a nationally representative sample, 34 Journal of Interpersonal Violence 1,
                        11-12 (2016).
                        National Center for Transgender Equality, The Report of the 2015 U.S. Transgender Survey
     AR_271573—271874
                        (Dec. 2016).
                        Bessel van der Kolk, The Body Keeps the Score, Brain, Mind and Body in the Healing of
     AR_271875—271875
                        Trauma, (2015).
                        Wendy Walsh et al., Disclosure and Service Use on a College Campus After an Unwanted Sexual
     AR_271876—271895
                        Experience, 11 Journal of Trauma & Dissociation 2 (2010).
                        Corrine M. Williams et. al., Victimization and Perpetration of Unwanted Sexual Activities
     AR_271896—271914
                        Among High School Students: Frequency and Correlates, 20 Violence Against Women 10
     AR_271915—271915   RAINN, Victims of Sexual Violence Statistics

Produced 9/3/2020                                                                                             Page 31 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 34 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Maricella Miranda, Victims’ names can be withheld in criminal complaints, court rules in
     AR_271916—271918
                          Ramsey County case, Pioneer Press (Aug. 18, 2009).
                          Ganga Vijayasiri, Reporting Sexual Harassment: The Importance of Organizational Culture and
     AR_271919—271939
                          Trust, 25 Gender Issues 43 (2008).
                          John Briere & Carol E. Jordan, Violence Against Women: Outcome Complexity and
     AR_271940—271965
                          Implications for Assessment and Treatment, 19 Journal of Interpersonal Violence 11 (2004).
                          Nicole Westmarland & Sue Alderson, The Health, Mental Health, and Well-Being Benefits of
     AR_271966—272010
                          Rape Crisis Counseling, 28 Journal of Interpersonal Violence 17 (2013).
                          Carmel Deamicis, Which Matters More: Reporting Assault or Respecting a Victim’s Wishes?,
     AR_272011—272016
                          The Atlantic (May 20, 2013).
                          Farran Powell & Emma Kerr, What You Need to Know About College Tuition Costs, U.S. News
     AR_272017—272032
                          & World Report (Sept. 18, 2019).
                          Tyler Kingkade, When Colleges Threaten To Punish Students Who Report Sexual Violence, The
     AR_272033—272042
                          Huffington Post (Sept. 9, 2015).
                          Carmel Deamicis, Which Matters More: Reporting Assault or Respecting a Victim’s Wishes?,
     AR_272043—272057
                          The Atlantic (May 20, 2013).
     AR_272058—272065     Heidi Ledford, Who Exactly Counts as an Adolescent?, Nature (Feb. 21, 2018).
                          Lisa Maatz, American Association of University Women, Why Are So Many Schools Not
     AR_272066—272073     Reporting Sexual Harassment and Bullying Allegations?, The Huffington Post (October 24,
                          2016).
                          Alice B. Lloyd, Colleges Stick With Obama-Era Title IX Guidance, Washington Examiner (Aug.
     AR_272074—272075
                          2, 2018).
                          Katherine Mangan, Why More Colleges Are Trying Restorative Justice in Sex-Assault Cases,
     AR_272076—272085
                          Chronicle of Higher Education (Sept. 17, 2018).
                          Jeffrey S. Jones et al., Why women don't report sexual assault to the police: The influence of
     AR_272086—272093
                          psychosocial variables and traumatic injury, 36 Journal of Emergency Med. 4 (2009).
     AR_272094—272105     Jake New, Burden of Proof in the Balance, Inside Higher Education (Dec. 16, 2016).
                          Karen Siegel-Jacobs & J. Frank Yates, Effects of Procedural and Outcome Accountability on
     AR_272106—272122
                          Judgment Quality, 65 Organizational Behavior & hum. Decision Processes, 1, 15 (1996).
                          Laura Kann et al., Youth Risk Behavior Surveillance – United States, 2017, 67 Morbidity &
     AR_272123—272601
                          Mortality Weekly Report 8 (Jun. 15, 2018).
                          Rachel Zajac et al., Asked and Answered: Questioning Children in the Courtroom, 10
     AR_272602—272612
                          PSYCHIATRY, PSYCHOL., & L 1 (2003).
                          Rachel Zajac et al., Disorder in the Courtroom: Child Witnesses Under Cross-examination, 32
     AR_272613—272636
                          Developmental Rev. 3, 198 (2012).
                          Internal ED email forwarding correspondence from Harvard Professors and article, "Fairness for
     AR_272637—272707
                          All Students", August 21, 2017
                          Email from United Educators to Candice Jackson (OCR) attaching articles and studies on sexual
     AR_272708—272765
                          harassment, Aug. 22,2017
                          By Muddying On-Campus Sexual Assault Policies, Devos is Making Students -- And Schools-
     AR_272766—272768
                          Less Safe
     AR_272769—272770     Jon Krakauer, Missoula, (2015)(book cover and copyright)
                          Nedda Black et al - The NCHERM Group - White Paper - Due Process and the Sex Police
     AR_272771—272795
                          (2017).
     AR_272796—272803     Sharyn Potter et al - White Paper - It's Not Just the Why But the How
     AR_272804—272805     KC Johnson & Stuart Taylor, Jr., The Campus Rape Frenzy - (2017)(Book Cover and Copyright)
     AR_272806—272807     Laura Kipnis, Unwanted Advances (2017)(Cover and Copyright)
     AR_272808—272809     Annie E. Clark and Andrea L. Pino, We Believe You (2016)(Book cover and copyright)
                          John Villasenor, A probabilistic framework for modelling false Title IX 'convictions' under the
     AR_272810—272824
                          preponderance of the evidence standard, Oxford Univ. Press (2016)
                          Anne Graffam Walker, ABA Handbook on Questioning Children, A Linguistic Perspective, 2nd
     AR_272825—272827
                          Ed.,
                                                                VOL06 (Disc 6 of 7)

Produced 9/3/2020                                                                                              Page 32 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 35 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                                               Folder 08 Documents Cited in Final Rule and NPRM
                                                                  Secondary Sources
                          “Cross-examination: Impact on Testimony,” Wiley Encyclopedia of Forensic Science 656 (Allan
     AR_272828—275690
                          Jamieson & Andre Moenssens eds., 2009).
     AR_275691—275693     Geoffrey C. Hazard, Jr., Ethics in the Practice of Law, 122-23 (Yale Univ. Press 1978).
                          Lee Ross, From the Fundamental Attribution Error to the Truly Fundamental Attribution Error
     AR_275694—275713
                          and Beyond, 13, Perspectives on Psychol. Science 6 (2018).
                          Amy E. Bonomi et al., Health Outcomes in Women with Physical and Sexual Intimate Partner
     AR_275714—275724
                          Violence Exposure, 16 Journal of Women's Health 7 (2007).
                          Mary P. Koss, Hidden Rape: Sexual Aggression and Victimization in a National Sample of
     AR_275725—275744     Students in Higher Education, in Confronting Rape and Sexual Assault, 51-69 (M.E. Odom & J.
                          Clay-Warner eds., 1998).
     AR_275745—275756     Elkouri & Elkouri: How Arbitration Works 15-25 (Kenneth May et al. eds., 7th ed. (2012)).
                          Antonin Scalia & Bryan A. Garner, Reading Law: The Interpretation of Legal Texts, 56-58
     AR_275757—275760
                          (2012).
                          William A. Kaplin & Barbara A. Lee, The Law of Higher Education, Section 10.2.3 (5th ed.
     AR_275761—275766
                          2013).
                          Marceline B.R. Kroon et al., Managing Group Decision Making Processes: Individual Versus
     AR_275767—275791
                          Collective Accountability and Groupthink, 2 Int'l J. of Conflict Mgmt. 91, 99 (1991).
                          Fiona Mason & Zoe Lodrick, Psychological Consequences of Sexual Assault, 27 Best Practice &
     AR_275792—275802
                          Research Clinical Obstetrics & Gynecology 1 (2013).
                          Melisa M. Holmes et al., Rape-related pregnancy: estimates and descriptive characteristics from
     AR_275803—275808
                          a national sample of women, 17 Am. J. of Obstetrics & Gynecology 2 (1996).
                          John Henry Wigmore, Evidence in Trials at Common Law § 1367 (James H. Chabourn ed., Little
     AR_275809—275810
                          Brown 1974).
                                               Folder 08 Documents Cited in Final Rule and NPRM
                                                               US Government Sources
                          Letter from Department of Education, Office for Civil Rights regarding 2001 Revised Sexual
     AR_275811—275815
                          Harassment Guidance, (Jan. 25, 2006).
                          U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter on Sexual
     AR_275816—275834
                          Violence, (April 4, 2011).
                          Administrative Conference of the United States; Adoption of Recommendations, 84 FR 2139
     AR_275835—275846
                          (Feb. 6, 2019).
                          United States as Amicus Curiae Brief - Zarda vs. Altitude Express, Inc., No. 15-3775 (2d Cir.,
     AR_275847—275882
                          July 26, 2017).
                          U.S. Department of Justice, Office of Justice Programs, Bureau of Justice Statistics, American
     AR_275883—275933
                          Indians and Crime (1999).
                          Bureau of Justice Statistics Factbook - Violence by Intimates; Analysis of Data on Crimes by
     AR_275934—275982
                          Current or Former Spouses, Boyfriends, and Girlfriends (1998).
                          U.S. Dep’t. of Labor, Bureau of Labor Statistics, Economic News Release: Table 1. Civilian
     AR_275983—275986
                          Workers, by Major Occupational and Industry Group (Sept. 18, 2018).
                          Christopher Krebs et al., Bureau of Justice Statistics Research and Development Series: Campus
     AR_275987—276204
                          Climate Survey Validation Study Final Technical Report (2016).
                          Center for Disease Control and Prevention - Costs of Intimate Partner Violence Against Women
     AR_276205—276268
                          in the United States (2003).
     AR_276269—276271     Centers for Disease Control and Prevention - Preventing Sexual Violence
     AR_276272—276273     Centers for Disease Control and Prevention - Violence Prevention; Risk and Protective Factors
                          U.S. Senate, Vote: On the Nomination (Confirmation Elisabeth Prince DeVos, of Michigan, to
     AR_276274—276274
                          be Secretary of Education), (Feb. 7, 2017).
                          U.S. Department of Education - Consultation and Coordination with American Indian and
     AR_276275—276282
                          Alaska Native Tribal Governments
     AR_276283—276312     Bureau of Justice Statistics - Criminal Victimization, 2016; Revised
     AR_276313—276336     Bureau of Justice Statistics - Criminal Victimization, 2015, Revised March 22,2018

Produced 9/3/2020                                                                                             Page 33 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 36 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          U.S. Dep’t. of Education, The Tools you need for campus Safety and Security Analysis,
     AR_276337—276339
                          Download Data page.
                          U.S. Dept. of Educ., Nat’l Ctr. for Educ. Statistics, Integrated Postsecondary Educ. Data System
     AR_276340—276340
                          (IPEDS), Table Documentation for the IPEDS Access Database, 2016-17, Final Release
     AR_276341—276355     U.S. Dep’t. of Education, Information Quality Guidelines (Oct. 17, 2005).
                          Press Release, U.S. Equal Employment Opportunity Commission, EEOC Releases Preliminary
     AR_276356—276357
                          FY 2018 Sexual Harassment Data (Oct. 4, 2018).
                          U.S. EEOC - Enforcement Guidance: Vicarious Liability for Unlawful Harassment by
     AR_276358—276397
                          Supervisors (June 18, 1999).
                          U.S. Department of Education & U.S. Department of Justice, Dear Colleague Letter (Feb. 22,
     AR_276398—276400
                          2017).
     AR_276401—276403     Federal Law Enforcement Training Programs - Victim-Witness Program Description
                          Final Report of the Federal Commission on School Safety - Presented to the President (Dec. 18,
     AR_276404—276583
                          2018).
                          Government Accountability Office, Postsecondary Institutions Could Promote More Consistent
     AR_276584—276624
                          Consideration of Coursework by Not Basing Determinations on Accreditation (Oct. 2005).
     AR_276625—276642     OCR Enforcement Letter to Harvard Law School, Case No. 01-11-2002, (Dec. 30, 2014).
                          Alexia Cooper and Erica L. Smith, Homicide Trends in the United States, 1980-2008; Annual
     AR_276643—276678
                          Rates for 2009 and 2010, Bureau of Justice Statistics, (November 2011).
                          National Center for Education Statistics - Institute of Education Sciences Fast Facts; College
     AR_276679—276680
                          Crime
                          138 Cong. Rec. S4781-01 - U.S. reservations, declarations, and understandings, International
     AR_276681—276683
                          Covenant on Civil and Political Rights (April 2,1992).
                          U.S. Department of Education, Office for Civil Rights, Questions and Answers on Title IX and
     AR_276684—276736
                          Sexual Violence, (April 29, 2014).
                          Letter to Chief State School Offices from U.S. Dept. of Educ., Office of Elementary and
     AR_276737—276739     Secondary Education, regarding provision in the Every Student Succeeds Act to help protect
                          students from sexual abuse, (June 27, 2018).
     AR_276740—276746     Key Policy Letters Signed by the Education Secretary or Deputy Secretary (October 7, 2015).
     AR_276747—276757     Law Professors' Open Letter Regarding Campus Free Speech and Sexual Assault (May 2016).
                          Criminal Victimization Report, 2017, US DOJ, Office of Justice Programs, Bureau of Justice
     AR_276758—276787
                          Statistics, (Dec. 2018).
     AR_276788—276789     2015 Crime in the U.S., National Incident Based Reporting System - FBI.
                          Michele C. Black, et al., National Intimate Partner and Sexual Violence Survey 2010 Summary
     AR_276790—276797     Report, Executive Summary, November 2011, National Center for Injury Prevention and
                          Control, Centers for Disease Control and Prevention.
                          Sharon G. Smith, et al., National Intimate Partner and Sexual Violence Survey 2010-2012 State
     AR_276798—277069     Report, April 2017, National Center for Injury Prevention and Control, Centers for Disease
                          Control and Prevention.
                          Mikel L. Walters, Jieru Chen, and Matthew J. Breiding, National Intimate Partner and Sexual
     AR_277070—277117     Violence Survey - 2010 Findings on Victimization by Sexual Orientation, January 2013,
                          National Center for Injury Prevention and Control, Centers for Disease Control and Prevention.
                          U.S. Department of Education, Office for Civil Rights, Complaint Processing Procedures - How
     AR_277118—277123
                          the Office of Civil Rights Handles Complaints
                          U.S. Department of Education, Office for Civil Rights, Revised Sexual Harassment Guidance:
     AR_277124—277171
                          Harassment of Students by School Employees, Other Students, or Third Parties, (January 2001)
     AR_277172—277173     Office for Civil Rights, Notice of Non-Discrimination Fact Sheet, (Aug. 2010).
                          U.S. Department of Education, Office for Civil Rights, Q&A on Campus Sexual Misconduct,
     AR_277174—277180
                          (September 2017).
                          U.S. Department of Education, Office for Civil Rights, Case Processing Manual, (November 19,
     AR_277181—277213
                          2018).
                          U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter Regarding the First
     AR_277214—277218
                          Amendment, (July 28, 2003).

Produced 9/3/2020                                                                                              Page 34 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 37 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          U.S. Department of Education, Office for Civil Rights, Pending Cases Currently Under
     AR_277219—277222
                          Investigation at Elementary-Secondary and Post-Secondary Schools (as of May 1, 2020).
                          U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter on Harassment and
     AR_277223—277232
                          Bullying, (Oct. 26, 2010).
                          Office for Civil Rights Enforcement Letter to President, Oklahoma State University, OCR Case
     AR_277233—277240
                          No. 06032054, (June 10, 2004).
                          Office for Victims of Crime 2017 National Crime Victims' Rights Week - Resource Guide Fact
     AR_277241—277246
                          Sheets
                          OCR Enforcement Letter to President, Princeton University, OCR Case No. 02-11-2025, (Nov. 5,
     AR_277247—277268
                          2014).
     AR_277269—277269     Proprietary School 90 10 Revenue Percentages Report and Summary Chart 2016-16
                          Sofi Sinozich, Lynn Langton, Bureau of Justice Statistics - Rape and Sexual Assault
     AR_277270—277289
                          Victimization Among College-Age Females, 1995-2013 (Dec. 2014)
                          Office of the Attorney General - Revised Treatment of Transgender Employment Discrimination
     AR_277290—277291
                          Claims Under Title VII of the Civil Rights Act of 1964 (Oct. 4, 2017).
     AR_277292—277303     Secretary DeVos Prepared Remarks on Title IX Enforcement, (September 7, 2017).
                          U.S. Bureau of Labor Statistics - May 2019 National Industry Specific Occupational Employment
     AR_277304—277338
                          and Wage Estimates; Educational Services
                          U.S. Department of Education, Office for Civil Rights, Dear Colleague Letter, (September 22,
     AR_277339—277341
                          2017).
                          National Institute of Justice - Sexual Assault on Campus: What Colleges and Universities are
     AR_277342—277362
                          Doing About It, (Dec. 2005).
     AR_277363—277395     U.S. Department of Education, Office for Civil Rights, Sexual Harassment Guidance (1997).
                          OCR Enforcement Letter to President, Southern Methodist University, OCR Case Nos. 06-11-
     AR_277396—277418
                          2126, 06-13-2081 and 06-13-2088, (Dec. 11, 2014).
                          Lynn Langton and Jennifer Truman, Bureau of Justice Statistics - Socio-emotional Impact of
     AR_277419—277448
                          Violent Crime, (Sept. 2014).
                          Katrina Baum, Shannan Catalano, and Michael Rand, Bureau of Justice Statistics, Kristina Rose-
     AR_277449—277464
                          National Institute of Justice, "Stalking Victimization in the United States", (Jan. 2009).
                          FBI's Uniform Crime Reporting Program, SRS to NIBRS_ The Path to Better UCR Data, (March
     AR_277465—277468
                          28, 2017).
                          Kathleen C. Basile, et al., "Stop SV: A Technical Package to Prevent Sexual Violence", 2016,
     AR_277469—277516     Division of Violence Prevention, National Center for Injury Prevention and Control, Centers for
                          Disease Control and Prevention.
                          Christopher P. Krebs, Christine H. Lindquist, Tara D. Warner, Bonnie S. Fisher, Sandra L.
     AR_277517—277627
                          Martin, "The Campus Sexual Assault Study" Dec. 2007, National Institute of Justice.
                          The Many Challenges Facing Sexual Assault Survivors With Disabilities, US DOJ, (July 17,
     AR_277628—277632
                          2017).
                          Bonnie S. Fisher, Francis T. Cullen and Michael G. Turner, The "Sexual Victimization of
     AR_277633—277681
                          College Women. Research Report" DOJ, Bureau of Justice Statistics, (Dec. 2000).
     AR_277682—277693     Justia, Title IX Legal Manual , Private Right of Action and Individual (April 2018).
                          Sean Anthony Simone, Transferability of Postsecondary Credit Following Student Transfer or
     AR_277694—277835
                          Coenrollment, IES, NCES (Aug. 2014).
                          OCR Enforcement Letter to President, Tufts University, OCR Case No. 01-10-2089, (April 28,
     AR_277836—277861
                          2014).
     AR_277862—278059     UCR Crime Index Offenses Reported - Crimes Reported (1996).
                          Uniform Crime Reporting Program - National Incident-Based Reporting System Offense
     AR_278060—278066
                          Definitions
     AR_278067—278107     United Nations, Transforming our world: the 2030 Agenda for Sustainable Development (2015).
                          OCR Enforcement Letter to President, University of Virginia, OCR Review No. 11-11-6001,
     AR_278108—278133
                          (September 21, 2015).
                          OCR Enforcement Letter to Chancellor at University of Wisconsin-Madison, OCR Case No. 05-
     AR_278134—278151
                          07-2074, (Aug. 6, 2006).
     AR_278152—278152     U.S. Dep’t. of Defense, Sexual Assault Prevention and Response, “Reporting Options,”

Produced 9/3/2020                                                                                             Page 35 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 38 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD



        Bates Number                                                Description
                          Ted R. Miller, Mark A. Cohen, and Brian Wiersema, National Institute of Justice, "Victim Costs
     AR_278153—278188
                          and Consequences - A New Look", (Jan. 1996).
     AR_278189—278197     USA.Gov, “Voter Registration Age Requirements By State
                          The White House Counsel on Women and Girls, "Rape and Sexual Assault Renewed Call to
     AR_278198—278235
                          Action", (January 2014).
                          OCR Enforcement Letter to VP and GC of Yale Univ., OCR Case No. 01-11-2027, (June 15,
     AR_278236—278247
                          2012).
                          Centers for Disease Control & Prevention, Division of Adolescent & School Health, Youth Risk
     AR_278248—278338
                          Behavior Survey Data Summary and Trends Report: 2007-2017 (2018).
                          U.S. Department of Education - The Handbook for Campus Safety and Security Reporting; 2016
     AR_278339—278603
                          Edition
                          Proclamation 9994 of March 13, 2020 - Declaring a National Emergency Concerning the Novel
     AR_278604—278605
                          Coronavirus Disease Outbreak, 85 Fed. Reg. 15337.
     AR_278606—278646     United Nations, Transforming our world: the 2030 Agenda for Sustainable Development (2015).
     AR_278647—278648     OCR Dear Colleague Letter on First Amendment, (July 28 2003).
     AR_278649—278650     OCR Dear Colleague Letter regarding sexual harassment, (Jan. 25 2006).
                          OCR Enforcement Letter to Dean of Suffolk Univ. Law School, OCR Case No. 01-05-2074,
     AR_278651—278665
                          (September 30, 2008).
                          OCR Enforcement Letter to President of Skidmore College, OCR Case No. 02-95-2136,
     AR_278666—278672
                          (February 12, 1996).
                          OCR Enforcement Letter to President, Oklahoma State Univ., OCR Case No. 06032054, (June
     AR_278673—278676
                          10, 2004).
                          OCR Enforcement Letter to Associate General Counsel, Univ. of Cincinnati, OCR Case No. 15-
     AR_278677—278682
                          05-2041, (April 13, 2006).
                          OCR Enforcement Letter to Chancellor of the Univ. of Wisconsin-Madison, OCR Case No. 05-
     AR_278683—278700
                          07-2074, undated.
                          OCR Enforcement Letter to Chancellor of the Univ. of Wisconsin-Madison, OCR Case No. 05-
     AR_278701—278718
                          07-2074, (August 6, 2008).
                          Not Alone, The First Report of the White House Task Force to Protect Students from Sexual
     AR_278719—278741
                          Assault, (April 2014).
     AR_278742—278744     OCR, Dear Colleague Letter, September 22, 2017 withdrawing 2011 DCL and 2014 Q&A.
     AR_278745—278751     OCR, Q&A on Campus Sexual Misconduct, (September 2017).
                                          Folder 09 OMB EO 12866 Meetings on NPRM and Final Rule
                          NASPA Student Affairs Administrators in Higher Education, Research and Policy Institute Issue
     AR_278752—278771     Brief, "Five Things Student Affairs Professionals Should Know About Campus Gender-Based
                          Violence, Submitted by NASPA, Oct. 3, 2018.
                          Comments on Fair Process and Title IX, Submitted by Public Justice and the National Women's
     AR_278772—278776
                          Law Center, Sept. 20, 2017
                          Campus Safety Recommendations from the Office of the Attorney General, Commonwealth of
     AR_278777—278811     PA, AG Josh Shapiro (2018), submitted by PA Attorney General, Office of Victim Advocates,
                          Oct. 11, 2018
                          Meriwether v. Shawnee State Univ., Magistrate Report and Recommendation (Sept. 5, 2019),
     AR_278812—278874
                          submitted by National Center for Lesbian Rights, March 24, 2020.
                          Complaint, Vlaming v. West Point Sch. Bd., (Cir. Ct for Cty. of King Wm., VA), submitted by
     AR_278875—278957
                          National Center for Lesbian Rights, March 24, 2020.
                          Vlaming v. West Point Sch. Bd, Memorandum ISO John Doe's Motion to Intervene, No. 3:19-cv-
     AR_278958—278975
                          00773 (E.D. VA), submitted by National Center for Lesbian Rights, March 24, 2020.
                          Meriwether v. Shawnee State Univ., Order Adopting Report and Recommendation, No. 1:18-cv-
     AR_278976—278978
                          753 (S.D. OH), submitted by National Center for Lesbian Rights, March 24, 2020.
     AR_278979—278985     Follow Up Letter to OIRA, submitted by Equal Rights Advocates, December 4, 2019



Produced 9/3/2020                                                                                            Page 36 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 39 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Rafferty J.,American Academy of Pediatrics (AAP) Committee on Psychosocial Aspects of Child
                          and Family Health, Committee on Adolescence, AAP Section on Lesbian, Gay, Bisexual, and
     AR_278986—279001     Transgender Health and Wellness, "Ensuring Comprehensive Care and Support for Transgender
                          and Gender-Diverse Children and Adolescents", Pediatrics, 2018-142, submitted the National
                          Center on Transgender Equality, Oct. 18, 2018.
                          Additional Details about the inadequate evidentiary basis for the NPRM, submitted by Faculty
     AR_279002—279004
                          Against Rape, Jan. 27 2020.
                          List of State and Federal Appellate Court Decisions for Allegations of Campus Sexual
     AR_279005—279038
                          Misconduct, 2013-2018, submitted by SAVE, Dec. 11, 2018.
                          Guidance Document of State Education Dept. and NY State Office of Campus Safety on
     AR_279039—279090
                          complying with Education Law Art. 129-B, submitted by State Univ. of NY, Dec. 18, 2019.
                          Opinion and Order, Boyden & Andrews v. Conlin, et al., No.17-cv-264 (W.D. WI), submitted by
     AR_279091—279137
                          National Center on Transgender Equality, Oct. 18, 2018.
                          Sage Carson, Op-ed, "I was Raped at College. Here's how DeVos's New Rules Harm Survivors
     AR_279138—279146
                          like Me", vice.com, Nov. 16, 2018, submitted by Know Your IX, Nov. 14, 2019.
                          Talking Points from Chicagoland Title IX Consortium, submitted by Hogan, Marren, Babbo, &
     AR_279147—279158
                          Rose, Ltd., Dec. 4, 2019.
                          Press article, "UPDATED: Clark Atlanta Student was chocked, smother, warrants say" Atlanta
     AR_279159—279165
                          Journal Constitution, submitted by Atlanta Women for Equality, Nov. 13, 2019.
                          May 7, 2018 Letter to Candice Jackson from S. Daniel Carter regarding Clery Act appeal
     AR_279166—279169     options, submitted by S. Daniel Carter, Safety Advisors For Educational (SAFE) Campuses,
                          LLC, Oct. 4,, 2018
                          Discussion Paper on Clery Act Sexual Violence Conduct Process Jurisdiction, Submitted by S.
     AR_279170—279170
                          Daniel Carter, Safety Advisors For Educational (SAFE) Campuses, LLC, Oct. 4, 2018
                          Submission by the CA Department of Justice, Nov. 13, 2019: Public Comment on NPRM from
                          17 states and DC; 2016 Clery Act Handbook; OCR CRDC 2015-16 School Climate and Safety
                          Data Highlights; Colleen Murphy, Anther Challenge on Campus Sexual Assault: Getting
                          Minority Students to Report it, Chronicle of Higher Education, June 18, 2015; Louise F.
                          Fitzgerald et al., "Antecedents and Consequences of Sexual Harassment in Organizations: A Test
                          of an Integrated Model, Journal of Applied Psychology (1997); Kristin Jones, "Barriers Curb
                          Reporting on Campus Sexual Assault" Dec. 2, 2009; EduRisk Report, "Confronting Campus
                          Sexual Assault: An Examination of Higher Education Claims"; Rochelle Sharpe, "How Much
                          Does Living Off-campus Cost? Who Knows?" NY Times, Aug. 5, 2016; Carly Parnitzke Smith
                          and Jennifer J. Freyd, "Institutional Betrayal" American Psychologist, Sept. 2014; IES National
                          Center on Education Statistics, Digest of Education Statistics, 2018 Table 229.10, Percentage of
                          public schools recording incidents of crime; David L. Stader & Jodi L. Williams-Cunningham,
     AR_279171—279677     "Campus Sexual Assault, Institutional Betrayal, and Title IX", The Clearing House (2017);
                          Alexandra Brodsky, "How much does sexual cost college students every year?", Wash. Post, Nov.
                          18, 2014; Audrey Chu, "I Dropped Out of College Because I Couldn't Bear to See My Rapist on
                          Campus", Vice, Sept. 26, 2017; Jamie D. Halper, "In Wake of #MeToo, Harvard title IX Office
                          Saw 56 Percent Increase in Disclosures in 2018, Per Annual Report", The Crimson, Dec. 14,
                          2018; Adam Harris, "Memo Outlines Education Dept. Plans to Scale Back Civil-Rights Efforts",
                          The Chronicle of Higher Education, June 15, 2017; Tyler Kingkade, "Males are More Likely to
                          Suffer Sexual Assault Than to Be Falsley Accused of It" Huffington Post, Nov. 7, 2019; Poll:
                          One in 5 women say they have been sexually assaulted in college, Washington Post; Read this
                          before you set your 2018 Billing Rates, The Recorder (2017); Celene Reynolds, "The
                          Mobilization of Title IX across U.S. Colleges and Universities, 1994-2014; Yale Univ., 2019; Isa
                          Gonzalez, "Title IX Coordinator Discusses How Proposed Education Dept. Reforms Could
                          Impact UD" Flyer News Nov 7 2019;
     AR_279678—279688     Letter to OIRA Submitted by Jeanette J. Lim, December 17, 2019
                          Correspondence Memorandum re: Transgender Services Coverage, State of Wisconsin, Dept. of
     AR_279689—280291     Employee Trust Funds, datd Aug. 14, 2018, submitted by National Center for Transgender
                          Equality, Oct. 18, 2018.

Produced 9/3/2020                                                                                              Page 37 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 40 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                          Dana Bolger, Gender Violence Costs: Schools' Financial Obligations Under Title IX, Yale Law
     AR_280292—280316
                          Journal, submitted by Public Justice
                          Rethinking Alcohol-Related Sexual Assault Among College Students, Submitted by Prof. George
     AR_280317—280332
                          W. Dowdall, Saint Joseph's Univ./Univ. of PA
                          PAFA Sexual assault case underscores issues with regulations, Opinion, Phil. Inquirer (Dec. 9,
     AR_280333—280339
                          2019), submitted by Prof. George W. Dowdall, Saint Joseph's Univ./Univ. of PA
                          Andrew Morse, Brian A. Sponsler, Mary Fulton, "State Legislative Developments on Campus
                          Sexual Violence: Issues in the Context of Safety", NASPA-Student Affairs Administrators in
     AR_280340—280359
                          Higher Education and Education Commission of the States (Dec. 2015), submitted by NASPA,
                          Oct. 3, 2018.
                          Fact Page on Impact of Proposed Regulation on Transgender and Other Survivors, Submitted by
     AR_280360—280362
                          the National Center for Transgender Equality on Oct. 10,2018.
     AR_280363—280495     Fact Sheet, Studies and Articles submitted to OIRA from Know Your IX, Nov. 14, 2019.
     AR_280496—280500     Letter to OMB/OIRA, submitted by Faculty Against Rape (FAR), January 27, 2020
                          Federal court decisions on sex discrimination protections since May 2018, related to the
     AR_280501—280501
                          Affordable Care Act, Section 1557, Submitted by the National Center on Transgender Equality
                          Linda Chavez et al., "Ending Sex Discrimination in Campus 'Sexual Misconduct' Proceedings",
     AR_280502—280517     released by the Regulatory Transparency Project of the Federalist Society, June 26, 2018,
                          submitted by KC Johnson and Stuart Taylor on Oct. 12, 2018
     AR_280518—280520     Written Comments by the National Association of Scholars, January 14, 2020
                          Summary of Financial Impact of NPRM on Reed College, submitted by Reed College on January
     AR_280521—280524
                          6, 2020.
                          Opinion, Doe v. Baum, No. 17-2213 (6th Cir.), Submitted by Foundation for Individual Rights in
     AR_280525—280550
                          Education, Oct. 16, 2018
                          Written Comment on NPRM, Submitted by Foundation for Individual Rights in Education, Oct.
     AR_280551—280555
                          16, 2018
                          Opinion and Order, Flack v. Wisconsin Department of Health Services, No. 18-cv-309 (W.D.
     AR_280556—280594
                          WI), submitted National Center for Transgender Equality, March 2020.
     AR_280595—280599     Selected comments by the Feminist Majority Foundation, submitted February, 12, 2020
                          Full listing of lawsuits filed by accused students since the Dear Colleague letter, submitted by KC
     AR_280600—280600
                          Johnson (Brooklyn College) and Stuart Taylor (Brookings Institute)
                          Article: Campus Courts in Court: The Rise in Judicial Involvement in Campus Sexual
     AR_280601—280680     Misconduct Adjudications, by Samantha Harris (FIRE) and KC Johnson, submitted by KC
                          Johnson and Stuart Taylor
                          Letter dated April 2, 2019 from SAFE Campuses to Committee on Health, Education, Labor &
     AR_280681—280684     Pensions re: reauthorizing Higher Educ. Act, submitted by the Clery Center for Security on
                          Campus, January 6, 2020.
                          Kathryn J. Holland and Lilia M. Cortina, (2017), "It Happens to Girls All The Time", Am. J.
     AR_280685—280699     Community Psychol, submitted by the Feminist Majority Foundation and the Feminist Student
                          Union, Sept. 19, 2018.
     AR_280700—280811     Report on Hidden Discrimination, submitted by the Human Rights Campaign, Sept.12, 2018
                          Implications of Proposed US DOE Regulations on Title IX for PK12, submitted by ETR's K12T9
     AR_280812—280817
                          Initiative
                          Letter to Secretary DeVos from Margaret Valois, James River Legal Assoc., Submitted on Sept.
     AR_280818—280821
                          27, 2018
     AR_280822—280839     Memorandum Opinion, Jane Doe. v. HHS and ED, No. 14-366 (D.D.C.)(March 24, 2015)
                          Handout re: John Doe Title IX investigation, submitted by Margaret Valois, James River Legal
     AR_280840—280856
                          Assoc., September 27, 2018
                          Letter dated Sept. 20, 2017 to Secretary DeVos from he Leadership Conference on Civil and
     AR_280857—280873
                          Human Rights, submitted to OIRA on Oct. 3, 2018.
                          Jordan Dashow, OpEd, "Queer Sexual Assault Survivors Need Betsy DeVos to Enforce Title IX",
     AR_280874—280876     June 22, 2017, submitted by Human Rights Campaign and the Leadership Conference Educ.
                          Fund, September 13, 2018.

Produced 9/3/2020                                                                                                 Page 38 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 41 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Sharyn Pottter Rebecca Howard, Sharon Murphy & Mary M. Moynihan (2018) "Long-term
                          impacts of college sexual assaults on women survivors' educational and career attainments",
     AR_280877—280889
                          Journal of American College Health, Submitted by S. Daniel Carter, Safety Advisors For
                          Educational (SAFE) Campuses, LLC, Oct. 4, 2018.
     AR_280890—280893     Copy of public comment, submitted by Justin Dillon, KaiserDillon, PLLC
                          Suzanne Goldberg, "Keep Cross-Examination Out of College Sexual-Assault Cases" The
     AR_280894—280897
                          Chronicle of Higher Education (Jan. 10, 2019), submitted by William Kidder, Dec. 5, 2019.
                          Comments on ED proposed Title IX reg on Standard of Proof, submitted by Kidder William,
     AR_280898—280914
                          December 5, 2019.
                          Mary Koss & Elise Lopez (2018) "Restorative Justice for Sexual Misconduct: Not if but When",
     AR_280915—280919
                          submitted by the American Psychological Assn'n, Dec. 3, 2019
                          Amended Order Lee v. New Mexico, No. 17-1230 (D. NM), Submitted by Atlanta Women for
     AR_280920—280924
                          Equality.
                          Cora Peterson, et. al., "Lifetime Economic Burden of Rape Among U.S. Adults", Am. J. Prev.
     AR_280925—280942     Med, 2017 June, submitted by the Texas Assn'n Against Sexual Assault and National Alliance to
                          End Sexual Violence, September 19, 2018.
                          Campus Sexual Assault Priorites (July 2015), submitted by National Alliance to End Sexual
     AR_280943—280946
                          Violence, Sept. 19, 2018.
                          Letter dated December 11, 2017 to Congress from the National Alliance to End Sexual Violence
     AR_280947—280949     (NAESV) re: Clery Act Provisions in the Prosper Act, submitted by NAESV, September 19,
                          2018.
                          NASPA Student Affairs Administrators in Higher Education, Summary of organization,
     AR_280950—280950
                          submitted by NASAP, Oct. 3, 2018.
     AR_280951—280953     NASPA Listening Session Themes, submitted by NASPA, Oct. 3, 2018.
                          National Council on Disability, "Not on the Radar: Sexual Assault of College Students with
     AR_280954—281032     Disabilities", Jan. 30,2018, submitted by the National Assn'n of Councils on Development
                          Disabilities, December 4, 2019.
                          NCES Digest 2018, Enrollment Education Statistics, submitted by the University of Rochester
     AR_281033—281033
                          Medical Center, January 9, 2020.
                          Copy of supplement to public comment, submitted by National Center for Transgender Equality,
     AR_281034—281039
                          March 23, 2020.
                          Bulletin 2018-013 to Health Insurance Carriers in New Mexico, Aug. 23, 2018, RE: Transgender
     AR_281040—281042     non-discrimination in health insurance benefits, submitted by National Center on Transgender
                          Equality, Oct. 3, 2018.
                          Ananda B. Amstadter, et al., "Prevalence and Correlates of Service Utilization and Help Seeking
     AR_281043—281320     in a National College Sample of Female Rape Victims", J. Anxiety Disord. 2010 Dec., submitted
                          by Univ. of Rochester Medical Center, Jan. 9, 2020.
                          Copy of public comment, submitted by Jeanette Lim, VP Legal Affairs and Sue Klein, Co-
     AR_281321—281324
                          President, Clearinghouse on Women's Issues
     AR_281325—281327     Letter to OIRA from the National Women's Law Center, November 18, 2019
                          OCR Letter of Finding to President of State Univ. of NY at Buffalo dated Nov. 2, 2017,
     AR_281328—281346
                          submitted by SUNY, Dec. 18,2019.
                          Legal Developments on impact of Affordable Care Act, Section 1557 on transgender individuals,
     AR_281347—281349
                          submitted by the National Center on Transgender Equality, Oct. 18, 2018.
     AR_281350—281354     Letter to OIRA, University of Rochester Medical Center, Jan. 9, 2020.
                          Memorandum, Inherent Bias in Campus Sexual Assault Adjudications, submitted by Douglas
     AR_281355—281361
                          Woodby, Jan. 23, 2020.
     AR_281362—281382     Comment on NPRM, submitted by Colleen Farmer, Dec. 12, 2019.
                          Financial Projections for Hidden Costs of the Proposed Title IX Regulations, submitted by State
     AR_281383—281389
                          University of NY, Dec. 19, 2019.
     AR_281390—281412     OCR Letter to Palo Alto Unif. Sch. Dist, March 8, 2017
     AR_281413—281417     Memorandum to OIRA from the American Council on Education, December 17, 2019.
                          Policy Snapshot, Postsecondary Campus Safety, August 2017, submitted by NASPA, Oct. 3,
     AR_281418—281426
                          2018.

Produced 9/3/2020                                                                                              Page 39 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 42 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
       Bates Number                                                Description
     AR_281427—281427   Reffi-et-al, Figure showing system factors leading to sexual victimization and response.
                        S. Daniel Carter, "Using the Clery Act to Create a Sustainable Sexual Violence Conduct
     AR_281428—281432
                        Process", Oct. 21, 2019.
                        Letter dated July 13, 2017 to Secretary DeVos from the Leadership Conference on Civil and
     AR_281433—281435
                        Human Rights, submitted by the Leadership Conference, Oct. 3,2018.
     AR_281436—281582   Opinion and Order, State of NY, et al., v HHS, et al., No. 19-civ-4676 (S.D.N.Y.)(Nov. 6, 2019).
                        Dana Bolger, "Gender Violence Costs: Schools' Financial Obligations Under Title IX", The Yale
     AR_281583—281607
                        Law Journal, 2016.
     AR_281608—281608   List of EO12866 Meetings on RIN 1870-AA14, NPRM and pre-final rule
                        Letter from Rep. Lois Frankel and other members of Congress raising concerns with enforcement
     AR_281609—281616
                        and protections under Title IX, June 23, 2017.
                        Email forwarding correspondence from Rep. Carolyn Maloney urging strengthening protections
     AR_281617—281619
                        for students against campus sexual assault, April 21, 2017.
                        Letter to Secretary DeVos from Senator Murray regarding concerns with weakening protections
     AR_281620—281623
                        under Title IX, July 12, 2017.
                        Letter to President Trump from Senator Lankford raising concerns with previous
     AR_281624—281625
                        administration's use of Dear Colleague Letters, May 5, 2017.
                        Letter to Secretary DeVos from Senator Lankford urging action to protect religious freedom,
     AR_281626—281627
                        June 7, 2017.
                        Letter to Secretary DeVos from Robert Shibley, Exec. Director of Foundation for Individual
     AR_281628—281629
                        Rights in Education, regarding concerns with enforcement of Title IX, May 24, 2017.
     AR_281630—281671   NCFMC presentation- Forum on Campus Sexual Assault, Consent and Due Process.
                        Email from National Coalition for Men Carolinas to Candice Jackson (OCR) sharing draft
     AR_281672—281688
                        recommendations for Title IX rule, Sept. 5, 2017.
                        Letter to Secretary DeVos from Rep. Susan Davis and other members of Congress regarding
     AR_281689—281694
                        concerns with enforcement of Title IX, July 24, 2017.
     AR_281695—281703   TIX Proposed Regs - NYS Campus Working Group Concerns.10.18.18
     AR_281704—281773   TX SA Prevalence Study Final Report
                                                     Folder 10 Other Sources Considered
     AR_281774—281774   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 3, 2017)
                        Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 25,
     AR_281775—281776
                        2017)
                        Letter from current and former leaders of CA University System to Secretary DeVos opposed to
     AR_281777—281779
                        rescission of OCR guidance (Oct. 3, 2017)
     AR_281780—281792   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (Oct. 3, 2017)
     AR_281793—281793   Letter from student to Secretary DeVos opposed to rescission of OCR guidance (Sept. 11, 2017)
     AR_281794—281799   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (Oct. 3, 2017)
     AR_281800—281801   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (Sep. 23, 2017)
     AR_281802—281805   Letter from student to Secretary DeVos opposed to rescission of OCR guidance (Oct. 2, 2017)
     AR_281806—281806   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (Sep. 15, 2017)
     AR_281807—281814   Letter from citizen to Secretary DeVos supporting rescission of OCR guidance (Sep. 22, 2017)
     AR_281815—281815   Letter from citizen to Secretary DeVos supporting rescission of OCR guidance (Sep. 18, 2017)
     AR_281816—281818   Letter from citizen to Secretary DeVos supporting rescission of OCR guidance (Sep. 25, 2017).
                        Letter from student to Secretary DeVos opposed to rescission of OCR guidance (September 17,
     AR_281819—281820
                        2017)
                        Letter from student to Secretary DeVos opposed to rescission of OCR guidance (September 25,
     AR_281821—281822
                        2017)
                        Email from citizen to Secretary DeVos supporting rescission of OCR guidance and sharing story
     AR_281823—281824
                        of an accused student (September 24, 2017)
                        Email from citizen to Secretary DeVos supporting rescission of OCR Guidance (September 22,
     AR_281825—281826
                        2017)

Produced 9/3/2020                                                                                             Page 40 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 43 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Letter from citizen to Secretary DeVos supporting rescission of OCR Guidance and explaining
     AR_281827—281828
                          effects of Title IX on military system (September 25, 2017)
                          Email from citizen to Secretary DeVos supporting rescission of OCR Guidance (September 25,
     AR_281829—281830
                          2017)
                          Email from accused student to Secretary DeVos supporting rescission of OCR Guidance
     AR_281831—281832
                          (September 26, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 22,
     AR_281833—281835
                          2017)
                          Letter from survivor to Secretary DeVos opposed to rescission of OCR guidance (September 21,
     AR_281836—281836
                          2017)
                          Email from citizen to Secretary DeVos supporting rescission of OCR guidance (September 29,
     AR_281837—281838
                          2017)
                          Letter from Prof. Kurtzman (Prof. of Music) to Secretary DeVos sharing story of faculty accused
     AR_281839—281862
                          of misconduct (September 25, 2017)
                          Letter from accused student to Secretary DeVos offering recommendations to Title IX changes
     AR_281863—281865
                          (September 9, 2017)
     AR_281866—281867     Letter from student to Secretary DeVos opposed to rescission of OCR guidance (October 2, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 11,
     AR_281868—281871
                          2017)
     AR_281872—281881     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 2, 2017)

     AR_281882—281904     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 3, 2017)
                          Letter from Beth McCann (Denver District Attorney) to Secretary DeVos opposed to rescission of
     AR_281905—281906
                          OCR guidance (September 20, 2017)
                          Letter from citizen to Secretary DeVos supporting rescission of OCR guidance (September 25,
     AR_281907—281909
                          2017)
                          Letter from citizen to Secretary DeVos asking for fair process for teachers accused of child abuse
     AR_281910—281911
                          (September 27, 2017)
     AR_281912—281913     Letter from citizen to Secretary DeVos seeking assistance with accused student (October 4, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 22,
     AR_281914—281916
                          2017)
     AR_281917—281918     Letter from citizen to Secretary DeVos supporting rescission of OCR guidance (October 5, 2017)
                          Letter from member of Zonta Club of Rochester to Secretary DeVos opposed to rescission of
     AR_281919—281919
                          OCR guidance (October 5, 2017)
                          Email from citizen teacher to Secretary DeVos opposed to rescission of OCR guidance
     AR_281920—281921
                          (September 25, 2017)
                          Letter from Oregon Commission for Women to Secretary DeVos opposed to rescission of OCR
     AR_281922—281922
                          guidance (October 2, 2017)
     AR_281923—281924     Email from citizen to Secretary DeVos supporting rescission of OCR guidance (October 9, 2017)
     AR_281925—281925     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 2, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 10,
     AR_281926—281927
                          2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 27,
     AR_281928—281928
                          2017)
     AR_281929—281929     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 1, 2017)
                          Email from student to Secretary DeVos opposed to rescission of OCR guidance (October 13,
     AR_281930—281931
                          2017)

Produced 9/3/2020                                                                                                Page 41 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 44 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (September 26,
     AR_281932—281933
                          2017)
     AR_281934—281934     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 8, 2017)
     AR_281935—281936     Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance
     AR_281937—281938     Email from citizen to Secretary DeVos opposed to rescission of OCR guidance (October13, 2017)
                          Email from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 16,
     AR_281939—281940
                          2017)
                          Letter from student to Secretary DeVos opposed to rescission of OCR guidance (October 17,
     AR_281941—281941
                          2017)
                          Letter from citizen to Secretary DeVos supporting rescission of OCR guidance and sharing story
     AR_281942—281946
                          of an accused student (September 28, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 18,
     AR_281947—281948
                          2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 20,
     AR_281949—281949
                          2017)
                          Letter from citizen to Secretary DeVos supporting rescission of OCR guidance and sharing
     AR_281950—281951
                          personal story (October 24, 2017)
     AR_281952—281954     Letter from student to Secretary DeVos opposed to rescission of OCR guidance (October 9, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (October 31,
     AR_281955—281956
                          2017)
                          Letter from Prof. Kurtzman (Wash. Univ. in St. Louis) to Secretary DeVos regarding his Title IX
     AR_281957—281959
                          investigation (November 3, 2017)
     AR_281960—281963     Letter from citizen to Secretary DeVos sharing story of accused student (November 4, 2017)
                          Email from citizen to Secretary DeVos opposed to 2017 Q&A and rescission of OCR guidance
     AR_281964—281965
                          (November 10, 2017)
                          Letter from accused student to Secretary DeVos supporting changes to Title IX (November 2,
     AR_281966—281968
                          2017)
                          Email from student to Secretary DeVos opposed to rescission of Title IX protections (November
     AR_281969—281970
                          14, 2017)
                          Univ. of OK Student Government Assn'n, "A Resolution Condemning Any and All Rollbacks of
     AR_281971—281973
                          Title IX Protections for Victims of Sexual Violence" (October 22, 2017)
                          Correspondence from citizen to Secretary Devos opposed to rescinding OCR Guidance
     AR_281974—281975
                          (December 7, 2017)
     AR_281976—281976     Correspondence from citizen to Secretary DeVos opposed to rescission of OCR guidance
     AR_281977—281977     Correspondence from citizen to Secretary DeVos opposed to repeal of OCR Guidance
                          Correspondence from citizen to Secretary DeVos opposed to rescinding prior OCR Guidance
     AR_281978—281978
                          (December 11, 2017)
                          Letter from citizen to Secretary Devos Re; changes to Title IX rules and urging against using
     AR_281979—281979
                          mediation (December 4, 2017)
     AR_281980—281981     Email from student to Secretary DeVos regarding sexual assault (December 1, 2017)
     AR_281982—281984     Letter from student to Secretary DeVos urging action to reduce sexual assault (Nov. 21, 2017)
                          Letter from student to Secretary DeVos urging action to reduce sexual assault (December 5,
     AR_281985—281987
                          2017)
                          Letter from student to Secretary DeVos urging action to reduce sexual assault (December 4,
     AR_281988—281989
                          2017)
                          Letter from student to Secretary DeVos urging action to reduce sexual assault (December 5,
     AR_281990—281991
                          2017)
                          Letter from student to Secretary DeVos urging action to reduce sexual assault (December 4,
     AR_281992—281993
                          2017)
     AR_281994—281995     Letter from citizen to Secretary DeVos supporting September 2017 Q&A (July 25, 2018)

Produced 9/3/2020                                                                                              Page 42 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 45 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Letter to Secretary DeVos from Democratic Women's Working Group of the House of
     AR_281996—281997
                          Representative expressing concern with draft (leaked) NPRM (October 15, 2018)
                          Letter from citizen to Secretary DeVos expressing concern with cross examination provision in
     AR_281998—282000
                          draft (leaked) NPRM (Nov. 1, 2018)
                          Letter from law professors to Secretary DeVos and Kenneth Marcus, Assistant Secretary for Civil
     AR_282001—282010     Rights, expressing concern about draft (leaked) Notice of Proposed Rulemaking (November 8,
                          2018)
                          Email from Hans Bader (CEI) to Candice Jackson (OCR) re: law review article on right to cross-
     AR_282011—282057
                          examination (Aug. 7, 2017)
                          Email from Univ. System of GA to Candice Jackson forwarding Board Presentation of changes to
     AR_282058—282068
                          sexual misconduct and student conduct policies (August 9, 2017)
     AR_282069—282069     Email from citizen to OCR opposing changes to Title IX policy (Aug. 7, 2017)
                          Email from mother of accused student to Secretary DeVos and Candice Jackson, asking for equal
     AR_282070—282070
                          playing field (August 15, 2017)
                          Email from mother of accused student to Candice Jackson re: T. IX sexual assault process
     AR_282071—282074
                          (August 15, 2017)
                          Email from Cynthia Garrett (FACE) to Candice Jackson (OCR) regarding SurvJustice response
     AR_282075—282079
                          to Secretary's Decision to rescind prior OCR guidance (September 7, 2017)
                          Email from Stuart Taylor to Candice Jackson (OCR) sending Federalist Society's Regulatory
     AR_282080—282080
                          Transparency Project paper (September 12, 2017)
                          Email from citizen to Secretary DeVos opposing rescission of prior OCR guidance (September 7,
     AR_282081—282081
                          2017)
                          Email from accused student to Secretary DeVos supporting rescission of prior OCR guidance
     AR_282082—282083
                          (September 7, 2017)
                          Email from student to Secretary DeVos opposing rescission of prior OCR guidance (September 7,
     AR_282084—282085
                          2017)
                          Email from citizen to Secretary DeVos opposing rescission of prior OCR guidance (September 7,
     AR_282086—282087
                          2017)
                          Email to Secretary DeVos from citizen supporting speech at George Mason and decision to
     AR_282088—282090
                          reform Title IX (September 11, 2017)
                          Email to Secretary DeVos from citizen supporting speech at George Mason and Title IX reform
     AR_282091—282092
                          (September 8, 2017)
                          Letter to Secretary DeVos from Prof. Kenney (Community College System of NH) supporting
     AR_282093—282095
                          decision to engage in Title IX reform (September 16, 2017)
                          Email to Secretary DeVos from Student opposed to decision to rescind prior guidance
     AR_282096—282097
                          (September 17, 2017)
                          Email from citizen to Secretary DeVos supporting decision to reform Title IX (September 9,
     AR_282098—282099
                          2017)
                          Email from citizen to Secretary DeVos supporting decision to reform Title IX (September 7,
     AR_282100—282100
                          2017)
                          Email from Prof. Paquette (Hamilton College) to Secretary DeVos supporting decision to revise
     AR_282101—282101
                          T. IX guidance (September 8, 2017)
                          Email from citizen to Candice Jackson seeking rescission of 2011 Dear Colleague Letter
     AR_282102—282102
                          (September 8, 2017)
                          Email from Joe Cohn at FIRE to Candice Jackson (OCR) regarding post-secondary institutions'
     AR_282103—282117
                          handling of campus sexual assault allegations (May 3, 2017)
                          Email from Professor Finely (FL Int'l Univ) to Candice Jackson re: press articles on Title IX
     AR_282118—282141
                          sexual assault processes and due process (May 30, 2017)
                          Email exchange between Cynthia Garrett (FACE) and Candice Jackson (OCR) re: T. IX policy
     AR_282142—282177
                          reforms and attaching Stanford Univ. Student Title IX Process (June 1, 2017)
                          Email from citizen to Candice Jackson (OCR) sending letters regarding experience with sexual
     AR_282178—282188
                          assault allegation (June 19,2017)
                          Email from citizen to Candice Jackson (OCR) re: rescinding 2011 Dear Colleague Letter (June
     AR_282189—282189
                          19,2017)

Produced 9/3/2020                                                                                             Page 43 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 46 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Email from Cynthia Garrett (FACE) to Candice Jackson (OCR) sending documents from
     AR_282190—282275
                          meeting, including letters from families and OCR Complaint (June 21,2017)
                          Email from citizen to Candice Jackson (OCR) re: rescinding 2011 Dear Colleague Letter (June
     AR_282276—282276
                          22,2017)
                          Email from citizen to Candice Jackson (OCR) re: experience with sexual assault allegation and
     AR_282277—282278
                          asking to rescind 2011 Dear Colleague Letter (June 22,2017)
                          Email from citizen to Candice Jackson (OCR) re: rescinding 2011 Dear Colleague Letter (June
     AR_282279—282280
                          22,2017)
                          Email from citizen to Candice Jackson (OCR) re: rescinding 2011 Dear Colleague Letter (June
     AR_282281—282281
                          22,2017)
                          Email from citizen to Candice Jackson (OCR) re: double jeopardy and rescinding 2011 Dear
     AR_282282—282283
                          Colleague Letter (June 22,2017)
                          Email from citizen to Candice Jackson (OCR) re: rescinding 2011 Dear Colleague Letter (June
     AR_282284—282285
                          22,2017)
     AR_282286—282289     Email from citizen to Candice Jackson re: school unequal bill of rights (June 23, 2017)
                          Email from citizen to Candice Jackson re: personal experience with sexual assault allegation
     AR_282290—282292
                          (June 24, 2017)
                          Email from Joe Cohn at FIRE to Candice Jackson (OCR) re: Federal Campus Anti-Harassment
     AR_282293—282306
                          Act draft and Davis v. Monroe Standard (June 24, 2017)
                          Email from citizen to Candice Jackson regarding personal experience with sexual assault
     AR_282307—282309
                          allegation and seeking revision of 2011 Dear Colleague Letter (June 25, 2017)
                          Email from citizens to Candice Jackson re: personal experience with sexual assault allegation
     AR_282310—282312
                          and seeking revision of 2011 Dear Colleague Letter (June 25, 2017)
                          Emails from citizens to Candice Jackson seeking revision of 2011 Dear Colleague Letter (June
     AR_282313—282319
                          25, 2017)
                          Emails from citizens to Candice Jackson seeking revision of 2011 Dear Colleague Letter (June
     AR_282320—282337
                          26, 2017)
     AR_282338—282352     Email from FACE to Candice Jackson sending letters from families (June 26, 2017)
     AR_282353—282353     Email from citizen to Candice Jackson urging repeal of OCR guidance (June 26,2017)
                          Email from citizen to Candice Jackson (OCR) seeking to repeal OCR's 2011 Dear Colleague
     AR_282354—282354
                          Letter (June 26,2017)
                          Email exchange with citizen and Candice Jackson (OCR) on suggestions for campus sexual
     AR_282355—282356
                          assault mechanisms (June 30, 2017)
                          Email from Robert Shibley at FIRE to ED Acting General Counsel re: examples of T. IX cases
     AR_282357—282366
                          where definition of sexual harassment has adversely affected expression by faculty (July 6, 2017)
                          Email from Cynthia Garrett (FACE) to Candice Jackson (OCR) sending FACE Comparison
     AR_282367—282388
                          Table of Recommended Title IX Due Process Procedures (July 11, 2017)
     AR_282389—282390     Email from citizen to Secretary DeVos about Title IX protections (July 12, 2017)
                          Email from Stuart Taylor to Candice Jackson (OCR) regarding public comment on sexual
     AR_282391—282403
                          harassment guidance (July 13, 2017)
                          Comment from Stuart Taylor, received as part of ED's compliance with EO 13891, "Promoting
     AR_282404—282416
                          the Rule of Law Through Improved Agency Guidance Documents"
     AR_282417—282418     Email from citizen to OCR and Secretary DeVos re: Title IX protections (July 12, 2017)
                          Email from citizen to Secretary DeVos and Candice Jackson regarding sexual assault allegation
     AR_282419—282420
                          (July 20, 2017)
     AR_282421—282423     Email exchange from citizen re: Title IX reform (July 21 2017)
                          Email from Cynthia Garrett (FACE) to Candice Jackson (OCR) sharing story from mother of
     AR_282424—282434
                          accused student (July 24, 2017)
                          Correspondence from citizen to Candice Jackson (OCR) re: sexual harassment allegations (July
     AR_282435—282436
                          26, 2017)
                          Correspondence from citizen to Candice Jackson (OCR) re: issues related to sexual harassment
     AR_282437—282438
                          allegations (July 27,2017)
     AR_282439—282440     Email from citizen to Candice Jackson (OCR) regarding sexual assault allegations (July 27,

Produced 9/3/2020                                                                                                Page 44 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 47 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Email exchange between Candice Jackson (OCR) and Farnaz Farkish Thompson (UVA) re:
     AR_282441—282449
                          regional centers proposal (July 27, 2017)
                          Email from Candice Jackson to Harper Jean Tobin, Director National Center for Transgender
     AR_282450—282451
                          Equality re: sexual assault of LGBT individuals (July 28, 2017)
                          Email from Ed Bartlett (SAVE) to Candice Jackson (OCR) sending Heritage Foundation report
     AR_282452—282453
                          on campus sexual assault reform (July 29, 2017)
                          Email from Cynthia Garrett (FACE) to ED sending Op Ed in support of Title IX policy reform
     AR_282454—282462
                          (September 7, 2017)
                          Email from Cynthia Garrett (FACE) to ED sending Op Ed from a professor supporting Title IX
     AR_282463—282466
                          policy reform (September 7, 2017)
                          Email forwarding correspondence from SurvJustice seeking meeting with ED to discuss sexual
     AR_282467—282471
                          harassment issues (June 13, 2017)
                          Internal ED Email circulating White Paper: Ending Title IX's Disparate Impact on College
     AR_282472—282486
                          Students with Invisible Disabilities (July 13, 2017)
                          Email from Hans Bader (Competitive Enterprise Institute) to Robert Eitel (ED) re: OCR letter on
     AR_282487—282536
                          off-campus conduct (August 7, 2017)
                          Email from Laura Dunn, SurvJustice, to Candice Jackson re: reaction to Huffington Post piece
     AR_282537—282540
                          and sending summary of cases with retaliatory cross complaints (August 3, 2017)
                          Email from Jeff Nolan to Candice Jackson (OCR) sending white paper, Promoting Fairness in
     AR_282541—282549
                          Trauma-Informed Investigation Training (August 3, 2017).
                          Email from Gina Maisto Smith to Candice Jackson sending highlights from Regional Center
     AR_282550—282553
                          model (August 17, 2017)
     AR_282554—282583     Email from FACE to Candice Jackson sending new reports on campus safety (August 18, 2017)
     AR_282584—282584     Letter from Sage Carson at Know Your IX to Candice Jackson re: meeting (August 22, 2017)
                          Forward of email from President of Assn'n for Student Conduct Administration re: Examples of
     AR_282585—282588
                          T. IX Processes (August 30, 2017)
                          Email from S. Daniel Carter (SAFE Campuses) to Secretary DeVos re: transparent regulatory
     AR_282589—282589
                          process with attached formal letter (September 5,2017)
                          Letter to Secretary DeVos from SAFE Campuses re: transparent regulatory process (September 5,
     AR_282590—282590
                          2017)
                          Email from NCMC to Candice Jackson sending draft report with recommendations for Title IX
     AR_282591—282591
                          regulatory changes (September 5, 2017)
     AR_282592—282607     NCMC draft recommendations for Title IX regulatory changes (September 2017)
                          Email from FACE to Candice Jackson sending Op Eds supporting T. IX policy reform
     AR_282608—282608
                          (September 6, 2017)
     AR_282609—282612     FACE Op Ed supporting T. IX policy reform (September 6, 2017)
                          Email from Lisa Anderson, Exec. Dir. for Atlanta Women for Equality, to Candice Jackson
     AR_282613—282613
                          (OCR) forwarding letter from a concerned parent for Secretary DeVos (September 6, 2017)
     AR_282614—282614     Letter to Secretary DeVos from a concerned parent (September 6, 2017)
                          Email exchange between Hans Bader (CEI) and Candice Jackson (OCR) re: Secretary's Speech at
     AR_282615—282617
                          George Mason (September 7, 2017)
                          Email from Hans Bader (CEI) to Candice Jackson (OCR) sending article on CEI's take on
     AR_282618—282620
                          Secretary DeVos's speech at George Mason (September 7, 2017)
                          Letter to Secretary DeVos from Senator Murray urging ED to keep prior OCR Guidance in place
     AR_282621—282622
                          (September 8, 2017)
                          Email exchange between Jeff Nolan and OCR re: Trauma Informed Investigation Training
     AR_282623—282631
                          (September 8, 2017)
     AR_282632—282634     Internal ED Email sharing article on Rasmuseen Reports (September 15, 2017)
                          Letter to Secretary DeVos from Senator Murray et al. re: concern with announcement to rescind
     AR_282635—282638
                          prior OCR Guidance (September 14, 2017)
                          Email exchange between Candice Jackson (OCR) and Hans Bader (CEI) re; Regulatory
     AR_282639—282644
                          Transparency Project paper (September 17, 2017)
                          Email from S. Daniel Carter to Candice Jackson (OCR) re: Interim Title IX Guidance and the
     AR_282645—282647
                          Clery Act (September 17, 2017)

Produced 9/3/2020                                                                                             Page 45 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 48 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD


        Bates Number                                                  Description
                          Hans Bader et al., Interpreting Titles No Tiny Task, Regulatory Transparency Project: of the
     AR_282648—282670
                          Federalist Society (September 12, 2017).
     AR_282671—282672     Email correspondence from S. Daniel Carter sharing blog posts, Sept. 18, 2017
                          Letter to Secretary DeVos from Senators Gillibrand, McCaskill, and Blumenthal re: concerns
     AR_282673—282675
                          that OCR is stepping back from its commitment to enforce Title IX (July 19, 2017)
                          Letter to Secretary DeVos from Rep. Debbie Dingell, et al. urging ED to preserve 2011 OCR
     AR_282676—282682
                          Guidance (June 23, 2017)
                          Letter to Secretary DeVos from Attorneys General re: Title IX policy reforms and statements by
     AR_282683—282686
                          Candice Jackson regarding sexual assault investigations (July 19, 2017)
                          Letter to Secretary DeVos from Rep. Susan A. Davis, et al. regarding Candice Jackson's response
     AR_282687—282691
                          to interview questions about sexual assault investigations (July 24, 2017)
                          Letter to Secretary DeVos from Rep. Ann Kuster, et al. re: intent to regulate on Title IX,
     AR_282692—282693
                          (September 19, 2017)
     AR_282694—282694     Letter to Secretary DeVos from SAVE in support of T. IX policy reform, (September 11, 2017)
     AR_282695—282697     Letter to Secretary DeVos from Assn'n of Big 10 Students (abts10.org) (September 13, 2017)
     AR_282698—282740     Email from NCMC to OCR re: Copy of NCFMC Students at Risk presentation (June 15, 2017)
                          Email from Craig Lindwarm, Director of the Congressional & Gov't Affairs Assn'n of Public and
     AR_282741—282760     Land-grant Univ., to Candice Jackson (OCR) , attaching annual report and other resources (June
                          16, 2017)
                          Email from Hans Bader (CEI) to Candice Jackson (OCR) re: interim measures and forwarding
     AR_282761—282764
                          article (June 23, 2017)
                          Email from NCFMC to OCR re: recommendations for improving due process in Title IX cases
     AR_282765—282767
                          (June 23, 2017)
                          Email from Hans Bader (CEI) to Candice Jackson (OCR) re: article on past OCR resolution
     AR_282768—282768
                          agreements or letters, (June 24, 2017)
                          Internal OCR Email forwarding email from Hans Bader (CEI) re: Davis standard in 1997 and
     AR_282769—282772
                          2001 Sexual Harassment Guidance (June 25, 2017)
                          Email from Pamela Bernard, VP and General Counsel at Duke Univ. to Candice Jackson (OCR)
     AR_282773—282777
                          re: university Title IX policies and due process issues (June 29, 2017)
                          Email from Prof. Jeannie Suk Gersen to Brandon Sherman (ED OCR) re: OCR Title IX
     AR_282778—282860     Symposium and attaching a copy of The Sex Bureaucracy and The College Sex Bureaucracy,
                          (July 5, 2017).
                          Email from President of RAINN to Candice Jackson (OCR) re: sexual assault prevention
     AR_282861—282861
                          programs, (July 6, 2017)
                          Email from The Leadership Conference on Civil and Human Rights to Candice Jackson (OCR)
     AR_282862—282865     forwarding letter to Secretary DeVos in support of OCR policy guidance on sex discrimination,
                          (July 13, 2017)
                          Email from FIRE to Candice Jackson (OCR) re: potential issues with the 2001 Sexual
     AR_282866—282908
                          Harassment Guidance (July 16, 2017)
                          Email re: letter from SAVE on use of Victim Centered Investigations and Single Investigator
     AR_282909—282913
                          Model for Campus Sexual Assault Cases (July 18, 2017)
                          Internal OCR Email forwarding materials for meeting, (July 18, 2017), Excerpts of L. Kipnis
     AR_282914—282942
                          Book-- Unwanted Advances; SAVE Letter to Candice Jackson.
                          Internal ED Email forwarding materials for meeting: ABA Task Force on College Due Process
                          Rights and Victim Protections: Recommendations; American College of Trial Lawyers, White
                          Paper on Campus Sexual Assault Investigations; National Coalition for Men Carolinas-
     AR_282943—283006
                          Remedies to Improve Due Process for Title IX Cases Related to Sexual Misconduct or
                          Harassment; Dan Scaduto, Institutional Challenges in Responding to Sexual Violence on College
                          Campuses; White Paper on Title IX & the Preponderance of the Evidence.
                          Email from National Women's Law Center to OCR re: Memorandum on Clery Act data and
     AR_283007—283037     standard of evidence and Alexandra Brodsky Article: A Rising Tide: Learning about Fair
                          Disciplinary Process from Title IX,


Produced 9/3/2020                                                                                             Page 46 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 49 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD


        Bates Number                                                 Description
                          Email from Laura Dunn at SurvJustice to Acting Assistant Secretary for Civil Rights, RE:
     AR_283038—283042     Module from the Trauma-Informed Sexual Assault Investigation and Adjudication Institute,
                          (July 25, 2017)
                          Email from SAVE to Acting Assistant Secretary for Civil Rights, RE: Media Coverage
     AR_283043—283044
                          supporting reforming campus sexual assault policy (July 24, 2017)
                          ED Email chain regarding National Women's Law Center meeting with ED officials re: Title IX
     AR_283045—283046
                          concerns, (June 26, 2017).
                          Internal ED email forwarding Press Release from Senator James Lankford (R-OK), Senator
     AR_283047—283048     Lankford Applauds Secretary DeVos for Rescinding Overreaching 2011 Guidance Directed for
                          Colleges (September 7, 2017)
                          Internal ED Email forwarding email from Hans Bader at Competitive Enterprise Institute to ED
     AR_283049—283052     Acting General Counsel, Re: Secretary's Speech; Senator's claim about Education Department
                          "longstanding policy" (September 7, 2017).
                          Email from FACE to Secretary DeVos, Re: issues related to sexual harassment (February 13,
     AR_283053—283056
                          2017)
                          Email attaching American College of Trial Lawyers White Paper on Sexual Assault (April 8,
     AR_283057—283083
                          2017)
                          Internal ED email transmitting Letter from Senator Murray to Secretary DeVos, September 8,
     AR_283084—283088
                          2017
                          Email from Robert Shibley at The FIRE to ED Acting General Counsel, Re: Rescinding DCL
     AR_283089—283091
                          based on conflict with past agency practice? (September 12, 2017).
                          Resolution Agreement, Oklahoma State University, OCR Complaint No. 06-03-2054 (May 7,
     AR_283092—283095
                          2004).
                          Email from Robert Shibley at The FIRE to ED Acting General Counsel, RE: Rescinding DCL
     AR_283096—283098
                          based on conflict with past agency practice? (September 15, 2017)
                          Lauren Rosenblatt, Education Secretary Betsy DeVos kicks off emotional battle over campus
     AR_283099—283102
                          sexual assault rules, L.A. Times, (August 10, 2017).
     AR_283103—283147     John Doe v. George Mason, Memorandum Opinion, Doc. 92, February 25, 2016
                          R. Shep Melnick, Is the Trump Education Department Really “Rolling Back” Civil Rights?,
     AR_283148—283151
                          Education Next (June 21, 2017).
                          Tovia Smith, Is there a 'Better Way' To Handle Campus Sexual Assault?, National Public Radio,
     AR_283152—283157
                          Morning Edition (September 19, 2017)
                          KC Johnson & Stuart Taylor, Betsy Devos is right: In college sexual assault cases, due process
     AR_283158—283159
                          matters, USA Today Opinion (July 28, 2017).
                          KC Johnson, Campus sexual assault policies are unfair to the accused. This case shows how.,
     AR_283160—283162
                          The Washington Post Opinion (August 16, 2017).
                          Tiana Lowe, Dear Betsy: End the Kafkaesque Kangaroo Courts of Title IX, National Review
     AR_283163—283169
                          (July 24, 2017)
                          Samantha Harris, Accused Students Says He Was Told to 'Stay Quiet' About His Own Lack of
     AR_283170—283174     Consent, Denied a hearing and suspended, the recent Rollins College graduate is now suing,
                          Reason, (July 29, 2017)
                          Elizabeth Barthloet, et al., Rethink Harvard's sexual harassment policy, The Boston Globe
     AR_283175—283180
                          Opinion, (May 14, 2019)
                          K.C. Johnson, The Campus Sex Crime Tribunals are Losing, Howe the courts are intervening to
     AR_283181—283189     block some of the most unjust punishments of our time, Commentary Magazine (September
                          2017)
                          Ashe Schow, College Students Falsely Accused of Sexual Assault Have a Good Couple of Weeks,
     AR_283190—283193
                          The Federalist, (July 26, 2017).
                          Hans von Spakovsky, Campus Sexual Assault - Understanding the Problem and How to Fix It,
     AR_283194—283212
                          The Heritage Foundation - Legal Memorandum, (No. 211, July 25, 2017)
                          Naomi R. Shatz, The Misguided Idea Of The War Over Campus Sexual Assault, Huffington Post
     AR_283213—283219
                          (August 2, 2017, updated September 7, 2017).


Produced 9/3/2020                                                                                             Page 47 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 50 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Emily Yoffe, 3-Part Series in The Atlantic: The Uncomfortable Truth About Campus Rape
     AR_283220—283250     Policy, (September 6, 2017), The Bad Science Behind Campus Response to Sexual Assault
                          (September 8, 2017); The Question of Race in Campus-Sexual Assault Cases (September 11,
                          Editorial Staff, Betsy DeVos asserts rights of accused in campus rape cases, Toledo Blade (July
     AR_283251—283260
                          29, 2017)
                          Elliot Kaufman,Trumps' Education Department Office for Civil Rights is on the Right
     AR_283261—283264
                          Track,National Review (July 13, 2017)
     AR_283265—283283     Harvard Title IX Office Annual Report, 2015-2016
     AR_283284—283287     #BelieveWomen Is in a State of Legal Collapse, February 18, 2019, National Review
                          Percent of schools reporting zero incidents o sexual harassment, 2013-2014 SY, American
     AR_283288—283288
                          Assn'n of University Women
                          73% of Top U.S. Universities Do Not Guarantee the Presumption of Innocence in Title IX Sexual
     AR_283289—283291
                          Misconduct Trials, Reason, December 18, 2018.
                          Wallace v. Cranbrook Educ. Community, 2006 U.S. Dist. LEXIS 71251, No. 05-73446 (E.D.
     AR_283292—283297
                          MI)
     AR_283298—283300     ABC News Makes a Serious Mistake, National Review, November 16, 2018
                          Amherst Student Was Expelled for Rape. But He Was Raped, Evidence Shows, Reason.com,
     AR_283301—283303
                          June 11, 2015.
                          Amy Coney Barrett Strikes a Blow against Campus Kangaroo Courts, National Review, July 2,
     AR_283304—283306
                          2019.
                          Another appeals court agrees Accusers must be cross-examined in campus rape cases, The
     AR_283307—283313
                          College Fix, August 13, 2018.
                          David French, "Another Sexual-Assault Acquittal Reaffirms the Need to #BelieveEvidence",
     AR_283314—283316
                          National Review, March 1, 2019
                          Jeremy Bauer-Wolf, "Appeals court finds Purdue may have been biased against man accused of
     AR_283317—283320
                          sexual assault", InsideHigherEd.com, July 1, 2019
                          Jeremy Bauer-Wolf, "Appeals court ruling opens the door for boosted due-process rights"
     AR_283321—283324
                          InsideHigherEd.com, September 10, 2018.
                          Appeals judge grills university that told Title IX hearing panel ‘future of 1000 girls’ was at
     AR_283325—283329
                          stake, The College Fix, December 11, 2017.
                          Archut v Ross University School of Veterinary Medicine, 2012 WL 5867148 (D. NJ, November
     AR_283330—283340
                          19, 2012)
     AR_283341—283391     Henry J. Friendly, "Some Kind of Hearing" Univ. of PA Law Review, Vol. 123
     AR_283392—283398     The 74, "As Chicago Faces Surge in Student Sexual Misconduct Reports" February 6, 2019
                          The Washington Times, "Beneath the outrage, DeVos praised over anticipated Title IX due-
     AR_283399—283401
                          process reforms" November 15, 2018.
                          Robby Soave, "Betsy DeVos Formally Unveils New Title IX Rules 3 Ways They Will Strengthen
     AR_283402—283405
                          Due Process on Campus" Reason.com, November 16, 2018.
                          Shikha Dalmia, "Betsy DeVos is absolutely right about campus sexual assault rules" The Week,
     AR_283406—283408
                          September 13, 2018.
                          Ramesh Ponnuru, "Betsy DeVos Is Protecting Civil Liberties on Campus" Bloomberg.com,
     AR_283409—283411
                          November 20, 2018.
                          George Will, "Betsy DeVos is trying to stop an assault on civil rights on college campuses"
     AR_283412—283415
                          Washington Post, September 7, 2018.
                          Jess Davidson, "Betsy DeVos is trying to sweep rape back under the rug" Washington Post,
     AR_283416—283419
                          September 6, 2018
                          Ailsa Chang, "Betsy DeVos Launches Reform Effort On Campus Sexual Assault Policy",
     AR_283420—283422
                          National Public Radio, Sept. 26, 2017
                          Teresa Watanabe, "Betsy DeVos moves to strengthen the rights of the accused in campus sexual
     AR_283423—283426
                          misconduct cases" LA Times, November 16, 2018
                          Laura Meckler, "Betsy DeVos poised to issue sweeping rules governing campus sexual assault",
     AR_283427—283431
                          Washington Post, November 25, 2019
                          Ellen Cranley, Betsy DeVos released a proposal to overhaul Title IX that would bolster the rights
     AR_283432—283434
                          for those accused of sexual misconduct, Business Insider, November 16, 2018

Produced 9/3/2020                                                                                               Page 48 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 51 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Tyler O'Neil, "Betsy DeVos Strikes Down Title IX 'Dear Colleague' Letter Behind Obama
     AR_283435—283437
                          Campus Rape Tribunals: PJ Media, September 22, 2017
                          Tyler Kingkade, "Betsy DeVos Wants New Regulations That Protect Students Accused Of Sexual
     AR_283438—283442
                          Assault And Their Schools", Buzzfeed, November 16, 2018
                          Alanna Vagianos, "Betsy DeVos’ New Title IX Guidelines Prioritize Schools Over Sexual
     AR_283443—283450
                          Assault Survivors", Huffington Post, November 16, 2018
     AR_283451—283452     Wall Street Journal Editorial Board, "Betsy DeVos’s Due Process" July 19, 2017
                          Anna North, "Betsy DeVos’s new sexual harassment rules might already be hurting students"
     AR_283453—283458
                          Vox,com, January 31, 2019
                          Opinion by Betsy DeVos, "It's Time We Balance the Scales of Justice in our Schools"
     AR_283459—283461
                          Washington Post, November 20, 2018
     AR_283462—283469     Bird v Lewis And Clark College, 104. F.Supp.2d 1271 (D. OR, 2000)
     AR_283470—283483     Branham v Thomas M Cooley Law School, 689 F.3d 558 (6th Cir. 2012)
                          Michelle Hackman, "Campus-Assault Cases Get Faster Review Under Trump" Wall Street
     AR_283484—283487
                          Journal, June 22, 2018
     AR_283488—283503     Colwell v Department of Health and Human Services, 558 F.3d 1112 (9th Cir. 2009)
                          Eugene Volokh, "Court Feels 'Compelled to Express... Dismay at [SUNY Buffalo's] Cavalier
     AR_283504—283506
                          Attitude Toward Petitioner's Due Process Rights" Reason.com, July 15, 2018
                          David Jesse, "Courts ruling on side of students accused of sexual assault. Here's why." Detroit
     AR_283507—283514
                          Free Press, March 15, 2019
                          Emily Birnbaum, "Dem senators call on DeVos to rescind new campus sexual assault policies",
     AR_283515—283518
                          The Hill, November 28, 2018
                          "Democrats Oppose Due Process for Students Accused of Sexual Misconduct" Breitbart.com,
     AR_283519—283523
                          December 3, 2018
                          Susan Friedfel and Crystal L. Tyler, "Department of Education has Drafted Long-Awaited Title
     AR_283524—283525
                          IX Regulations on Sexual Misconduct", The National Review, September 19, 2018
                          Aris Folley, "Department of Education unveils new rules to protect those accused of sexual
     AR_283526—283528
                          harassment" The Hill, November 16, 2018
                          Lara Bazelon, "DeVos Has Rescinded College Sexual Assault Guidelines. What Now?"
     AR_283529—283535
                          Prospect.org, October 10, 2017
                          KC Johson & Stuart Taylor, "DeVos Keeps Her Promise on Campus Due Process" Wall Street
     AR_283536—283537
                          Journal, November 18, 2018
                          David Jesse, "DeVos Overhaul of Sexual Assault Rules Governing Campuses Draws Fire,"
     AR_283538—283542
                          Detroit Free Press, Nov. 16, 2018
                          Peter Wallison, "DeVos Rule on Sexual Harassment Restores Primacy of Law," Real Clear
     AR_283543—283549
                          Politics, Dec. 20, 2018
                          Andrew Kreighbaum, "DeVos Sexual Misconduct Rule Criticized by Survivors Advocates,"
     AR_283550—283556
                          Inside Higher Ed, Nov. 19, 2018
                          Collin Binkley, "DeVos Wants to Change Campus Rules on Sexual Misconduct," AP News, Nov.
     AR_283557—283559
                          17, 2018
                          Valerie Strauss, "DeVos Withdraws Obama-era Guidance on Campus Sexual Assault. Read the
     AR_283560—283565
                          Letter." Washington Post, Sept. 22, 2017
                          Kirk Carapezza, "DeVos, Dartmouth Grapple with Sexual Misconduct on Campus," WGBH,
     AR_283566—283570
                          Nov. 26, 2018.
     AR_283571—283618     Dobrski v. Ford Motor Company, 698 F.Supp.2d 966 (2010).
                          Stuart Taylor & KC Johnson, "End the Bias in Campus Sexual-Misconduct Tribunals," Real
     AR_283619—283631
                          Clear Politics, Feb. 5 2018.
                          Shiwali Patel, "Don't Believe Betsy DeVos. Title IX Already Has a Fair Process for Students
     AR_283632—283635
                          Accused of Sexual Assault." Rewire.News, Aug. 9, 2018.
                          Liz Theriault, "Editorial: New sexual assault guidelines decrease liability of universities at
     AR_283636—283638
                          expense of victims," Maine Campus, Dec. 3, 2018.
                          Kaitlyn Schallhorn, "Education Department Unveils New Title IX Guidance for Campus Sexual
     AR_283639—283644
                          Assault: Here's What Would Change," Fox News, Nov. 16, 2018.

Produced 9/3/2020                                                                                             Page 49 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 52 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Kyra Phillips, "Ex-student says he was falsely accused of sexual harassment and was denied due
     AR_283645—283654
                          process on campus," ABC News, Oct. 18, 2018.
                          Ellis v. Cleveland Municipal School Dist., 309 F.Supp.2d 1019, 2004 U.S. Dist. LEXIS 4477
     AR_283655—283658
                          (2004).
                          City of Boston School Committee, et al. v. Boston Teachers Union, 22 Mass. L. Rep. 15, 2006
     AR_283659—283664
                          Mass. Super. LEXIS 634 (2006).
                          Nia Evans, "Fighting for Survivors of Sexual Violence is a Racial Justice Fight," NWLC, Dec.
     AR_283665—283668
                          14, 2017.
                          Letter to Brian Caufield from Dale King concerning FERPA and the Oregon Public Employee
     AR_283669—283674
                          Collective Bargaining Act, Nov. 6, 2015
                          T. Rees Shapiro, "Football standout settles Title IX lawsuit with Colorado State University at
     AR_283675—283677
                          Pueblo," Grade Point, July 21, 2017.
                          Michael T. Nietzel, "Four Things Betsy DeVos Gets Wrong About Sexual Assault," Forbes, Nov.
     AR_283678—283683
                          19, 2018.
     AR_283684—283691     Harbi v. Mass. Institute of Technology, 2017 WL 3841483, Not Reported in Fed. Supp. (2017).
                          Eric Thayer, "Hits and misses in proposed rules on campus sexual misconduct," New York
     AR_283692—283694
                          Times, Nov. 26, 2018.
                          Nell Gluckman, "How a Letter Defending Avital Ronell Sparked Confusion and Condemnation,"
     AR_283695—283698
                          Chronicle, June 12, 2018.
                          Taylor Mooney, "How Betsy DeVos plans to change rules for handling sexual misconduct on
     AR_283699—283702
                          campus," CBS News, Nov. 24, 2019.
                          Bethany Barnes, "How Portland Public Schools helped educator evade allegations of sexual
     AR_283703—283717
                          misconduct," Oregon Live, Jan. 9, 2019.
                          Ben Trachtenberg, "How should colleges respond to new DeVos rules on campus sexual assault?"
     AR_283718—283721
                          Washington Post, March 20, 2019.
                          Juan Perez Jr., "How the new DeVos rules on sexual assault will shock schools -- and students,"
     AR_283722—283726
                          Politico Pro Education, Feb. 28, 2020.
                          David Russcol, "How Would Cross-Examination Under the Department of Education's Draft
     AR_283727—283729
                          Title IX Regulations Work?" Boston Lawyer Blog, Nov. 16, 2018.
     AR_283730—283737     Hurd v. Delaware State University, 2008 WL 248406 (D. Del. 2008).
                          Sofie Karasek, "I'm a Campus Sexual Assault Activist. It's Time to Reimagine How We Punish
     AR_283738—283741
                          Sex Crimes," New York Times, 2018.
                          Evan Gerstmann, "In Too Many Sexual Assault Cases Colleges Lack a Basic Understanding of
     AR_283742—283747
                          Fair Process," Forbes, May 27, 2019.
                          Bruce Schlesman, "It's Preposterous to Put the United States in the 10 Most Dangerous Countries
     AR_283748—283753
                          for Women," Feminism, July 5, 2018.
                          Erica L. Green, "'It's Like the Wild West': Sexual Assault Victims Struggle in K-12 Schools,"
     AR_283754—283762
                          New York Times, May 11, 2019.
                          Evan Gerstmann, "Joe Biden, Campus Sexual Assault and His #MeToo Challenge," Forbes,
     AR_283763—283768
                          April 25, 2019.
                          Bethany Bump, "Judge: RPI cannot tell other school of alleged sex assault," Times Union, Nov.
     AR_283769—283774
                          20, 2017.
     AR_283775—283777     The Editorial Board, "Judges for Betsy DeVos," Wall Street Journal, Nov. 30, 2018.
                          Suzanne B. Goldberg, "Keep Cross-Examination Out of College Sexual-Assault Cases,"
     AR_283778—283813
                          Chronicle, Jan. 10, 2019.
                          Matt Mencarini, "King, Corley, Vance reach plea deal, may avoid jail time in sexual assault
     AR_283814—283819
                          cases," Lansing State Journal, April 4, 2018.
     AR_283820—283891     Know Your IX, State Policy Playbook for Ending Campus Sexual Assault, 2017
                          Nick Anderson, "Lawsuit challenges Trump's rollback of guidance on campus sexual violence,"
     AR_283892—283896
                          Washington Post, Jan. 25, 2018.
                          Jonathan Taylor, "Milestone: 600+ Title IX/Due Process Lawsuits in Behalf of Accused
     AR_283897—283899
                          Students," Title IX for All, April 1, 2020.

Produced 9/3/2020                                                                                             Page 50 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 53 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Tyler Coward, "Mountain of evidence shows the Department of Education's prior approach to
     AR_283900—283905
                          campus sexual assault was 'widely criticized' and 'failing'," The Fire, Nov. 15, 2018.
                          Paula A. Johnson, et al., "Sexual Harassment of Women: Climate, Culture, and Consequences in
     AR_283906—284218
                          Academic Sciences, Engineering, and Medicine," The National Academies Press (2018).
                          The Seattle Times Editorial Board, "Needed update to campus sexual-harassment policy goes too
     AR_284219—284225
                          far," Seattle Times, Dec. 2, 2018.
                          Susan Kruth, "New proposed Title IX regulations feature essential safeguards for free speech and
     AR_284226—284229
                          due process on campus," The Fire, Nov. 16, 2018.
     AR_284230—284232     Lauren Camera, "New Sex Assault Rules Favor the Accused," US News, Nov. 16, 2018.
                          Justin Dillon, "New Title IX Proposal Would Restore Fairness in Sexual-Misconduct Cases,"
     AR_284233—284237
                          Chronicle, Nov. 19, 2018.
                          Jonathan Cook, et al., "Reforming How Colleges Handle Sexual Assault Cases," New York
     AR_284238—284244
                          Times, Dec. 11, 2018.
                          Erica L. Green, "Proposed Rules Would Reduce Sexual Misconduct Inquiries, Education Dept.
     AR_284245—284250
                          Estimates," New York Times, Sept. 10, 2018.
                          Drew Van Voorhis, "'Reconstructing masculinity' effort at University of Oregon works to end
     AR_284251—284254
                          'oppression'," The College Fix, July 9, 2018.
                          Lindsay C. van Asdalan, "Regardless of DeVos' plan, York College won't budge on sexual
     AR_284255—284259
                          assault policies," York Dispatch, Dec. 14, 2018.
                          KC Johnson, "Restoring Fairness to Campus Sexual-Assault Investigations," City Journal, Nov.
     AR_284260—284263
                          19, 2018.
                          Billie-Jo Grant, "School Employee Sexual Misconduct Study Finds K-12 School Districts Fail to
     AR_284264—284265
                          Implement Key Elements of Title IX," Sesame Net, Nov. 3, 2017.
                          Greg Lukianoff & Adam Goldstein, "Speech Codes and 'Twisting Title IX'," The Volokh
     AR_284266—284270
                          Conspiracy, Sept. 13, 2018.
     AR_284271—284286     Conor Friedersdorf, "One Criminal-Defense Attorney's Lament," The Atlantic, Nov. 21, 2018.
                          Maile Marriot & Erica Evans, "Sexual harassment happens in elementary, middle and high
     AR_284287—284295
                          schools. But not much is being done about it." Deseret, Jan. 17, 2019.
                          Arika Herron & Marisa Kwiatkowski, "Shana Taylor case: Indianapolis Public Schools settles
     AR_284296—284300
                          with student, administrators," Indianapolis Star, May 31, 2019.
                          Ashe Schow, "She said she wasn't raped, but the school expelled him anyway," Washington
     AR_284301—284303
                          Examiner, April 20, 2016.
                          Adesuwa Agbonile, "Stanford Title IX procedures remain unchanged as DeVos unveils new
     AR_284304—284308
                          sexual assault regulations," Stanford Daily, Nov. 17, 2018.
                          David Jesse, "Courts ruling on side of students accused of sexual assault. Here's why," Detroit
     AR_284309—284316
                          Free Press, March 15, 2019.
                          U.S. Department of Education, Office of Management, Letter regarding applicability of Family
     AR_284317—284319
                          Educational Rights and Privacy Act, July 3, 2002
                          U.S. Department of Education, Office of Management, Letter regarding applicability of Family
     AR_284320—284327
                          Educational Rights and Privacy Act, July 13, 1998
                          Lindsay Ellis, "Texas A&M to review sexual misconduct sanctions after student backlash,"
     AR_284328—284337
                          Houston Chronicle, July 2, 2018.
                          "Exclusive: New Documents Show the Trump Administration Has Confronted Dozens of School
     AR_284338—284347
                          Districts Across the Country for Mishandling Sexual Assault Cases," The 74 Million.
                          Stuart Taylor Jr. & KC Johnson, "The ACLU's J' Accuse," Washington Examiner, Nov. 20,
     AR_284348—284351
                          2018.
     AR_284352—284360     KC Johnson, "The Campus Sex-Crime Tribunals Are Losing," Sept. 2017.
                          Tessa Berenson, "The Country is Torn Over Betsy DeVos' New Campus Sexual Assault
     AR_284361—284363
                          Guidelines," Time, Sept. 22, 2017.
                          R. Shep Melnick, "The Department of Education's proposed sexual harassment rules: Looking
     AR_284364—284379
                          beyond the rhetoric," Brookings, Jan. 24, 2019.
                          Matt Kaiser & Justin Dillon, "The Education Department wants to make campus sexual
     AR_284380—284385
                          misconduct hearings fairer. It should go further." Washington Post, Sept. 5, 2018.

Produced 9/3/2020                                                                                               Page 51 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 54 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Jeannie Suk Gersen, "Assessing Betsy DeVos's Proposed Rules on Title IX and Sexual Assault,"
     AR_284386—284392
                          The New Yorker, Feb. 1, 2019.
                          Elizabeth Tang, "Three Reasons Why Betsy DeVos's Proposed Title IX Rules Would Hurt
     AR_284393—284396
                          Survivors," NWLC, Nov. 16, 2018.
                          Hans Bader, "Time to End Obama-Era Fed Micromanagement of Colleges Under Title IX," CNS
     AR_284397—284403
                          News, Feb. 22, 2017.
     AR_284404—284409     KC Johnson, "Title IX Has a Cross-Examination Crisis," Minding the Campus, Feb. 27, 2019.
                          Guest Contributor, "Title IX proceedings: Far less fair than the Honor Code," Daily
     AR_284410—284412
                          Princetonian, Jan. 6, 2018.
                          Andrew Kreighbaum, "Title IX rules on cross-examination would make colleges act as courts,
     AR_284413—284416
                          lawyers say," Inside Higher Ed, Nov. 20, 2018.
                          Michael Powell, "Triple Jeopardy in College Sexual Assault Case Ends an N.F.L. Career," New
     AR_284417—284421
                          York Times, May 30, 2018.
                          Elliot Kaufman, "The Trump administration should withdraw the 'Dear Colleague' letter."
     AR_284422—284426
                          National Review, July 13, 2017.
     AR_284427—284430     Alyssa Leader, "When College Rapists Graduate," New York Times, Jan. 29, 2019.
                          UC Office of the President, "University of California troubled by proposed changes to sexual
     AR_284431—284432
                          harassment rules," University of California, Nov. 16, 2018.
                          S. Daniel Carter, "Using the Clery Act to Create a Sustainable Sexual Violence Conduct
     AR_284433—284437
                          Process," Safe Campuses LLC, Oct. 21, 2019.
                          Evie Blad, "What New Title IX Guidance on Sexual Assault and Harassment Means for K-12
     AR_284438—284441
                          Schools," Ed Week, Nov. 16, 2018.
                          Naomi R. Shatz, "Why Do We Have Campus Sexual Assault Proceedings?" Huffington Post, Oct.
     AR_284442—284444
                          6, 2017.
                          Jess Davidson, "Why Does the Department of Education Want to Put Sexual Assault Survivors
     AR_284445—284448
                          on Trial?" Glamour, Nov. 28, 2018.
                          Lauren Rosenblatt, "Q&A: Why it's harder for African American women to report campus sexual
     AR_284449—284453
                          assaults, even at mostly black schools," Los Angeles Times, Aug. 28, 2017.
                          Vanessa Grigoriadis, "Why Moms Whose Sons Have Been Accused of Campus Sexual Assault
     AR_284454—284459
                          Are Banding Together," Time, Sept. 6, 2017.
                          Dante Ramos, "Will Betsy DeVos fix Obama's toxic campus sexual assault policy?" Boston
     AR_284460—284464
                          Globe, July 19, 2017.
                          Tiana Lowe, "Will Betsy DeVos remove schools' Title IX power to adjudicate off-campus sexual
     AR_284465—284466
                          misconduct?" Washington Examiner, Dec. 2, 2019.
     AR_284467—284494     Laurel Oldach, "Women in science take on harassment," ASBMB, Sept. 1, 2018.
     AR_284495—284512     Dahmer v. Western Kentucky University, et al., Opinion and Order, West Dist. Kentucky (2018).
     AR_284513—284520     Klein Indep. School Dist. v. Mattox, 830 F.2d 576 (5th Cir. 1987).
                          City of Boston School Committee, et al. v. Payzant, 22 Mass. L. Rep. 15; 2006 Mass. Super.
     AR_284521—284526
                          LEXIS 634 (2006).
                          Briggs v. Board of Trustees Columbus State Community College, et al., U.S. Dist. LEXIS 92950
     AR_284527—284530
                          (S. D. OH 2009).
     AR_284531—284539     NCAA v. The Associated Press, et al., 18 So. 3d 1201 (Fla. App. 2009).
     AR_284540—284543     Ellis v. Cleveland Municipal School Dist., 309 F.Supp.2d 1019 (N.D. OH 2004).
     AR_284544—284547     Baker, et al. v. Mitchell-Waters, et al., 160 Ohio App. 3d 250 (2005).
                          Wallace v. Cranbrook Educ. Cmty, Mich. AFSCME Council 25 and AFSCME Local 2793, 2006
     AR_284548—284553
                          U.S. Dist. LEXIS 71251 (E.D. MI 2006)
     AR_284554—284559     Email on behalf of a FACE family member highlighting relevant research (Mar. 26 2018)
     AR_284560—284562     Citizen-Times news report about Purdue University case (Nov. 17, 2018)
                          Email from parent to Secretary DeVos sharing personal experience with allegation (Apr. 18
     AR_284563—284563
                          2018)
                          1975 final rule for Nondiscrimination on the Basis of Sex in Education Programs and Activities
     AR_284564—284581
                          Receiving or Benefiting from Federal Financial Assistance (June 4, 1975)
     AR_284582—284586     Fact sheet from United Educators

Produced 9/3/2020                                                                                             Page 52 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 55 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                Description
     AR_284587—284624   Foster v. Board of Regents of the University of Michigan (6th Cir. Mar. 11, 2020)
                        Jim Newberry and William E. Thro, After the Dear Colleague Letter: Developing Enhanced Due
     AR_284625—284654
                        Process Protections for Title IX Sexual Assault Cases at Public Institutions,
     AR_284655—284659   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (June 6, 2018)
                        Email from Association Vice President of Government Relations from University of Alaska
     AR_284660—284660
                        regarding a meeting (June 11, 2018)
     AR_284661—284664   Letter from President of University of Alaska regarding a meeting
     AR_284665—284665   Letter from citizen to Secretary DeVos requesting support for Title IX (June 7, 2019)
     AR_284666—284667   Email from citizen to Secretary DeVos opposed to rescission of OCR guidance (June 3, 2018)
     AR_284668—284675   Letter from members of Congress opposed to rescission of OCR guidance (June 23, 2017)
                        Letter from members of Congress regarding the Secretary's review of Title IX procedures (Sep.
     AR_284676—284678
                        19, 2017)
                        Letter from Senator Claire McCaskill requesting a meeting on the Campus Accountability and
     AR_284679—284681
                        Safety Act (Oct. 2, 2017)
     AR_284682—284683   Email from citizen to Secretary DeVos opposed to rescission of OCR guidance (June 18, 2018)
                        Letter from citizen to Secretary DeVos proposing to withhold federal funds to colleges that do
     AR_284684—284684
                        not properly handle Title IX cases
                        Email from citizen supporting educating students on the meaning of consent and initiating
     AR_284685—284686
                        bystander intervention programs (June 29, 2018)
     AR_284687—284688   Email from citizen to Secretary DeVos opposed to rescission of OCR guidance (July 1, 2018)
     AR_284689—284690   Letter from citizen to Secretary DeVos opposed to rescission of OCR guidance (July 10, 2018)
                        ATIXA position statement on the consideration of pattern evidence in sexual misconduct
     AR_284691—284695
                        investigations and resolutions (July 17, 2018)
     AR_284696—284698   Regents of the University of California Case
                        Notice of Opinion and Judgment Granting Petition for Writ of Administrative Mandate in
     AR_284699—284714
                        Regents of the University of CA case (Dec. 22, 2017)
                        Judgment Granting Petition for Writ of Administrative Mandate Order for Reconsideration in the
     AR_284715—284720
                        Regents of the University of CA case (July 11, 2017)
                        Notice of Order Finding Regents of the University of CA in Contempt of the Courts Judgment
     AR_284721—284731
                        Granting Petition for Writ of Administrative Mandate (Aug. 10, 2018)
     AR_284732—284734   Pennsylvania House Bill No. 1440 (May 24, 2017)
     AR_284735—284740   NY Educ section 6444
     AR_284741—284741   Email from citizen regarding how to handle unfair discipline under Title IX (Sep. 14, 2018)
     AR_284742—284743   SAVE Press Release supporting new Title IX regulations (Sep. 17, 2018)
     AR_284744—284745   Email from citizen following up on a meeting (Dec. 7, 2017)
                        A Review of the Department of Education Programs: Transgender Issues, Racial Quotas in
     AR_284746—284767
                        School Discipline, and Campus Sexual Assault Mandates
     AR_284768—284770   Email from parent of accused supporting new Title IX regulations
     AR_284771—284800   Cornell policy on prohibited bias, discrimination, harassment, and sexual and related misconduct
     AR_284801—284845   Cornell University Campus Code of Conduct
     AR_284846—284860   Duke University harassment policy and procedures
     AR_284861—284861   Duke University standard page showing differential treatment of sex and other offenses
     AR_284862—284875   Harvard Law School Title IX Procedures
     AR_284876—284881   Harvard Law School general disciplinary procedures exempting sexual offenses
     AR_284882—284915   Princeton applies preponderance to Title IX offenses even now
     AR_284916—284917   Princeton requires clear and persuasive standard for most offenses
     AR_284918—284971   Princeton University universitywide regulations mandating different standards more obliquely
     AR_284972—284976   U.Va. uses beyond a reasonable doubt for standard offenses
     AR_284977—284990   U.Va. uses preponderance for sex offenses
                        Joanne Belknap, Rape: Too Hard to Report and Too Easy to Discredit Victims, Violence Against
     AR_284991—285000
                        Women, 2010
     AR_285001—285002   AP notification (Jan. 9, 2018)
     AR_285003—285003   Email attaching White Paper on fair, equitable trauma-informed investigations
     AR_285004—285022   White Paper on fair, equitable trauma-informed investigation training

Produced 9/3/2020                                                                                            Page 53 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 56 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Doe v. Emerson, No. 14-14752, Memorandum and Order on Defendant's Motion for Summary
     AR_285023—285054
                          Judgment, September 26, 2017
     AR_285055—285055     Email attaching the student right to counsel - the Federalist Society
     AR_285056—285070     The Student Right to Counsel
     AR_285071—285071     Email attaching proposed model title IX policy
     AR_285072—285073     Proposed Model title IX policy
     AR_285074—285100     Model title IX hearing process
                          A report on the Title IX-related comments in the U.S. Department of Education's EO 13777
     AR_285101—285133
                          comment call
     AR_285134—285205     Know_Your_IX_State_Policy_Playbook
     AR_285206—285218     Phipps v. State of Ohio (2018 Ohio 720)
                          Letter from the Secretary to Senator Murray regarding civil rights enforcement information (July
     AR_285219—285220
                          14, 2017)
                          Letter to Secretary from Members of Congress opposed to rescission of OCR guidance (June 23,
     AR_285221—285228
                          2017)
                          Letter to Secretary from Members of Congress expressing concerns about decreased funding for
     AR_285229—285236
                          Title IX enforcement (June 23, 2017)
                          Letter to the Secretary from Members of Congress encouraging consultation with all parties
     AR_285237—285239
                          involved in title IX proceedings (Sep. 19, 2017)
                          Letter to Secretary from congressional Task Force to End Sexual Violence requesting
     AR_285240—285243
                          transparency about the Title IX investigation process (July 26, 2017)
                          Letter to the Secretary from members of Congress opposed to rescission of OCR guidance (July
     AR_285244—285249
                          24, 2017)
     AR_285250—285250     Email attaching articles countering the rationale for trauma-informed investigations
                          Title IX Investigations: The Importance of Training Investigators in Evidence-Based
     AR_285251—285261
                          Approaches to Interviewing
     AR_285262—285265     Letter from the National Women's Law Center regarding public statements
     AR_285266—285267     Letter from FIRE supporting rescission of OCR guidance (Oct. 25, 2017)
                          Letter from the Leadership Conference on Civil and Human Rights opposed to rescission of OCR
     AR_285268—285272
                          guidance (July 13, 2017)
                          Jennifer E. Henkle, Jill Dunlap, and Joan Tabachnick, Expanding the Frame, Institutional
     AR_285273—285306     Responses to Students Accused of Sexual Misconduct, NASPA Student Affairs Administrators in
                          Higher Education (Jan. 2020)
     AR_285307—285313     National Incident-Based Reporting System Offense Definitions
     AR_285314—285327     Sexual Assault Cases: Exploring the Importance of Non-DNA Forensic Evidence
     AR_285328—285329     Accessibility Report
     AR_285330—285343     Root v. Dudek, et al., 31 F.Supp. 3d 1363 (S.D. FL, May 30, 2014)
                          Lara Stemple and Ilan H. Meyer, The Sexual Victimization of Men in America: New Data
     AR_285344—285351
                          Challenge Old Assumptions, Amer. J. of Public Health, June 2014
                          Billie-Jo Grant, Stephanie Wilkerson, deKoven Pelton, Anne Cosby, and Molly Henschel, K-12
     AR_285352—285352
                          School Employee Sexual Misconduct, Lessons Learned from Title IX Policy Implementation,
                          Letter from the Leadership Conference on Civil and Human Rights opposed to rescission of OCR
     AR_285353—285357
                          guidance (July 13, 2017)
     AR_285358—285361     Letter from National Women's Law Center regarding public statements
                          Letter from student to Secretary DeVos opposed to Title IX reforms and attaching memorandum
     AR_285362—285366
                          on Sexual Assault Statistics, June 6, 2018
     AR_285367—285368     Letter from student to Secretary DeVos supporting the 2017 Title IX Interim Q&A, July 25, 2018
     AR_285369—285376     Hall v. Lee College, 932 F.Supp. 1027 (E.D. TN, March 22, 1996)
     AR_285377—285450     Kif Augustine-Adams, Religious Exemptions to Title IX, 65 U. Kan. L. Rev. 327 (2016)
                          U.S. Department of Justice, Office of the Attorney General, Memorandum for All Executive
     AR_285451—285475
                          Departments and Agencies re: Federal Law Protections for Religious Liberty, October 6, 2017
     AR_285476—285485     Letter from law professors opposing draft of proposed regulations
     AR_285486—285486     Email from law professor attaching a letter opposing draft of proposed regulations

Produced 9/3/2020                                                                                               Page 54 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 57 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
       Bates Number                                                Description
     AR_285487—285490   Letter from members of Congress requesting data on Title IX enforcement (Sep. 24, 2018)
                        Letter from members of Congress requesting the Secretary to consult with survivors and survivor
     AR_285491—285494
                        advocacy organizations
                        Letter from Democratic Women's Working Group of the U.S. House of Representatives
     AR_285495—285496
                        encouraging consultation with survivors and survivor advocacy organizations (Oct. 15, 2018)
     AR_285497—285501   Letter from U.S. Senators opposing draft proposed regulations (Oct. 12, 2018)
     AR_285502—285503   Letter opposing draft regulations (Nov. 18, 2018)
     AR_285504—285505   Letter from citizen opposing draft regulations (Nov. 20, 2018)
     AR_285506—285507   Letter from the New Hampshire Governor opposing draft proposed regulations
     AR_285508—285508   Letter opposing draft proposed regulations (Nov. 23, 2018)
     AR_285509—285510   Letter from citizen opposing draft proposed regulations (Nov. 24, 2018)
                        Letter from Ocean County Chapter of the National Organization for Women opposing draft
     AR_285511—285511
                        proposed regulations (Nov. 23, 2018)
                        Email encouraging the end of federal micromanagement of colleges under Title IX (Feb. 20,
     AR_285512—285515
                        2017)
     AR_285516—285518   Email regarding DOJ memo on campus sexual misconduct procedures (Feb. 21, 2017)
     AR_285519—285521   Email regarding DOJ memo on campus sexual misconduct procedures (Feb. 20, 2017)
     AR_285522—285523   Draft DOJ Memo - Civil Rights Division (Feb. 15, 2017)
     AR_285524—285526   Email regarding DOJ memo on campus sexual misconduct procedures
     AR_285527—285528   Sexual Politics article (Sep. 13, 2017)
     AR_285529—285616   Religious Exemptions to Title IX
                        Chaos and the Abuse of Power: Workplace Bullying in Organizational and Interactional Context
     AR_285617—285652
                        (Nov. 2006)
                        R. Shep Melnick, "The Department of Education's proposed sexual harassment rules: Looking
     AR_285653—285667
                        beyond the rhetoric," Brookings, Jan. 24, 2019.
                        Irin Carmon, "Eight women say Charlie Rose sexually harassed them -- with nudity, groping and
     AR_285668—285676
                        lewd calls," The Washington Post, Nov. 20, 2017.
     AR_285677—285715   Doe v. University of Southern California, 29 Cal. App. 5th 1212 (2018).
                        Raychel Lean, "'Kangaroo Court': Lawyers Weigh in on Betsy DeVos' Proposed Title IX Policies
     AR_285716—285719
                        for Handling Sexual Misconduct on Campus," The National Law Journal, Sept. 12, 2018.
                        Benjamin Wermund, "DeVos' rewrite of Title IX rules aims to boost rights of the accused,"
     AR_285720—285722
                        Politico Pro Education, Nov. 16, 2018.
                        Elizabeth Bartholet, Jeannie Suk Gersen et al., "Fairness for All Students Under Title IX,"
     AR_285723—285793
                        Harvard, Aug. 21, 2017.
                        David French, "Betsy DeVos Strikes a Blow for the Constitution," National Review, Nov. 16,
     AR_285794—285801
                        2018.
                        Shikha Dalmia, "Betsy DeVos is absolutely right about campus sexual assault rules," The Week,
     AR_285802—285803
                        Sept. 12, 2018.
     AR_285804—285841   Vicki Schultz, "Reconceptualizing Sexual Harassment," Yale Law Journal, April 1998.
                        Kaylee McGhee, "DeVos Stands Up to the Transgender Bullies," The Weekly Standard, Feb. 24,
     AR_285842—285846
                        2018.
                        John Villasenor, "A probabilistic framework for modelling false Title IX 'convictions' under the
     AR_285847—285862
                        preponderance of the evidence standard," Law, Probability and Risk, Sept. 2016.
                        Gina Maisto Smith & Leslie M. Gomez, "The Regional Center for Investigation and
     AR_285863—285869
                        Adjudication," Dispute Resolution Magazine, Spring 2016.
                        Katherine M. Franke, "What's Wrong with Sexual Harassment?" 49 Stan. L. Rev. 691, April
     AR_285870—285996
                        1997.
                        Alexandra Brodsky, "A Rising Tide: Learning About Fair Disciplinary Process From Title IX,"
     AR_285997—286035
                        66 J. Legal Educ. 822, Summer 2017.
     AR_286036—286057   C.R.K. v. U.S.D. 260, 176 F.Supp.2d 1145 (2001).
                        Abi Wilkinson, "Women will keep being exploited if we don't give them the economic security
     AR_286058—286061
                        they need," New Statesman, July 19, 2017.
                        Paula Lavigne & Dan Murphy, "Federal report cites Michigan State with systematic 'serious
     AR_286062—286066
                        violations' of campus-safety law," ESPN, Jan. 30, 2019.

Produced 9/3/2020                                                                                            Page 55 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 58 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                          Sara O'Toole, "Campus Sexual Assault Adjudication, Student Due Process, and a Bar on Direct
     AR_286067—286116
                          Cross-Examination," 79 U. Pitt. L. Rev. 511 (Spring 2018).
                          Paige D. Crandall, "Future Role of Resident Assistants in Housing Programs at Public, Four
     AR_286117—286228
                          Year Colleges and Universities," Florida State University Libraries, 2004.
                          Hon. J. Harvie Wilkinson III, "The Presumption of Civil Innocence," 104 Virginia L. Rev. 4
     AR_286229—286295
                          (June 2018).
     AR_286296—286304     Nathan J. Robinson, "Abuse by Bosses Comes in Many Forms," Current Affairs, Nov. 21, 2017.
                          Pam Belluck, "How Universities Deal with Sexual Harassment Needs Sweeping Change, Panel
     AR_286305—286309
                          Says," The New York Times, June 12, 2018.
                          Lynn Stuart Parramore, "Does power damage male brains? #MeToo prompts us to examine the
     AR_286310—286335
                          motivation of abusers." NBC News, Feb. 27, 2018.
                          Sara Collins, Comments from The Future Privacy Forum to The U.S. Department of Education,
     AR_286336—286340
                          Office of Civil Rights, Jan. 30, 2019.
     AR_286341—286344     Congressional Record, HR 93-1619 (Dec. 17, 1974) Treatment Records
     AR_286345—286351     Dear Colleague Letter to School Officials at Institutions of Higher Education, Aug. 24, 2016.
                          Joint Guidance on the Application of the Family Educational Rights and Privacy Act (FERPA)
     AR_286352—286364     and the Health Insurance Portability and Accountability Act of 1996 (HIPAA) to Student Health
                          Records, Nov. 2008.
     AR_286365—286376     Nzabandora v. University of Virginia, et al., W. Dist. Virginia, Memorandum Opinion, Oct.
                          Merle H. Weiner, "Legal Counsel for Survivors of Campus Sexual Violence," Yale Journal of
     AR_286377—286460
                          Law and Feminism, 2017.
     AR_286461—286495     FIRE, "Bias Response Team Report 2017."
     AR_286496—286497     Email response from ED to email from accused student, Aug. 29, 2018.
     AR_286498—286520     Speech First, Inc. v. Schlissel, University of Michigan, et al., Opinion, (6th Cir. 2019)
                          Harvard University, "Procedures for Handling Complaints Against Harvard Staff Members
     AR_286521—286528
                          Pursuant to the Sexual and Gender-Based Harassment Policy," April 2017.
     AR_286529—286531     Virginia Code 23.1-806 - "Reporting Acts of Sexual Violence"
     AR_286532—286532     Fast Facts, Sexual Violence, Feminist Majority Foundation, Nov. 2018.
     AR_286533—286536     "Survivor Justice is Disability Justice," NWLC, June 2019.
                          American Council on Education, "12866 Meeting -- NPRM amending regulations implementing
     AR_286537—286541
                          Title IX," Memorandum, Dec. 17, 2019.
     AR_286542—286592     34 CFR 99, "Family Educational Rights and Privacy; Final Rule," Dec. 9, 2008.
     AR_286593—286618     Krakauer v. State of Montana, 384 Mont. 527 (2016).
                          34 CFR 83, 10619, "Federal Preemption and State Regulation of the Department of Education's
     AR_286619—286622
                          Federal Student Loan Programs and Federal Student Loan Servicers," March 12, 2018.
     AR_286623—286730     Violence Against Women Reauthorization Act of 2013, Public Law 113-4, March 7, 2013.
     AR_286731—286731     Letter in opposition to rescinding Obama-era school sexual assault guidance. Sept. 23, 2017.
     AR_286732—286732     Letter in opposition to rescinding Obama-era school sexual assault guidance. Sept. 22, 2017.
     AR_286733—286733     Letter in opposition to rescinding Obama-era school sexual assault guidance. Sept. 22, 2017.
     AR_286734—286734     Letter in opposition to rescinding Obama-era school sexual assault guidance. Sept. 23, 2017.
     AR_286735—286840     Letters in opposition to rescinding Obama-era school sexual assault guidance. Sept. 24, 2017.
                          Letter asking whether a non-student can file a Title IX claim against a student and asking the
     AR_286841—286842     Department to monitor California institutions more carefully to ensure compliance with federal
                          directives. Sept. 25, 2017.
     AR_286843—286843     Kathleen Salvaty Letter to University of California Title IX Officers. Sept. 22, 2017.
     AR_286844—286875     Senate Bill No. 169, Sept. 14, 2017.
     AR_286876—286912     John Doe v. Univ. of Southern Cal., No. B262917 (CA, Second Appellate District, April 5, 2016)
     AR_286913—286915     Dixon v. Kegan Allee, Superior Court of California, Writ Granted, Aug. 2015.
     AR_286916—286922     Doe v. Ainsley Carry, Superior Court of California, Writ Granted, Nov. 2015.
     AR_286923—286925     Doe v. Ainsley Carry, Superior Court of California, Writ Granted, Aug. 2016.
     AR_286926—286927     Boermeesetr v. Carry, et al., No. BS170473 (Superior Ct. of CA, September 8, 2017)
     AR_286928—286929     OCR Notification Letter to University of Southern California & Kursat Pekgoz, April 27, 2015.
     AR_286930—286931     Retaliation Complaint received by OCR from Kursat Pekgoz, June 9, 2017.

Produced 9/3/2020                                                                                             Page 56 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 59 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                 Description
     AR_286932—286939   K.T. v. Culver-Stockton College, 8th Circuit 2017.
     AR_286940—286941   OCR Administrative Closure Letter to Liberty University, June 15, 2017.
                        Letter from University of Southern California Title IX Coordinator to Kursat Pekgoz, Sept. 20,
     AR_286942—286942
                        2017.
     AR_286943—286943   Kegan Allee Statement to Kursat Pekgoz, Jan. 15, 2016.
     AR_286944—286944   OCR San Francisco Interpretation Statement to Kursat Pekgoz, Aug. 28, 2017.
     AR_286945—286951   OCR September 2017 Q&A on Campus Sexual Misconduct
     AR_286952—286952   Surveillance Video [no intoxication] submitted Kursat Pekgoz
     AR_286953—286953   Screenshot of Facebook message, provided by Kursat Pekgoz
     AR_286954—286954   Oct. 16, 2016 Picture.
     AR_286955—286955   Screenshot of a Text message, provided by Kursat Pekgoz
     AR_286956—286957   Letters in opposition of rescinding Obama-era school sexual assault guidance. Sept. 24, 2017.
     AR_286958—286958   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
                        Letter and petition in opposition of rescinding Obama-era school sexual assault guidance. Sept.
     AR_286959—286960
                        25, 2017.
     AR_286961—286992   Letters in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
     AR_286993—286993   Letter in support of rescinding Obama-era school sexual assault guidance. Sept. 27, 2017.
     AR_286994—286994   Letter in support of rescinding Obama-era school sexual assault guidance. Sept. 26, 2017.
     AR_286995—287002   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
     AR_287003—287004   Letter in support of rescinding Obama-era school sexual assault guidance. Sept. 27, 2017.
     AR_287005—287018   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
     AR_287019—287020   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 27, 2017.
     AR_287021—287025   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
     AR_287026—287026   Letter in support of rescinding Obama-era school sexual assault guidance. Sept. 28, 2017.
     AR_287027—287027   Letter in support of rescinding Obama-era school sexual assault guidance. Sept. 29, 2017.
     AR_287028—287029   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 29, 2017.
     AR_287030—287030   Letter in support of Secretary DeVos. Sept. 29, 2017.
     AR_287031—287044   Letters in opposition of rescinding Obama-era school sexual assault guidance. Sept. 25, 2017.
     AR_287045—287061   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 26, 2017.
     AR_287062—287067   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 27, 2017.
     AR_287068—287073   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 28, 2017.
     AR_287074—287074   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 29, 2017.
     AR_287075—287075   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 28, 2017.
     AR_287076—287076   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 29, 2017.
     AR_287077—287077   Letter in opposition of rescinding Obama-era school sexual assault guidance. Sept. 29, 2017.
     AR_287078—287080   Letters in opposition of rescinding Obama-era school sexual assault guidance. Sept. 30, 2017.
     AR_287081—287081   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 1, 2017.
     AR_287082—287082   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 1, 2017.
     AR_287083—287083   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 2, 2017.
     AR_287084—287084   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 2, 2017.
     AR_287085—287085   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 2, 2017.
     AR_287086—287086   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 3, 2017.
     AR_287087—287088   Letter in supportof rescinding Obama-era school sexual assault guidance. Oct. 3, 2017.
     AR_287089—287089   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 4, 2017.
     AR_287090—287090   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 4, 2017.
     AR_287091—287091   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 4, 2017.
     AR_287092—287092   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 5, 2017.
     AR_287093—287093   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 5, 2017.
     AR_287094—287094   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 5, 2017.
     AR_287095—287095   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 5, 2017.
     AR_287096—287097   Letter in support of rescinding Obama-era school sexual assault guidance. Oct. 5, 2017.
     AR_287098—287098   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 6, 2017.
     AR_287099—287099   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 6, 2017.
     AR_287100—287100   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 8, 2017.

Produced 9/3/2020                                                                                             Page 57 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 60 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                               Description
     AR_287101—287101   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 8, 2017.
     AR_287102—287102   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 9, 2017.
     AR_287103—287103   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 9, 2017.
     AR_287104—287108   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 10, 2017.
                        Kathleen Daly, "Conferences and gendered violence: practices, politics, and evidence," Griffith
     AR_287109—287132
                        University, Dec. 2011.
                        Mary P. Koss, "The RESTORE Program of Restorative Justice for Sex Crimes: Vision, Process,
     AR_287133—287171
                        and Outcomes," Journal of Interpersonal Violence, Dec. 24, 2014.
                        Jennifer J. Llewellyn, "Report from the Restorative Justice Process at the Dalhousie University
     AR_287172—287243
                        Faculty of Dentistry," May 2015.
                        Campus PRISM Project Brief, "Distinguishing Campus Restorative Justice from Mediation,"
     AR_287244—287246
                        August 2016.
                        Email from citizen to Secretary DeVos sharing Statement to Univ. of Rochester regarding scope
     AR_287247—287250
                        of investigation, Oct. 11, 2017.
     AR_287251—287251   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 11, 2017.
     AR_287252—287252   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 11, 2017.
     AR_287253—287254   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 13, 2017.
     AR_287255—287255   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 12, 2017.
     AR_287256—287256   Letter in opposition of rescinding Obama-era school sexual assault guidance. Oct. 12, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287257—287257
                        for transgender and parenting students, October 12, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287258—287258
                        for transgender and parenting students, Oct. 12, 2017.
     AR_287259—287259   Email from citizen sending report on his Title IX case, Oct. 16, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287260—287260
                        for transgender and parenting students, Oct. 12, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287261—287261
                        for transgender and parenting students, Oct. 12, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287262—287262
                        for transgender and parenting students, Oct. 13, 2017.
     AR_287263—287263   Email from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 13, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287264—287264
                        for transgender and parenting students, Oct. 14, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287265—287265
                        for transgender and parenting students, Oct. 15, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287266—287266
                        for transgender and parenting students, Oct. 15, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287267—287267
                        for transgender and parenting students, Oct. 15, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287268—287268
                        for transgender and parenting students, Oct. 15, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287269—287269
                        for transgender and parenting students, Oct. 15, 2017.
     AR_287270—287270   Email from citizen forwarding Title IX report about his Title IX case, Oct. 17, 2017.
     AR_287271—287271   Letter from Randy Chapel re: Western Seminary investigation, Oct. 16, 2017.
     AR_287272—287275   Letter from Randy Chapel to Western Seminary, Feb. 28, 2002
     AR_287276—287277   Email from citizen to Secretary DeVos sharing personal story, Oct. 17, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287278—287278
                        for transgender and parenting students, Oct. 17, 2017.
                        Email from PhD student to Secretary DeVos asking about solutions to address sexual assault.,
     AR_287279—287279
                        Oct. 17, 2017.
     AR_287280—287280   Email from citizen to Secretary DeVos seeking assistance with Title IX case, Oct. 17, 2017.

Produced 9/3/2020                                                                                             Page 58 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 61 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287281—287281
                          for transgender and parenting students, Oct. 18, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287282—287282
                          for transgender and parenting students, Oct. 18, 2017.
     AR_287283—287283     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 18, 2017.
     AR_287284—287369     Sessions v Dimaya, 138 S. Ct. 1204 (2018)
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287370—287370
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287371—287371
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287372—287372
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287373—287373
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287374—287374
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287375—287375
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287376—287376
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287377—287377
                          for transgender and parenting students, Oct. 21, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287378—287378
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and urging
     AR_287379—287379
                          protections for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and urging
     AR_287380—287380
                          protections for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287381—287381
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287382—287382
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287383—287383
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287384—287384
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287385—287385
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287386—287386
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287387—287387
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287388—287388
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287389—287389
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287390—287390
                          for transgender and parenting students, Oct. 22, 2017.
     AR_287391—287391     Email from accused student to Secretary DeVos, Oct. 22,2017.
     AR_287392—287402     Statement of accused student, Oct. 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287403—287403
                          for transgender and parenting students, Oct. 22, 2017.

Produced 9/3/2020                                                                                                Page 59 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 62 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287404—287404
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287405—287405
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287406—287406
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287407—287407
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287408—287408
                          for transgender and parenting students, Oct. 22, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287409—287409
                          for transgender and parenting students, Oct. 23, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287410—287410
                          for transgender and parenting students, Oct. 23, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287411—287411
                          for transgender and parenting students, Oct. 24, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287412—287412
                          for transgender and parenting students, Oct. 24, 2017.
                          Email from citizen accused of failing to report to Secretary DeVos, supporting rescission of prior
     AR_287413—287413
                          Title IX guidance, Oct. 24, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287414—287414
                          for transgender and parenting students, Oct. 24, 2017.
     AR_287415—287415     Email from citizen opposed to decision to rescind prior Title IX guidance, October 24, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287416—287416
                          for transgender and parenting students, Oct. 24, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287417—287417
                          for transgender and parenting students, Oct. 24, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287418—287418
                          for transgender and parenting students, Oct. 25, 2017.
                          Alan M. Gross, et al., "The Impact of Alcohol and Alcohol Expectancies on Male Perception of
     AR_287419—287427     Female Sexual Arousal in a Date Rape Analog", Experimental and Clinical
                          Psychopharmacology, 2001.
                          Chadi G. Abdallah, Steven, M. Southwick, and John H. Krystal, "Neurobiology of posttraumatic
     AR_287428—287430     stress disorder (PTSD): A path from novel pathophysiology to innovative therapeutics"
                          Neuroscience letters (2017).
                          Brian P. Marx and Alan M. Gross, "Date Rape: An Analysis of Two Contextual Variables"
     AR_287431—287443
                          Behavior Modification (Oct. 1995).
                          Brian P. Marx, Karen S. Calhoun and Amy E. Wilson, Lori A. Meyerson, "Sexual
     AR_287444—287451     Revictimization Prevention: An Outcome Evaluation" Journal of Consulting and Clinical
                          Psychology (2001)
                          Brian P. Marx, John P. Forsyth, Jennifer M. Lexington, "Tonic Immobility as an Evolved
     AR_287452—287468
                          Predator Defense: Implications for Sexual Assault Survivors" Amer. Psychological Assn'n (2008)
                          Brian P. Marx, Alan M. Gorss, and John P. Juergens, "The Effects of Alcohol Consumption and
     AR_287469—287491     Expectancies in an Experiemtnal Date Rape Analogue" "Journal of Psychopathology and
                          Behavioral Assessment (1997)
                          Brian P. Marx, Victoria Van Wie, and Alan M. Gross, "Date Rape Risk Factors: A Review and
     AR_287492—287510
                          Methodological Critique of the Literature" Aggression and Violent Behavior (1996)
                          Brian P. Marx, "Lessons Learned from the Last Twenty Years of Sexual Violence Research" J. of
     AR_287511—287516
                          Interpersonal Violence (Feb. 2005)
                          Ann M. Rasmusson and Chadi G. Abdallah, "Biomarkers for Treatment and Diagnosis" PTSD
     AR_287517—287530
                          Research Quarterly (2015)
                          Jose M. Soler-Baillo, Brian P. Marx, and Denise M. Sloan, "The psychophysiological correlates
     AR_287531—287543     of risk retention among victims and non-victims of sexual assault" Behaviour Research and
                          Therapy (2004)

Produced 9/3/2020                                                                                                Page 60 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 63 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                Description
                          Laurence Steinberg, "Risk Taking in Adolescence" Current Directions in Psychological Science
     AR_287544—287549
                          (2007)
                          Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_287550—287551
                          reforms, Oct. 25, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287552—287552
                          for transgender and parenting students, Oct. 25, 2017.
                          Email from citizen to Secretary DeVos seeking assistance with sexual assault allegation, Oct.
     AR_287553—287553
                          26,2017
     AR_287554—287555     Email from student to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 27, 2017.

     AR_287556—287556     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287557—287557
                          for transgender and parenting students, Oct. 27, 2017.
                          Email from citizen sharing article about a dean of charter school charged with rape, Oct. 27,
     AR_287558—287559
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287560—287560
                          for transgender and parenting students, Oct. 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287561—287561
                          for transgender and parenting students, Oct. 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287562—287562
                          for transgender and parenting students, Oct. 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287563—287563
                          for transgender and parenting students, Oct. 28, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287564—287564
                          for transgender and parenting students, Oct. 28, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287565—287565
                          for transgender and parenting students, Oct. 28, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287566—287566
                          for transgender and parenting students, Oct. 28, 2017.
                          Email from survivor to Secretary DeVos opposed to decision to rescind prior Title IX guidance,
     AR_287567—287567
                          Oct. 28, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287568—287568
                          for transgender and parenting students, Oct. 28, 2017.
                          Email from citizen to Secretary DeVos in support of rescission of Title IX guidance, October 29,
     AR_287569—287570
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287571—287571
                          for transgender and parenting students, Oct. 29, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287572—287572
                          for transgender and parenting students, Oct. 29, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287573—287573
                          for transgender and parenting students, Oct. 30, 2017.
                          Email from citizen to Secretary DeVos in support of rescission of Title IX guidance, October 27,
     AR_287574—287577
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287578—287578
                          for transgender and parenting students, Nov. 2, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287579—287579
                          for transgender and parenting students, Nov. 2, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287580—287580
                          for transgender and parenting students, Nov. 3, 2017.
                          Email from Kursat Pekgoz to Candice Jackson and Secretary DeVos re: Title IX Procedural
     AR_287581—287581
                          Limits and sending cases, Nov. 3, 2017.
                          Opinion, John Doe 2 v. President John W. Rosa, Nos. 1401748, 14-1749, (4th Cir., July 28,
     AR_287582—287612
                          2015)
Produced 9/3/2020                                                                                               Page 61 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 64 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                               Description
                          John Doe 2 v. The Citadel, Appellate Case No. 2015-001505 (SC Court of Appeals, September
     AR_287613—287624
                          27, 2017)
                          Opinion, Feminist Majority Foundation, et al., v. University of Mary Washington, et al., No.
     AR_287625—287635
                          3:17-cv-00344 (E.D. VA, September 19, 2017)
                          Memorandum and Order, Harbi v. Massachusetts Institute of Technology, (D. MA, September
     AR_287636—287652
                          2017)
                          Memorandum and Order, Jane Doe v. Brown University, (D. RI, September 2017)
     AR_287653—287666
     AR_287667—287674     K.T. v. Culver-Stockton College, (8th Cir. August 1, 2017)
                          OCR Enforcement Letter to President, Liberty University, OCR Case No., 11-16-2231, June 15,
     AR_287675—287676
                          2017,
                          OCR Enforcement Letter to President Oklahoma State University, Case No. 06032054, June 10,
     AR_287677—287684
                          2004.
                          OCR Enforcement Letter to Chancellor, University of Wisconsin-Madison, OCR Case No. 05-07-
     AR_287685—287702
                          2074, August 6, 2008
     AR_287703—287705     Ostrander v. Duggan et al., (8th Cir. September 2003)
     AR_287706—287713     Petition to Enforce the Procedural Limitations of Title IX
     AR_287714—287718     Roe v. Saint Louis University, 2009 WL 910738 (E.D. MO April, 2009)
     AR_287719—287755     Rost ex rel. K.C. v. Steamboat Springs RE-2 School District, (10th Cir. January, 2008)
     AR_287756—287775     Yeasin v. University of Kansas, No. 113, 098 (Kansas Court of Appeals, September 2015)
     AR_287776—287776     Email from student to Secretary DeVos in favor of Title IX reforms, Nov. 3, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287777—287777
                          for transgender and parenting students, Nov. 4, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287778—287778
                          for transgender and parenting students, Nov. 4, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287779—287779
                          for transgender and parenting students, Nov. 6, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287780—287780
                          for transgender and parenting students, Nov. 6, 2017.
     AR_287781—287781     Email from accused student to Secretary DeVos sharing personal story, Nov. 6, 2017
     AR_287782—287783     Letter from accused student to Secretary Devos sharing personal story, Nov. 6, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287784—287784
                          for transgender and parenting students, Nov. 6, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287785—287785
                          for transgender and parenting students, Nov. 7, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287786—287786
                          for transgender and parenting students, Nov. 7, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287787—287787
                          for transgender and parenting students, Nov. 7, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287788—287788
                          for transgender and parenting students, Nov. 7, 2017.
                          Email from student found responsible for sexual harassment to Secretary DeVos sharing personal
     AR_287789—287789
                          story, Nov. 8,2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287790—287790
                          for transgender and parenting students, Nov. 9, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287791—287791
                          for transgender and parenting students, Nov. 9, 2017.
     AR_287792—287792     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Nov. 10, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287793—287793
                          for transgender and parenting students, Nov. 11, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287794—287794
                          for transgender and parenting students, Nov. 12, 2017.

Produced 9/3/2020                                                                                               Page 62 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 65 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                Description
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287795—287795
                          for transgender and parenting students, Nov. 12, 2017.
                          Email from citizen to Secretary DeVos about allegation for not reporting at UC-Berkeley, Nov.
     AR_287796—287796
                          12, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287797—287797
                          for transgender and parenting students, Nov. 13, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_287798—287798
                          for transgender and parenting students, Nov. 13, 2017.
     AR_287799—287799     Email from citizen opposed to decision to rescind prior Title IX guidance, Nov. 10, 2017
     AR_287800—287800     Email from student opposed to decision to rescind prior Title IX guidance, Nov. 14, 2017
     AR_287801—287801     Forward of email from Jeff Nolan sharing draft NACUNOTE for meeting, Nov. 29, 2017
     AR_287802—287817     Draft, Jeffrey J. Nolan, "Promoting Fairness in Trauma-informed Investigation Training
                          Lara Stemple and Ilan H. Meyer, "The Sexual Victimization of Men in America: New Data
     AR_287818—287825
                          Challenge Old Assumptions", Am. J. of Public Health (June 2014)
                          Email from survivor to Secretary DeVos opposed to decision to rescind prior Title IX
     AR_287826—287826
                          guidance,Nov. 15, 2017
                          Email from student to Secretary DeVos opposed to decision to rescind prior Title IX
     AR_287827—287828
                          guidance,Nov. 16, 2017
                          Email from citizen to Secretary DeVos opposed to decision to rescind prior Title IX
     AR_287829—287829
                          guidance,Nov. 17, 2017
                          Email forwarding letter from student to Secretary DeVos opposed to rescission of Title IX
     AR_287830—287830
                          guidance, Nov. 17, 2017.
     AR_287831—287831     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Nov. 2017.
     AR_287832—287832     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Nov. 18 2017.
     AR_287833—287834     Email from accused student to Secretary DeVos seeking assistance with case, Nov. 20, 2017
                          Email from student to Secretary DeVos opposed to rescission of Title IX guidance, Nov. 22,
     AR_287835—287835
                          2017.
                          Brief of Plaintiffs-Appellants, Feminist Majority Foundation, et al., v. Univ. of Mary
     AR_287836—287895
                          Washington, et al., No. 17-2220 (4th Cir., Dec. 14, 2017)
                          Brief of Defendants-Appellees, Feminist Majority Foundation, et al., v. Univ. of Mary
     AR_287896—287943
                          Washington, et al., No. 17-2220 (4th Cir., Jan. 11, 2018)
                          Brief of Amici Curiae National Women's Law Center, et al., Feminist Majority Foundation, et
     AR_287944—288005
                          al., v. Univ. of Mary Washington, et al., No. 17-2220 (4th Cir., Dec. 19, 2017)
                          Brief of Amici Curiae Foundation for Individual Rights in Education et al., Feminist Majority
     AR_288006—288048
                          Foundation, et al., v. Univ. of Mary Washington, et al., No. 17-2220 (4th Cir., Jan. 18, 2017)
                          Brief of Amici Curiae National Education Assn'n, Feminist Majority Foundation, et al., v. Univ.
     AR_288049—288089
                          of Mary Washington, et al., No. 17-2220 (4th Cir., Dec. 19, 2017)
                          OCR Letter of Finding and Resolution Agreement, OCR Case No. 02-15-2085, SUNY-Buffalo
     AR_288090—288108
                          State, Nov. 2,2017
                          OCR Resolution Agreement with Milwaukee Public Schools, OCR Case No. 05-14-5003, Dec.
     AR_288109—288116
                          28,2017
                          Email from Kursat Pekgoz to Candice Jackson re: off-campus jurisidiction of Title IX, Jan. 25,
     AR_288117—288121
                          2018
     AR_288122—288122     Email from citizen opposed to decision to rescind prior Title IX guidance, Nov. 24, 2017
     AR_288123—288149     Kiobel v Royal Dutch Petroleum Co., 569 U.S. 108 (2013)
     AR_288150—288192     Morrison v National Australia Bank Ltd., 561 U.S. 247 (2010)
     AR_288193—288236     Slip Opinion, RJR Nabisco et al., v. European Community, et al., No. 15-138 (June 20,2016)
                          Slip Opinion, WESTERNGECO LLC v. ION GEOPHYSICAL CORP.., No. 16-1011 (June
     AR_288237—288257
                          22,2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288258—288258
                          for transgender and parenting students, Nov. 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288259—288259
                          for transgender and parenting students, Nov. 28, 2017.

Produced 9/3/2020                                                                                               Page 63 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 66 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288260—288260
                          for transgender and parenting students, Nov. 29, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288261—288261
                          for transgender and parenting students, Nov. 30, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288262—288262
                          for transgender and parenting students, Nov. 30, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288263—288263
                          for transgender and parenting students, Nov. 30, 2017.
                          Email from student to Secretary DeVos opposed to rescission of Title IX guidance, December 1,
     AR_288264—288264
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288265—288265
                          for transgender and parenting students, Dec. 3, 2017.
                          Email exchange with citizen who wrote to Secretary DeVos seeking assistance with sexual
     AR_288266—288267
                          assault allegation and supporting Title IX reforms, Sept. - Dec. 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288268—288268
                          for transgender and parenting students, Dec.10, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288269—288269
                          for transgender and parenting students, Dec.11, 2017.
                          Email from student to Secretary DeVos opposed to rescission of Title IX guidance, December 11,
     AR_288270—288270
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288271—288271
                          for transgender and parenting students, Dec.12, 2017.
     AR_288272—288272     Email from Kursat Pekgoz sharing paper on the plight of men, April 2, 2018.
     AR_288273—288275     John Doe, The Plight of Men: A Message to the Department of Education.
     AR_288276—288276     Email from Kursat K. Pekgoz, sharing bias report attachments, April 3, 2018.
                          Kursat K. Pekgoz, Bias Report Against the [OCR] San Francisco Office, OCR Case Nos. 09-13-
     AR_288277—288291
                          2294 & 09-16-2128, April 3, 2018.
     AR_288292—288293     OCR Letter to Kursat Pekgoz, Case No. 09-16-2128, March 8, 2016.
     AR_288294—288295     OCR Letter to Kursat Pekgoz, Case No. 09-16-2128, April 27, 2016.
     AR_288296—288298     Order, Dixon v. Kegan Allee, No. BS157112 (Superior Ct. of State of CA, Aug. 12, 2015)
                          Transcript of PI hearing, The People of the State of CA v. Armann Karim Premjee, No.
     AR_288299—288318
                          BA456846-1 (Superior Court of CA)
                          Order Granting Stay of Admin. Action, John Doe. v. Ainsley Carry, No. BS159332 (Superior
     AR_288319—288325
                          Court of CA, Nov. 13, 2015)
     AR_288326—288362     Appellate Decision, John Doe v. USC, No. B262917 (Court of Appeals of State of CA)
                          Order To Stay of Admin. Action, John Doe. v. Ainsley Carry, No. BS163736 (Superior Court of
     AR_288363—288365
                          CA, Aug. 1, 2016)
                          Judgement Granting Petition for Writ of Mandate, John Doe. v. Ainsley Carry, No. BS161569
     AR_288366—288371
                          (Superior Court of CA, Sept. 25, 2017)
     AR_288372—288372     Order, John Doe. v. Ainsley Carry, No. BS159332 (Second Applellate Dist., CA, Oc. 31, 2017)
                          Notice. Action, John Doe. v. Ainsley Carry, No. BS163736 (Superior Court of CA, Dec. 20,
     AR_288373—288389
                          2017)
                          David Cantor, et al., "Report on the AAU Campus Climate Survey on Sexual Assault and
     AR_288390—288553
                          Sexual Misconduct, USC, Westat, Sept. 11, 2015
                          Summary critique of Westat "Report on the AAU Campus Climate Survey on Sexual Assault
     AR_288554—288555
                          and Sexual Misconduct.
                          Ashe Schow, "USC asks students to detail sexual history" Washington Examiner, January 12,
     AR_288556—288558
                          2016
     AR_288559—288559     Email from Kursat C. Pekgoz to James Moore at USC, March 2, 2018
     AR_288560—288564     Email response to Kursat C. Pekgoz from James Moore at USC, March 3, 2018
                          Forum Post by former Title IX Officer from 2013-14, alleging biased procedures imposed by
     AR_288565—288565
                          OCR, Aug. 16,2015
     AR_288566—288569     Rachel Glago, "Consent is Required,

Produced 9/3/2020                                                                                               Page 64 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 67 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Baille Ahern, "COLUMN: USC Should Join Biden's Sexual Assault Initiative" Daily Trojan, Jan.
     AR_288570—288575
                          22, 2017
     AR_288576—288577     Chrisitian Chen, "Fighting Sexual Assault at USC and Beyond" Be Well USC, March 23, 2017
     AR_288578—288578     Photo from K. Pekgoz, "Kegan's ultraliberal bias"
                          Letter from Ainsley Carry, Auburn Univ., affirming hearing panel's recommendation, Dec. 1,
     AR_288579—288581
                          2001.
                          Robby Soave, "USC's Mandatory Title IX Quiz Teaches Students that Accuser's Feelings Always
     AR_288582—288583
                          Valid", Reason.com, Jan. 12, 2016
     AR_288584—288585     Email from Kursat Pekgoz re: ED FOIA Appeal, March 26, 2017
     AR_288586—288586     Copy of Text message from Kursat Pekgoz as "Proof of Blackmail"
                          Email from Terry Hartle at American Council on Education, to Secretary DeVos and Candice
     AR_288587—288587
                          Jackson sharing Higher Ed Principles on Proposed Rulemaking, Nov. 29,2017
                          Memorandum, from American Council on Education on behalf of Higher education associations,
     AR_288588—288592     to Secretary DeVos and Candice Jackson sharing Higher Ed Principles on Proposed Rulemaking,
                          Nov. 29,2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288593—288593
                          for transgender and parenting students, Dec.19, 2017.
                          Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_288594—288594
                          reforms, Dec. 27, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288595—288595
                          for transgender and parenting students, Jan. 27, 2018
     AR_288596—288596     Email from citizen to ED OCR sharing information from Voice of San Diego.org, March 7, 2018
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288597—288597
                          for transgender and parenting students, March 4, 2018
                          Email exchange with Randy Chapel in response to his Title IX materials regarding Western
     AR_288598—288600
                          Seminary, Dec. 15,2 017
     AR_288601—288602     Letter from Randy Chapel re: Western Seminary, Dec. 15, 2017
                          Email from Professor to Secretary DeVos sharing article on the ethics of offensive language,
     AR_288603—288604
                          March 19, 2018.
     AR_288605—288677     J. Angelo Corlett, "Taking Sexual Harassment Seriously" 2018
                          J. Angelo Corlett, "The Title IX Industrial Complex and The Rape of Due Process And
     AR_288678—288716
                          Academic Freedom
                          Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_288717—288717
                          sharing personal story, Dec. 14, 2017
                          Email from citizen to Secretary DeVos asking for rescission of annual faculty training on gender-
     AR_288718—288718
                          based harassment, Jan. 3,2018.
     AR_288719—288719     Email from student to Secretary DeVos opposed to rescission of Title IX guidance Jan. 4, 2018
     AR_288720—288720     Email from citizen to Secretary DeVos opposed to rescission of Title IX guidance Jan. 7, 2018
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288721—288721
                          for transgender and parenting students, Jan. 8, 2018.
     AR_288722—288725     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance Sept. 16, 2017
     AR_288726—288726     Email from citizen opposed to decision to rescind prior Title IX guidance, Sept. 16,   2017
     AR_288727—288728     Email from citizen opposed to decision to rescind prior Title IX guidance, Sept. 25,   2017
     AR_288729—288729     Email from citizen opposed to decision to rescind prior Title IX guidance, Sept. 17,   2017
     AR_288730—288732     Email from citizen opposed to decision to rescind prior Title IX guidance, Sept. 17,   2017
     AR_288733—288733     Email from student to Secretary DeVos opposed to rescission of Title IX guidance Sept. 25, 2017
     AR_288734—288734     Email from citizen to Secretary DeVos opposed to rescission of Title IX guidance
     AR_288735—288735     Email from citizen opposed to decision to rescind prior Title IX guidance, Sept. 18, 2017
     AR_288736—288737     Email from citizen opposed to decision to rescind prior Title IX guidance
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance, Sept. 18,
     AR_288738—288738
                          2017.

Produced 9/3/2020                                                                                                 Page 65 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 68 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance, Sept. 8,
     AR_288739—288739
                          2017.
     AR_288740—288740     Letter from citizen to Secretary DeVos opposed to Title IX reforms, Sept. 2017
     AR_288741—288742     Email from student to Secretary DeVos opposed to rescission of Title IX guidance Sept. 17, 2017
                          Email from citizen to Secretary DeVos in support of rescission of Title IX guidance Sept.
     AR_288743—288743
                          22,2017
     AR_288744—288744     Email from student to Secretary DeVos opposed to rescission of Title IX guidance Sept. 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September
     AR_288745—288746
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 18,
     AR_288747—288747
                          2017.
     AR_288748—288748     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Sept. 2017
                          Email from President of National Coalition for Men Carolinas to Candice Jackson supporting
     AR_288749—288749
                          Title IX reforms, Sept. 27, 2017
                          Email from citizen to Secretary DeVos iseeking assistance with sexual assault allegation, Jan. 24,
     AR_288750—288750
                          2018.
                          Jim Newberry and William E. Thro, "After the Dear Colleague Letter: Developing Enhanced
     AR_288751—288780
                          Due Process Protections for Title IX Sexual Assault Cases at Public Institutions"
     AR_288781—288781     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 20,
     AR_288782—288782
                          2017.
                          Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_288783—288784
                          sharing personal story with sexual assault allegation, Jan. 29, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288785—288785
                          for transgender and parenting students, Jan. 31, 2018.
                          Email from Cynthia Garrett (FACE) to Candice Jackson sharing FACE Family survey, Sept. 29,
     AR_288786—288787
                          2017
     AR_288788—288968     FACE Family Title IX Experience Survey
     AR_288969—288970     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 2, 2017.
     AR_288971—288972     Email from student to Secretary DeVos opposed to rescission of Title IX guidance, Jan. 17, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 23,
     AR_288973—288973
                          2017.
     AR_288974—288975     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
     AR_288976—288977     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
     AR_288978—288979     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
     AR_288980—288981     Letter from citizent to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
     AR_288982—288983     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
     AR_288984—288985     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance Oct. 2, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_288986—288986
                          for transgender and parenting students, Feb. 7, 2018.
     AR_288987—288988     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 2, 2017.

     AR_288989—289011     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 3, 2017.
     AR_289012—289013     Email from citizen to Secretary DeVos supporting reforms to standard of proof, Sept. 25, 2017
                          Letter from current and former student leaders to Secretary DeVos opposed to rescission of Title
     AR_289014—289016
                          IX guidance, Oct. 2017
     AR_289017—289017     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 25,
     AR_289018—289018
                          2017.

Produced 9/3/2020                                                                                                 Page 66 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 69 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                Description
     AR_289019—289019     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and sharing
     AR_289020—289021
                          Victim Impact Statement, Sept. 26, 2017.
     AR_289022—289022     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.

     AR_289023—289023     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Letter from student affairs professional to Secretary DeVos opposed to rescission of Title IX
     AR_289024—289025
                          guidance, Sept. 11, 2017.
     AR_289026—289026     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Sept. 2017.
     AR_289027—289027     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.

     AR_289028—289029     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.

     AR_289030—289031     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.

     AR_289032—289032     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September
     AR_289033—289033
                          2017.
     AR_289034—289034     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.

     AR_289035—289035     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Email from Kursat Pekgoz to Candice Jckson re: Janet Neapolitano letter's to Gov. Brown re: SB-
     AR_289036—289036
                          169, Oct. 5,2017
     AR_289037—289038     Letter from President of Univ. of CA to Governor Brown re: SB 169, September 25, 2017.
     AR_289039—289040     Letter from Kursat Pekgoz to Governor Brown re: SB-169.
                          Letter from Zonta Club of Rochester member opposed to rescinding Title IX guidance (Oct. 5,
     AR_289041—289041
                          2017)
                          Letter from Zonta Club of Rochester member opposed to rescinding Title IX guidance (Oct. 5,
     AR_289042—289042
                          2017)
     AR_289043—289043     Email from citizen supporting changes to Title IX processes (Oct. 5, 2017)
     AR_289044—289044     Email from citizen opposed to rescinding Title IX guidance
     AR_289045—289070     Title IX and Campus Sexual Assault (June 21, 2019)
     AR_289071—289072     Letter from accused supporting changes to Title IX processes (Oct. 6, 2017)
                          Letter from Zonta Club of Rochester member opposed to rescinding Title IX guidance (Oct. 5,
     AR_289073—289073
                          2017)
     AR_289074—289075     Email attaching Six-Year Campaign to Repeal the 2011 DCL
                          Stop Abusive and Violent Environments (SAVE), Six-Year Campaign to Repeal the 2011 Dear
     AR_289076—289085
                          Colleague Letter on Sexual Violence
     AR_289086—289086     Email to Secretary supporting changes to Title IX processes
     AR_289087—289087     Letter from citizen opposed to rescinding Title IX guidance (Oct. 2, 2017)
                          Letter from citizens to Secretary DeVos seeking assistance with sexual assault case (September
     AR_289088—289092
                          13, 2017)
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 1,
     AR_289093—289093
                          2017.
                          Letter from member of Zonta Club of Rochester to Secretary DeVos opposed to rescission of Title
     AR_289094—289094
                          IX guidance, September 27, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 10,
     AR_289095—289096
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, February 26,
     AR_289097—289098
                          2018.

Produced 9/3/2020                                                                                               Page 67 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 70 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance, September
     AR_289099—289100
                          29, 2017.
                          Letter from sexual assault survivor to President Trump opposed to rescission of Title IX
     AR_289101—289102
                          guidance, October 2017.
     AR_289103—289103     White House Acknowledgement of correspondence.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 26,
     AR_289104—289105
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289106—289106
                          for transgender and parenting students, March 11, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289107—289107
                          for transgender and parenting students, March 11, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289108—289108
                          for transgender and parenting students, March 11, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289109—289109
                          for transgender and parenting students, March 11, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289110—289110
                          for transgender and parenting students, March 16, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289111—289111
                          for transgender and parenting students, March 17, 2018.
                          Letter from Chief of Police, Wilmington, OH in support of new Title IX polices for sexual
     AR_289112—289112
                          assault, August 16, 2017.
     AR_289113—289114     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
     AR_289115—289115     Envelope
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289116—289116
                          for transgender and parenting students, March 22, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289117—289117
                          for transgender and parenting students, March 22, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289118—289118
                          for transgender and parenting students, March 22, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289119—289119
                          for transgender and parenting students, March 24, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289120—289120
                          for transgender and parenting students, March 23, 2018.
     AR_289121—289122     Email from citizen opposed to decision to rescind prior Title IX guidance, October 16, 2017
     AR_289123—289123     Letter from student opposed to decision to rescind prior Title IX guidance, October 9, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289124—289124
                          for transgender and parenting students, March 29, 2018.
                          Letter from citizen to Secretary DeVos opposed to preponderance of the evidence standard for
     AR_289125—289125
                          campus adjudications, March 30, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289126—289126
                          for transgender and parenting students, March 30, 2018.
                          Letter from citizen to Secretary DeVos supporting Title IX policy reforms and seeking assistance
     AR_289127—289227
                          with his case, October 10, 2017.
     AR_289228—289228     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, April 2, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289229—289229
                          for transgender and parenting students, April 2, 2018.
     AR_289230—289230     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, April 3, 2018.
     AR_289231—289231     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, April 3, 2018.
     AR_289232—289254     Supreme Court Opinion, Encino Motorcars v. Navarro, No. 16-1362 April 2, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289255—289255
                          for transgender and parenting students, April 11, 2018.

Produced 9/3/2020                                                                                               Page 68 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 71 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289256—289256
                          for transgender and parenting students, April 13, 2018.
                          Letter from citizen to Secretary DeVos forwarding email seeking assistance with sexual assault
     AR_289257—289261
                          case, October 16, 2017
                          Email from student to Secretary DeVos sharing research project on sexual assault victims, April
     AR_289262—289262
                          23, 2018.
     AR_289263—289266     Student Paper, "HELP! Stop Sexual Assault on College Campuses", April 22,2018.
                          Email to Secretary DeVos and several other state and local officials regarding sexual harassment
     AR_289267—289269
                          case, April 24,2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289270—289270
                          for transgender and parenting students, April 30, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289271—289271
                          for transgender and parenting students, May 4, 2018.
                          Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_289272—289272
                          seeking assistance with sexual assault allegation, May 7, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289273—289273
                          for transgender and parenting students, May 8, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289274—289274
                          for transgender and parenting students, May 8, 2018.
     AR_289275—289275     Email from citizen in support of rescinding prior Title IX guidance, May 8, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289276—289276
                          for transgender and parenting students, May 8, 2018.
                          Email from citizen to Secretary DeVos sharing copy of booklet on relationship violence and rape,
     AR_289277—289277
                          May 18, 2018.
     AR_289278—289302     Scott Allen Johnson, "Man-to-Man: When Your Partner Says "NO", 2d Ed., 2013.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289303—289303
                          for transgender and parenting students, May 26, 2018.
                          Open Letter from Survivors to Soka University of American Administration seeking reforms to
     AR_289304—289306
                          Student Misconduct Reporting Process.
     AR_289307—289307     Email from citizen to Secretary DeVos opposed to rescission of Title IX guidance, June 13, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289308—289308
                          for transgender and parenting students, June 18, 2018.
                          Email from National School Boards Assn'n to Candice Jackson (OCR) regarding cost of
     AR_289309—289309
                          proposed regulations, November 7, 2017.
                          Letter from the National School Boards Assn'n in response to ED's request for comment on
     AR_289310—289360
                          existing regulations, pursuant to 82 Fed. Reg. 28431 (June 22, 2017), September 19,2017.
                          Letter from Members of Congress to Candice Jackson (OCR) regarding participation in
     AR_289361—289362
                          Bipartisan Task Force to End Sexual Violence roundtable discussion, November 1, 2017.
                          Letter from accused student to Candice Jackson (OCR) sharing story and supporting changes to
     AR_289363—289365
                          Title IX investigations
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289366—289366
                          for transgender and parenting students, July 1, 2018.
                          Letter from student to Secretary DeVos regarding bystander intervention programs, June 30,
     AR_289367—289367
                          2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289368—289368
                          for transgender and parenting students, July 10, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289369—289369
                          for transgender and parenting students, July 10, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_289370—289370
                          for transgender and parenting students, July 11, 2018.
                          Email exchange with citizen opposed to decision to rescind prior Title IX guidance, November
     AR_289371—289372
                          13, 2017

Produced 9/3/2020                                                                                               Page 69 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 72 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                  Description
                          Letter from citizen to Secretary DeVos supporting rescission of Title IX guidance, November 13,
     AR_289373—289377
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, November 13,
     AR_289378—289379
                          2017.
                          Letter from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_289380—289381
                          sharing story of sexual assault allegation, October 27, 2017.
     AR_289382—289398     Sossamon v. Texas, et al, 563 U.S. 277 (2011
     AR_289399—289408     Pasqua v Metropolitan Life Ins Co., 101 F.3d 514 (7th Cir. 1996)
     AR_289409—289433     Duncan v Manager Dept of Safety City and County of Denver, 397 F.3d 1300 (10th Cir. 2005).
     AR_289434—289442     Gallant v Board of Trustees of California State University, 997 F.Supp. 1231 (N.D. Cal., 1998)
     AR_289443—289462     Scusa v Nestle USA Co Inc., 181 F.3d 958 (8th Cir. 1999)
     AR_289463—289496     Hocevar v Purdue Frederick Co., 223 F.3d 721 (8th Cir. 2000)
                          Email from student to Secretary DeVos opposed to decision to rescind prior Title IX guidance,
     AR_289497—289498
                          November 14, 2017
     AR_289499—289506     Wolfe v Fayetteville Arkansas School Dist, 648 F.3d 860 (8th Cir. 2011)
     AR_289507—289514     Steiner v Showboat Operating Co., 25 F.3d 1459 (9th Cir. 1994)
                          Letter from Senior VP and General Counsel at University of North Carolina to Candice Jackson
     AR_289515—289517     (OCR) seeking removal of Footnote 19 in 2017 Q&A on Campus Sexual Misconduct, November
                          28, 2017.
     AR_289518—289520     Email forwarding materials for EO 12866 Meeting on NPRM, September 19, 2018
                          Cora Peterson,et al., "Lifetime Economic Burden of Rape Among U.S. Adults", Am. J. Prev.
     AR_289521—289538
                          Med., 2017.
     AR_289539—289542     NAESV Campus Sexual Assault Policy Priorities, July 2015
                          NAESV Letter from Congress regarding Clery Act provisions in the proposed Prosper Act,
     AR_289543—289545
                          December 11, 2017.
     AR_289546—289615     Texas Statewide Sexual Assault Prevalence Study, August 2015.
     AR_289616—289623     Moeck v Pleasant Valley School District, 179 F.Supp.3d 442 (M.D. PA 2016)
                          Email from citizen to Secretary DeVos sharing story of past assault and asking for reforms,
     AR_289624—289625
                          November 30, 2017.
                          Letter from citizen to Secretary DeVos in support of rescinding prior Title IX guidance,
     AR_289626—289626
                          December 2017
                          Email to Secretary DeVos forwarding letter from Student Government Leaders opposed to
     AR_289627—289627
                          rescission of prior guidance, December 4, 2017
                          Letter from Student Government Leaders to Secretary DeVos opposed to rescission of Title IX
     AR_289628—289638
                          guidance, December 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, December
     AR_289639—289639
                          2017.
                          Letter from citizen to Secretary DeVos supporting rescission of Title IX guidance and reforms,
     AR_289640—289643
                          September 15, 2017.
                          Letter to Secretary DeVos from NY City Alliance Against Sexual Assault, NY State Coalition
                          Against Sexual Assault, Vera House, Santuary for Families, Safe Horizon, The Mount Sinai
                          Sexual Assault and Violence Intervention Program, Sexual Assault and Crime Victim Assistance
     AR_289644—289647
                          Program at Samaritan Hospital, Crime Victims Treatment Center and Safe Harbors of the Finger
                          Lakes seeking a meeting with Acting Assistant Secretary for Civil Rights, Candice Jackson,
                          November 13, 2017.
                          Letter from Senator Murray and other Senators to Secretary DeVos and Candice Jackson
     AR_289648—289654     expressing concerns with enforcement of Title IX and asking for responses to specific questions,
                          October 12, 2017.
                          Email from student to Secretary DeVos opposed to rescission of prior Title IX guidance,
     AR_289655—289656
                          November 21, 2017
                          Email from Kathryn Nash forwarding feedback from Title IX Coordinators about issues for
     AR_289657—289657
                          proposed regulations, December 13, 2017
                          Memorandum from Kathryn Nash and Stephen Vaughan to Candice Jackson re: Title IX
     AR_289658—289667
                          Coordinators and Comments on Proposed Title IX Rulemaking, December 13, 2017.

Produced 9/3/2020                                                                                              Page 70 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 73 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Letter from student to Secretary DeVos opposed to changes under Title IX without more
     AR_289668—289669
                          information, November 17, 2017.
                          Letter from student to Secretary DeVos opposed to changes under Title IX without more
     AR_289670—289670
                          information, December 7, 2017
                          Letter from student survivor to Secretary DeVos urging protections for survivors, December 1,
     AR_289671—289674
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, November 30,
     AR_289675—289676
                          2017.
     AR_289677—289677     Email from citizen in support of rescinding prior Title IX guidance, September 26, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, December 22,
     AR_289678—289679
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, December 5,
     AR_289680—289680
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, December 7,
     AR_289681—289681
                          2017.
     AR_289682—289683     Email exchange with citizen in support of rescinding prior Title IX guidance, December 27,
                          Email from anonymous to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_289684—289685
                          sharing personal story, December 27, 2017
     AR_289686—289687     Email exchange sharing studies and resources regarding sexual assault, January 16, 2018
                          Mary P. Koss, Jacquelyn W. White, Elise C. Lopez, "Victim Voice in Reenvisonsing Responses
     AR_289688—289699
                          to Sexual and Physical Violence Nationally and Internationally", Amer. Psychologist, 2017
                          Jacquelyn White and Holly Sienkiewicz, "Victim Empowerment, Safety, and Perpetrator
     AR_289700—289718     Accountability: Through Collaboration: A Crisis to Transformation Conceptual Model",
                          Violence Against Women, 2017
     AR_289719—289719     Email from SAVE to Candice Jackson (OCR) sharing SAVE's report, Believe the Victim.
     AR_289720—289737     Christopher Perry, SAVE, "'Believe the Victim:' The Transformation of Justice"
                          Sarah McMahon, Leila Wood, Julia Cusano, and Lisa M. Macri, "Campus Sexual Assault:
     AR_289738—289763
                          Future Directions for Research", Sexual Abuse, 2018
                          Email from Univ. of CA to OMB sharing letter from students discussed during meeting,
     AR_289764—289765
                          November 1, 2018
     AR_289766—289766     Imagine, Univ. of California
     AR_289767—289769     Letter to OMB from Associated Students of the Univ. of CA, October, 31, 2018
     AR_289770—289793     Martin v International Olympic Committee, 740 F.2d 670 (9th Cir. 1984)
     AR_289794—289794     Email sharing article on Restorative Justice
     AR_289795—289846     Arizona v. United States_ 567 U.S. 387 (2012)
     AR_289847—289897     Wyeth v. Levine_ 555 U.S. 555 (2009)
     AR_289898—289951     Farmer v Kansas State University, 2017 WL 980460 (D Kansas, 10th Cir, 2017)
     AR_289952—289962     Ostrander v Duggan, 341 F.3d 745 (8th Cir 2003)
     AR_289963—289981     Shrum ex rel Kelly v Kluck, 249 F.3d 773 (8th Cir 2001)
     AR_289982—289982     Email with citizen from OCR re: Unified Agenda and status of Title IX rulemaking, June 27,
     AR_289983—289993     Doe v Valencia College, 2018 WL 4354223 (11th Cir. 2018)
     AR_289994—290010     Cleveland Bd of Educ v Loudermill, 470 U.S. 532 (1985)
                          Comment on NPRM from Foundation for Individual Rights in Education for OMB Meeting, Oct.
     AR_290011—290015
                          16, 2018
     AR_290016—290053     Title IX Common Rule, 65 Fed. Reg. 52858 (Aug 30 2000)
                          Motion for Leave to file Amicus Brief by Law Professors, In re Thomas E. Price, No. 17-71121
     AR_290054—290089
                          (9th Cir.)
     AR_290090—290091     Order, In re: Thomas E. Price, No. 17-71121 (9th Cir., January 26, 2018)
     AR_290092—290092     Email subscription, Title IX Blog, post on standard of evidence, August, 30, 2019
                          Greetje Timmerman, "Adolescents' Psychological Health and Experiences with Unwanted Sexual
     AR_290093—290102
                          Behavior at School", Adolescence, Vol. 39, No. 156, Winter 2004
                          KC Johnson and Stuart Taylor, "Betsy Devos is right: In college sexual assault cases,due process
     AR_290103—290104
                          matters", USA Today, July 28, 2017

Produced 9/3/2020                                                                                              Page 71 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 74 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Tiana Lowe, "Dear Betsy: End the Kafkaesque Kangaroo Courts of Title IX", National Review,
     AR_290105—290111
                          July 24, 2017
                          Samantha Harris, "Accused Student Says He Was Told to 'Stay Quiet' About his Own Lack of
     AR_290112—290119
                          Consent", Reason.com, July 29, 2017
                          The Federalist, "College Students Falsely Accused of Sexual Assault Have a Good Couple of
     AR_290120—290123
                          Weeks", July 26, 2017
                          Hans von Spakovsky, "Campus Sexual Assault - Understanding the Problem and How to Fix It",
     AR_290124—290142
                          The Heritage Foundation - Legal Memorandum, July 25, 2017
                          Editorial, "Betsy DeVos asserts rights of accused in campus rape cases", Toledo Blade, July 29,
     AR_290143—290152
                          2017
                          Amy R. LaMendola, Schools or School Officials Liability for Unfair Disciplinary Action Against
     AR_290153—290440     Student Accused of Sexual Harassment or Assault, 34 A.L.R. 7th Art. 1 (2017)

                          Brian A. Pappas, ABUSE OF FREEDOM BALANCING QUALITY AND EFFICIENCY IN
     AR_290441—290466
                          FACULTY TITLE IX PROCESSES, 67 J. Legal Educ., 802 (2018)
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290467—290467
                          for transgender and parenting students, July 31, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290468—290468
                          for transgender and parenting students, August 2, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290469—290469
                          for transgender and parenting students, August 2, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290470—290470
                          for transgender and parenting students, August 2, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290471—290471
                          for transgender and parenting students, August 5, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290472—290472
                          for transgender and parenting students, August 6, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290473—290473
                          for transgender and parenting students, August 6, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290474—290474
                          for transgender and parenting students, August 9, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290475—290475
                          for transgender and parenting students, August 13, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290476—290476
                          for transgender and parenting students, August 14, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290477—290477
                          for transgender and parenting students, August 15, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290478—290478
                          for transgender and parenting students, August 15, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290479—290479
                          for transgender and parenting students, August 16, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290480—290480
                          for transgender and parenting students, August 16, 2018.
     AR_290481—290512     Guardians Assn v Civil Service Comn of City of New York, 463 U.S. 582 (1983)
     AR_290513—290525     Alexander v Choate, 469 U.S. 287 (1985)
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290526—290526
                          for transgender and parenting students, August 22, 2018.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290527—290527
                          for transgender and parenting students, August 26, 2018.
                          Email from citizen to Secretary DeVos in support of rescission of Title IX guidance, September
     AR_290528—290529
                          8, 2018
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance and protections
     AR_290530—290530
                          for transgender and parenting students, September 9, 2018.

Produced 9/3/2020                                                                                               Page 72 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 75 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                                 Description
                          Letter from Claire McCaskill to President Trump opposed to rescission of prior Title IX
     AR_290531—290533
                          guidance, Oct. 2, 2017.
     AR_290534—290536     Transmittal of letter and email to Secretary DeVos from Gov. Wolf (PA)
     AR_290537—290538     Email from citizen to Secretary DeVos opposed Title IX reforms, September 24, 2018.
                          Screenshot of data showing that 1 out of every 6 American women is a victim of attempted or
     AR_290539—290539
                          completed rape.
                          Email from citizen to Secretary DeVos opposed Title IX reforms and urging for the
     AR_290540—290540
                          reinstatement of the rescinded Title IX guidance, September 25, 2018.
                          Email from citizen to Secretary DeVos suggesting that schools and local police have a secure
     AR_290541—290541
                          website to report crime and violence in schools, Oct. 3, 2018.
                          Email from student to Secretary DeVos in support of some of the proposed changes to Title IX,
     AR_290542—290542
                          Oct. 18, 2018.
     AR_290543—290543     Email from citizen to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.
     AR_290544—290544     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290545—290545     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290546—290546     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290547—290547     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290548—290548     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290549—290549     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.
                          Email from student to Secretary DeVos in support of proposed Title IX regulations, Oct. 18,
     AR_290550—290550
                          2018.
                          Email from student to Secretary DeVos in support of proposed Title IX regulations, Oct. 18,
     AR_290551—290551
                          2018.
     AR_290552—290552     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.

     AR_290553—290553     Email from student to Secretary DeVos opposed to proposed Title IX regulations, Oct. 18, 2018.
                          Email from student survivor to Secretary DeVos opposed to proposed Title IX regulations, Oct.
     AR_290554—290554
                          18, 2018.
                          Letter from former students and survivors of abuse by Larry Nassar to Secretary DeVos and
     AR_290555—290558
                          Kenneth Marcus expressing concern with proposed (leaked) regulations, Nov. 1,2018
                          Letter from 123 law professors to Secretary DeVos and Kenneth Marcus expressing concern with
     AR_290559—290568
                          draft regulations, Nov. 8, 2018
                          Letter from Joshua Richards to Secretary DeVos sending proposed model Title IX policy, May
     AR_290569—290570
                          28, 2019
     AR_290571—290597     Joshua Richards, Proposed Model Title IX Policy
     AR_290598—290598     Email from citizen to Secretary DeVos opposed to proposed regulations, November 14, 2018.
     AR_290599—290599     Email from citizen to Secretary DeVos supporting proposed regulations, November 15, 2018.
     AR_290600—290600     Email from citizen to Secretary DeVos opposed to proposed regulations, November 16, 2018.
     AR_290601—290601     Email from citizen to Secretary DeVos opposed to proposed regulations, November 16, 2018.
     AR_290602—290602     Email from citizen to Secretary DeVos opposed to proposed regulations, November 19, 2018.
     AR_290603—290603     Email from citizen to Secretary DeVos opposed to proposed regulations, November 19, 2018.
     AR_290604—290606     Email from citizen to Secretary DeVos supporting proposed regulations, November 19, 2018.
     AR_290607—290607     Email from citizen to Secretary DeVos opposed to proposed regulations, November 20, 2018.
     AR_290608—290608     Email from citizen to Secretary DeVos opposed to proposed regulations, November 20, 2018.
                          Opinion, Feminists Majority Foundation, et. al., v Univ. of Mary Washington, No. 17-2220 (4th
     AR_290609—290697
                          Cir. Dec. 19, 2018)
     AR_290698—290700     Email re: press article about Doe v. Rhodes College case, June 21, 2019.

Produced 9/3/2020                                                                                               Page 73 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 76 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                                 Description
     AR_290701—290713   Order, Doe v. Rhodes College, NO. 2:19-cv-02336 (W.D. TN, June 14, 2019)
                        Campus PRISM Project Brief, Distinguishing Campus Restorative Justice from Mediation,
     AR_290714—290716
                        August 2016
                        Farnaz Farkish Thompson, ELIMINATING A HOSTILE ENVIRONMENT TOWARDS
                        COLLEGES AND UNIVERSITIES: AN EXAMINATION OF THE OFFICE FOR CIVIL
     AR_290717—290739
                        RIGHTS UNCONSTITUTIONAL PROCESS AND PRACTICES, 28 Regent U. L. Rev. 225
                        (2015-2016)
     AR_290740—290742   Higher Education Act, Section 1011a: Protection of student speech and association rights
     AR_290743—290744   OCR Assurance of Compliance with Civil Rights Laws
     AR_290745—290785   Opinion, Haidak v. Univ. of MA-Amherst, No. 18-1248 (1st Cir. Aug. 6, 2019)
     AR_290786—290786   Excerpts from Clery Act Handbook re: fondling
                        Claude A. Mellins, et al., "Sexual assault incidents among college undergraduates: Prevalence
     AR_290787—290809
                        and factors associated with risk"PLoS ONE 12(11)
                        Email from Liz King, The Leadership Conference on Civil and Human Rights, to Kenneth
     AR_290810—290811   Marcus, Assistant Secretary for Civil Rights, forwarding letter from civil rights community
                        urging retention of Title IX guidance, June 27, 2018.
                        Letter from The Leadership Conference on Civil and Human Rights and 23 other organizations
     AR_290812—290813   to Kenneth Marcus, Assistant Secretary for Civil Rights, urging retention of Title IX guidance,
                        June 27, 2018.
                        Email exchange between Kursat Christoff Pekgoz and Candice Jackson regarding Title IX issues,
     AR_290814—290818
                        January 2018
                        Letter from Catherine Lhamon, Assistant Secretary for Civil Rights to Greg Lukianoff, President,
     AR_290819—290820   of FIRE, regarding definition of hostile environment and due process concerns, November 14,
                        2013.
                        Kursat Christoff Pekgoz, Petition to Enforce the Jurisdictional Limitations that Govern Title IX
     AR_290821—290826
                        Jurisdiction
                        Letter to OMB from Suzanne Taylor, Interim Univ. of CA Systemwide Title IX Coordinator
     AR_290827—290829
                        outlining concerns with September 2018 version of proposed regulations, November 15, 2018
     AR_290830—291449   Write-in Campaign to Extend the Comment Period for the NPRM amending T. IX (1870-AA14)
                                                               VOL07 (Disc 7 of 7)
                                                      Folder 10 Other Sources Considered
     AR_291450—291987   Write-in Campaign to Extend the Comment Period for the NPRM amending T. IX (1870-AA14)
     AR_291988—291988   Listserv press updates from helpsaveoursons.com
     AR_291989—291990   Listserv press updates from helpsaveoursons.com
     AR_291991—291992   Listserv press updates from helpsaveoursons.com
     AR_291993—291993   Listserv press updates from helpsaveoursons.com
     AR_291994—291994   Listserv press updates from helpsaveoursons.com (Apr. 14 2018)
     AR_291995—291995   Listserv press updates from helpsaveoursons.com (Mar. 17 2018)
     AR_291996—291996   Listserv press updates from helpsaveoursons.com
     AR_291997—291997   Listserv press updates from helpsaveoursons.com (May 26, 2018)
     AR_291998—291998   Listserv press updates from helpsaveoursons.com (May 19, 2018)
     AR_291999—291999   Listserv press updates from helpsaveoursons.com (June 23, 2018)
     AR_292000—292000   Listserv press updates from helpsaveoursons.com (June 8, 2018)
     AR_292001—292001   Listserv press updates from helpsaveoursons.com (July 14, 2018)
     AR_292002—292002   Listserv press updates from helpsaveoursons.com (Aug. 11, 2018)
     AR_292003—292003   Listserv press updates from helpsaveoursons.com (Aug. 4, 2018)
     AR_292004—292004   Listserv press updates from helpsaveoursons.com (July 28, 2018)
     AR_292005—292005   Listserv press updates from helpsaveoursons.com (Aug. 25, 2018)
     AR_292006—292006   Listserv press updates from helpsaveoursons.com (Sep. 1, 2018)
     AR_292007—292007   Listserv press updates from helpsaveoursons.com (Oct. 5, 2018)
     AR_292008—292008   Listserv press updates from helpsaveoursons.com (Sep. 14, 2018)
     AR_292009—292009   Listserv press updates from helpsaveoursons.com (Sep. 29, 2018)
     AR_292010—292010   Listserv press updates from helpsaveoursons.com (Oct. 13, 2018)
     AR_292011—292011   Listserv press updates from helpsaveoursons.com (Sep. 8, 2018)

Produced 9/3/2020                                                                                            Page 74 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 77 of 113

                     INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
       Bates Number                                                Description
     AR_292012—292012   Listserv press updates from helpsaveoursons.com (Oct. 20, 2018)
     AR_292013—292013   Listserv press updates from helpsaveoursons.com (Oct. 25, 2018)
     AR_292014—292014   Listserv press updates from helpsaveoursons.com (Nov. 9, 2018)
     AR_292015—292434   Leadership Conference on Civil and Human Rights, Write in Campaign, Protect Students' Rights
     AR_292435—292436   Email from citizen supporting changes to Title IX, September 13, 2017.
                        Letter from accused citizen to Secretary DeVos seeking support with prior sexual assault
     AR_292437—292438
                        allegation, October 1, 2017.
     AR_292439—292441   Letter from citizen to Secretary DeVos supporting Title IX reforms, December 28, 2017.
                        Email from citizen to Secretary DeVos and Candice Jackson supporting work of Title IX reform
     AR_292442—292444
                        and sharing personal story, October 11, 2018.
     AR_292445—292446   Email exchange with citizen in support of rescinding prior Title IX guidance, May 22, 2017
     AR_292447—292448   Email from NCFMC to OCR regarding recommendations for regulatory changes, June 23, 2017
                        National Coalition for Men Carolinas Remedies to Improve Due Process for Title IX Cases
     AR_292449—292450
                        Related to Sexual Misconduct or Harassment, June 22, 2017
                        OCR response to email from citizen to Secretary DeVos in support of rescinding prior Title IX
     AR_292451—292455
                        guidance and sharing personal story, on, May 22, 2017.
                        Email response to citizen opposed to decision to rescind prior Title IX guidance, September 27,
     AR_292456—292457
                        2017
                        Letter from citizen to Secretary Devos regarding changes to standard of evidence, February
     AR_292458—292458
                        22,2017
                        Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_292459—292460
                        seeking assistance with sexual assault allegation, August 18, 2017.
     AR_292461—292462   Email from citizen to Secretary DeVos supporting Title IX reforms, September 11,2017
                        Response to citizen email to Secretary DeVos in support of rescission of Title IX guidance, May
     AR_292463—292464
                        22, 2017.
                        Response to citizen email to Secretary DeVos in support of rescission of Title IX guidance, July
     AR_292465—292468
                        5, 2017.
                        Response to citizen email to Secretary DeVos opposed to rescission of Title IX guidance,
     AR_292469—292470
                        September 11, 2017.
                        Response to student email to Secretary Devos sharing personal story and opposed to rescission of
     AR_292471—292473
                        Title IX guidance, July 19, 2017
                        Opinion, DTH Media Corp, et al. v, Folt, et al., NO. COA 17-871 (Court of Appeals of NC,
     AR_292474—292500
                        April 17, 2018)(FERPA case)
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, received
     AR_292501—292502
                        September 25, 2017.
                        Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance and
     AR_292503—292503
                        seeking assistance with sexual harassment case, September 22, 2017.
                        Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, September
     AR_292504—292504
                        2017.
     AR_292505—292505   Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, 2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 20,
     AR_292506—292506
                        2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 25,
     AR_292507—292507
                        2017.
                        Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, September 25,
     AR_292508—292509
                        2017.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 21,
     AR_292510—292511
                        2017.
     AR_292512—292514   Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance.
                        Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 28,
     AR_292515—292517
                        2017.
     AR_292518—292518   Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, 2017.
                        Email from citizen to Secretary DeVos in support of rescinding prior Title IX guidance,
     AR_292519—292520
                        September 25, 2017.

Produced 9/3/2020                                                                                            Page 75 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 78 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                          Letter from survivor to Secretary DeVos opposed to rescission of Title IX guidance,September
     AR_292521—292521
                          28, 2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292522—292523
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 17,
     AR_292524—292525
                          2017.
     AR_292526—292527     Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance.
                          Letter from citizen to Secretary DeVos explaining effect of Title Guidance on military cases,
     AR_292528—292529
                          September 25, 2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292530—292531
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292532—292533
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292534—292535
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292536—292537
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292538—292539
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292540—292541
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2,
     AR_292542—292543
                          2017.
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance and sharing
     AR_292544—292546
                          personal story, October 2, 2017.
                          Letter from citizen to Secretary DeVos re: NWCL letter to Editor in and preponderance of the
     AR_292547—292570
                          evidence standard for campus adjudications, September 25, 2017.
     AR_292571—292572     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 25,
     AR_292573—292573
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 25,
     AR_292574—292574
                          2017.
     AR_292575—292575     Letter from citizen to Secretary DeVos expressing concern with Title IX reforms, Oct. 2017
     AR_292576—292576     Letter from student to Secretary DeVos opposed to changes in Title IX, Oct. 3, 2017
     AR_292577—292577     Letter from citizen to Secretary DeVos opposed to Title IX reforms, Oct. 3, 2017
     AR_292578—292579     Letter from citizen to Secretary DeVos opposed to Title IX reforms, Sept. 25, 2017
     AR_292580—292580     Letter from student to Secretary DeVos opposed to Title IX reforms, Sept. 11, 2017
     AR_292581—292581     Letter from student to Secretary DeVos opposed to Title IX reforms, Oct. 3, 2017
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 11,
     AR_292582—292583
                          2017.
     AR_292584—292584     Letter from student to Secretary DeVos opposed to Title IX reforms, Sept. 11, 2017
     AR_292585—292585     Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, Oct. 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 3,
     AR_292586—292587
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 3,
     AR_292588—292589
                          2017.
                          Letter from student to Secretary DeVos opposed to rescission of Title IX guidance, October 3,
     AR_292590—292590
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, September 24,
     AR_292591—292591
                          2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 3,
     AR_292592—292592
                          2017.

Produced 9/3/2020                                                                                               Page 76 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 79 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD
        Bates Number                                               Description
                          Letter from survivor to Secretary DeVos opposed to rescission of Title IX guidance, October
     AR_292593—292593
                          2017.
     AR_292594—292595     Letter from student to Secretary DeVos opposed to Title IX reforms, Oct. 2017
     AR_292596—292597     Letter from citizen to Secretary DeVos opposed to weakening Title IX protections, Sept. 23, 2017
     AR_292598—292598     Letter from student to Secretary DeVos opposed to Title IX reforms, Sept. 18, 2017
     AR_292599—292599     Letter from citizen to Secretary DeVos opposed to Title IX reforms, Sept. 26, 2017
                          Letter from member of Zonta Club of Rochester to Secretary DeVos opposed to rescinding Title
     AR_292600—292600
                          IX protections, Sept. 26, 2017
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance, September
     AR_292601—292601
                          28, 2017.
                          Letter from citizen to Secretary DeVos in support of rescission of Title IX guidance, October 5,
     AR_292602—292604
                          2017.
                          Letter from parents to Secretary DeVos opposed to rescission of Title IX guidance, October 6,
     AR_292605—292606
                          2017.
                          Email from sexual assault researchers forwarding letter to Secretary DeVos opposed to rescission
     AR_292607—292607
                          of Title IX guidance, October 23, 2017.
                          Letter from sexual assault survivor advocates and researchers to Secretary DeVos opposed to
     AR_292608—292612
                          rescission of Title IX guidance, October 2017.
                          Letter from Student Association at Saginaw Valley State University to Secretary DeVos opposed
     AR_292613—292614     to rescission of Title IX guidance and attaching resolution affirming their commitment against
                          sexual assault on campuses, October 19, 2017.
                          Letter from citizen to Secretary DeVos opposed to rescission of Title IX guidance, October 26,
     AR_292615—292615
                          2017.
                          Email from citizen to Secretary DeVos asking her to engage in a nationwide listening tour to
     AR_292616—292617
                          hear from survivors, October 26, 2017.
     AR_292618—292618     Email from student opposed to rescission of prior Title IX guidance, October 4, 2017
     AR_292619—292620     Email response to citizen seeking information about restorative justice, November 28, 2017
                          Email response to citizen opposed to decision to rescind prior Title IX guidance, December 4,
     AR_292621—292622
                          2017
     AR_292623—292623     Letter from citizen opposed to decision to rescind prior Title IX guidance.
     AR_292624—292624     Letter from citizen opposed to decision to rescind prior Title IX guidance.
     AR_292625—292626     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292627—292627     Image, Fellowship of Christian Athletes
                          Email response to citizen opposed to decision to rescind prior Title IX guidance, December 8,
     AR_292628—292629
                          2017
     AR_292630—292631     Email response to citizen supporting rescission of prior Title IX guidance, September 8, 2017
                          Email response to citizen opposed to decision to rescind prior Title IX guidance, December 8,
     AR_292632—292633
                          2017
                          Email response to Lisa Anderson, Exec. Director of Atlanta Women for Equality, regarding
     AR_292634—292635
                          opposition to rescission of prior Title IX guidance, December 8, 2017
                          Email from citizen opposed to annual faculty training on gender-based harassment under VAWA
     AR_292636—292637
                          and Clery Act., January 3, 2018.
                          Letter from President of Ashland University writing in opposition to proposed changes to Title
     AR_292638—292641
                          IX, January 2018.
                          Internal OCR email sharing Memorandum from Council of Christian Colleges and Universities
     AR_292642—292642
                          re: meaning of "controlled by a religious organization" in Title IX, January 23, 2018.
                          Memorandum from Council of Christian Colleges and Universities re: meaning of "controlled by
     AR_292643—292644
                          a religious organization" in Title IX, Executive Summary, January 23, 2018.
                          Memorandum from Council of Christian Colleges and Universities re: meaning of "controlled by
     AR_292645—292652
                          a religious organization" in Title IX, January 23, 2018.
                          Email exchange between OCR staff and Legislative Assistant at the Council of Christian
     AR_292653—292656
                          Colleges and Universities re: Title IX religious exemption, Feb. - March 2018.
     AR_292657—292657     Internal ED Email re: ACE Issue brief, September 26,2017.

Produced 9/3/2020                                                                                               Page 77 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 80 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Issue Brief, U.S. Dept. of Education OCR Withdraws 2011 DCL, Confirms Intention to Issue
     AR_292658—292662     new Title IX Regulations, and Issues Interim Guidance in the form of a Q&A, American Counsel
                          on Education.
                          Internal ED OCR email regarding information from Title IX Listening Session Attendee, Shan
     AR_292663—292663
                          Wu.
                          Internal Notes regarding Title IX Listening Session Attendees on October 24, 2017, bio of Shan
     AR_292664—292664
                          Wu.
                          ShanWu blog, High Turnover at university creates instability for sexual assault survivors who
     AR_292665—292666
                          need services, April 21, 2017.
                          OCR Letter to National School Boards Assn'n responding to concerns with OCR's October
     AR_292667—292675
                          26,2010 Dear Colleague Letter on harassment and bullying, Mach 25, 2011.
                          Email response to citizen seeking transcript of the Secretary's July Summit and timeframe for
     AR_292676—292677
                          new guidance, November 7, 2017.
                          Brittany Bull, "Raped Abroad: Extraterritorial Application of Title IX for American University
     AR_292678—292721
                          Students Sexually Assaulted While Studying Abroad", Northwestern Univ. Law Review, 2017.
     AR_292722—292725     Email response to citizen seeking information about Title IX reforms, December 4, 2017.
                          Email response to accused student who sought assistance from Secretary DeVos with his
     AR_292726—292727
                          investigation, December 8, 2017.
     AR_292728—292729     Email response to citizen seeking changes to Title IX policies, December 8, 2017
     AR_292730—292731     Email response to citizen seeking assistance with sexual assault investigation, August 18, 2017.
     AR_292732—292733     Email response to citizen seeking assistance with sexual assault investigation, December 8, 2017.
                          Email response to citizen opposed to decision to rescind prior Title IX guidance, December 8,
     AR_292734—292735
                          2017
                          Email exchange with citizen opposed to decision to rescind prior Title IX guidance, September 8,
     AR_292736—292736
                          2017
     AR_292737—292737     Email exchange with citizen in support of rescinding prior Title IX guidance, September 8, 2017
     AR_292738—292739     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292740—292741     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292742—292742     Email exchange with citizen in support of rescinding prior Title IX guidance, September 11,
     AR_292743—292744     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
                          Email exchange with citizen opposed to decision to rescind prior Title IX guidance, September 8,
     AR_292745—292745
                          2017
                          Email exchange with citizen opposed to decision to rescind prior Title IX guidance, December 8,
     AR_292746—292747
                          2017
     AR_292748—292749     Email exchange with citizen opposed to rescission of prior Title IX guidance, September 8, 2017
     AR_292750—292751     Email exchange with citizen opposed to rescission of prior Title IX guidance, December 8, 2017
     AR_292752—292752     Email exchange with citizen in support of rescinding prior Title IX guidance, September 8, 2017
     AR_292753—292754     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292755—292758     Email response to student survivor opposed to rescission of prior guidance, December 8, 2017.
     AR_292759—292761     Email from student survivor opposed to rescission of Title IX guidance, July 19, 2017.
     AR_292762—292763     Email response to citizen objecting to statement about false accusations, December 8, 2017.
     AR_292764—292764     Email from citizen opposed to statement about false accusations, July 13, 2017
     AR_292765—292766     Email response to citizen opposed to changes in standard of evidence, December 8, 2017.
     AR_292767—292767     Email exchange with citizen in support of rescinding prior Title IX guidance, September 8, 2017
     AR_292768—292768     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292769—292770     Email exchange with citizen in support of rescinding prior Title IX guidance, September 11,
     AR_292771—292772     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
     AR_292773—292774     Email exchange with citizen in support of rescinding prior Title IX guidance, September 8, 2017
     AR_292775—292776     Email exchange with citizen in support of rescinding prior Title IX guidance, December 8, 2017
                          Email sharing resources on campus sexual violence and women and girls with disabilities,
     AR_292777—292779
                          January 12, 2018.
                          Kathleen C. Basile, Matthew J. Breiding, Sharon G. Smith, "Disability and Risk of Recent
     AR_292780—292785
                          Sexual Violence in the United States", Am, J. Public Health, 2016.

Produced 9/3/2020                                                                                               Page 78 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 81 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                          Invitation from National Council on Disability for release of Not on the Radar: Sexual Assault of
     AR_292786—292786
                          College Students with Disabilities.
     AR_292787—292788     Email sharing article on bystander interventions for bartenders, January 10, 2018
                          Mary P. Koss, Jacquelyn W. White, Elise C. Lopez, "Victim Voice in Reenvisioning Responses
     AR_292789—292800
                          to Sexual and Physical Violence Nationally and Internationally", American Psychologist, 2017.
     AR_292801—292801     Email from citizen to OCR regarding scope of Title IX, June 20, 2017.
     AR_292802—292807     2016-2017 Carleton College Title IX Lead Team Annual Report, Sept. 2017
                          Brown University, Office of Title IX and Gender Equity, Annual Outcome Report, Issued Oct.
     AR_292808—292813
                          2017
     AR_292814—292821     California State University Bakersfield, Annual Report Title IX, July 1, 2018- June 30, 2019
     AR_292822—292828     CA State Univ. Chico, 2016-2017 Statistical Review of Title IX Reporting Activity
     AR_292829—292833     CA State University San Marcos, Annual Report for July 1, 2016-July 1, 2017
     AR_292834—292838     CA State Univ., Fullerton AY 2-16-2017 Title IX and Gender Equity Annual Report
     AR_292839—292851     Cal-Poly-Pomona, FY-2016-17, Annual Title IX Report
     AR_292852—292852     Hamilton College HSMB Report, 2015-16
     AR_292853—292871     Harvard, Title IX Office Annual Report, 2015-2016
     AR_292872—292889     Indiana University, Annual Report, 2018-2019, Office of Institutional Equity and Title IX
     AR_292890—292895     Michigan State University, Office of Institutional Equity, Title IX Annual Report, 2016-2017
                          San Francisco State Univ., Office of the VP for Student Affairs and Enrollment Management,
     AR_292896—292897
                          Equity Programs & Compliance, FY 2016-2017 Annual Report
     AR_292898—292913     San Jose State Univ., Title IX Annual Report, FY 2016-2017
     AR_292914—292914     Standford Univ. 2016-17 Title IX Report July 2018
     AR_292915—292918     CA State Univ., Stanislaus State, Title IX Annual Report, July 2016 to June 2017
     AR_292919—292923     Southwestern University, Title IX Compliance Committee, Annual Report, 2017-2018
     AR_292924—292936     University of Montana, Title IX Annual Assessment, Academic year, 2016-2017
                          The University of Chicago, Reports of Harassment, Discrimination and Sexual Misconduct
     AR_292937—292941
                          Involving UChicago Students between July 1, 2014 and June 30,2017
                          UCLA, Office of the Vice Chancellor-Equity, Diversity and Inclusion, Public Accountability
     AR_292942—292960
                          Report 3.0, July 2016-June 2017
     AR_292961—293064     University of Connecticut, 2017 Report Pursuant to CT General Statues Section 10a-55m,
     AR_293065—293091     University of Michigan, Annual Report Regarding Prohibited Conduct, July 2016- June 2017
     AR_293092—293261     University of Missouri, Office for Civil Rights & Title IX, 2015-2016 Annual Report
                          University of Missouri at St. Louis, Title IX and Equity Office, Annual Title IX Report, August
     AR_293262—293275
                          1, 2018 through July 31, 2019
     AR_293276—293301     University of Missouri- Kansas City, 2016-2017 Title IX Annual Report
     AR_293302—293334     University of Oregon, Annual Report of the Title IX Coordinator, 2016
                          University of Portland, Report of the Title IX Ad Hoc Committee, Executive Summary, January
     AR_293335—293343
                          22, 2018
                          The University of Tennesee, Chattanooga, Campus Report, April 2018, Sexual Misconduct,
     AR_293344—293356
                          Relationship Violence and Stalking
     AR_293357—293385     University of Wisconsin System Annual Report on Sexual Assault and Harassment, 2016
     AR_293386—293396     University of South Florida, Title IX Committee Annual Report to the President, 2016-2017
     AR_293397—293421     University of Tennessee, Knoxville, Office of Title IX, Annual Report, January - Dec. 2017
                          Angela F. Amar, et al., "Administrators' Perceptions of College Campus Protocols, Response,
     AR_293422—293437     and Student Prevention Efforts for Sexual Assault", Violence and Victims, Vol. 29, November 4,
                          2014.
                          Tara N. Richards, "An Updated Review of Institutions of Higher Education's Responses to
     AR_293438—293467     Sexual Assault: Results From a Nationally Representative Sample" Journal of Interpersonal
                          Violence, 2019.
                          Christopher P. Krebs, Christine Lindquist, Tara D. Warner, Bonnie S. Fisher, and Sandra L.
     AR_293468—293578
                          Martin, "The Campus Sexual Assault Study", National Institute of Justice, October 2007
                          Jacquelyn D. Wiersma-Mosley and James DiLoreto, "The Role of T. IX Coordinators on College
     AR_293579—293592
                          and University Campuses" Behaviorla Sciences, April 5, 2018

Produced 9/3/2020                                                                                                Page 79 of 79
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 82 of 113

                          INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD




        Bates Number                                                   Description
                                                                         VOL08
                                                               Folder 11 Final AR Prod 02
                             Write-in campaign to Extend the Comment Period for the NPRM amending Title IX (1870-
     AR_293593—294859
                             AA14)
     AR_294860—294860        OCR RIA WORKBOOK REVISED for FINAL RULE
                             Response to December 19, 2018 Freedom of Information Act Request from National Center for
     AR_294861—294931
                             Youth Law re: RIA in NPRM
                             California State University at Long Beach, Title IX Coordinator's Annual Report, July 1, 2016 -
     AR_294932—294933
                             Jun 30, 2017
     AR_294934—294939        Princeton University, Sex Discrimination and Sexual Misconduct Discipline Report 2016-2017
     AR_294940—294951        MIT Annual Report, 2017-18
     AR_294952—294960        Response to appeal from FOIA from National Center for Youth Law
     AR_294961—294976        Grinnell College, Title IX Report FY 2017




Continued from 9/3/2020                                                                                                  Page 80
Produced 10/9/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 83 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                                                                          VOL09
                                                               Folder 12 Final AR Prod 03
     AR_294977—294977      Internal ED email regarding meeting with outside party, May 18, 2018.
                           Email exchange with outside party regarding Wall Street Journal piece discussed on the
     AR_294978—294979
                           Association of American University staff listmail, February 16, 2018.
                           ED email exchange about setting up a meeting with the NYC Alliance Against Sexual Assault,
     AR_294980—294980
                           December 13, 2017.
                           William F. Flack, Jr., et al, Risk Factors and Consequences of Unwanted Sex Among University
     AR_294981—294999      Students, Hooking up, Alcohol, and Stress Response, J. of Interpersonal Violence, February
                           2007.
                           William F. Flack, Jr., et al., Some Types of Hookups May be Riskier Than Others for Campus
     AR_295000—295007
                           Sexual Assault, Psychological Trauma: Theory, Research, Practice and Policy, 2016.
                           William F. Flack, Jr. et al., Sexual Assault Victimization Among Female Undergraduates During
     AR_295008—295021
                           Study Abroad: A Single Campus Survey Study, J. of Interpersonal Violence, 2015.
                           William F. Flack, Jr., Melissa E. Milanak, and Matthew O. Kimble, Emotional Numbing in
     AR_295022—295026      Relation to Stressful Civilian Experiences Among College Students, J. of Traumatic Stress,
                           October 2005.
                           Excerpt from William F. Flack, Jr., and Melissa E. Milanak, Date Rape/Acquaintance Rape,
     AR_295027—295029
                           2012.
                           Kevin M. Swartout and William F. Flack, Jr., Chapter 23 of The Routledge International
     AR_295030—295041
                           Handbook of Violence Studies, 2019
                           William F. Flack, Jr., et al., "The Red Zone" Temporal Risk for Unwanted Sex Among College
     AR_295042—295061
                           Students, J. of Interpersonal Violence, 2008.
     AR_295062—295062      Letter from ED to DOJ, transmitting the NPRM, per EO 12250, June 8, 2018
                           California Legislative Information from the 2015-2016 Regular Session, Assembly Bill No. 968,
     AR_295063—295064
                           adding Section 66304 to the Education Code, February 26, 2015
                           Doris F. Chang, Biing-Jiun Shen, David T. Takeuchi, Prevalence and demographic correlates of
     AR_295065—295073
                           intimate partner violence in Asian Americans, Int'l J. of Law and Psychiatry, (2009)
                           Forward of email between OMB and the National Coalition for Men Carolinas regarding EO
     AR_295074—295081      12866 meeting on the NPRM and data supporting their statements made during the meeting,
                           October 1, 2018.
                           Claudia S. Lewis, Title IX of the 1972 Education Amendments: Harmonizing Its Restructive
     AR_295082—295103
                           Language With Its Broad Remedial Purpose, 51 Fordham L. Rev. 5 (1983)
                           The Department of Defense, Annual Report on Sexual Harassment and Violence at Military
     AR_295104—295136
                           Service Academies, 2017-2018
                           State of Tennessee, Annual Report on the Status of Submission of Title IX Implementation
     AR_295137—295145
                           Plans, January 2018
     AR_295146—295149      National Alliance to End Sexual Violence, Campus Sexual Assault Policy Priorities, July 2015
                           Email from Professor to Candice Jackson sharing article from the Wall Street Journal: Restoring
     AR_295150—295151
                           Due Process on Campus, September 25, 2017.
                           Forward of email from citizen to OCR supporting rescission of prior Title IX guidance,
     AR_295152—295152
                           September 14, 2017.
                           ED email exchange regarding meeting with Massachusetts State Senate Committee, November
     AR_295153—295153
                           14, 2017.
                           Email from Candice Jackson to Billie-Jo Grant regarding Comprehensive School Safety Study,
     AR_295154—295156
                           February 2, 2018
                           Email exchange between Kursat Pekgoz to Candice Jackson regarding procedural limitations of
     AR_295157—295161
                           Title IX, January 25, 2018.
                           Email from citizen to Secretary DeVos concerned with rescission of prior Title IX guidance,
     AR_295162—295163
                           November 10, 2017.
                           Email from law professor at University of Miami to Brittany Bull in OCR regarding possible
     AR_295164—295164
                           violation of Title IX, March 2, 2018.

Continued from 10/9/2020                                                                                              Page 81
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 84 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                           Email from citizen to Secretary DeVos urging support for transgender students and survivors of
     AR_295165—295165
                           sexual assault, December 30, 2017.
     AR_295166—295166      Email from citizen to Secretary DeVos opposed to Title IX reforms, December 1, 2017.
                           Email exchange between Heather Mac Donald (Manhattan Institute) and Brittany Bull, OCR,
     AR_295167—295168
                           regarding college opposition to the NPRM, November 20, 2018
                           Email exchange pertaining to responding to an inquiry from a parent's email to Governor Mary
     AR_295169—295170
                           Fallin related to Title IX interim guidance, March 26, 2018.
     AR_295171—295171      Email from citizen to Secretary DeVos opposed to Title IX reforms, January 4, 2018.
                           Forward of email from NACUA to Candice Jackson regarding questions for meeting, September
     AR_295172—295172
                           28, 2017
     AR_295173—295174      Email from student to Secretary DeVos regarding complaint and due process, January 30, 2018.
                           Email response from Candice Jackson to Peter McDonough, Vice President and General Counsel
     AR_295175—295177
                           at the American Council on Education regarding their Issue Brief, September 26, 2017.
                           Email from Mark Hathaway, Werksman Jackson Hathaway & Quinn, LLP, to Brittany Bull
     AR_295178—295178
                           sharing California State cases, November 2, 2017.
                           Email from Edward Bartlett (SAVE), to Candice Jackson regarding SAVE's Twitter campaign
     AR_295179—295181
                           for OCR's Title IX reforms, September 27, 2017.
                           Email from Edward Bartlett (SAVE) to Candice Jackson regarding SAVE's six-year campaign to
     AR_295182—295183
                           repeal OCR's 2011 Dear Colleague Letter, October 11, 2017.
                           Email from student to Secretary DeVos seeking assistance with Title IX investigation, March 28,
     AR_295184—295189
                           2018.
                           Email from Ken Cuccinelli to Candice Jackson regarding the regional center model, October 10,
     AR_295190—295192
                           2017.
                           Email from Edward Bartlett (SAVE) to Candice Jackson regarding California Governor Jerry
     AR_295193—295195
                           Brown's veto of SB 169, October 16, 2017.
                           Email from S. Daniel Carter (Safety Advisors for Educational Campuses) to Secretary DeVos
     AR_295196—295197
                           regarding Clery Act protections, February 15, 2018.
                           Email exchange between Candice Jackson and Alison Kiss (Clery Center) regarding rulemaking
     AR_295198—295199
                           process for Title IX, October 17, 2017.
     AR_295200—295200      Email from citizen to Candice Jackson supporting Title IX reforms, October 13, 2017.
     AR_295201—295203      Email from parent to OCR offering guidelines for Title IX reforms, September 9, 2017
                           Email from Merle Weiner to Candice Jackson regarding input for Title IX regulations, October
     AR_295204—295204
                           18, 2017.
                           Email from parent to Secretary Devos and Candice Jackson regarding Title IX complaint, March
     AR_295205—295207
                           30, 2018.
                           Email from Gregory Josefchuk (National Coalition of Men Carolinas) to Candice Jackson
     AR_295208—295209
                           supporting Title IX reforms, September 27, 2017.
                           Email from Kathleen Santora (NACUA) regarding meeting with ED on 2017 guidance,
     AR_295210—295210
                           September 26, 2017.
                           Email exchange regarding Navajo Nation's Concerns regarding rescission of prior Title IX
     AR_295211—295214
                           guidance, November 14, 2017.
                           Email attachment to Brittany Bull from Mark Hathaway regarding Doe v. Kegan case, January 4,
     AR_295215—295216
                           2019.
                           Email between OCR and Jeff Nolan to set up a meeting on his trauma-informed investigation
     AR_295217—295221
                           training white paper, November 13, 2017
                           Email circulating InsideHigherEd.com article, An "Unprecedented" Direction for Title IX,
     AR_295222—295224
                           September 10, 2018.
                           Forward of email from Edward Bartlett (SAVE) regarding provisions of the Prosper Act related
     AR_295225—295227
                           to Title IX rulemaking, December 4, 2017.
                           Email sharing article from InsideHigherED.com, "Trump bemoans that men are now 'guilty until
     AR_295228—295229
                           proven innocent', October 3, 2018.

Continued from 10/9/2020                                                                                              Page 82
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 85 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                           Email exchange between Brittany Bull (OCR) and Joe Cohn (FIRE) regarding meeting,
     AR_295230—295231
                           September 26, 2018.
                           Email from Candice Jackson to S. Daniel Carter (Safety Advisors for Educational Campuses)
     AR_295232—295232
                           regarding press article in the Times Union about case involving RPI, November 21, 2017.
                           ED email circulating Politico article, Hundreds of professors, lawyers declare support for DeVos'
     AR_295233—295234
                           Title IX rules, November 29, 2018.
                           Forward of email from Edward Bartlett (SAVE) to Candice Jackson regarding SAVE's Due
     AR_295235—295237
                           Process Statement, September 27, 2018.
     AR_295238—295238      Email from citizen to Secretary DeVos opposed to Title IX reforms, August 18, 2018.
                           Email from student to Secretary DeVos seeking assistance with a Title IX complaint, August 24,
     AR_295239—295239
                           2018.
     AR_295240—295240      Email from citizen to Secretary DeVos opposed to Title IX reforms, August 30, 2018.
     AR_295241—295241      Email from student to Secretary DeVos opposed to Title IX reforms, October 19, 2018.
     AR_295242—295244      Email exchange with parent and Secretary DeVos regarding personal story, November 27, 2018.
                           Letter from the National Women's Law Center and 123 organizations, 231 individuals to
     AR_295245—295254      Secretary DeVos and Assistant Secretary Marcus seeking an extension of the comment period for
                           the NPRM, November 26, 2018.
                           Email circulating article from The Chronicle Review, The Revolt of the Feminist Law Profs:
     AR_295255—295273
                           Jeannie Suk Gersen and the fight to save Title IX from itself, August 23, 2019
                           ED email sharing article in Politico Pro, Groups demand correction on DeVos' temporary Title
     AR_295274—295275
                           IX rules, June 27, 2018
                           Email from Candice Jackson to S. Daniel Carter regarding his whitepaper on the intersection of
     AR_295276—295276
                           the Clery Act and Title IX, November 10, 2019.
                           Email exchange between Candice Jackson and FACE members regarding special challenges for
     AR_295277—295279
                           students with disabilities, February 2, 2018.
                           Calendar invite from OMB OIRA for EO 12866 meeting with Long Beach Unified School
     AR_295280—295280
                           District, February 19, 2020.
                           Calendar invite from OMB OIRA for EO 12866 meeting with Long Beach Unified School
     AR_295281—295281
                           District, February 12, 2020.
                           Email exchange regarding meeting on the Regional Center model with Governor of Michigan
     AR_295282—295283
                           staff, April 4, 2018.
                           Email from Candice Jackson to Chris Perry (SAVE) thanking him for sharing an email from
     AR_295284—295285
                           SAVE's colleagues and supporters, April 5, 2018.
                           Email exchange between OCR and S. Daniel Carter setting up a meeting on sexual violence
     AR_295286—295287
                           reporting rates, March 14, 2018.
                           Email from Candice Jackson to Jim Newberry (Stepto-Johnson) regarding setting up a meeting to
     AR_295288—295290      discuss his paper "After the Dear Colleague Letter: Developing Enhanced Due Process
                           Protections for Title IX Sexual Assault Cases at Public Institutions", May 18, 2018.
                           Email from S. Daniel Carter to Candice Jackson thanking her for the meeting on the Title IX
     AR_295291—295291
                           rulemaking process, May 6, 2018.
                           Email from Kathryn Nash at Gray Plant Mooty, to Candice Jackson regarding the definition of
     AR_295292—295292
                           sexual assault, May 16, 2018.
     AR_295293—295293      Email from Stuart Taylor to Nate Bailey (ED) regarding his article in Time, October 26, 2017.
                           Email of article from law.com, Court: In Campus Sex Assault Case, Evidence of Victim's Sexual
     AR_295294—295296
                           History Should Have Been Allowed, September 10, 2018.
                           Email from Candice Jackson to Rebecca O'Connor at RAINN regarding meeting on timeline for
     AR_295297—295298
                           rulemaking, September 24, 2018.
                           Emailing sending article in NY Post, Rich Lowry, Betsy DeVos is getting savaged for closing
     AR_295299—295301
                           campus kangaroo courts, September 2, 2018
                           Email sending Crimson article, Jamie D. Halper, Harvard's Sexual Assault Policies Could
     AR_295302—295306
                           Change Under Leaked DeVos Rules, August 31, 2018.

Continued from 10/9/2020                                                                                               Page 83
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 86 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Email sending Politico article, Kimberly Hefling and Benjamin Wermund, DeVos' proposed
     AR_295307—295309
                           sexual assault policy gives college officials some things they want, August 31, 2018.
                           Email sending College Fix article, Biased Treatment of accused students violates Title Ix: draft
     AR_295310—295314
                           of proposed regulations, August 30, 2018.
                           Email sending article, Robert Shibley, Preliminary Education Department rules on campus
     AR_295315—295320      sexual misconduct include important due process protections, according to report, August 30,
                           2018.
     AR_295321—295321      Email from parent to Candice Jackson supporting Title IX reforms, October 9, 2018.
                           Email from Stuart Taylor to Nate Bailey regarding article in the weekly standard, November 9,
     AR_295322—295322
                           2017.
                           Email from Candice Jackson to Cynthia Garett regarding 6th Circuit opinion, September 7,
     AR_295323—295323
                           2018.
                           Email from Stuart Taylor to Nate Bailey regarding setting up a meeting with ED's Acting
     AR_295324—295325
                           General Counsel, Steven Menashi, January 2, 2018.
     AR_295326—295326      Follow-up email from Stuart Taylor to Nate Bailey regarding draft article January 17, 2018.
     AR_295327—295327      Listserve press updates from helpsaveoursons.com (Nov. 17, 2018)
     AR_295328—295328      Email from Stuart Taylor to Nate Bailey sharing article in RealClearPolitics, February 5, 2018.
                           Email from citizen to Candice Jackson regarding Title IX reforms related to appeals, November
     AR_295329—295329
                           15, 2018
                           Email from Candice Jackson to Cynthia Garret (FACE) regarding California Post SB 169
     AR_295330—295330
                           Working Group recommendations, January 10, 2019.
     AR_295331—295332      Email from Stuart Taylor to Nate Bailey regarding rulemaking pace, May 18, 2018.
                           Email from Stuart Taylor to Nate Bailey regarding timetable for proposed rules, August 21,
     AR_295333—295333
                           2018.
                           Email from Stuart Taylor to Nate Bailey regarding timetable for proposed rules, August 29,
     AR_295334—295334
                           2018.
     AR_295335—295336      Listserve press updates from helpsaveoursons.com (September 21, 2019)
     AR_295337—295338      Listserve press updates from helpsaveoursons.com (Oct. 5, 2019)
     AR_295339—295340      Listserve press updates from helpsaveoursons.com (Oct. 19, 2019)
     AR_295341—295342      Listserve press updates from helpsaveoursons.com (Aug. 24, 2019)
                           Email from William Trachman (OCR) to Mark J. Green regarding meeting with Associated
     AR_295343—295346
                           Students of the University of California, October 9, 2018.
     AR_295347—295348      Forward of email from the eagle forum to Bob Eitel, September 6, 2018.
     AR_295349—295350      Email regarding follow-up meeting with Ivy Plus group, November 16, 2017.
                           Email from OCR to Lindy Aldrich (Victims Rights Law Center) regarding meeting on the
     AR_295351—295353
                           interim guidance, September 28, 2017.
     AR_295354—295355      Agenda for ED meeting with NACUA members, June 12, 2018.
                           Calendar entry for Candice Jackson follow-up call with NYC Alliance Against Sexual Assault, et
     AR_295356—295356
                           al, February 5, 2018.
     AR_295357—295358      Calendar invite for ACE Annual Meeting, March 12, 2018.
     AR_295359—295359      Calendar invite for ED call with Valier Mendelsohn, November 2, 2017.
                           Calendar invite for ED meeting with counsel from the Virginia Military Institute, November 6,
     AR_295360—295360
                           2017.
                           Calendar invite for ED meeting with members of the National Association of Clery Compliance
     AR_295361—295362
                           Officers, October 20, 2017.
                           Calendar invite for ED meeting with outside parties, Title IX/Due Process Listening sessions,
     AR_295363—295363
                           June 1, 2017.
                           Calendar invite for ED meeting with the Massachusetts State Senate Committee, November 16,
     AR_295364—295364
                           2017.
                           Calendar invite for ED OCR meeting with Billie Joe Grant et al on their Comprehensive School
     AR_295365—295365
                           Safety Study, November 30, 2017.
     AR_295366—295366      Calendar invite for ED Senate HELP hearing on sexual assault, March 29, 2019

Continued from 10/9/2020                                                                                              Page 84
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 87 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Calendar invite for meeting with University Presidents organized by the Council for Christian
     AR_295367—295367
                           Colleges and Universities, January 29, 2002.
     AR_295368—295369      Calendar invite for OCR meeting with Senator Mark Warner's office, August 23, 2018.
                           Calendar invite for OCR meeting with staff from the University of Nevada, Las Vegas, December
     AR_295370—295371
                           5, 2017.
                           Calendar invite for Title IX listening session with elementary and secondary schools, October 5,
     AR_295372—295373
                           2017.
                           Calendar invite from Candice Jackson for Association of Public Land-Grant Universities Council
     AR_295374—295375
                           of Presidents' meeting, November 13, 2017.
                           Calendar invite from Candice Jackson for call with Erin Driver-Linn and Lily Svensen regarding
     AR_295376—295376
                           paper on Title IX data, November 14, 2017.
                           Calendar invite from Candice Jackson for listening session with Ivy League schools and other
     AR_295377—295378
                           universities (Ivy Plus group), November 7, 2017.
                           Calendar invite from Kenneth Marcus to OCR staff for meeting with National Alliance to End
     AR_295379—295379
                           Sexual Violence, January 21, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting Basil Thomson, College and University
     AR_295380—295380
                           Professional Association for Human Resources, February 12, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Alyssa Leader, December 10,
     AR_295381—295381
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Miami University, January 24,
     AR_295382—295383
                           2020.
     AR_295384—295384      Calendar invite from OMB OIRA for EO 12866 Meeting with Susan Horning, October 4, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Williams College, December 2,
     AR_295385—295386
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with
     AR_295387—295387
                           Association of Student Conduct Administration, February 3, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with
     AR_295388—295388
                           West Contra Costa Unified School District, February 13, 2020.
     AR_295389—295389      Calendar invite from OMB OIRA for EO 12866 Meeting with AAU, January 6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Adele Kimmel, Public Justice,
     AR_295390—295390
                           October 10, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Agee Owens & Cooper, February
     AR_295391—295391
                           6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Aimee Thompson, PA Office of
     AR_295392—295392
                           Attorney General, October 11, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Aimee Thomson, PA Office of
     AR_295393—295393
                           Attorney General, November 12, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Alexandra Brodsky, Public
     AR_295394—295394
                           Justice, December 9, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Alexandra Brodsky, Public
     AR_295395—295396
                           Justice, November 12, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Alexandra Brodsky, Public
     AR_295397—295397
                           Justice, November 20, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Alison Dougherty, Widener
     AR_295398—295398
                           University, February 3, 2020.
     AR_295399—295399      Calendar invite from OMB OIRA for EO 12866 Meeting with Allison Jasso, January 13, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with American Association for Access,
     AR_295400—295401
                           Equity and Diversity (AAAED), February 11, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with American Association of
     AR_295402—295403
                           University Women, March 19, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Art Institute of Atlanta, January
     AR_295404—295404
                           14, 2020.

Continued from 10/9/2020                                                                                              Page 85
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 88 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                               Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Art Institute of Atlanta, January 7,
     AR_295405—295405
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Association of Public and Land-
     AR_295406—295406
                           Grant Universities, January 21, 2020.
     AR_295407—295407      Calendar invite from OMB OIRA for EO 12866 Meeting with Beth Finch, December 16, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Beth Sperber Richie, Psychologist,
     AR_295408—295408
                           Mosaic Life, October 17, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Bricker & Eckler, LLP, April 1,
     AR_295409—295409
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Bridget Farren, Attorney, January
     AR_295410—295410
                           13, 2020.
     AR_295411—295411      Calendar invite from OMB OIRA for EO 12866 Meeting with Buddy Ullman, March 23, 2020.
     AR_295412—295412      Calendar invite from OMB OIRA for EO 12866 Meeting with Buddy Ullman, March 31, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Caitlyn Caruso, Advocates for
     AR_295413—295413
                           Youth, September 19, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Callisto, Jessica Ladd, January 6,
     AR_295414—295414
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Camille Agnello, American
     AR_295415—295415
                           Council on Education, December 17, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Carly Mee, SurvJustice, October
     AR_295416—295416
                           3, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Chicago Alliance Against Sexual
     AR_295417—295417
                           Exploitation, November 21, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Chicago Alliance Against Sexual
     AR_295418—295418
                           Exploitation, October 30, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Clackamas Women's Services,
     AR_295419—295419
                           January 14, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Clackamas Women's Services,
     AR_295420—295420
                           January 22, 2020.
     AR_295421—295421      Calendar invite from OMB OIRA for EO 12866 Meeting with Claire Best, April 2, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Clemson Univ. Student and It's
     AR_295422—295422
                           On Us Clemson Chapter, January 8, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Clery Center for Security on
     AR_295423—295423
                           Campus, January 6, 2020.
     AR_295424—295424      Calendar invite from OMB OIRA for EO 12866 Meeting with Colin Myer, December 17, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Colleen Farmer, December 12,
     AR_295425—295425
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with College and Univ. Professional
     AR_295426—295426
                           Association for Human Resources, January 21, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Colorado Coalition Against
     AR_295427—295427
                           Sexual Assault, November 1, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Council of the Great City Schools,
     AR_295428—295429
                           January 28, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Crystal Martinez, University of
     AR_295430—295430
                           California, January 16, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Crystal Martinez, University of
     AR_295431—295431
                           California, October 31, 2018.
     AR_295432—295433      Calendar invite from OMB OIRA for EO 12866 Meeting with Crystal Pheulpin, March 25, 2020

     AR_295434—295434      Calendar invite from OMB OIRA for EO 12866 Meeting with Crystal Pheulpin, March 25, 2020.


Continued from 10/9/2020                                                                                          Page 86
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 89 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Cynthia Garrett, Families
     AR_295435—295435
                           Advocating for Campus Equality (FACE), October 1, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Daniel Swinton, Association of
     AR_295436—295436
                           Title IX Administrators, December 18, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Day One for Crime Victim
     AR_295437—295437
                           Services, January 22, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Deanna Yadollahi, 1998, January
     AR_295438—295438
                           23, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Debbie Osgood, Hogan Marren
     AR_295439—295439
                           Babbo & Rose, Ltd., December 4, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Dena Glasgow, December 2,
     AR_295440—295440
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Dessa Bokides , December 19,
     AR_295441—295441
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Doane University, January 30,
     AR_295442—295442
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Dorian Karp, Jewish Women
     AR_295443—295443
                           International, January 16, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Douglas Woodby, December 3,
     AR_295444—295445
                           2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Douglas Woodby, January 23,
     AR_295446—295446
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Edward Bartlett, SAVE,
     AR_295447—295448
                           December 11, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Edward Bartlett, Stop Abusive
     AR_295449—295449
                           and Violent Environments (SAVE), December 4, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Elizabeth Gilbert, Georgetown
     AR_295450—295450
                           Law Center student, October 10, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Emily Lorand, NA, December 11,
     AR_295451—295451
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Emily Shue, Womankind,
     AR_295452—295453
                           February 18, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Emily Shue, Womankind,
     AR_295454—295454
                           February 4, 2020.
     AR_295455—295455      Calendar invite from OMB OIRA for EO 12866 Meeting with Emitis Hosoda, March 26, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Equal Rights Advocates, April 6,
     AR_295456—295456
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Equal Rights Advocates,
     AR_295457—295457
                           December 3, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Erica Newland, December 11,
     AR_295458—295458
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Erin Prangley, National
     AR_295459—295459
                           Association of Councils on Developmental Disabilities, December 4, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with ETR's K12T9 Initiative, February
     AR_295460—295461
                           13, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Eunice Kim, Atlanta Women for
     AR_295462—295463
                           Equality, February 10, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with FACE requested by Colin Myer,
     AR_295464—295464
                           December 17, 2019.
     AR_295465—295465      Calendar invite from OMB OIRA for EO 12866 Meeting with FACE, December 10, 2019.
     AR_295466—295466      Calendar invite from OMB OIRA for EO 12866 Meeting with FACE, December 18, 2019.

Continued from 10/9/2020                                                                                       Page 87
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 90 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Faculty Against Rape (FAR),
     AR_295467—295467
                           January 27, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Gaylynn Burroughs, Feminist
     AR_295468—295468
                           Majority Foundation, September 19, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with George Dowdall, St. Joseph's
     AR_295469—295470
                           University/Univ. of PA, February 26, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with George Dowdall, St. Joseph's
     AR_295471—295471
                           University/University of PA, January 8, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Georgetown University, January
     AR_295472—295472
                           15, 2020.
     AR_295473—295474      Calendar invite from OMB OIRA for EO 12866 Meeting with Girls Inc., December 2, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Gregory Josefchuk, National
     AR_295475—295475
                           Coalition for Men Carolinas (NCFMC) January 30, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Gregory Josefchuk, National
     AR_295476—295476
                           Coalition of Men Carolinas, September 28, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Hallie Armstrong, January 9,
     AR_295477—295477
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Harper Jean Tobin, National
     AR_295478—295478
                           Center for Transgender Equality, March 12, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Harper Jean Tobin, National
     AR_295479—295480
                           Center for Transgender Equality, March 23, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Iliana Konidaris, Konidaris Law,
     AR_295481—295481
                           November 20, 2019.
     AR_295482—295482      Calendar invite from OMB OIRA for EO 12866 Meeting with It's On Us TU, January 30, 2020.
     AR_295483—295483      Calendar invite from OMB OIRA for EO 12866 Meeting with It's On Us, December 19, 2019.
     AR_295484—295484      Calendar invite from OMB OIRA for EO 12866 Meeting with It's On Us, December 19, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jacob Sapp, Austin College,
     AR_295485—295485
                           December 3, 2019.
     AR_295486—295487      Calendar invite from OMB OIRA for EO 12866 Meeting with Jacob Sapp, February 18, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jan Erickson, National
     AR_295488—295488
                           Organization for Women, October 16, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jeanette Lim, Clearinghouse for
     AR_295489—295489
                           Women's Issues, October 2, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jeanette Lim, Clearinghouse on
     AR_295490—295490
                           Women's Issues (CWI) December 17, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Bailey, Human Rights
     AR_295491—295492
                           Campaign, December 12, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Bailey, Human Rights
     AR_295493—295493
                           Campaign, February 4, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Becker, Legal
     AR_295494—295494
                           Momentum, November 19, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Klein, TIME's UP,
     AR_295495—295495
                           October 30, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Pike Bailey, Human
     AR_295496—295496
                           Rights Campaign, November 5, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Reisch, Equal Rights
     AR_295497—295497
                           Advocates and National Center for Youth Law, September 26, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jessica Davidson of End Rape on
     AR_295498—295499
                           Campus, September 28, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jill Dunlap, NASPA, October 3,
     AR_295500—295500
                           2018

Continued from 10/9/2020                                                                                        Page 88
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 91 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jody Feder, National Association
     AR_295501—295501
                           of Independent Colleges and Universities, January 29, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Jody Rabhan, National Council of
     AR_295502—295502
                           Jewish Women , December 3, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Joel Levin, Stop Sexual Assault in
     AR_295503—295503
                           Schools, December 4, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Joseph Cohn, Foundation for
     AR_295504—295504
                           Individual Rights in Education (FIRE), December 16, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Joseph Storch, The State
     AR_295505—295505
                           University of New York, December 18, 2019.
     AR_295506—295507      Calendar invite from OMB OIRA for EO 12866 Meeting with Just Solutions, February 5, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Justin Dillon, KaiserDillon,
     AR_295508—295508
                           PLLC, October 1, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Justin Dillon, KaisorDillon,
     AR_295509—295509
                           PLLC, February 4, 2020.
     AR_295510—295510      Calendar invite from OMB OIRA for EO 12866 Meeting with Kait Macheledt, January 22, 2020.

     AR_295511—295511      Calendar invite from OMB OIRA for EO 12866 Meeting with Karen Renee , December 9, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Katheleen Coen, December 9,
     AR_295512—295512
                           2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kathryn Nash, Gray Plant Mooty,
     AR_295513—295513
                           September 26, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kathryn Nash, Gray Plant
     AR_295514—295514
                           Mooty/TrainED, January 29, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kathryn Nash, Gray Plant
     AR_295515—295516
                           Mooty/trainED, November 25, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kathy Button, Georgetown
     AR_295517—295518
                           University, January 15, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with KC Johnson, Brooklyn College
     AR_295519—295519
                           Professor and Stuart Taylor, author, October 12, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with KC Johnson, Brooklyn College,
     AR_295520—295520
                           January 30, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kenneth Polishchuk, American
     AR_295521—295521
                           Psychological Association, December 3, 2019.
     AR_295522—295522      Calendar invite from OMB OIRA for EO 12866 Meeting with Kiley Poppino, January 21, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kinjo Kiema, BYP 100 DC,
     AR_295523—295523
                           September 18, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Kohrman Jackson & Krantz, LLP,
     AR_295524—295524
                           December 19, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with LA Unified School District
     AR_295525—295525
                           January 8, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lara Kaufmann, Girls, Inc.,
     AR_295526—295526
                           November 20, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Laura Dunn, L.L. Dunn Law
     AR_295527—295527
                           Firm, December 2, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Laura Dunn, The Fierberg
     AR_295528—295528
                           National Law Group, September 27, 2018.
     AR_295529—295529      Calendar invite from OMB OIRA for EO 12866 Meeting with Laura Stadum, January 13, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lauren Groth, Hutchinson Black
     AR_295530—295530
                           and Cook, LLC, January 15, 2020.

Continued from 10/9/2020                                                                                         Page 89
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 92 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                 Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lauren Hernandez, Girls, Inc.,
     AR_295531—295532
                           September 18, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lauren Klein, Campus Advocacy
     AR_295533—295533
                           and Prevention Professionals Association (CAPPA), January 22, 2020.
     AR_295534—295534      Calendar invite from OMB OIRA for EO 12866 Meeting with Leora Ghad, December 16, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lisa Anderson, Atlanta
     AR_295535—295536
                           W237.omen for Equality, February 24, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lisa Anderson, Atlanta Women
     AR_295537—295537
                           for Equality, February 6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Lisa Anderson, Atlanta Women
     AR_295538—295538
                           for Equality, November 13, 2019.
     AR_295539—295539      Calendar invite from OMB OIRA for EO 12866 Meeting with Lisa Anderson, March 3, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Liz King, The Leadership
     AR_295540—295541
                           Conference Education Fund, September 13, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Ma'ayan Anafi, National Center
     AR_295542—295542
                           for Transgender Equality, November 19, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Ma'ayan Anafi, National Center
     AR_295543—295543
                           for Transgender Equality, October 10, 2018.
     AR_295544—295544      Calendar invite from OMB OIRA for EO 12866 Meeting with Manor College, January 15, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Margaret Mabie, January 13,
     AR_295545—295545
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Marion and Pat Riley-Campbell,
     AR_295546—295546
                           parents, October 18, 2018.
     AR_295547—295547      Calendar invite from OMB OIRA for EO 12866 Meeting with Marley Hillman, January 6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Meg Bossong, Williams College,
     AR_295548—295548
                           November 20, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Members of Yale Law School
     AR_295549—295549
                           Community, December 12, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Miami University, January 14,
     AR_295550—295550
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Michelle Carroll, NY State
     AR_295551—295551
                           Campus Consent Consortium, September 18, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Michigan Organization of
     AR_295552—295552
                           Adolescent Sexual Health, January 9, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Millersville University of
     AR_295553—295553
                           Pennsylvania, February 3, 2020.
     AR_295554—295554      Calendar invite from OMB OIRA for EO 12866 Meeting with NACCOP, January 29, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Naida Henao, Network for Victim
     AR_295555—295555
                           Recovery of DC , November 9, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Nancy Cantalupo, Title IX scholar
     AR_295556—295556
                           and author, October 15, 2018
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Association of Scholars,
     AR_295557—295557
                           January 14, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Association of Scholars,
     AR_295558—295558
                           January 14, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Center for Lesbian
     AR_295559—295559
                           Rights, March 24, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Council of Jewish
     AR_295560—295561
                           Women, December 5, 2019
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Women's Law Center,
     AR_295562—295563
                           March 18, 2020

Continued from 10/9/2020                                                                                        Page 90
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 93 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with National Women's Law Center,
     AR_295564—295564
                           November 18, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Naya Payne, Sexual Assault
     AR_295565—295565
                           Survivors Support - USFSP, February 5, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with New York City Alliance Against
     AR_295566—295566
                           Sexual Assault, December 12, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with NJ Coalition Against Sexual
     AR_295567—295567
                           Assault, November 19, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with NYC Alliance Against Sexual
     AR_295568—295568
                           Assault, March 31, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with NYC Alliance Against Sexual
     AR_295569—295569
                           Assault, October 4, 2018.
     AR_295570—295570      Calendar invite from OMB OIRA for EO 12866 Meeting with NYSCASA, November 12, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Ohio Alliance to End Sexual
     AR_295571—295571
                           Violence, January 7, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with PA Coalition Against Rape,
     AR_295572—295573
                           February 6, 2020.
     AR_295574—295574      Calendar invite from OMB OIRA for EO 12866 Meeting with parent, December 10, 2019.
     AR_295575—295575      Calendar invite from OMB OIRA for EO 12866 Meeting with parent, October 2, 2018
     AR_295576—295576      Calendar invite from OMB OIRA for EO 12866 Meeting with parent, October 2, 2018.
     AR_295577—295577      Calendar invite from OMB OIRA for EO 12866 Meeting with Pat Clem, January 30, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Patricia Hamill, Conrad O'Brien,
     AR_295578—295578
                           January 23, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Peg Langhammer, Day One,
     AR_295579—295579
                           January 16, 2020.
     AR_295580—295581      Calendar invite from OMB OIRA for EO 12866 Meeting with private citizen, March 27, 2020
     AR_295582—295582      Calendar invite from OMB OIRA for EO 12866 Meeting with Reed College, January 6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Richard Lucarelli, March 16,
     AR_295583—295583
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Richard Lucarelli, parent of
     AR_295584—295584
                           university student, March 30, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Rocky Mountain Victim Law
     AR_295585—295585
                           Center, December 17, 2019.
                           Calendar invite from OMB OIRA for EO 12866 meeting with Rocky Mountain Victim Law
     AR_295586—295587
                           Center, February 20, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Rocky Mountain Victim Law
     AR_295588—295589
                           Center, February 6, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with S. Daniel Carter, Safety Advisors
     AR_295590—295590
                           for Educational Campuses LLC, November 14, 2019
     AR_295591—295591      Calendar invite from OMB OIRA for EO 12866 Meeting with Safe Horizon, February 11, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Safety Advisors for Educational
     AR_295592—295592
                           Campuses, LLC, November 14, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Sage Carson, Know Your IX ,
     AR_295593—295593
                           November 14, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Samantha Harris, Foundation for
     AR_295594—295594
                           Individual Rights in Education (FIRE), October 16, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with San Francisco Unified School
     AR_295595—295596
                           District, February 11, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with San Francisco Unified School
     AR_295597—295598
                           District, February 25, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with San Francisco Unified School
     AR_295599—295600
                           District, March 9, 2020

Continued from 10/9/2020                                                                                         Page 91
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 94 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                             Description
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Sasha Pudelski, AASA, November
     AR_295601—295601
                           20, 2019.
     AR_295602—295602      Calendar invite from OMB OIRA for EO 12866 Meeting with SAVE, September 27, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Seth Galanter, National Center for
     AR_295603—295603
                           Youth Law, November 21, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Sexual Assault Survivors Support-
     AR_295604—295605
                           USFSP, February 5, 2020.
     AR_295606—295606      Calendar invite from OMB OIRA for EO 12866 Meeting with Sheila Gischel, October 12, 2018.
     AR_295607—295607      Calendar invite from OMB OIRA for EO 12866 Meeting with Simran Johar, January 21, 2020.
     AR_295608—295608      Calendar invite from OMB OIRA for EO 12866 Meeting with Simran Johar, January 21, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Southeast Missouri State
     AR_295609—295609
                           University, January 16, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Stanford University, March 30,
     AR_295610—295610
                           2020.
     AR_295611—295611      Calendar invite from OMB OIRA for EO 12866 Meeting with student, March 10, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Students Against Sexual Violence
     AR_295612—295612
                           at James Madison University, January 27, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Sue Klein, the Feminist Majority
     AR_295613—295614
                           Foundation, February 12, 2020
     AR_295615—295615      Calendar invite from OMB OIRA for EO 12866 Meeting with SurvJustice, November 21, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Susan Stone, KJK, September 28,
     AR_295616—295616
                           2018
     AR_295617—295617      Calendar invite from OMB OIRA for EO 12866 Meeting with Suzanne Freed, January 15, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Tennessee Tech Univ., January 8,
     AR_295618—295618
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Terri Poore, National Alliance to
     AR_295619—295619
                           End Sexual Violence, November 20, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Association of Public and
     AR_295620—295621
                           Land-grant Universities, January 21, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the California Department of
     AR_295622—295622
                           Justice, November 12, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the California Department of
     AR_295623—295624
                           Justice, November 13, 2019
                           Calendar invite from OMB OIRA for EO 12866 meeting with The California State University,
     AR_295625—295626
                           February 13, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with The Leadership Conference on
     AR_295627—295627
                           Civil and Human Rights, January 23, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Leadership Conference on
     AR_295628—295629
                           Civil and Human Rights, January 6, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Ohio Alliance to End Sexual
     AR_295630—295631
                           Violence, January 16, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Southern Poverty Law Center,
     AR_295632—295632
                           October 4, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with The Wesleyan Argus, January 13,
     AR_295633—295633
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Wisconsin Department of
     AR_295634—295635
                           Public Instruction, February 10, 2020
                           Calendar invite from OMB OIRA for EO 12866 Meeting with The Women's Center of Greater
     AR_295636—295636
                           Danbury, January 22, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with the Women's Center of Greater
     AR_295637—295638
                           Danbury, November 25, 2019

Continued from 10/9/2020                                                                                        Page 92
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 95 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

       Bates Number                                              Description
     AR_295639—295640      Calendar invite from OMB OIRA for EO 12866 Meeting with Tiffany Hunt, February 5, 2020.
     AR_295641—295641      Calendar invite from OMB OIRA for EO 12866 Meeting with Tiffany Hunt, November 18, 2019.
     AR_295642—295643      Calendar invite from OMB OIRA for EO 12866 Meeting with Tim Dwight, February 10, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Tracey Vitchers, It's On Us,
     AR_295644—295645
                           September 14, 2018.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Univ. of California, Riverside,
     AR_295646—295646
                           January 7, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with University of Maryland Student
     AR_295647—295647
                           Government Association, January 27, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with University of Rochester Medical
     AR_295648—295648
                           Center, January 9, 2020.
     AR_295649—295649      Calendar invite from OMB OIRA for EO 12866 Meeting with Usama Hussain, January 14, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Victim Rights Law Center,
     AR_295650—295650
                           November 18, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Victim Rights Law Center,
     AR_295651—295651
                           September 27, 2018.
     AR_295652—295652      Calendar invite from OMB OIRA for EO 12866 Meeting with Voices of Hope, January 22, 2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with William Kidder, civil rights
     AR_295653—295653
                           scholar, December 5, 2019.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Women's Law Project, April 16,
     AR_295654—295654
                           2020.
                           Calendar invite from OMB OIRA for EO 12866 Meeting with Women's Law Project, December
     AR_295655—295655
                           12, 2019.
                           Calendar invite to Candice Jackson for internal ED pre-meeting for President of University of
     AR_295656—295656
                           Alaska, June 11, 2018.
                           Calendar invite to OCR senior staff for meeting with National Federation of State High School
     AR_295657—295657
                           Associations, November 15, 2018.
                           Calendar invite to OCR staff for meeting with Congressional Staff for Senator Joni Ernst,
     AR_295658—295658
                           September 27, 2018.
                           Calendar invite to OCR staff for meeting with New York City Alliance Against Sexual Assault &
     AR_295659—295659
                           NYSCASA, January 10, 2018.
     AR_295660—295660      Calendar notification for ACSA Every Child Counts Symposium, February 15, 2018.
     AR_295661—295661      Calendar notification for hearing before the Task Force to End Sexual Assault, October 26, 2017.
                           Calendar notification for Kenneth Marcus (former Assistant Secretary for Civil Rights) for
     AR_295662—295662
                           Breakout session I, June 9, 2019
     AR_295663—295664      Calendar notification for meeting with university administrators association, January 30, 2018.
                           Cancelation notice of EO 12866 Meeting with Ma'ayan Anafi, National Center for Transgender
     AR_295665—295665
                           Equality scheduled for September 27, 2018.
                           Cancellation notice for EO 12866 Meeting with
     AR_295666—295666
                           Association of Student Conduct Administration, February 3, 2020.
     AR_295667—295667      Cancellation notice for EO 12866 Meeting with AAU scheduled on January 6, 2020.
                           Cancellation notice for EO 12866 Meeting with Alexandra Brodsky, Public Justice scheduled for
     AR_295668—295668
                           November 12, 2019.
                           Cancellation notice for EO 12866 Meeting with Art Institute of Atlanta scheduled for January
     AR_295669—295669
                           14, 2020.
                           Cancellation notice for EO 12866 Meeting with Art institute of Atlanta scheduled January 7,
     AR_295670—295670
                           2020.

Continued from 10/9/2020                                                                                               Page 93
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 96 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                Description
                           Cancellation notice for EO 12866 Meeting with Bricker & Eckler, LLP, scheduled for April 1,
     AR_295671—295671
                           2020.
     AR_295672—295672      Cancellation notice for EO 12866 Meeting with Buddy Ullman scheduled for March 31, 2020.
                           Cancellation notice for EO 12866 Meeting with Clackamas Women's Services scheduled for
     AR_295673—295673
                           January 22, 2020.
     AR_295674—295674      Cancellation notice for EO 12866 Meeting with Claire Best scheduled for April 2, 2020.
                           Cancellation notice for EO 12866 Meeting with College and Univ. Professional Association for
     AR_295675—295675
                           Human Resources scheduled for January 21, 2020.
                           Cancellation notice for EO 12866 Meeting with Equal Rights Advocates scheduled for April 6,
     AR_295676—295676
                           2020.
     AR_295677—295677      Cancellation notice for EO 12866 Meeting with Erica Newland, December 11, 2019.
     AR_295678—295678      Cancellation notice for EO 12866 meeting with FACE scheduled for December 17, 2019.
     AR_295679—295679      Cancellation notice for EO 12866 Meeting with FACE scheduled on December 10, 2019.
                           Cancellation notice for EO 12866 Meeting with Families Advocating Campus Equality (FACE),
     AR_295680—295680
                           December 18, 2019.
     AR_295681—295681      Cancellation notice for EO 12866 Meeting with Miami University, January 24, 2020.
                           Cancellation notice for EO 12866 Meeting with NYC Alliance Against Sexual Assault scheduled
     AR_295682—295682
                           for March 31, 2020.
                           Cancellation notice for EO 12866 meeting with parent of university student scheduled for March
     AR_295683—295683
                           30, 2020.
                           Cancellation notice for EO 12866 meeting with parents of university student scheduled for
     AR_295684—295684
                           March 30, 2020.
     AR_295685—295685      Cancellation notice for EO 12866 Meeting with Simran Johar January 21, 2020.
     AR_295686—295686      Cancellation notice for EO 12866 Meeting with Simran Johar, January 21, 2020.
     AR_295687—295687      Cancellation notice for EO 12866 Meeting with Stanford University, March 30, 2020.
     AR_295688—295688      Cancellation notice for EO 12866 Meeting with SurvJustice, scheduled for November 21, 2019.
     AR_295689—295689      Cancellation notice for EO 12866 Meeting with Usama Hussain, January 14, 2020.
     AR_295690—295691      Cancellation notice for EO 12866 Meeting with Voices of Hope, January 22, 2020.
                           Cancellation notice for EO 12866 Meeting with West Contra Costa Unified School District,
     AR_295692—295692
                           February 13, 2020.
                           Cancellation notice for EO 12866 Meeting with Widener University scheduled for February 3,
     AR_295693—295693
                           2020.
                           Cancellation notice for EO 12866 Meeting with Women's Law Project scheduled for April 16,
     AR_295694—295694
                           2020.
     AR_295695—295695      Cancellation notice for meeting with VMI scheduled for November 16, 2017
                           Cancellation notification for EO 12866 Meeting with Laura Dunn, L.L. Dunn Law Firm,
     AR_295696—295696
                           December 2, 2019.
                           Cancellation notification for EO 12866 Meeting with Ohio Alliance to End Sexual Violence,
     AR_295697—295697
                           January 7, 2020.
                           Erin Driver-Linn and Lily Svensen, "Moving Toward a 'Data-Ecosystem' to Assess Campus
     AR_295698—295707      responses to Sexual Assault and Misconduct: A Resources for College and University Decision-
                           Makers", Draft, September 19, 2016.
                           Forward calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Becker, The
     AR_295708—295709
                           Women's Legal Defense and Education Fund, September 26, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with 10 survivors of Larry
     AR_295710—295711
                           Nassar scandal, October 12, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Anne Browning,
     AR_295712—295713
                           October 11, 2018
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Anne Hedgepath,
     AR_295714—295715
                           American Association of University Women, September 28, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Diana Thu-Thao
     AR_295716—295717
                           Rhodes, Advocates for Youth, September 28, 2018.

Continued from 10/9/2020                                                                                             Page 94
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 97 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                  Description
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with FACE, October 1,
     AR_295718—295719
                           2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Jenn Brown, Civic
     AR_295720—295723
                           Nation, September 14, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Jennifer Becker, The
     AR_295724—295725
                           Women's Legal Defense and Education Fund, September 26, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Jessica Davidson, End
     AR_295726—295727
                           Rape on Campus, September 28, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Kimberly Lau,
     AR_295728—295728
                           Warshaw Burstein, LLP, October 4, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Lisa Anderson, Atlanta
     AR_295729—295730
                           Women for Equality, October 4, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Ma'ayan Anafi,
     AR_295731—295732
                           National Center for Transgender Equality, September 27, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with parent, October 3,
     AR_295733—295734
                           2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Patricia Hamill,
     AR_295735—295736      Conrad O'Brien PC on behalf of Univ. of Pennsylvania Law professor, David Rudovsky, October
                           3, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Sage Carson, Know
     AR_295737—295738
                           Your IX, September 17, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Shiwali Patel, National
     AR_295739—295740
                           Women's Law Center, September 17, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Susan Frietsche,
     AR_295741—295742
                           Women's Law Project October 12, 2018.
                           Forward of calendar invite from OMB OIRA for EO 12866 Meeting with Terri Poore, National
     AR_295743—295744
                           Alliance to End Sexual Violence, September 19, 2018.
                           Forward of cancellation notice for EO 12866 Meeting with Alexandra Brodsky, Public Justice
     AR_295745—295745
                           Scheduled for November 12, 2019
                           Forward of cancellation notice for EO 12866 Meeting with Human Rights Campaign, December
     AR_295746—295747
                           19, 2019
     AR_295748—295748      Forward of meeting invite for meeting with VMI, November 6, 2017.
                           Letter from the Congressional Bipartisan Task Force to End Sexual Violence inviting Candice
     AR_295749—295749
                           Jackson to a roundtable on campus sexual violence, October 3, 2017.
                           Letter to Secretary DeVos from James R. Johnsen, President of the University of Alaska,
     AR_295750—295753
                           regarding meeting, June 6, 2018
     AR_295754—295755      Meeting notification and final agenda for ED meeting with NACUA members, June 12, 2018.
                           Meeting notification for ED meeting with members of the University of California system,
     AR_295756—295757
                           November 28, 2017.
                           Meeting notification for meeting with Bipartisan Task Force to End Sexual Violence Round
     AR_295758—295758
                           Table, October 26, 2017.
     AR_295759—295763      OCR Presentation at ACSA Every Child Counts Symposium
     AR_295764—295764      One-pager from the consortium of university administrators.
                           Laura Meckler, Betsy DeVos releases sexual assault rules she hails as balancing rights of victims,
     AR_295765—295768
                           accused, Washington Post, November 16, 2018
                           KC Johnson and Stuart Taylor, Jr., Colleges Bristle as Judges, DeVos Push Protections for the
     AR_295769—295775
                           Accused, Real Clear Politics, December 4, 2019
                           Jeremy Bauer-Wolf, Court Finds Due Process Denied in Sex Assault Case, InsiderHigherEd.com,
     AR_295776—295779
                           September 26, 2017
                           Erica L. Green, New Campus Sexual Misconduct Rules Will Tackle Dating Violence, New York
     AR_295780—295787
                           Times, February 10, 2020

Continued from 10/9/2020                                                                                                Page 95
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 98 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Alanna Vagianos, Here’s The Most Alarming Part Of Betsy DeVos’ Proposed Sexual
     AR_295788—295793
                           Misconduct Guidelines, Huffington Post, August 30, 2018.
                           Caroline Kitchener, How Campus Sexual Assault Became So Politicized, The Atlantic,
     AR_295794—295801
                           September 22, 2017
                           Zane Sparling, PSU, PCC Pledge to protect policies on sexual assault, Portland Tribune, October
     AR_295802—295803
                           22, 2018.
                           U.S. Department of Education, Student Privacy Policy Office, FAQs on Photos and Videos under
     AR_295804—295809
                           FERPA
     AR_295810—295823      U.S. Department of Education, FERPA Online Library, Letter to NCAA, October 22, 1998.
                           Email chain regarding outside parties meeting request, June 8, 2017; redacted for privilege as
     AR_295824—295825      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email chain related to meeting request from FACE with the Secretary regarding Title IX
     AR_295826—295833      concerns, March 31, 2017; redacted as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email chain related to meeting request from Families Advocating for Campus Equality (FACE)
     AR_295834—295841      member re: Title IX concerns; redacted as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email exchange between ED and DOJ regarding DOJ's comments on draft Title IX guidance,
     AR_295842—295842      September 20, 2017; redacted for privilege as previously produced with the administrative record
                           in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email exchange between ED and DOJ regarding DOJ's comments on draft Title IX guidance,
     AR_295843—295844      September 21, 2017; redacted for privilege as previously produced with the administrative record
                           in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email exchange regarding the Secretary's Summit, July 7, 2017; redacted for privilege as
     AR_295845—295846      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email exchange with KC Johnson and Candice Jackson regarding meeting, September 11, 2017;
     AR_295847—295849      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email forwarding draft Title IX guidance, July 31, 2017; redacted for privilege as previously
     AR_295850—295863      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from Alice Wagner to Candice Jackson sharing Title IX Investigation Report, August 6,
     AR_295864—295877      2017; redacted as previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Candice Jackson to Kathryn Nash regarding grievance procedure, July 31, 2017;
     AR_295878—295879      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Candice Jackson regarding his manuscript on campus sexual misconduct,
     AR_295880—295881      July 14, 2017; redacted as previously produced with the administrative record in SurvJustice et
                           al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Candice Jackson regarding Secretary DeVos' speech, September 8, 2017;
     AR_295882—295882      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Candice Jackson sharing testimony of Joshua Strange before the Senate
     AR_295883—295896      HELP Committee, June 24, 2017; redacted as previously produced with the administrative record
                           in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Candice Jackson supporting rescission of Title IX guidance, September 8,
     AR_295897—295897      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                 Page 96
Produced 10/23/2020
               Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 99 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Email from citizen to OCR expressing concern with rollbacks to Title IX protections, September
     AR_295898—295901      11, 2017; as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos and Candice Jackson supporting repeal of 2011 Dear
     AR_295902—295902      Colleague Letter, September 4, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos and Candice Jackson supporting revocation of prior
     AR_295903—295903      guidance, September 8, 2017; previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos and Candice Jackson, September 8, 2017; previously
     AR_295904—295904      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos supporting rescission of prior guidance, September 8,
     AR_295905—295905      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos supporting rescission of the prior guidance, September 8,
     AR_295906—295906      2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et al.,
                           No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from citizen to Secretary DeVos supporting Title IX reforms, September 19, 2017;
     AR_295907—295909      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Congressional staff to ED regarding list of subregulatory guidance actions, July 5,
     AR_295910—295917      2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et al.,
                           No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Cynthia Garett at FACE to ED sharing Op Ed, September 7, 2017; previously
     AR_295918—295921      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from Cynthia Garrett at FACE to Candice Jackson sharing ABA Task Force
     AR_295922—295946      Recommendations, September 5, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from DOJ to ED OGC regarding draft Title IX guidance, September 15, 2017; previously
     AR_295947—295947      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from DOJ to ED regarding DOJ comments on draft Title IX guidance, September 9, 2017;
     AR_295948—295948      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from ED to OMB regarding OMB comments on draft Title IX guidance, September 8,
     AR_295949—295949      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from ED to OMB transmitting draft Title IX guidance, September 7, 2017; previously
     AR_295950—295950      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from Edward Bartlett at SAVE to Candice Jackson regarding support for Title IX reforms,
     AR_295951—295955      September 18,2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from FACE member to Candice Jackson requesting meeting, September 8, 2017; redacted
     AR_295956—295957      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from George Mason University official to ED sharing Buzzfeed article leaking Secretary's
     AR_295958—295958      upcoming announcement, September 5, 2017; previously produced with the administrative
                           record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                 Page 97
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 100 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Email from Hans Bader (CEI) to Brandon Sherman sharing the Competitive Enterprise
                           Institute's reaction to Secretary DeVos' speech, September 7, 2017; previously produced with the
     AR_295959—295961
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Email from Hans Bader (CEI) to Candice Jackson sharing his article entitled "Time to End
                           Obama-Era Fed Micromanagement of Colleges under Title IX", September 6, 2017; previously
     AR_295962—295964
                           produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Email from Hans Bader (CEI) to ED re: issues related to ED's position on Title IX sexual
     AR_295965—295968      harassment, September 6, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Hans Bader (CEI) to ED regarding CEI's reaction to the Secretary's speech,
     AR_295969—295971      September 7, 2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Hans Bader at CEI to Steven Menashi, OGC supporting the Secretary's Speech,
     AR_295972—295974      September 7, 2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Hans Bader Competitive Enterprise Institute (CEI) to OCR sharing email from
                           Edward Bartlett at SAVE, August 7, 2017; redacted as previously produced with the
     AR_295975—296024
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Email from National Coalition for Men Carolinas (NCMC) to OCR sharing copy of Students at
     AR_296025—296025      Risk presentation, June 15, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from National Coalition for Men Carolinas to OCR sharing recommendations, June
     AR_296026—296028      23,2017; redacted as previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from outside parties to Candice Jackson sharing personal story, August 23, 2017; redacted
     AR_296029—296030      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from outside party to Candice Jackson sharing Regional Center Study, August 1, 2017;
     AR_296031—296067      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from parent seeking meeting with Secretary DeVos, September 18, 2017; redacted as
     AR_296068—296070      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from professor to Candice Jackson sharing articles on Title IX, September 11, 2017;
     AR_296071—296071      redacted as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from Professor to Candice Jackson sharing information on Title IX, September 6, 2017;
     AR_296072—296078      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from S. Daniel Carter to Candice Jackson, OCR, sharing insights on Title IX, September
     AR_296079—296080      15, 2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email from student to Secretary DeVos opposed to rescinding prior Title IX Guidance,
     AR_296081—296085      September 18, 2017; redacted as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email sharing letter from Coalition from Young Americans for Freedom to Secretary DeVos
     AR_296086—296091      supporting her Title IX reforms, July 26, 2017; previously produced with the administrative
                           record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                  Page 98
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 101 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Email transmitting draft Title IX guidance, September 19, 2017; previously produced with the
     AR_296092—296092      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Email transmitting updated draft Title IX guidance, August 10, 2017; previously produced with
     AR_296093—296093      the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Email with citizen thanking him for his email to the Secretary, September 8, 2017; redacted for
     AR_296094—296094      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email with FACE member to Candice Jackson sharing personal stories, June 25, 2017; redacted
     AR_296095—296100      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Email with George Mason University official from ED regarding Buzzfeed articling leaking
                           news about the Secretary's Speech, September 5, 2017; previously produced with the
     AR_296101—296101
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Emails from citizens to Secretary DeVos commenting on Title IX enforcement, September 7,
     AR_296102—296109      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Forward of email chain between ED, DOJ, and FACE regarding meeting, June 1, 2017; redacted
     AR_296110—296257      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Forward of email from National Coalition for Men Carolinas to Candice Jackson sharing due
     AR_296258—296262      process remedies list, June 22, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Forward of email from Robert Shibley of FIRE with Candice Jackson regarding Title IX reforms,
     AR_296263—296264      July 11, 2017; previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Forward of email from Roger Clegg to OCR sharing National Review article, July 13, 2017;
     AR_296265—296265      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 9, 2017; redacted for privilege as
     AR_296266—296270      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email about creating a running document on press articles, July 20, 2017; previously
     AR_296271—296273      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email analyzing DOJ comments on draft Title IX Guidance, September 21, 2017;
     AR_296274—296275      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email analyzing issues for draft Title IX Guidance, August 3, 2017; redacted as
     AR_296276—296276      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email and draft Title IX guidance, August 7, 2017; redacted for privilege as
     AR_296277—296287      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email and draft Title IX guidance, August 8, 2017 redacted for privilege as
     AR_296288—296293      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email and draft Title IX guidance, August 9, 2017; redacted for privilege as
     AR_296294—296299      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                 Page 99
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 102 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Internal ED email chain sharing enforcement article, June 22, 2017; redacted for privilege as
     AR_296300—296301      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email exchange regarding OGC edits on draft Title IX guidance, September 21,
     AR_296302—296304      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email forwarding draft Title IX guidance, September 19, 2017; redacted for privilege
     AR_296305—296334      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email forwarding email from Jeannie Suk Gersen sharing "Fairness for All" paper,
     AR_296335—296405      August 21,2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email forwarding Op-eds from FACE, September 7, 2017; redacted as previously
     AR_296406—296412      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email from OCR to the Office of General Counsel (OGC) sharing updated draft Title
                           IX guidance, August 7, 2017; redacted for privilege as previously produced with the
     AR_296413—296415
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email regarding Boston Globe article, July 20, 2017; previously produced with the
     AR_296416—296419      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email regarding correspondence from members of Congress re: Title IX
                           concerns/sexual harassment and draft responses, August 16, 2017; redacted for privilege as
     AR_296420—296435
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding correspondence from members of Congress re: Title IX
                           concerns/sexual harassment and draft responses, August 16, 2017; redacted for privilege as
     AR_296436—296444
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding correspondence from members of Congress re: Title IX
                           concerns/sexual harassment and draft responses, August 16, 2017; redacted for privilege as
     AR_296445—296453
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding correspondence from members of Congress re: Title IX
                           concerns/sexual harassment and draft responses, August 2, 2017; redacted for privilege as
     AR_296454—296472
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding correspondence from members of Congress re: Title IX
                           concerns/sexual harassment and draft responses, August 31, 2017; redacted for privilege as
     AR_296473—296488
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding correspondence from State Attorneys General re: Title IX
                           concerns/sexual harassment and draft responses, August 25, 2017; redacted for privilege as
     AR_296489—296500
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding Detroit News article, July 18,2017; previously produced with the
     AR_296501—296503      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email regarding draft Dear Colleague Letter, August 10, 2017; redacted for privilege
     AR_296504—296504      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                               Page 100
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 103 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Internal ED email regarding draft Title IX Dear Colleague Letter, August 4, 2017; redacted for
     AR_296505—296507      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding draft Title IX guidance, August 9, 2017; redacted for privilege as
     AR_296508—296512      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding OCR enforcement resolution with Rider College, September 18,
     AR_296513—296514      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding Politico article, September 7, 2017; redacted for privilege as
     AR_296515—296519      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding proposed response to letter from Senate Democrats to Secretary
     AR_296520—296526      DeVos, July 5, 2017; redacted for privilege as previously produced with the administrative record
                           in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding proposed response to letter from Senate Democrats to Secretary
     AR_296527—296534      DeVos, July 5, 2017; redacted for privilege as previously produced with the administrative record
                           in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding proposed response to letter from Senate Democrats to Secretary
     AR_296535—296541      DeVos, June 27, 2017; redacted for privilege as previously produced with the administrative
                           record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding rewrite article, September 14, 2017; previously produced with the
     AR_296542—296542      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email regarding sexual violence lawsuits, August 2, 2017; redacted for privilege as
     AR_296543—296543      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding the Secretary's meeting with Rep. Ehrhart (GA), April 11, 2017;
     AR_296544—296550      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email regarding Title IX reforms, September 12, 2017; previously produced with the
     AR_296551—296551      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email sharing article from KC Johnson on the George Mason decision, September 5,
     AR_296552—296552      2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et al.,
                           No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing article sent from Hans Bader (CEI), September 7, 2017; previously
     AR_296553—296556      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing background for Secretary's meeting with Rep. Ehrhart (GA), April 11,
     AR_296557—296558      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Boston Globe article on Title IX reforms, July 20, 2017; previously
     AR_296559—296561      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing Boston Globe article, July 20, 2017; previously produced with the
     AR_296562—296564      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email sharing briefing paper for July 2017 Listening Session with the Secretary, July
     AR_296565—296574      6, 2017; redacted for privilege as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                Page 101
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 104 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Internal ED email sharing correspondence/draft response from member of Congress re: Title IX
     AR_296575—296575      concerns/sexual harassment, August 16, 2017; previously produced with the administrative
                           record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing correspondence/draft response from member of Congress re: Title IX
     AR_296576—296577      concerns/sexual harassment, August 16, 2017; previously produced with the administrative
                           record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Detroit news Op-Ed, July 18, 2017; previously produced with the
     AR_296578—296580      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email sharing discussion guide for July 2017 Listening Session with the Secretary,
     AR_296581—296591      July 5, 2017; redacted for privilege as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing documents for drafting the Title IX guidance, August 2, 2017;
     AR_296592—296755      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing documents for July 2017 Listening Session with the Secretary, June
     AR_296756—296783      27, 2017; redacted for privilege as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing DOJ's comments on draft Title IX guidance, September 21, 2017;
     AR_296784—296805      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Dear Colleague Letter, August 29, 2017; redacted for privilege
     AR_296806—296808      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Dear Colleague Letter, August 4, 2017; redacted for privilege as
     AR_296809—296818      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Dear Colleague Letter, July 31, 2017; redacted for privilege as
     AR_296819—296819      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Dear Colleague Letter, September 8, 2017; previously produced
     AR_296820—296820      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing draft response to National Coalition for Men Carolinas, June 5, 2017;
     AR_296821—296836      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 1, 2017; redacted for privilege as
     AR_296837—296854      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 10, 2017; redacted for privilege as
     AR_296855—296857      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 22, 2017; redacted for privilege as
     AR_296858—296863      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 3, 2017; redacted for privilege as
     AR_296864—296877      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, August 7, 2017; redacted for privilege as
     AR_296878—296888      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                Page 102
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 105 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                    Description
                           Internal ED email sharing draft Title IX guidance, July 31, 2017; redacted for privilege as
     AR_296889—296897      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 13, 2017; previously produced
     AR_296898—296899      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 13, 2017; redacted for privilege as
     AR_296900—296912      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 14, 2017; redacted for privilege as
     AR_296913—296934      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 15, 2017; redacted for privilege as
     AR_296935—296944      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 19, 2017; redacted for privilege as
     AR_296945—296974      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 7, 2017; redacted for privilege as
     AR_296975—296975      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing draft Title IX guidance, September 8, 2017; previously produced with
     AR_296976—296976      the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing drafting Dear Colleague Letter, August 4, 2017; redacted for privilege
     AR_296977—296980      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Emily Yoffe's 3-part series in The Atlantic, September 12, 2017;
     AR_296981—296981      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing FIRE article regarding Stanford University Title IX case, August 24,
     AR_296982—296982      2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et al.,
                           No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Heritage Foundation article and others regarding Title IX reforms,
     AR_296983—296983      July 31, 2017; previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Huffington Post article, August 2, 2017; previously produced with the
     AR_296984—296984      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email sharing information for Title IX guidance, August 3, 2017; redacted for
     AR_296985—296987      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing information from third party regarding the Regional Center Model,
     AR_296988—296991      August 17, 2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing LA Times article, August 11, 2017; previously produced with the
     AR_296992—296992      administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED email sharing letter from members of Congress to the Secretary, September 8, 2017;
     AR_296993—296995      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                               Page 103
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 106 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                           Internal ED email sharing link to Harvard's 2016 Annual Report, August 1, 2017; previously
     AR_296996—296996      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing materials for meeting with Professor Villasenor, September 11, 2017,
     AR_296997—296997      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing materials for Secretary's meeting with Rep. Ehrhart (GA), April 11,
     AR_296998—297035      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing news clips in response to the Secretary's Speech at George Mason,
     AR_297036—297043      September 7, 2017; previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing news clips on Secretary's Summit, July 13, 2017; previously produced
     AR_297044—297054      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing notes from meeting with DOJ, June 2, 2017; redacted for privilege as
     AR_297055—297056      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing NPR story on approaches to handling Title IX reports, September 19,
     AR_297057—297057      2017; previously produced with the administrative record in SurvJustice et al., v. DeVos et al.,
                           No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing OCR enforcement letters, September 13, 2017; previously produced
     AR_297058—297059      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing OMB comments on draft Title IX guidance, September 8, 2017;
     AR_297060—297067      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing press on Secretary's speech, September 11, 2017; previously produced
     AR_297068—297069      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing press release from Council for Christian Colleges & University
                           supporting ED's inclusion of higher education community in Title IX review, September 7, 2017;
     AR_297070—297070
                           previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing press stories about Title IX reforms, July 31, 2017; previously
     AR_297071—297075      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing reaction to Huffington Post article August 2, 2017; redacted for
     AR_297076—297076      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing redline of draft Title IX guidance, August 23, 2017; redacted for
     AR_297077—297082      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing redline of draft Title IX guidance, September 13, 2017; previously
     AR_297083—297083      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing talking points for Title IX reforms, August 3, 2017; previously
     AR_297084—297085      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email sharing Title IX sexual violence litigation updates, August 2, 2017; redacted
     AR_297086—297086      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                Page 104
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 107 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                           Internal ED email sharing updated draft Title IX guidance, July 31, 2017; redacted for privilege
     AR_297087—297100      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email sharing Wall Street Journal Editorial Board piece on Secretary DeVos' due
     AR_297101—297102      process, July 20, 2017; previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED Email sharing Washington Post article, August 17, 2017; previously produced with
     AR_297103—297103      the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email sharing WSJ piece on Secretary DeVos' speech, September 8, 2017; previously
     AR_297104—297106      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting DOJ comments on draft Title IX guidance, September 20, 2017;
     AR_297107—297107      redacted as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance, September 12, 2017; previously produced
     AR_297108—297108      with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal
                           June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance; September 13, 2017; previously
     AR_297109—297109      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance; September 14, 2017; previously
     AR_297110—297110      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance; September 19, 2017; previously
     AR_297111—297111      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance; September 19, 2017; redacted for
     AR_297112—297112      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED email transmitting draft Title IX guidance; September 20, 2017; previously
     AR_297113—297114      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting updated draft Dear Colleague Letter, August 7, 2017; previously
     AR_297115—297115      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting updated draft Title IX guidance, August 23, 2017; previously
     AR_297116—297116      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED email transmitting updated draft Title IX guidance, September 19, 2017; previously
     AR_297117—297117      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED OCR email and draft Title IX guidance, August 7, 2017; redacted for privilege as
     AR_297118—297129      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email and draft Title IX guidance, August 8, 2017; redacted for privilege as
     AR_297130—297141      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email forwarding draft Title IX guidance, June 25, 2017; redacted for privilege
     AR_297142—297148      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                               Page 105
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 108 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD


        Bates Number                                                    Description
                           Internal ED OCR email on briefing materials for Title IX due process issues, May 31, 2017;
     AR_297149—297156      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding discussion of draft Title IX guidance, September 10, 2017;
     AR_297157—297157      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft of the Secretary's Speech, September 12, 2017; redacted
     AR_297158—297159      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft Title IX Dear Colleague Letter, August 4, 2017; redacted
     AR_297160—297163      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft Title IX guidance, August 7, 2017; redacted for privilege
     AR_297164—297169      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft Title IX guidance, July 27, 2017; redacted for privilege
     AR_297170—297175      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft Title IX guidance, September 11, 2017; redacted for
     AR_297176—297178      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding draft Title IX guidance, September 21, 2017; redacted for
     AR_297179—297185      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding issue for draft Title IX guidance, August 8, 2017; redacted for
     AR_297186—297187      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding latest draft Title IX guidance; September 19, 2017; redacted
     AR_297188—297188      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding listening session on due process, September 11, 2017;
     AR_297189—297190      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding OCR enforcement resolutions related to draft Title IX
                           guidance, September 13, 2017; redacted for privilege as previously produced with the
     AR_297191—297192
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Internal ED OCR email regarding paper on trauma-informed investigation training, August 15,
     AR_297193—297202      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding standard of proof for draft Title IX guidance, September 13,
     AR_297203—297204      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email regarding Title IX and focus groups, July 20, 2017; redacted for
     AR_297205—297205      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing article from The Atlantic, September 8, 2017, previously
                           produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
     AR_297206—297206
                           (N.D. Cal June 3, 2019).



Continued from 10/9/2020                                                                                                Page 106
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 109 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD

        Bates Number                                                   Description
                           Internal ED OCR email sharing draft document analyzing issues for Title IX guidance, August 7,
     AR_297207—297208      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR Email sharing draft of Dear Colleague Letter, September 8, 2017; previously
     AR_297209—297209      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance redacted for privilege as previously
     AR_297210—297216      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance, August 30, 2017; redacted for privilege
     AR_297217—297222      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance, August 6, 2017; redacted for privilege
     AR_297223—297226      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance, August 7, 2017; redacted for privilege
     AR_297227—297243      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance, August 9, 2017; redacted for privilege
     AR_297244—297248      as previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No.
                           18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing draft Title IX guidance, July 28, 2017; redacted for privilege as
     AR_297249—297254      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email sharing information for Title IX guidance, August 24,2017; redacted for
     AR_297255—297266      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OCR email transmitting draft Title IX guidance; September 14, 2017; previously
     AR_297267—297267      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED Office for Civil Rights (OCR) email sharing draft Title IX guidance, August 6,
     AR_297268—297277      2017; redacted for privilege as previously produced with the administrative record in SurvJustice
                           et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email analyzing issues for draft Title IX Guidance, August 18, 2017; redacted
     AR_297278—297279      for privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos
                           et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email analyzing issues for draft Title IX Guidance, September 20, 2017;
     AR_297280—297280      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email analyzing issues for draft Title IX Guidance, September 21, 2017;
     AR_297281—297284      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email chain analyzing issues for draft Title IX Guidance, September 14, 2017;
     AR_297285—297298      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email chain analyzing issues for draft Title IX Guidance, September 15, 2017;
     AR_297299—297312      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email regarding 2011 Dear Colleague Letter, July 26, 2017; redacted for
     AR_297313—297313      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).

Continued from 10/9/2020                                                                                                Page 107
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 110 of 113

                       INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD




        Bates Number                                                    Description
                           Internal ED OGC email regarding draft Title IX guidance, September 11, 2017; redacted for
     AR_297314—297314      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email regarding draft Title IX guidance, September 14, 2017; redacted for
     AR_297315—297319      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email sending comments on draft Title IX Guidance, September 17, 2017;
     AR_297320—297320      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email sharing comments on draft Title IX guidance, September 9, 2017;
     AR_297321—297322      redacted for privilege as previously produced with the administrative record in SurvJustice et al.,
                           v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal ED OGC email sharing draft Title IX Guidance, September 15, 2017; previously
     AR_297323—297323      produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC
                           (N.D. Cal June 3, 2019).
                           Internal ED OGC email sharing positive media reaction to Secretary DeVos' listening sessions
     AR_297324—297325      on sexual assault, July 31, 2017; previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal email sharing Huffington Post article, The Misguided Idea of the Way over Campus
     AR_297326—297326      Sexual Assault, August 2, 2017; as previously produced with the administrative record in
                           SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           Internal OCR email forwarding email from the President of the National Association of College
                           and University Attorneys (NACUA) sharing the draft report from the ABA Task Force on
     AR_297327—297364      College Due Process and Victim Protection, May 26, 2017; previously produced with the
                           administrative record in SurvJustice et al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3,
                           2019).
                           Letter from citizen to Secretary DeVos supporting Title IX reforms, September, 11, 2017;
     AR_297365—297365      previously produced with the administrative record in SurvJustice et al., v. DeVos et al., No. 18-
                           cv-535-JSC (N.D. Cal June 3, 2019).
                           Letter from survivor to Secretary DeVos opposed to rescission of prior guidance, September 8,
     AR_297366—297366      2017; redacted as previously produced with the administrative record in SurvJustice et al., v.
                           DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           List of articles from SAVE, previously produced with the administrative record in SurvJustice et
     AR_297367—297367
                           al., v. DeVos et al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           OCR Enforcement letter to Rider University, April 8, 2010, Case NO. 02-09-2101; redacted for
     AR_297368—297374      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).
                           OCR Memoranda analyzing issues for draft Title IX guidance, September 13, 2017; redacted for
     AR_297375—297384      privilege as previously produced with the administrative record in SurvJustice et al., v. DeVos et
                           al., No. 18-cv-535-JSC (N.D. Cal June 3, 2019).




Continued from 10/9/2020                                                                                                Page 108
Produced 10/23/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 111 of 113
                            INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD




        Bates Number                                              Description
                                                                    VOL10
                                                          Folder 13 Final AR Prod 04
                          OCR RIA WORKBOOK REVISED for FINAL RULE (PDF version of Excel produced as
 AR_294860.001—294860.009
                          AR_294860)
                          Response to December 19, 2018 Freedom of Information Act Request from National Center for
    AR_297385—297385
                          Youth Law re: RIA in NPRM (Excel version of AR_294861-294931)




Continued from 10/23/2020                                                                                       Page 109
Produced 11/16/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 112 of 113

                        INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD




        Bates Number                                                   Description
                                                                         VOL11
                                                               Folder 14 Final AR Prod 05
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 2: Jennifer Medina, Too Scared to Report Sexual Abuse.
                            The Fear: Deportation, The New York Times (April 30,2017); Top 10 Lawyer Hourly Rates by City,
                            Byte of Prevention Blog, April 6, 2018; Kathryn Casteel, Julia Wolfe and Mai Nguyen, What We
                            Know about Victims of Sexual Assault in America, Political.Jasongetdmacher.com (January 3, 2018);
                            Sarah McMahon, et al., Rutgers School of Social Work, #:SPEAK, Student Experiences, Attitudes,
                            and Believes about Sexual Violence, August 2015; Addressing Campus Sexual Violence, NJ Task
                            Force on Campus Sexual Assault Report and Recommendations, June 2017; William J. Migler, An
                            Accused Student's Right to Cross-Examination in University Sexual Assault Adjudicatory
                            Proceedings, 20 Chapman Law Rev. 357 (2017); Anoosha Rouhanian, A Call for Change: The
                            Detrimental Impacts of Crawford v. Washington on Domestic Violence and Rape Prosecutions, 37
     AR_297386—297817       B.C. J.L & Soc.Just. 1 (2017); Tom Lininger, Bearing the Cross, 74 Fordham L.Rev. 1353 (2005);
                            US Dept. of Educ., Office for Civil Rights, Case Processing Manual, November 19, 2018; H. Hunter
                            Bruton, Cross-Examination, College Sexual Assault Adjudications, and the Opportunity for Tuning
                            Up the "Greatest Legal Engine Ever Invented", 27 Cornell J.L & Pub. Pol 145 (2017); US Dept. of
                            Educ., Office for Civil Rights, Dear Colleague Letter on Title IX Coordinators, April 24, 2015; US
                            Dept. of Educ., Joint Letter on Chronic Absenteeism, October 7, 2015; US Dept. of Educ., Office for
                            Civil Rights, Dear Colleague Letter on Sexual Violence, April 4, 2011; US DOJ, OJP, Bureau of
                            Justice Statistics, Special Report: Rape and Sexual Assault Victimization Among College-Age
                            Females, 1995-2013 (Dec. 2104); Sample Language for Interim and Supportive Measures to Protect
                            Students Following an Allegation of Sexual Misconduct; White House Task Force to Protect Students
                            from Sexual Assault (Sept. 2014); Recording Phone Calls and Conversations, Digital Media Law
                            Project (Nov. 7, 2019).

                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 3: Appendix E: Data Table for Sexual Assault, Rape and
                            Sexual Battery, Campus Climate Validation Study (2015) ; Rachel E. Morgan and Grace Kena, US
                            DOJ, OJP, Bureau of Justice Statistics, Criminal Victimization, 2016, Revised (Oct. 2018); Nat’l
     AR_297818—297993
                            Women’s Law Ctr., Let Her Learn: Stopping School Pushout for Girls Who are Pregnant or Parenting
                            (Apr. 2017); Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for: Girls With
                            Disabilities (Apr. 2017); Nat’l Women’s Law Ctr., Let Her Learn: Stopping School Pushout for:
                            Girls Who Have Suffered Harassment and Sexual Violence (Apr. 2017).

                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 4: Cecilia Mengo and Beverly M. Black, Violence
                            Victimization on a College Campus: Impact on GPA and School Dropout; J. Col. Student Retention:
                            Research, Theory & Practice (2015); Michele C. Black, et al., National Intimate Partner and Sexual
                            Violence Survey, Nat'l Ctr. for Injury Prevention and Control of the Centers for Disease Control and
     AR_297994—298854       Prevention, 2010 Summary Report (Nov. 2011); Ass’n of Am. Univ., Report on the AAU Campus
                            Climate Survey on Sexual Assault and Misconduct (Revised Oct. 20, 2017); Nat'l Ctr. for
                            Transgender Equality, The Report of the 2015 U.S. Transgender Survey (Dec. 2016); Katherine
                            Baker et al., Title IX & the Preponderance of the Evidence: A White Paper (most recent edition dated
                            Dec. 14, 2017); Christopher P. Krebs et al., The Campus Sexual Assault Study: Final Report (Dec.
                            2007); RAINN, Victims of Sexual Violence; Statistics (Accessed Nov. 7, 2019).




Continued from 11/16/2020                                                                                               Page 110
Produced 12/11/2020
              Case 1:20-cv-01468-CJN Document 134 Filed 01/19/21 Page 113 of 113

                        INDEX TO THE TITLE IX FINAL RULE ADMINISTRATIVE RECORD




        Bates Number                                                   Description
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 5: David Finkelhor, et al., US DOJ, OJP, Office of
                            Juvenile Justice and Delinquency Prevention, Child and Youth Victimization Known to Police,
                            School, and Medical Authorities (April 2012); Rebecca Campbell, Rape Survivors' Experiences With
                            the Legal and Medical Systems Do Rape Victim Advocates Make a Difference? Violence Ag.
     AR_298855—299077       Women Vol. 12 (Feb. 2006); Amer. Ass'n of Univ. Women, Crossing the Line: Sexual Harassment at
                            School (2011); What Characteristics of Bullying, Bullying Victims, and School are Associated with
                            Increased Reporting of Bullying to School Officials? IES, REL 2010-No. 092 (Aug. 2010); US Dept.
                            of Educ., Office for Civil Rights, Securing Equal Educational Opp., Report to the President and
                            Secretary of Educ. (2016); Catherine Hill and Elena Silva, Drawing the Line: Sexual Harassment on
                            Campus, AAUW Educational Foundation (2005).
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 6: William C. Kidder, (EN)FORCING A FOOLISH
     AR_299078—299125       CONSISTENCY: A CRITIQUE AND COMPARATIVE ANALYSIS OF THE TRUMP
                            ADMINISTRATION'S PROPOSED STANDARD OF EVIDENCE REGULATION FOR
                            CAMPUS TITLE IX PROCEEDINGS, J. of Coll. and Univ. L., (forthcoming in Vol. 45) (2010).
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 7: Paula A. Johnson, et al., Sexual Harassment of
     AR_299126—299438
                            Women, Climate, Culture, and Consequences in Academic Sciences, Engineering, and Medicine, The
                            Nat'l Academies of the Sciences, Engineering, Medicine (2018).
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 8: U.S. Dept. of Educ., Nat'l Ctr for Educ. Statistics,
     AR_299439—299531
                            Crime, Violence, Discipline, and Safety in U.S. Public Schools, Findings from the School Survey on
                            Crime and Safety: 2017-19 (July 2019).
                            Submission by the CA Department of Justice, November 13, 2019 to OMB ORIA for EO12866
                            meeting on Final Rule; Studies and Articles 9: Kosciw, et al., (2018). The 2017 National School
     AR_299532—299727
                            Climate Survey: The experiences of lesbian, gay, bisexual, transgender, and queer youth in our
                            nation's schools, GLSEN.
                            Title IX Memo for OMB OIRA submitted by the National Center for Transgender Equality for EO
     AR_299728—299737
                            12866 Meeting, November 19, 2019.
                            Title IX Methods of Administration Coordinator Memorandum from the Feminist Majority
     AR_299738—299761
                            Foundation to OMB OIRA for EO 12866 Meeting, February 12, 2020.
                            Title IX Considerations for OMB OIRA, Submitted by the New Jersey Coalition Against Sexual
     AR_299762—299764
                            Assault for EO 12866 Meeting on Final Rule.
                            Tovar v. Essentia Health, et al., No.16-100 (D. MN), Memorandum Opinion and Order dated
     AR_299765—299781       September 20, 2018 submitted by National Center on Transgender Equality to OMB OIRA for EO
                            12866 Meeting on Final Rule.




Continued from 11/16/2020                                                                                              Page 111
Produced 12/11/2020
